Case: 6:17-cv-00084-REW-HAI Doc #: 169 Filed: 05/03/19 Page: 1 of 96 - Page ID#: 953




                                 NO. 17-cv-84

                   AMANDA HOSKINS, ET AL.
                                        V.

                      KNOX COUNTY, ET AL.


                                DEPONENT:
               JONATHAN TAYLOR, VOLUME I


                                    DATE:
                              March 28, 2018
     Case: 6:17-cv-00084-REW-HAI Doc #: 169 Filed: 05/03/19 Page: 2 of 96 - Page ID#: 954


·1· · ·IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
·2· · · · · · · · · · ·DISTRICT OF KENTUCKY
·3· · · · · · · · · · · · ·NO. 17-cv-84
·4· · · · · · · · · · ·HON. DAVID L. BUNNING
·5· · · · · · · · · · ·HON. CANDACE J. SMITH
·6
·7· · · · · · · · · ·AMANDA HOSKINS, et al.,
·8· · · · · · · · · · · · · PLAINTIFFS
·9
10· · · · · · · · · · · · · · · V.
11
12· · · · · · · · · · ·KNOX COUNTY, et al.,
13· · · · · · · · · · · · · DEFENDANTS
14
15
16
17
18
19
20
21
22
23· ·DEPONENT:· JONATHAN TAYLOR, VOLUME I
24· ·DATE:· · · MARCH 28, 2018
25· ·REPORTER:· JESSICA VAN TILBURG
Case: 6:17-cv-00084-REW-HAI   Doc #: TAYLOR,
         The Deposition of JONATHAN  169 Filed: 05/03/19
                                             VOLUME      Page:
                                                    I, taken on3March
                                                                 of 96 -28,
                                                                         Page ID#: 955
                                                                            2018
                                                                                                                    2..5
                                                      Page 2                                                       Page 4
·1· · · · · · · · · · · · ·APPEARANCES                         ·1
·2                                                             ·2· · · · · · · · · · ·APPEARANCES CONTINUED
·3· ·ON BEHALF OF THE PLAINTIFFS, AMANDA HOSKINS, et al.:      ·3
·4· ·ELLIOT SLOSAR                                             ·4· ·ON BEHALF OF THE DEFENDANTS, JOHN PICKARD AND DEREK
·5· ·AMY ROBINSON-STAPLES                                      ·5· ·EUBANKS:
·6· ·LOEVY & LOEVY                                             ·6· ·JASON WILLIAMS
·7· ·311 NORTH ABERDEEN STREET                                 ·7· ·WILLIAMS FARMER & TOWE
·8· ·THIRD FLOOR                                               ·8· ·303 SOUTH MAIN STREET
·9· ·CHICAGO, ILLINOIS 60607                                   ·9· ·P.O. BOX 3199
10· ·TELEPHONE NO.: (312) 243-5900                             10· ·LONDON, KENTUCKY 40743
11· ·E-MAIL: ELLIOT@LOEVY.COM                                  11· ·TELEPHONE NO.: (606) 877-5291
12                                                             12· ·E-MAIL: JASON@WFTLAW.COM
13· ·ON BEHALF OF THE DEFENDANTS, BRIAN JOHNSON, MARK          13
14· ·MEFFORD, JACKIE JOSEPH, AND DALLAS EUBANKS:               14
15· ·SHAWNA VIRGIN KINCER                                      15
16· ·CODY WEBER                                                16
17· ·KENTUCKY STATE POLICE GENERAL COUNSEL                     17
18· ·919 VERSAILLES ROAD                                       18
19· ·FRANKFORT, KENTUCKY 40601                                 19
20· ·TELEPHONE NO.: (502) 573-1636                             20
21· ·E-MAIL: SHAWNA.KINCER@KY.GOV                              21
22                                                             22
23                                                             23· ·ALSO PRESENT: DEREK EUBANKS, DEFENDANT; JOHN PICKARD,
24                                                             24· ·DEFENDANT, JASON YORK, DEFENDANT; AMANDA HOSKINS,
25                                                             25· ·PLAINTIFF; LACEE TOWNSEND, VIDEOGRAPHER


                                                      Page 3                                                       Page 5
·1· · · · · · · · · · ·APPEARANCES CONTINUED                   ·1· · · · · · · · · · · · · · ·INDEX
·2                                                             ·2· · · · · · · · · · · · · · · · · · · · · · · · Page
·3· ·ON BEHALF OF THE DEFENDANTS, JASON YORK AND TROOPER       ·3· ·DIRECT EXAMINATION BY MR. WRIGHT· · · · · · · ·8
·4· ·BUNCH:                                                    ·4· ·EXAMINATION BY MR. WILLIAMS· · · · · · · · · 200
·5· ·DERRICK T. WRIGHT                                         ·5
·6· ·STURGILL, TURNER, BARKER & MOLONEY, PLLC.                 ·6
·7· ·333 WEST VINE STREET                                      ·7· · · · · · · · · · · · · ·EXHIBITS
·8· ·SUITE 1500                                                ·8· · · · · · · · · · · · · · · · · · · · · · · · Page
·9· ·LEXINGTON, KENTUCKY 40507                                 ·9· ·1 - RULE 26 DISCLOSURES· · · · · · · · · · · ·41
10· ·TELEPHONE NO.: (859) 255-8581                             10· ·2 - PICTURES· · · · · · · · · · · · · · · · · 58
11· ·E-MAIL: DWRIGHT@STURGILLTURNER.CO                         11· ·3 - INTERROGATORIES· · · · · · · · · · · · · ·79
12                                                             12· ·4 - CITATION· · · · · · · · · · · · · · · · ·112
13· ·ON BEHALF OF THE DEFENDANTS, MIKE BROUGHTON AND CITY OF   13· ·5 - ARREST WARRANT· · · · · · · · · · · · · ·115
14· ·BARBOURVILLE:                                             14· ·6 - PICTURES· · · · · · · · · · · · · · · · ·156
15· ·LICHA H. FARAH, JR.                                       15
16· ·WARD HOCKER THORNTON                                      16
17· ·333 WEST VINE STREET                                      17
18· ·SUITE 1100                                                18
19· ·LEXINGTON, KENTUCKY 40507                                 19
20· ·TELEPHONE NO.: (859) 422-6000                             20
21· ·E-MAIL: LFARAH@WHTLAW.COM                                 21
22                                                             22
23                                                             23
24                                                             24
25                                                             25
Case: 6:17-cv-00084-REW-HAI   Doc #: TAYLOR,
         The Deposition of JONATHAN  169 Filed: 05/03/19
                                             VOLUME      Page:
                                                    I, taken on4March
                                                                 of 96 -28,
                                                                         Page ID#: 956
                                                                            2018
                                                                                                                             6..9
                                                          Page 6                                                            Page 8
·1· · · · · · · · · · · · ·STIPULATION                             ·1·   · · · the City of Barbourville.
·2                                                                 ·2·   · · · · · ·VIDEOGRAPHER:· Sir, will you please raise your
·3                                                                 ·3·   · · · right hand to be sworn in?
·4· ·The VIDEO deposition of JONATHAN TAYLOR, VOLUME I taken       ·4·   · · · · · ·COURT REPORTER:· Do you solemnly swear or
·5· ·at the HAMPTON INN, 200 ALAMO DRIVE, LONDON, KENTUCKY         ·5·   · · · affirm the testimony you're about to give will be
·6· ·40741 on WEDNESDAY, the 28th day of MARCH, 2018 at            ·6·   · · · the truth, the whole truth, and nothing but the
·7· ·approximately 9:21 a.m.; said video deposition was taken      ·7·   · · · truth?
·8· ·pursuant to the FEDERAL Rules of Civil Procedure. It is       ·8·   · · · · · ·THE WITNESS:· Yes.
·9· ·agreed that JESSICA VAN TILBURG, being a Notary Public        ·9·   · · · · · ·COURT REPORTER:· Thank you.
10· ·and Court Reporter for the State of KENTUCKY, may swear       10·   · · · · · · · · DIRECT EXAMINATION
11· ·the witness and that the reading and signing of the           11·   ·BY MR. WRIGHT:
12· ·completed transcript by the witness is not waived.            12·   · · · Q· · Mr. Taylor, my name's Derrick Wright.· We've
13                                                                 13·   ·never met before, but I'm just going to -- I'm here
14                                                                 14·   ·today to ask you some questions about your case.· Have
15                                                                 15·   ·you ever given a deposition before?
16                                                                 16·   · · · A· · No, sir.
17                                                                 17·   · · · Q· · No.· Just a couple ground rules.· So the court
18                                                                 18·   ·reporter can take everything down, let me finish my
19                                                                 19·   ·question and I'll let you answer and not talk over each
20                                                                 20·   ·other, okay?
21                                                                 21·   · · · A· · Sure.
22                                                                 22·   · · · Q· · And be sure to verbalize your answers, because
23                                                                 23·   ·it's hard to tell from head shakes and nods; you
24                                                                 24·   ·understand that?
25                                                                 25·   · · · A· · Yes, sir.

                                                          Page 7                                                            Page 9
·1·   · · · · · ·PROCEEDINGS                                       ·1·   · · · Q· · And this isn't a marathon so if you need a
·2·   · · · VIDEOGRAPHER:· My name is Lacee Townsend.· I'm         ·2·   ·break, let me know and we can take a break.· My only
·3·   ·the video technician today.· Jessica Van Tilburg is         ·3·   ·request would be that if I ask a question, you answer it
·4·   ·the court reporter.· Today is the 28th day of               ·4·   ·before we take the break; is that fair?
·5·   ·March.· The time is 9:21 a.m.· We are at the -- at          ·5·   · · · A· · Yes, sir.
·6·   ·the Hampton Inn located in London, Kentucky to take         ·6·   · · · Q· · I believe I have your full birthdate in
·7·   ·the deposition of Jonathan Taylor Thomas in the             ·7·   ·records, so I don't want you to give that on the record,
·8·   ·matter of --                                                ·8·   ·but were you born in 1987?
·9·   · · · COURT REPORTER:· Jonathan Taylor.                      ·9·   · · · A· · (No verbal response.)
10·   · · · VIDEOGRAPHER:· -- Jonathan Taylor in the               10·   · · · Q· · Yes?· Can you verbalize that "yes"?
11·   ·matter of Amanda Hoskins, et al. v. Knox County, et         11·   · · · A· · Yes.
12·   ·al., pending in the United States District for the          12·   · · · Q· · Yes.· Okay.· So are you 31 now?
13·   ·Eastern District of Kentucky, number 17-cv-84.              13·   · · · A· · No.
14·   ·Will Counsel please identify themselves for the             14·   · · · Q· · How old are you?
15·   ·record?                                                     15·   · · · A· · 30.
16·   · · · MR. FARAH:· Elliot?                                    16·   · · · Q· · 30.
17·   · · · MR. SLOSAR:· Elliot Slosar and Amy Robinson-           17·   · · · A· · I'm thinking.
18·   ·Staples for the plaintiffs, Amanda Hoskins and              18·   · · · Q· · When Katherine Mills was found dead in
19·   ·Jonathan Taylor.                                            19·   ·December 2010, how old were you then?
20·   · · · MR. WRIGHT:· Derrick Wright for Defendants             20·   · · · A· · I'm not really for sure.
21·   ·Jason Bunch and Jason York.                                 21·   · · · Q· · Would you have been about 23?
22·   · · · MS. KINCER:· Shawna Kincer for Defendants KSP          22·   · · · A· · Probably somewhere in that area.
23·   ·Mark Mefford, Jackie Joseph, Brian Johnson, Kelly           23·   · · · Q· · In 2010?· Were you living with Linda Taylor in
24·   ·Farris, and Dallas Eubanks.                                 24·   ·December of 2010?
25·   · · · MR. FARAH:· Licha Farah for Mike Broughton and         25·   · · · A· · Yes.
Case: 6:17-cv-00084-REW-HAI   Doc #: TAYLOR,
         The Deposition of JONATHAN  169 Filed: 05/03/19
                                             VOLUME      Page:
                                                    I, taken on5March
                                                                 of 96 -28,
                                                                         Page ID#: 957
                                                                            2018
                                                                                                                         10..13
                                                        Page 10                                                           Page 12
·1·   · · · Q· · And was her address at that time Topaz Court?    ·1·   ·with any man that was staying at that house?
·2·   · · · A· · Yes.                                             ·2·   · · · · · ·MR. SLOSAR:· Objection to form and relevance.
·3·   · · · Q· · And Linda Taylor is the mother of Amanda         ·3·   · · · You can answer the question, although I think you
·4·   ·Hoskins?                                                   ·4·   · · · just did.· You can answer it, if you know.
·5·   · · · A· · Yes.                                             ·5·   · · · A· · I don't -- I don't really know.
·6·   · · · Q· · And Amanda was also living at that address?      ·6·   ·BY MR. WRIGHT:
·7·   · · · · · ·MR. SLOSAR:· Objection to form.                  ·7·   · · · Q· · Don't know?· That's fair.· If you don't know,
·8·   · · · Q· · At that time?· Let me rephrase that.· In         ·8·   ·that's fine.· I'm just trying to get an idea who --
·9·   ·December of 2010, to your understanding, was Amanda        ·9·   · · · A· · Right.
10·   ·living with Linda Taylor?                                  10·   · · · Q· · -- was living --
11·   · · · · · ·MR. SLOSAR:· Objection to form.· You can         11·   · · · A· · Right.
12·   · · · answer the question, Jonathan.· You can answer.       12·   · · · Q· · -- at Linda Taylor's home in December 2010.
13·   · · · A· · I mean, yes, but no.· I mean                     13·   ·Did William Lester ever stay at Linda Taylor's home?
14·   · · · Q· · So she stayed there on occasion?                 14·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
15·   · · · A· · Yes.                                             15·   · · · You can answer if you know, Jonathan.
16·   · · · Q· · Where else did she stay at that time?            16·   · · · A· · Far as I know, no.
17·   · · · A· · She had a friend and, I mean, it was like a      17·   · · · Q· · Did Joe King ever stay at Linda Taylor's home
18·   ·family friend and she was with them quite a bit.           18·   ·in December 2010?
19·   · · · Q· · Who was that?                                    19·   · · · A· · I mean -- I mean, I know right off the bat,
20·   · · · A· · William Lester.                                  20·   ·no, it's -- like, just staying there or anything, but
21·   · · · Q· · And you referred to him as a family friend?      21·   ·that's his son.· You know what I mean?
22·   · · · A· · Yes.                                             22·   · · · Q· · He might come visit the son?
23·   · · · Q· · Were they ever in a relationship, to your        23·   · · · A· · Yeah.
24·   ·understanding?                                             24·   · · · Q· · Okay.· Was a Jerry Smith staying at Linda
25·   · · · A· · I -- I really don't know.· I don't recall.       25·   ·Taylor's home in December 2010?

                                                        Page 11                                                           Page 13
·1·   · · · Q· · Okay.· And when you say that she stayed with     ·1·   · · · A· · Yes.
·2·   ·him on occasion, that was the December 2010 time frame?    ·2·   · · · Q· · Okay.· Who is Jerry Smith?· Is he --
·3·   · · · A· · I don't -- I don't recall.· I mean, I really     ·3·   · · · A· · That -- that's my brother.
·4·   ·don't.                                                     ·4·   · · · Q· · And is he a younger brother or an older
·5·   · · · Q· · Anywhere else Amanda Hoskins was staying in      ·5·   ·brother?
·6·   ·December 2010?                                             ·6·   · · · A· · He's a younger brother.
·7·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and       ·7·   · · · Q· · How many years younger is he then you?
·8·   · · · answered.· You can answer the question, Jonathan,     ·8·   · · · A· · Six, eight years.
·9·   · · · if you know.                                          ·9·   · · · Q· · Do you know how long he'd been living at Linda
10·   · · · · · ·THE WITNESS:· I don't, so                        10·   ·Taylor's home prior to December 2010?
11·   · · · · · ·MR. SLOSAR:· You got to tell him that.           11·   · · · A· · No.· I don't.· I don't recall.
12·   · · · A· · I mean, I don't -- I'm sorry about that.· No.    12·   · · · Q· · How long had you been living at Linda Taylor's
13·   ·BY MR. WRIGHT:                                             13·   ·home prior to 2010?
14·   · · · Q· · In December 2010, who else was living at Linda   14·   · · · A· · I had a -- I had apartment and I moved from
15·   ·Taylor's home, to your memory?                             15·   ·that apartment and, I mean, I pretty much didn't have
16·   · · · A· · I know it was my aunt, Linda Taylor, and her     16·   ·nowhere to go, so I mean, my aunt took me in.· So I
17·   ·grandbabies.                                               17·   ·mean, so she took me in, and I -- I turned around and I
18·   · · · Q· · And would that have been Amanda's children?      18·   ·got me another -- another apartment right off the bat.
19·   · · · A· · Yes.                                             19·   · · · Q· · I understand.· So it sounds like you were
20·   · · · Q· · And she had two at the time, right?              20·   ·staying at Linda Taylor's while you were between
21·   · · · A· · Yes.                                             21·   ·apartments?
22·   · · · Q· · And Amanda's kids lived there.· Did -- was       22·   · · · A· · Yeah.
23·   ·Linda married in December 2010?                            23·   · · · Q· · Do you know what that time period was that you
24·   · · · A· · I don't recall.                                  24·   ·were between apartments?
25·   · · · Q· · Do you know whether she was in a relationship    25·   · · · A· · No.· I can't
Case: 6:17-cv-00084-REW-HAI   Doc #: TAYLOR,
         The Deposition of JONATHAN  169 Filed: 05/03/19
                                             VOLUME      Page:
                                                    I, taken on6March
                                                                 of 96 -28,
                                                                         Page ID#: 958
                                                                            2018
                                                                                                                         14..17
                                                        Page 14                                                           Page 16
·1·   · · · Q· · Do you know -- before you moved in with Linda    ·1·   ·that?
·2·   ·Taylor, where was the apartment you were living; do you    ·2·   · · · A· · I don't know the exact day, but it was
·3·   ·remember?                                                  ·3·   ·November of '08, but I don't know the exact day.
·4·   · · · A· · Now, what was it, again?                         ·4·   · · · Q· · That's fine.· Where was it?· Do you know what
·5·   · · · Q· · Before you moved into Linda Taylor, do you       ·5·   ·county?
·6·   ·remember what apartment you were living at, the address    ·6·   · · · A· · Bell County.
·7·   ·or the name of the complex?                                ·7·   · · · Q· · Bell?· Were you driving?
·8·   · · · A· · I don't know the address or none of that, but    ·8·   · · · A· · Yes.
·9·   ·it was -- I know the name of it.· It was called -- it      ·9·   · · · Q· · Was it single-vehicle, multi-vehicle?· What
10·   ·was apartments and it was Jackson -- Jackson Manor in      10·   ·happened?
11·   ·Barbourville.                                              11·   · · · A· · Single-vehicle.
12·   · · · Q· · And do you remember when you moved into          12·   · · · Q· · Was anybody riding with you?
13·   ·Jackson Manor?                                             13·   · · · A· · No, sir.
14·   · · · A· · I don't -- I can't recall.                       14·   · · · Q· · Did it run off the road, you hit something?
15·   · · · Q· · You said you moved out of Linda Taylor's when    15·   ·What happened?
16·   ·you got another apartment; do you know when that was?      16·   · · · A· · It just -- just lost control.· Wet road was
17·   · · · A· · I -- I really don't recall, for real.            17·   ·all I could figure.
18·   · · · Q· · Do you know the name or the address of the       18·   · · · Q· · Was it raining that day?
19·   ·apartment complex that you moved into after you left       19·   · · · A· · Yes.
20·   ·Linda Taylor's home?                                       20·   · · · Q· · And you were living at Jackson Manor when that
21·   · · · A· · It was -- the address was a -- a full -- Full    21·   ·happened?
22·   ·-- Full Moon Court.                                        22·   · · · A· · Yes.
23·   · · · Q· · And just to complete the record where you've     23·   · · · Q· · And you had to move into a different -- from
24·   ·been, did you live anywhere else after the Full Moon       24·   ·an upstairs to a downstairs apartment because of the
25·   ·Court apartments before you were taken into custody?       25·   ·accident?

                                                        Page 15                                                           Page 17
·1·   · · · A· · Did I what now?                                  ·1·   · · · A· · Yes.
·2·   · · · Q· · You were later arrested on the charges that      ·2·   · · · Q· · Were you in a wheelchair or...?
·3·   ·are at issue in the lawsuit, right?· Yes?                  ·3·   · · · A· · Yes.
·4·   · · · A· · What was it again?                               ·4·   · · · Q· · And I take it that was temporary, right?
·5·   · · · Q· · Before you were --                               ·5·   · · · A· · What do you mean by that?
·6·   · · · A· · Sorry.                                           ·6·   · · · Q· · The wheelchair.· You're not in one today,
·7·   · · · Q· · -- before you were arrested on the charges       ·7·   ·right?
·8·   ·relating to Katherine Mills, did you live at any other     ·8·   · · · A· · No.· No.
·9·   ·place?                                                     ·9·   · · · Q· · Did you make a full recovery from that
10·   · · · A· · No.· I was -- I -- I -- out there at my          10·   ·accident?
11·   ·apartment that you just asked about.                       11·   · · · A· · No, sir.· I still got a colostomy bag and a
12·   · · · Q· · Okay.· And then before you moved into Linda      12·   ·dislocated pelvis bone and all that.
13·   ·Taylor's, you indicated you were at an apartment complex   13·   · · · Q· · And I know you're not a doctor, but just any
14·   ·called Jackson Manor?                                      14·   ·other injuries, to your knowledge, that are continuing
15·   · · · A· · Well, I mean, see, I had a -- I got in a bad     15·   ·from that car accident?
16·   ·car accident and, I mean, I had two different apartments   16·   · · · A· · What do you mean, like as in, like, that
17·   ·at Jackson Manor.· I went from upstairs to downstairs      17·   ·bothers me or something?
18·   ·because I was just handicapped and stuff.                  18·   · · · Q· · Yes.
19·   · · · Q· · I understand that.· Did you live anywhere        19·   · · · A· · I mean, I go -- I go through aches and pains
20·   ·prior to Jackson Manor?                                    20·   ·and stuff like that.· I got a dislocated pelvis bone
21·   · · · A· · No.                                              21·   ·that's never been fixed.· You know what I mean?· So
22·   · · · Q· · No?· Do you know how old you were when you       22·   · · · Q· · Did EMS come to the scene?
23·   ·moved into the Jackson Manor complex?                      23·   · · · A· · Yes.
24·   · · · A· · No.                                              24·   · · · Q· · Did they take you to the hospital?
25·   · · · Q· · And you mentioned a car accident; when was       25·   · · · A· · Yes.
Case: 6:17-cv-00084-REW-HAI   Doc #: TAYLOR,
         The Deposition of JONATHAN  169 Filed: 05/03/19
                                             VOLUME      Page:
                                                    I, taken on7March
                                                                 of 96 -28,
                                                                         Page ID#: 959
                                                                            2018
                                                                                                                         18..21
                                                        Page 18                                                           Page 20
·1·   · · · Q· · Do you know -- remember which one?               ·1·   · · · Q· · And then the brother?
·2·   · · · A· · They tried -- they tried to airlift me out to    ·2·   · · · A· · Dylan Carnes.
·3·   ·UT was how bad shape I was in, and they couldn't get a     ·3·   · · · Q· · Carnes as well?
·4·   ·chopper in the air because the weather was so bad where    ·4·   · · · A· · Yes.
·5·   ·it was raining, foggy, and all that, and they ended up     ·5·   · · · Q· · Are they over the age of 18 now, to your
·6·   ·shipping me to UT.                                         ·6·   ·understanding?
·7·   · · · Q· · Did you end up getting airlifted or did they     ·7·   · · · A· · I really don't fool with that side of the
·8·   ·have to take you by ambulance?                             ·8·   ·family, to be honest with you.· I mean, bad as it
·9·   · · · A· · It was by ambulance.                             ·9·   ·sounds.· You know what I mean?· But, I mean, I didn't
10·   · · · Q· · How long were you at UT; do you remember?        10·   ·have my dad's last name or nothing.· Took Mom's -- my
11·   · · · A· · In a ballpark range, I could give you,           11·   ·mom's maiden name and all that when I was come into the
12·   ·probably two, three months.                                12·   ·world or whatever, but, I mean, they -- I don't know.
13·   · · · Q· · Did you have any rehab after you got out of      13·   · · · Q· · You don't know their ages?· And that's fine.
14·   ·the hospital?                                              14·   · · · A· · I know my sister's a -- a -- she's above 18,
15·   · · · A· · What do you mean by that?                        15·   ·or maybe 18, but I know my -- my little brother on my
16·   · · · Q· · Just physical therapy, any type of rehab?        16·   ·dad's side, I know he's -- he's -- I don't think he's of
17·   · · · A· · Oh, yes.· Yes.                                   17·   ·age.
18·   · · · Q· · Are you finished with that or are you still      18·   · · · Q· · Okay.· And doesn't sound like you have much
19·   ·doing it?                                                  19·   ·relationship with either one of them --
20·   · · · A· · No.                                              20·   · · · A· · No.
21·   · · · Q· · Was intoxication a factor in the motor vehicle   21·   · · · Q· · -- currently?· No?
22·   ·accident?                                                  22·   · · · A· · No.
23·   · · · A· · No.                                              23·   · · · Q· · And did you have any type of relationship with
24·   · · · Q· · You mentioned that Jerry Smith is your           24·   ·them in 2010?
25·   ·brother; is that a full brother, half-brother?             25·   · · · A· · (No verbal response.)

                                                        Page 19                                                           Page 21
·1·   · · · A· · We have the same mom.                            ·1·   · · · Q· · No?
·2·   · · · Q· · Do you have any other siblings?                  ·2·   · · · A· · No.
·3·   · · · A· · Like as a brother or sister?                     ·3·   · · · Q· · All right.
·4·   · · · Q· · Right.                                           ·4·   · · · A· · I mean, off and on.· You know what I mean? But
·5·   · · · A· · Is that what you mean?                           ·5·   ·it wasn't -- it ain't -- not dad-and-son type stuff. You
·6·   · · · Q· · Yes.                                             ·6·   ·know what I mean?
·7·   · · · A· · Same as him, I have on my dad's side a -- a --   ·7·   · · · Q· · Right.· Are your parents still alive?
·8·   ·a sister and another brother, and they're -- they're       ·8·   · · · A· · Yes.
·9·   ·younger, too.                                              ·9·   · · · Q· · Okay.· What are their names?
10·   · · · Q· · Do they live in Kentucky?                        10·   · · · · · ·MR. SLOSAR:· It's okay.
11·   · · · A· · Yes.                                             11·   · · · A· · My mom is Donna Taylor, and then my dad's name
12·   · · · Q· · Do they live in this area?· What county do       12·   ·is Michael Carnes.
13·   ·they live in?                                              13·   · · · Q· · Is Donna Taylor Linda Taylor's sister?
14·   · · · A· · Bell County.                                     14·   · · · A· · Yes.
15·   · · · Q· · Okay.· Can I -- can you give me their names,     15·   · · · Q· · Do they live in the area, your parents?
16·   ·just for jury pool purposes?                               16·   · · · A· · Like what area are you talking about?
17·   · · · · · ·MR. SLOSAR:· You can give them the names.        17·   · · · Q· · Well, what county do they live in?
18·   · · · That's fine, Jonathan.                                18·   · · · A· · Bell County.
19·   · · · A· · My brother and sister?                           19·   · · · Q· · And you weren't living with either one of your
20·   · · · Q· · Yes.                                             20·   ·parents in December 2010?
21·   · · · A· · My sister is Megan Carnes.                       21·   · · · A· · No.
22·   · · · Q· · Is that Carnes?                                  22·   · · · Q· · In December 2010, you said Jerry Smith was six
23·   · · · A· · Carnes.                                          23·   ·to eight years younger than you, you estimated; does
24·   · · · Q· · Okay.· C-A-R-N-E-S; does that sound right?       24·   ·that sound about right?
25·   · · · A· · Yeah.                                            25·   · · · A· · (No verbal response.)
Case: 6:17-cv-00084-REW-HAI   Doc #: TAYLOR,
         The Deposition of JONATHAN  169 Filed: 05/03/19
                                             VOLUME      Page:
                                                    I, taken on8March
                                                                 of 96 -28,
                                                                         Page ID#: 960
                                                                            2018
                                                                                                                         22..25
                                                        Page 22                                                           Page 24
·1·   · · · Q· · Yes?                                             ·1·   ·for his relatives --
·2·   · · · A· · I -- I'm -- yes.· I think that's right.          ·2·   · · · MR. SLOSAR:· Stops -- it asks for if he has a
·3·   · · · Q· · So he would've been a teenager in December       ·3·   ·spouse.
·4·   ·2010; does that sound right?                               ·4·   · · · MR. WRIGHT:· I said "related to you by blood
·5·   · · · A· · If the math add -- adds up, know what I mean?    ·5·   ·or marriage."· That's why I did it in my
·6·   · · · Q· · Okay.· Do you have memory of whether he was      ·6·   ·interrogatory, to not have to do this.
·7·   ·employed at that time?                                     ·7·   · · · MR. SLOSAR:· Well, I know that you issued
·8·   · · · A· · What do you mean, like working?                  ·8·   ·these interrogatories a long time ago in 2017 and I
·9·   · · · Q· · Right.· He have a job, December 2010?            ·9·   ·think we responded in February of 2018 and I
10·   · · · A· · I don't think so.                                10·   ·understand that you're not wanting to have to go
11·   · · · Q· · Was he going to school?                          11·   ·through this, but if you had raised this with me
12·   · · · A· · I'm really not for sure.                         12·   ·prior to today, we would have supplemented prior to
13·   · · · Q· · Do you know whether he graduated?                13·   ·today so you would have this information.· I read
14·   · · · A· · I just know -- I just know that it wasn't        14·   ·this as looking to see if he had spouses, but what
15·   ·through high school or nothing like that, but he did get   15·   ·type of information are you trying to learn by
16·   ·his GED.                                                   16·   ·blood?· Like, I mean, we're not going to create a
17·   · · · Q· · Do you know what year that was?                  17·   ·genealogical tree.
18·   · · · A· · I have no clue.                                  18·   · · · MR. WRIGHT:· I understand.· I just -- the
19·   · · · Q· · Was it after December 2010?                      19·   ·first line is aunts, uncles, cousins, siblings, is
20·   · · · A· · I don't                                          20·   ·what I was going for.· Just regular jury pool stuff
21·   · · · Q· · Was he -- I don't know what his age was, but     21·   ·--
22·   ·do you remember whether he was in any relationship with    22·   · · · MR. SLOSAR:· It's -- he's --
23·   ·anybody when -- in December 2010?                          23·   · · · MR. WRIGHT:· -- but I don't want his family
24·   · · · A· · Uh-uh.                                           24·   ·members.
25·   · · · Q· · No?                                              25·   · · · MR. SLOSAR:· I mean, in addition to his

                                                        Page 23                                                           Page 25
·1·   · · · A· · No.· Sorry about that.                           ·1·   · · · siblings which he's given you, his parents which
·2·   · · · Q· · Does he have any history of drug use?            ·2·   · · · he's given to you, his grandparents which he's
·3·   · · · A· · No.                                              ·3·   · · · given you -- you know his aunt is Linda Taylor; is
·4·   · · · Q· · Currently?                                       ·4·   · · · there any information that you don't otherwise have
·5·   · · · A· · No.                                              ·5·   · · · from today that you want us to supplement?
·6·   · · · Q· · In 2010?                                         ·6·   ·BY MR. WRIGHT:
·7·   · · · A· · No.· My brother's never -- that goes for both    ·7·   · · · Q· · All right.· Let me ask this: do you have any
·8·   ·of my brothers and my sister.                              ·8·   ·other aunts and uncles?
·9·   · · · Q· · Okay.· Are your grandparents still alive?        ·9·   · · · A· · Yes.
10·   · · · A· · On one side of the family they are.              10·   · · · Q· · All right.· Who are those?
11·   · · · Q· · Okay.· Do they live in -- what county do they    11·   · · · A· · Well, I mean, you know, what side are you
12·   ·live in?                                                   12·   ·talking about?
13·   · · · A· · Bell County.                                     13·   · · · Q· · Either.
14·   · · · Q· · All right.· What are their names?                14·   · · · A· · I've got them all, besides one, and there's
15·   · · · · · ·MR. SLOSAR:· You can give them.                  15·   ·quite a few of them.
16·   · · · A· · My mammaw is Mabeline (phonetic) Carnes, and     16·   · · · Q· · All right.· Do you have -- are you close to
17·   ·that's on my dad's side, and Billy Ray Carnes.             17·   ·any of them?
18·   · · · · · ·MR. WRIGHT:· Counsel, I don't want to have to    18·   · · · A· · Yes.
19·   · · · go through all this.· I asked in an interrogatory.    19·   · · · Q· · How many?
20·   · · · All I want to know is just for jury purposes.· It's   20·   · · · A· · How many out of both sides?
21·   · · · interrogatory two.· Will you supplement that and I    21·   · · · Q· · Yeah.
22·   · · · can short circuit some of this questioning about --   22·   · · · A· · About four or five of them.
23·   · · · · · ·MR. SLOSAR:· What is your interrogatory number   23·   · · · Q· · Okay.· So can you just list -- can you name
24·   ·2?                                                         24·   ·those for me, please?
25·   · · · · · ·MR. WRIGHT:· Interrogatory number 2 just asks    25·   · · · A· · Larry Taylor, my uncle.· There's Jerry Taylor,
Case: 6:17-cv-00084-REW-HAI   Doc #: TAYLOR,
         The Deposition of JONATHAN  169 Filed: 05/03/19
                                             VOLUME      Page:
                                                    I, taken on9March
                                                                 of 96 -28,
                                                                         Page ID#: 961
                                                                            2018
                                                                                                                         26..29
                                                        Page 26                                                           Page 28
·1·   ·my uncle.· Joyce Dement (phonetic).                        ·1·   ·prosecution outside of when you-all were with your
·2·   · · · Q· · What was that name again?                        ·2·   ·attorneys?
·3·   · · · A· · Joyce Dement is my aunt, and Pam Carnes, and     ·3·   · · · A· · I don't know what that means.
·4·   ·that's on my dad's side and that's about it.· It wraps     ·4·   · · · · · ·MR. SLOSAR:· So, like, when you were -- I
·5·   ·it up for that side.                                       ·5·   · · · don't want to give him the answer, but he was --
·6·   · · · Q· · Are Larry Taylor, Jerry Taylor, Linda Taylor,    ·6·   · · · Q· · Right.· So when you were -- you were in
·7·   ·Donna Taylor, are they all brother sisters?                ·7·   ·custody and facing charges relating to Katherine Mills,
·8·   · · · A· · Yes.                                             ·8·   ·right?
·9·   · · · Q· · Are you close to any of their children who       ·9·   · · · A· · (No verbal response.)
10·   ·would be your cousins?                                     10·   · · · Q· · Yes?
11·   · · · A· · Of whose now?· Of my aunts and my uncles and     11·   · · · A· · Yes.
12·   ·stuff?                                                     12·   · · · Q· · During that time that you were being
13·   · · · Q· · Yes.· Are you close to any cousins?              13·   ·prosecuted, did you talk to Amanda Hoskins outside of
14·   · · · A· · Yeah.· That's -- like my cousin, first cousin    14·   ·your criminal defense attorneys?
15·   ·right there, but that's my sister.· You know what I        15·   · · · A· · No.
16·   ·mean?                                                      16·   · · · Q· · No?· What about before you were arrested?· Did
17·   · · · Q· · I do know what you mean.· So you're very close   17·   ·you and Amanda talk about the police investigation?
18·   ·to Amanda Hoskins; is that right?                          18·   · · · A· · No.
19·   · · · A· · Yeah.· I mean, and then a few more other ones.   19·   · · · Q· · So you-all -- you say she's like a sister.
20·   · · · Q· · Who are those?                                   20·   ·That's what you said, yes?
21·   · · · A· · The Taylor twins, Kevin and Travis Taylor, and   21·   · · · A· · Yeah.· She is.
22·   ·Brandon Taylor.                                            22·   · · · Q· · But you never talked about the investigation
23·   · · · Q· · Brandon Taylor?· Anybody else?                   23·   ·of Katherine Mills with Amanda Hoskins?
24·   · · · A· · That's -- that wraps it up.                      24·   · · · A· · What?
25·   · · · Q· · And your interrogatory indicated you've never    25·   · · · · · ·MR. SLOSAR:· Outside the presence of your

                                                        Page 27                                                           Page 29
·1·   ·been married, right?                                       ·1·   · · · lawyers.
·2·   · · · A· · Right.                                           ·2·   · · · Q· · Yes.· Outside the presence of attorneys?
·3·   · · · Q· · Do you have any children with anybody?           ·3·   · · · A· · I mean, attorneys wasn't there, but when Mr.
·4·   · · · A· · No.                                              ·4·   ·York, Mr. Pickard and a -- a -- a few more and stuff
·5·   · · · Q· · Have you talked to Amanda about your case?       ·5·   ·like that, that when they took us in, she got questioned
·6·   · · · · · ·MR. SLOSAR:· I -- I'm just going to put an       ·6·   ·like right before I did or whatever, and she did say,
·7·   · · · objection on the record.· If you can specify          ·7·   ·like, before they took her on over to jail, like, "Yeah.
·8·   · · · outside the presence of counsel of any of those       ·8·   ·They going to probably talk to you bad," or whatever.
·9·   · · · that --                                               ·9·   ·You know what I mean?· And, "Might as well get ready for
10·   · · · · · ·MR. WRIGHT:· · · Sure.· I'll be happy to do      10·   ·it."· You know what I'm saying?· When I go to get
11·   · · · that.                                                 11·   ·interrogated or whatever.
12·   ·BY MR. WRIGHT:                                             12·   · · · Q· · You remember when that conversation was?
13·   · · · Q· · Outside the presence of your attorneys, have     13·   · · · A· · When -- when I got -- it was at the city hall,
14·   ·you talked to Amanda about your civil lawsuit?             14·   ·but I don't know, like, when it was.· You know what I
15·   · · · A· · Like away from my lawyers, just like me and      15·   ·mean?
16·   ·her or something?                                          16·   · · · Q· · Other than that conversation, did you have any
17·   · · · Q· · Just you and her.· Yes.                          17·   ·other conversations with Ms. Hoskins outside of your
18·   · · · A· · No.                                              18·   ·all's attorneys about Katherine Mills?
19·   · · · Q· · And you and her or any third party who's not     19·   · · · A· · No.
20·   ·your attorneys?                                            20·   · · · Q· · Do you know Kayla Mills?· Did you know her?
21·   · · · A· · What do you mean?                                21·   · · · A· · Yes.
22·   · · · Q· · Just have you ever talked to her about your      22·   · · · Q· · Did you date her?
23·   ·case with anybody other than your attorneys?               23·   · · · A· · Yes.
24·   · · · A· · No.                                              24·   · · · Q· · Were you dating her in December 2010?
25·   · · · Q· · Did you ever talk to her about the criminal      25·   · · · A· · I really don't know if it was 2010, but, you
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     10 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        962                                         30..33
                                                        Page 30                                                           Page 32
·1·   ·know, it was around that ballpark.· We was off and on      ·1·   ·mean, like, whenever we had, I mean, couple arguments
·2·   ·having problems.                                           ·2·   ·and stuff like that and then she just -- I mean, she'd
·3·   · · · Q· · Were you off and on before December 2010?        ·3·   ·be like, "Yeah.· Who -- who's Amanda Hoskins?"· You know
·4·   · · · A· · Like I said.· You know what I mean?              ·4·   ·what I mean?· Acting like she wasn't nobody.· You know
·5·   · · · Q· · Did that off-and-on relationship continue        ·5·   ·what I mean?· Just as little stuff like that, but it
·6·   ·after December 2010?                                       ·6·   ·ain't like she was going around saying that she couldn't
·7·   · · · A· · Yes.                                             ·7·   ·-- like she hated her and stuff.
·8·   · · · Q· · How long did that last, to your memory?          ·8·   · · · Q· · Did they talk, to your memory, talk to each
·9·   · · · A· · When they come in and -- Pickard and Eubanks,    ·9·   ·other?
10·   ·they come all in and busted down my door and, I mean,      10·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
11·   ·had full-faced toboggans on, all black, nothing            11·   · · · You can answer the question, Jonathan, if you
12·   ·representing who they was, no police, no sheriff's         12·   · · · understand it.
13·   ·department, no nothing, and, I mean, done me pretty        13·   · · · A· · Can you repeat the question?
14·   ·wrong.· You know what I mean?· So                          14·   ·BY MR. WRIGHT:
15·   · · · Q· · So the question was how long were you in an      15·   · · · Q· · Yeah.· Do you ever remember Kayla and Amanda
16·   ·on-and-off relationship with Kayla Mills?· Are you         16·   ·socializing?
17·   ·saying that when you were arrested by the sheriff's        17·   · · · A· · I mean, they have.
18·   ·office that's when it ended?                               18·   · · · Q· · When was that?
19·   · · · A· · It -- it wasn't the sheriff's -- Yeah. I         19·   · · · A· · I mean, I can't -- it's -- it's been a long
20·   ·mean, pretty much, yes, but it wasn't the sheriff's        20·   ·time, you know, that
21·   ·department that -- and it was Dallas Eubanks is the ones   21·   · · · Q· · Would it have been before December 2010?
22·   ·that signed off on my stuff.· That was the only two that   22·   · · · A· · Well, I guess it had to be before I got locked
23·   ·took their maskses [sic] off was Mr. Pickard and           23·   ·up in 2012.
24·   ·Eubanks.                                                   24·   · · · Q· · But you don't know if they were friends or
25·   · · · Q· · Was that in 2012?                                25·   ·socialized before December 2010?

                                                        Page 31                                                           Page 33
·1·   · · · A· · This is when they arrested me.                   ·1·   · · · A· · I mean, like I said, we was off and on and
·2·   · · · Q· · Was that for meth manufacturing charges, to      ·2·   ·stuff like that, and I can't answer for who she talked
·3·   ·your memory?                                               ·3·   ·to or what she done or anything.
·4·   · · · A· · Yes.· But it -- it was -- I mean, just because   ·4·   · · · Q· · Did Amanda ever tell you she didn't like Kayla
·5·   ·I -- I mean, got a manufacturing charge that they got to   ·5·   ·Mills?
·6·   ·prove that I was guilty on, whereas I should've never      ·6·   · · · · · ·MR. SLOSAR:· Objection to form.· And again, I
·7·   ·been charged in the first place, but, I mean, they         ·7·   · · · would just ask that you frame these questions to be
·8·   ·didn't have to do me the way they done me.· You know       ·8·   · · · outside the presence of his counsel.
·9·   ·what I mean?                                               ·9·   ·BY MR. WRIGHT:
10·   · · · Q· · Did Kayla Mills or her mom ever bond you out     10·   · · · Q· · Can we just -- I'll preface that any time I
11·   ·of jail?                                                   11·   ·ask you for communications, I'm talking about
12·   · · · A· · No.· They never bonded me out of jail.· They     12·   ·communications you had outside of your attorneys; do you
13·   ·got me out of jail once before, but they wasn't no --      13·   ·understand that?
14·   ·putting up no money or nothing.                            14·   · · · · · ·MR. SLOSAR:· And not just the ones here.· That
15·   · · · Q· · Okay.· So they got you out of jail; when was     15·   · · · would include Sam and Heather and --
16·   ·that?                                                      16·   · · · · · ·THE WITNESS:· Sam and all.· Yeah.
17·   · · · A· · I can't recall, I mean...                        17·   · · · · · ·MR. SLOSAR:· -- Lisa and Josh and all your
18·   · · · Q· · You remember what the charge was for?            18·   · · · criminal attorneys, so you're not going to be
19·   · · · A· · It was just traffic violations of a -- like      19·   · · · talking about any conversations you had with Amanda
20·   ·unpaid fines or something.                                 20·   · · · and any of your attorneys today, okay?· Dating all
21·   · · · Q· · Was that after December 2010; do you remember?   21·   · · · the way back to
22·   · · · A· · I don't -- I don't recall.                       22·   ·2012.
23·   · · · Q· · Did Kayla ever tell you that she didn't like     23·   · · · A· · So no, I can't -- I can't recall.· I mean -- I
24·   ·Amanda Hoskins?                                            24·   ·mean, I got multiple head injuries.· You know what I
25·   · · · A· · No.· She -- I mean, no.· I mean, they're -- I    25·   ·mean?· I mean, I can't recall that.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     11 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        963                                         34..37
                                                        Page 34                                                           Page 36
·1·   ·BY MR. WRIGHT:                                             ·1·   ·or was that from your motor vehicle accident?
·2·   · · · Q· · Was the head injuries from the motor vehicle     ·2·   · · · A· · Accident.
·3·   ·accident?                                                  ·3·   · · · Q· · The motor vehicle one?
·4·   · · · A· · That was one of them.                            ·4·   · · · A· · Yes.
·5·   · · · Q· · What other head injuries do you have -- or       ·5·   · · · Q· · You mentioned you were in an on-again, off-
·6·   ·when did you sustain other head injuries?                  ·6·   ·again relationship with Kayla Mills around the December
·7·   · · · A· · When I was younger, and I got two more.          ·7·   ·2010 time frame; is that fair?
·8·   · · · Q· · When you were younger?· Do you know what age     ·8·   · · · A· · Yeah.· Somewhere around there.
·9·   ·you were?                                                  ·9·   · · · Q· · Any other romantic relationships with any
10·   · · · A· · All I know is elementary.                        10·   ·other women in that time frame?
11·   · · · Q· · And you had two head injuries when you were in   11·   · · · A· · Like me?
12·   ·elementary school?                                         12·   · · · Q· · Yes.
13·   · · · A· · No.· I had -- yeah.· When I was in elementary,   13·   · · · A· · No.
14·   ·but they -- I mean, it didn't -- both of them didn't       14·   · · · Q· · Were you ever in a relationship with a female
15·   ·happen in the school.· You know what I mean?               15·   ·by the name of Amber Simpson?
16·   · · · Q· · I understand, but you were elementary age --     16·   · · · A· · No.
17·   · · · A· · Yeah.                                            17·   · · · Q· · Do you know Amber Simpson?
18·   · · · Q· · -- when it happened?                             18·   · · · A· · Yes.
19·   · · · A· · Yeah.                                            19·   · · · Q· · Was she a neighbor of yours?
20·   · · · Q· · Was it -- what happened?· Did you fall?· Did     20·   · · · A· · Yes.
21·   ·you -- were you in another accident?                       21·   · · · Q· · Was that at the Full Moon apartments?
22·   · · · A· · I got -- I got knocked -- the recess bell        22·   · · · A· · Yes.
23·   ·rung,· I got knocked down and my head hit up against the   23·   · · · Q· · Do you know the time frame when she would've
24·   ·block wall and it busted a hole and I got a scar all the   24·   ·been your neighbor?
25·   ·way down back of my head.· And once before when I was      25·   · · · A· · Well, I got locked up 2012, so 2012.

                                                        Page 35                                                           Page 37
·1·   ·younger, in elementary, around that time or whatever,      ·1·   · · · Q· · Did she live on her own or was she living with
·2·   ·that I -- I was at home.· We was just running through      ·2·   ·someone else?
·3·   ·the house and door was open and ran right in the corner    ·3·   · · · A· · No.· One of her brothers was a friend of mine
·4·   ·of it and that's why there's a scar right there, too.      ·4·   ·and they lived right across the road, right out my door
·5·   · · · Q· · And did you sustain head injuries, to your       ·5·   ·and their door's straight across from mine.
·6·   ·understanding, from your motor vehicle accident in 2008?   ·6·   · · · Q· · Who was her brother?· What was his name?
·7·   · · · A· · Yes.· They -- they had me on -- on locking --    ·7·   · · · A· · There's a few of them, but
·8·   ·locking floors and everything.· A brain injury unit is     ·8·   · · · Q· · Which one was she living with?
·9·   ·what they had me on.                                       ·9·   · · · A· · There was two in there.
10·   · · · Q· · Have those injuries, did they impair your        10·   · · · Q· · Okay.· Who were they?
11·   ·ability to recall events, as you sit here today?           11·   · · · A· · Casey Garland and Josh Garland.
12·   · · · A· · I mean --                                        12·   · · · Q· · Were both of them your friend?
13·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for       13·   · · · A· · Yeah.· I mean, they was -- they was -- they
14·   · · · speculation.· You can answer to the extent you        14·   ·was friends and that's how I got to know Amber or
15·   · · · understand the question, Jonathan.                    15·   ·whatever.· You know what I mean?· Like you saying, being
16·   · · · A· · I don't understand which?                        16·   ·a neighbor.· You know what I mean?
17·   · · · · · ·MR. SLOSAR:· Ask it a different way.             17·   · · · Q· · And to your understanding, Amber lived with
18·   ·BY MR. WRIGHT:                                             18·   ·her brothers?
19·   · · · Q· · You mentioned that you have a hard time          19·   · · · A· · And her mom and dad.
20·   ·remembering because of your head injuries; did I           20·   · · · Q· · Her mom and dad lived in that same area, too?
21·   ·understand you?· Is that what you testified?               21·   · · · A· · Yes.
22·   · · · A· · Yes, but they -- they diagnosed me with, like,   22·   · · · Q· · Do you remember how old she was at that time?
23·   ·short-term memory loss and stuff like that, that I know    23·   · · · A· · No.· During -- during the case, I mean, I
24·   ·of.· Could be more.· I -- I really don't know.             24·   ·think it's saying something about -- I mean, I -- I
25·   · · · Q· · When was that?· Was that when you were a child   25·   ·don't know the age at all, but they was saying something
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     12 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        964                                         38..41
                                                        Page 38                                                           Page 40
·1·   ·about her juvenile files being in -- that you can't open   ·1·   · · · A· · No.
·2·   ·them back up or something like that, because she give a    ·2·   · · · Q· · She didn't?
·3·   ·statement on me or whatever.                               ·3·   · · · A· · No.
·4·   · · · · · ·MR. SLOSAR:· Jonathan, just -- sorry.· Real      ·4·   · · · Q· · Did she clean your apartment for you?
·5·   · · · quick.· Just, you know, any information that you      ·5·   · · · A· · Clean my apartment?
·6·   · · · got from your attorneys, you know, that they          ·6·   · · · Q· · Yeah.· At Full Moon Court?
·7·   · · · might've told you about investigation they did into   ·7·   · · · A· · No.
·8·   · · · Amber or information they learned during that         ·8·   · · · Q· · Did she ever come over to your apartment by
·9·   · · · investigation, you're not to talk about any of        ·9·   ·herself?
10·   · · · that, okay?                                           10·   · · · A· · I mean, there's just -- there's been not --
11·   ·BY MR. WRIGHT:                                             11·   ·well, me and -- like I said, me and her brothers was
12·   · · · Q· · Yeah.· Again, I want to preface, I don't want    12·   ·friends and stuff and we would hang out.· You know what
13·   ·to invade your privilege with your attorneys.· I don't     13·   ·I mean?
14·   ·know that they can shield facts based on it, but we can    14·   · · · Q· · Yeah.
15·   ·talk about that later, but I don't want to invade the      15·   · · · A· · And like, she would show up.· You know what I
16·   ·privilege that any communication you have with your        16·   ·mean?· Because it was her brothers just right across the
17·   ·attorneys, whether it's in this civil lawsuit or           17·   ·street, and then after that -- I mean, there's been at
18·   ·criminal, okay?                                            18·   ·least -- I mean, I know a time or two, but no more than
19·   · · · A· · (No verbal response.)                            19·   ·that that.· Like, they run out -- run over there and get
20·   · · · Q· · Okay?                                            20·   ·them a cup of coffee or something like that.· Then she'd
21·   · · · A· · Yes.                                             21·   ·just be sitting there.· You know what I mean?· But they
22·   · · · Q· · Okay.· When you were at the -- at those          22·   ·would be -- they would be right back.· You know what I
23·   ·apartments -- was it Full Moon Creek?· Is that the name    23·   ·mean?· And we'd -- and we would all hang out.
24·   ·of them?                                                   24·   · · · Q· · So you just remember a time or two where you
25·   · · · A· · Name of what, the --                             25·   ·would've been with Amber Simpson alone?

                                                        Page 39                                                           Page 41
·1·   · · · Q· · At those apartments where you were neighbors     ·1·   · · · · · ·MR. SLOSAR:· Objection to form.· You can
·2·   ·with Amber Simpson.                                        ·2·   · · · answer.
·3·   · · · A· · Was it what now?                                 ·3·   · · · A· · I mean, if you call alone two minutes to go
·4·   · · · Q· · Was it called Full Moon Creek?· I think you      ·4·   ·get a cup of coffee or something, you know what I mean,
·5·   ·said something about Full Moon.· Was that the name --      ·5·   ·then I guess so.
·6·   · · · A· · No.· Are you talking about the address?          ·6·   · · · · · ·MR. WRIGHT:· I think we've got most of the
·7·   · · · Q· · Address or the name.· Either one.                ·7·   · · · relatives, Elliot, but if you don't mind, we can
·8·   · · · A· · I never did even know it had a name.             ·8·   · · · just take a second off the record to review the
·9·   · · · Q· · Okay.· Was the address -- was that the name of   ·9·   · · · Rule 26 Disclosures just to see if there's any
10·   ·the street, Full Moon?                                     10·   · · · relatives that we haven't talked about that are
11·   · · · A· · I don't know what -- there was a number, but I   11·   · · · listed, and we can take a little break if we want
12·   ·mean, I don't know what the number was.· I don't recall    12·   · · · and you can take a look at that.
13·   ·the number or anything, but it -- number Full Moon Court   13·   · · · · · ·MR. SLOSAR:· Let's do it over break.
14·   ·or --                                                      14·   · · · · · ·MR. WRIGHT:· Yeah.· All right.· That's good.
15·   · · · Q· · Full Moon Court.· That's what I was looking      15·   · · · Let's go off the record for a minute.
16·   ·for.· Is that -- does that sound like the address to       16·   · · · · · ·VIDEOGRAPHER:· Off the record at 10:05.
17·   ·that apartment complex?                                    17·   · · · · · · · · ·(OFF THE RECORD)
18·   · · · A· · Yeah, but there's still -- I mean, there's       18·   · · · · · ·VIDEOGRAPHER:· Back on the record at 10:19.
19·   ·numbers to it and stuff, but I don't -- I don't -- don't   19·   ·BY MR. WRIGHT:
20·   ·know what they are.                                        20·   · · · Q· · Mr. Taylor, I'm going to hand you a document
21·   · · · Q· · All right.· At Full Moon Court, were you         21·   ·that's labeled "Rule 26 Disclosures".· Did you have a
22·   ·living by yourself or did you have roommates?              22·   ·chance to look at that while we had a break?
23·   · · · A· · I was living by -- by myself.                    23·   · · · A· · Yes.
24·   · · · Q· · Would -- is it true that Amber Simpson would     24·   · · · Q· · And I'll mark that Exhibit 1 for the record.
25·   ·come over and cook for you?                                25·   ·As I understand it, all of the people listed on there
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     13 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        965                                         42..45
                                                        Page 42                                                           Page 44
·1·   ·who are relatives of you are listed at the beginning in    ·1·   · · · speculation.· You can answer the question,
·2·   ·the section at the bottom half of page 6; is that right?   ·2·   · · · Jonathan, if you know.
·3·   · · · · · · · · ·(EXHIBIT 1 MARKED FOR IDENTIFICATION)      ·3·   · · · · · ·THE WITNESS:· Do what now?
·4·   · · · A· · Now, what was your question again?               ·4·   · · · · · ·MR. SLOSAR:· You can answer the question if
·5·   · · · Q· · I just wanted to know if anybody on this list    ·5·   · · · you know what he's looking for.
·6·   ·are relatives of yours, and my understanding is that       ·6·   · · · A· · No.
·7·   ·group starting with Linda Taylor on page 6 going down,     ·7·   ·BY MR. WRIGHT:
·8·   ·are those the only relatives of yours on this Rule 26      ·8·   · · · Q· · No?
·9·   ·Disclosure list?                                           ·9·   · · · · · ·MR. WRIGHT:· · · I don't to get into his
10·   · · · A· · Yes.                                             10·   · · · medical history.· Can you just provide what
11·   · · · Q· · And then was there maybe a relation through      11·   · · · prescriptions he's currently on under separate
12·   ·marriage of Jody Reisner?                                  12·   · · · cover?
13·   · · · A· · Yes.                                             13·   · · · · · ·MR. SLOSAR:· We can.· Sure.
14·   · · · Q· · And just briefly, what is her relation to you?   14·   · · · · · ·MR. WRIGHT:· Agree to do that?· Thank you, Mr.
15·   · · · A· · His relationship?· I mean, his relation?         15·   · · · · · ·--
16·   · · · Q· · Oh, it's a male?                                 16·   · · · · · ·MR. SLOSAR:· We'll do it under the protective
17·   · · · A· · Yes.                                             17·   · · · order.
18·   · · · Q· · I'm sorry about that.· What is his               18·   · · · · · ·MR. WRIGHT:· And that's fine.· You can do it
19·   ·relationship to you?· And maybe it might not be brief,     19·   · · · by letterhead and just label it subject to the
20·   ·but just give the best description you can.                20·   · · · protective order.
21·   · · · A· · It's my step-mother's sister's husband.          21·   ·BY MR. WRIGHT:
22·   · · · Q· · And do you know what information he has          22·   · · · Q· · And I'm going to ask a similar question.· Back
23·   ·relating to your lawsuit?                                  23·   ·in 2010, were you on any prescriptions, to your memory?
24·   · · · A· · (No verbal response.)                            24·   · · · A· · I think -- I -- I think that my prescriptions
25·   · · · Q· · No?                                              25·   ·run out.· I got in that wreck in 2008, at the end of it,

                                                        Page 43                                                           Page 45
·1·   · · · A· · No.                                              ·1·   ·didn't get out until so many months of 2009, and I think
·2·   · · · Q· · And who is your step-mother?                     ·2·   ·that's when my prescriptions run out.
·3·   · · · A· · Angie -- Angela Carnes.                          ·3·   · · · Q· · So to your knowledge, you weren't on any
·4·   · · · Q· · Do you have any other step-parents?              ·4·   ·prescription medication in December 2010?
·5·   · · · A· · My -- my mother ain't married or nothing, but,   ·5·   · · · A· · No.
·6·   ·so I can't call him my step-dad.· You know what I mean?    ·6·   · · · Q· · Were you on any prescription medication from
·7·   · · · Q· · She's not married?                               ·7·   ·December 2010 through the time that you were arrested
·8·   · · · A· · No.                                              ·8·   ·for the charges relating to Katherine Mills?
·9·   · · · Q· · She -- no?· Okay.· Now, you mentioned you'd      ·9·   · · · A· · I mean, what caused the car wreck -- I mean,
10·   ·had some head injuries that have affected your short-      10·   ·I'm not going to lie.· I was -- I mean, the -- the pain
11·   ·term memory; is that right?                                11·   ·medication.· You know what I mean?· And that's why what
12·   · · · A· · (No verbal response.)                            12·   ·-- you nailed it talking about a second ago about not
13·   · · · Q· · Yes?                                             13·   ·turning over my prescriptions and stuff, and these'll
14·   · · · A· · Yes.                                             14·   ·show.· You know what I mean?
15·   · · · Q· · Are you currently on any medication that, to     15·   · · · Q· · So you -- from your car accident, you may have
16·   ·your understanding, impairs your ability to remember?      16·   ·been on a painkiller, pain relief medication?
17·   · · · A· · I mean, I -- I'm on medications from the         17·   · · · A· · Could've been, but I don't recall.
18·   ·doctor, and it's really good for me.· Know what I mean?    18·   · · · Q· · Do you remember what the -- what type of
19·   ·And then -- and then all the stuff I been through and      19·   ·medication it was?· Oxycodone or what type of pain --
20·   ·then this now.· I always got to look over my shoulder      20·   · · · A· · That's -- that's what I done, but I can't
21·   ·and then, I mean, it's just -- it's -- it gets old, but    21·   ·recall if I was that night or not.
22·   ·they -- they put me on prescriptions.· Yes.                22·   · · · Q· · What night, the December 2010?· What night are
23·   · · · Q· · Okay.· To your understanding, do those have      23·   ·you talking about?
24·   ·any side effects that would affect your memory?            24·   · · · A· · No.· I was -- you was talking about the car
25·   · · · · · ·MR. SLOSAR:· Objection to the form.· Calls for   25·   ·wreck, wasn't you?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     14 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        966                                         46..49
                                                        Page 46                                                           Page 48
·1·   · · · Q· · The car wreck.· Okay.· Do you remember if you    ·1·   ·finally that, I mean, I went the route that would help
·2·   ·were using those medications at the time of your car       ·2·   ·me.· You know what I mean?· And that was what you and me
·3·   ·wreck?                                                     ·3·   ·was talking about just a minute ago.
·4·   · · · A· · That night, I can't -- I can't recall.           ·4·   · · · Q· · So up until the date that you were arrested on
·5·   · · · Q· · Do you use drugs illicitly?                      ·5·   ·the charges relating to Katherine Mills, you were still
·6·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     ·6·   ·using oxycodones, correct?
·7·   · · · You can answer the question to the extent you         ·7·   · · · A· · Yes.
·8·   · · · understand it.                                        ·8·   · · · Q· · Do you know how much you took?
·9·   · · · A· · I don't know what that means.                    ·9·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
10·   ·BY MR. WRIGHT:                                             10·   · · · You can answer if you understand.
11·   · · · Q· · You've mentioned that you have a prescription    11·   · · · A· · It ain't -- no.
12·   ·for some medications, right?                               12·   · · · Q· · Did you use it daily?
13·   · · · A· · Right.                                           13·   · · · A· · No.· No.· I couldn't -- I couldn't -- I
14·   · · · Q· · Do you take any drugs that you do not have a     14·   ·couldn't afford -- afford that.· You know what I mean?
15·   ·prescription for?                                          15·   · · · Q· · How much did it cost?
16·   · · · A· · No.· Right now?                                  16·   · · · A· · I don't recall back then.· You know what I
17·   · · · Q· · Right now.                                       17·   ·mean?· It's been so long.
18·   · · · A· · No.                                              18·   · · · Q· · You don't remember how much it would cost in
19·   · · · Q· · Were you taking any drugs you didn't have a      19·   ·2010?
20·   ·prescription for in 2008?                                  20·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and
21·   · · · A· · 2008 or -- no.· I didn't have no                 21·   · · · answered.· You can answer if you understand.
22·   ·prescriptions.· Let's see.· I wrecked in '08.· Yeah. I     22·   · · · A· · No.· It was --
23·   ·was on prescriptions, but they run in out in 2009, but     23·   · · · Q· · How much you would pay for oxycodone in 2010?
24·   ·when they run out 2009, I mean, I did -- I did get my      24·   · · · · · ·MR. SLOSAR:· Same objection.
25·   ·oxycodone.· You know what I mean?                          25·   · · · A· · I mean, I don't really -- I really don't

                                                        Page 47                                                           Page 49
·1·   · · · Q· · Did you use anything else?                       ·1·   ·recall, I mean, because, I mean, just how it was on the
·2·   · · · A· · No.                                              ·2·   ·streets.· You know what I mean?
·3·   · · · Q· · Were you using oxycodones in 2010?               ·3·   · · · Q· · Well, I don't know what you mean "on the
·4·   · · · A· · Yes.                                             ·4·   ·streets," and did it --
·5·   · · · Q· · Did you have a prescription at that time?        ·5·   · · · A· · I understand.
·6·   · · · A· · No, but that -- I -- that was what was wrote     ·6·   · · · Q· · -- did you buy it in pills?· Were they pills?
·7·   ·to me, but I don't know how long -- how far it went. You   ·7·   ·Is that --
·8·   ·know what I mean?                                          ·8·   · · · A· · Yes.
·9·   · · · Q· · Did you continue using that oxycodones into      ·9·   · · · Q· · Would you buy one pill at a time?
10·   ·2011?                                                      10·   · · · · · ·MR. SLOSAR: Objection to form.· Foundation.
11·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and       11·   · · · You can answer, Jonathan, if you know.
12·   · · · answered.· You can answer the question if you         12·   · · · A· · I mean, I -- I don't recall every day.· No.
13·   · · · understand it.· You can answer.                       13·   · · · Q· · But you -- is it true that you weren't using
14·   · · · A· · What was it again?                               14·   ·it every day because you couldn't afford it?
15·   ·BY MR. WRIGHT:                                             15·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
16·   · · · Q· · I'm just trying to get the timeline.· Did you    16·   · · · A· · No.· It was just like -- Yeah.· I mean, you
17·   ·continue using oxycodones into 2011?                       17·   ·just -- you didn't do too much of it.· You know what I
18·   · · · · · ·MR. SLOSAR:· Same objection.                     18·   ·mean?· It was just whether -- I mean, just getting a
19·   · · · Q· · Let me ask it a different way: did you ever      19·   ·ride, I guess.· You know what I mean?· The car wreck.
20·   ·stop using oxycodones?                                     20·   ·You know what I mean?· All that.
21·   · · · A· · Yes.                                             21·   · · · Q· · Did you use it for pain, or did you use it to
22·   · · · Q· · When?                                            22·   ·get high?
23·   · · · A· · When I got wrongfully accused of this, and it    23·   · · · A· · Used it for pain.
24·   ·took five years of my life and beatings and this and       24·   · · · Q· · And you don't recall -- were you taking it
25·   ·that and that and this.· I mean, yeah, when I got out      25·   ·daily?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     15 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        967                                         50..53
                                                        Page 50                                                           Page 52
·1·   · · · A· · When I was on the prescriptions, yes.            ·1·   ·crooked and everything, colostomy bag and all. But, I
·2·   · · · Q· · After you were off the prescriptions?            ·2·   ·mean, when I got out, I mean, still ain't done one.· You
·3·   · · · A· · No.· I know it wasn't daily.· No.                ·3·   ·know what I mean?· And that's -- that's -- when I got in
·4·   · · · Q· · Can you estimate how much you were -- how        ·4·   ·the car wreck and stuff, that's -- it got me addicted to
·5·   ·often you were using it in December 2010?· Weekly, twice   ·5·   ·it.· And then once I got cut off or whatever, you know
·6·   ·a week?                                                    ·6·   ·what I mean, then they -- everybody has the -- so that's
·7·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for       ·7·   ·the way I done.· You know what I mean?· It was for the
·8·   · · · speculation.                                          ·8·   ·better.
·9·   · · · A· · I don't recall.                                  ·9·   · · · Q· · Did you know -- when you were living at the
10·   · · · Q· · When you were prescribed that medication,        10·   ·Full Moon Court apartments, and you were neighbors to
11·   ·before your prescription ran out, were you taking it       11·   ·Amber Simpson's family at that time, right?
12·   ·daily then?                                                12·   · · · A· · (No verbal response.)
13·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     13·   · · · Q· · Yes?
14·   · · · Calls for speculation.                                14·   · · · A· · Yes.
15·   · · · A· · Now what now?                                    15·   · · · Q· · Did they have a home phone?
16·   · · · Q· · Well, you mentioned after your motor vehicle     16·   · · · · · ·MR. SLOSAR:· Objection to the form.
17·   ·accident in 2008 you were prescribed oxycodone, right?     17·   · · · Foundation.· You can answer, Jonathan.
18·   · · · A· · (No verbal response.)                            18·   · · · A· · I don't know.
19·   · · · Q· · Yes?                                             19·   · · · Q· · Do you remember calling them?
20·   · · · A· · Yes.                                             20·   · · · A· · No.
21·   · · · Q· · Do you recall, to your memory, did you take      21·   · · · Q· · If you don't mind, you mentioned you were in
22·   ·that prescription daily?                                   22·   ·an on-again, off-again relationship with Kayla Mills.
23·   · · · A· · If it was my -- yeah.· It was my prescription,   23·   ·Could you just scan those Rule 26 Disclosures and if
24·   ·you know.· Yeah.· I mean, I took it for pain.              24·   ·there's any other witness listed on there that you had
25·   · · · Q· · And you took it daily?                           25·   ·any romantic relationship, just identify them for me?

                                                        Page 51                                                           Page 53
·1·   · · · A· · I mean, yeah.· They put you on it for daily, I   ·1·   ·Could you take a second to look at that?
·2·   ·reckon.                                                    ·2·   · · · A· · The whole packet?
·3·   · · · Q· · And your testimony is you're not currently on    ·3·   · · · Q· · Yeah.· Just look through it, please.
·4·   ·that, not using that drug; is that right?                  ·4·   · · · A· · Just write it?
·5·   · · · A· · No.                                              ·5·   · · · · · ·MS. ROBINSON-STAPLES:· Yes.
·6·   · · · Q· · And you -- did you stop after you got out of     ·6·   · · · · · ·MR. SLOSAR:· That's correct.
·7·   ·prison, when you were in prison?· When did you stop        ·7·   · · · A· · Now, what did you ask me again?
·8·   ·using them?                                                ·8·   · · · Q· · Just whether you had any romantic relationship
·9·   · · · · · ·MR. SLOSAR:· Objection to form.· He's never --   ·9·   ·with anybody on there.· I know you've testified to Kayla
10·   · · · he didn't go to prison on this.                       10·   ·Mills already, but if there's anybody else.
11·   · · · Q· · Okay.· I'm sorry.· Did you stop using it while   11·   · · · A· · That's what I was pointing at was Kayla.
12·   ·you were incarcerated?                                     12·   · · · Q· · Kayla?· Okay.· I -- we talked about her, so if
13·   · · · · · ·MR. SLOSAR:· You're talking about the            13·   ·you don't mind --
14·   · · · oxycodone?                                            14·   · · · A· · So scan on?
15·   · · · · · ·MR. WRIGHT:· Yeah.                               15·   · · · Q· · Yes, please.· I believe that's the end of the
16·   · · · · · ·MR. SLOSAR:· Sorry.· You can answer the          16·   ·witness list --
17·   · · · question if you're --                                 17·   · · · A· · Yeah.
18·   · · · A· · Now what was it again?                           18·   · · · Q· · -- and did you see anybody else?
19·   ·BY MR. WRIGHT:                                             19·   · · · A· · No.
20·   · · · Q· · Did you stop using the oxycodone while you       20·   · · · Q· · No?· Okay.· So out of those Rule 26
21·   ·were incarcerated?                                         21·   ·Disclosures, Kayla Mills was the only person who you had
22·   · · · A· · Well, I mean, they -- they're not going to       22·   ·a relationship with that you saw, right?
23·   ·give it to me in the jail.· I mean, you know what I        23·   · · · A· · Yes.
24·   ·mean, but when I went in, I mean, that was it, and I'm     24·   · · · Q· · Did you live or stay with Kayla Mills in 2010?
25·   ·still messed up to this day.· You know what I mean? Walk   25·   · · · A· · Well, now, if I remember right, I mean, I
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     16 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        968                                         54..57
                                                        Page 54                                                           Page 56
·1·   ·think she -- we was off alone around that time and --      ·1·   · · · · · ·MR. SLOSAR:· Oh, sorry.· Objection to form.
·2·   ·because of her mother, and -- but we lived together and    ·2·   · · · Foundation.· You can answer to the extent you know.
·3·   ·everything.· We had a few different places together.       ·3·   · · · A· · What was it now?
·4·   · · · Q· · Where did you-all have places together with --   ·4·   · · · Q· · Did Kayla Mills have a blue car in December
·5·   ·you and Kayla Mills?                                       ·5·   ·2010?
·6·   · · · A· · Like I said, the -- the car wreck or whatever,   ·6·   · · · · · ·MR. SLOSAR:· Same objection.
·7·   ·upstairs to -- to downstairs.· Jackson Manor, would be     ·7·   · · · A· · 2010.· See, I wrecked her blue car in 2008.
·8·   ·two apartments.· And --                                    ·8·   ·And she -- she got another one, but she -- see, when I
·9·   · · · Q· · She lived with you at the Full Moon Court        ·9·   ·say that she was -- we was off and on, I mean, I hate to
10·   ·apartments?                                                10·   ·say it, though, but she was with somebody else and they
11·   · · · A· · Yeah.· That's what I was going to say, the one   11·   ·lived together.
12·   ·that they -- off -- I really don't know what they call     12·   · · · Q· · Well, my question was: did she have a blue car
13·   ·it, but where they come and arrested me at, she was at -   13·   ·--
14·   ·- she was staying there with me.· And then at one time     14·   · · · A· · Yes.
15·   ·we had to stay at her mom's house until I got me another   15·   · · · Q· · -- to your memory?· Yes?
16·   ·apartment.                                                 16·   · · · A· · Yes.
17·   · · · Q· · So you stayed at her mom's house for a period    17·   · · · Q· · And that would've been in December 2010 time
18·   ·of time?                                                   18·   ·frame?
19·   · · · A· · Not long periods.· No.                           19·   · · · A· · I can't --
20·   · · · Q· · But you did stay overnight with them on          20·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
21·   ·occasion?                                                  21·   · · · Q· · You don't remember?· Do you know what type of
22·   · · · A· · Yes.                                             22·   ·car it was?
23·   · · · Q· · Where is her mom's house at?                     23·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
24·   · · · A· · Up there at -- is it Highway 223, I think.       24·   · · · A· · Not right off.
25·   · · · Q· · Is it near a place called Escoe's Market?        25·   · · · Q· · No?· Now, you mentioned that you were off

                                                        Page 55                                                           Page 57
·1·   · · · A· · Yes.                                             ·1·   ·again and on again and she was -- did you say she was
·2·   · · · Q· · Can you see Escoe's Market from her house?       ·2·   ·also dating someone else?
·3·   · · · A· · Yes.                                             ·3·   · · · A· · Yeah.
·4·   · · · Q· · Do you remember what time frame you were         ·4·   · · · Q· · Who was that?
·5·   ·living at -- or staying overnight at -- strike that. Let   ·5·   · · · A· · Derrick, but I couldn't tell you his last
·6·   ·me start over.· Was her mom's name Donna Mills?            ·6·   ·name.· I don't -- I -- I -- I don't know.
·7·   · · · A· · Yes.                                             ·7·   · · · Q· · Did you give a first name?· I'm sorry. I
·8·   · · · Q· · And I think she also had a nickname,             ·8·   ·didn't hear you.
·9·   ·"Cricket"?                                                 ·9·   · · · A· · Derrick.
10·   · · · A· · Yes.                                             10·   · · · Q· · Derrick?
11·   · · · Q· · Were you -- do you have a memory if you were     11·   · · · A· · Yeah.· But --
12·   ·staying overnight with Kayla Mills at her mom's home in    12·   · · · Q· · But you don't know the last name?
13·   ·December 2010?                                             13·   · · · A· · No.· But she was living with him and
14·   · · · · · ·MR. SLOSAR:· Objection to form.                  14·   ·everything.
15·   · · · A· · Uh-uh.                                           15·   · · · Q· · Do you -- she was living with him?
16·   · · · Q· · You don't remember?                              16·   · · · A· · Yes.
17·   · · · A· · I mean, no.· I -- like I told you before, I      17·   · · · Q· · Do you know when they dated, what time frame?
18·   ·mean, around that ballpark range.· You know what I mean?   18·   · · · A· · Around 2010, 2011, somewhere through there.
19·   · · · Q· · Yeah.                                            19·   · · · Q· · Where was Kayla living when she was with
20·   · · · A· · We -- it was off and on that whole time,         20·   ·Derrick; do you know?
21·   ·because she had to go to jail time, too.· You know what    21·   · · · A· · I mean, I heared [sic] this and I heared [sic]
22·   ·I mean?                                                    22·   ·that, but I'm really not for sure, for the record, but I
23·   · · · Q· · Okay.· Did Kayla Mills have a car?               23·   ·really don't even know, but the road, 11, it goes
24·   · · · · · ·MR. SLOSAR:· Objection to form.                  24·   ·towards Manchester, I think.
25·   · · · Q· · In 2010?                                         25·   · · · Q· · Did Derrick have his own place or was he with
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     17 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        969                                         58..61
                                                        Page 58                                                           Page 60
·1·   ·his parents; do you know?                                  ·1·   · · · Q· · Okay.· Do you know where that car is located
·2·   · · · A· · No.· I mean, I would still talk to her from      ·2·   ·in those pictures?
·3·   ·time to time, you know what I mean, over the phone, and    ·3·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
·4·   ·she would mention his parents quite a bit, so I really     ·4·   · · · Q· · It's next to a garage.· Is that the home of
·5·   ·don't know.                                                ·5·   ·John Valdez; do you know?
·6·   · · · Q· · I'm going to hand you some documents produced    ·6·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for
·7·   ·by your attorneys labeled PL 25973 through 25985.· You     ·7·   · · · speculation.
·8·   ·want to take a look at these first.· Then I'll -- didn't   ·8·   · · · A· · I mean, I'm not 100 percent sure, but it --
·9·   ·have a chance to make additional copies.                   ·9·   ·they -- they do have a garage.· I mean, it -- I mean, it
10·   · · · · · ·MR. SLOSAR:· Do you have copies of your other    10·   ·could be.· Were you asking if it was at John Valdez?
11·   · · · exhibits?                                             11·   · · · Q· · I don't know where it's at.· Those pictures
12·   · · · · · ·MR. WRIGHT:· No.· Not of these pictures.· You    12·   ·came from your attorney.· Is that Donna Mills' garage?
13·   · · · want to take a second to look at them?                13·   ·Whose -- where is that, if you know?
14·   · · · · · ·MR. SLOSAR:· This is Exhibit 2, you're going     14·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation,
15·   · · · to put it?                                            15·   · · · calls for speculation.
16·   · · · · · ·MR. WRIGHT:· Yeah.· We can make it Exhibit 2.    16·   · · · A· · I mean, I don't -- I mean, it looks like it.
17·   · · · · · · · · ·(EXHIBIT 2 MARKED FOR IDENTIFICATION)      17·   · · · Q· · It looks like what?
18·   · · · A· · And what do you want me to do?                   18·   · · · A· · What you just said.
19·   ·BY MR. WRIGHT:                                             19·   · · · Q· · That it was -- I said -- I was asking if it
20·   · · · Q· · Just take a look at those pictures for a         20·   ·was Donna Mills or John Valdez; which one --
21·   ·moment.                                                    21·   · · · A· · No.· You said it was John --
22·   · · · · · ·MR. SLOSAR:· I'm sorry, Derrick.· Did you say    22·   · · · · · ·MR. SLOSAR:· I'm going to -- objection to
23·   · · · -- you can -- take a look at those.· Do you have      23·   · · · form.· Calls for speculation.· You can answer the
24·   · · · copies of any of your other exhibits?                 24·   · · · question to the extent you know the answer.
25·   · · · · · ·MR. WRIGHT:· The discovery and those items,      25·   · · · A· · I mean, you said it was John Valdez' house and

                                                        Page 59                                                           Page 61
·1·   · · · but these colored pictures I didn't get a chance to   ·1·   ·then you turn around and you said or it could be Donna
·2·   · · · make additional copies of.· Sorry.· I don't know      ·2·   ·Mills'.
·3·   · · · that we have to make them an exhibit since they got   ·3·   ·BY MR. WRIGHT:
·4·   · · · a Bates number, but we can if you want.               ·4·   · · · Q· · I was asking you if you knew, if you
·5·   · · · · · ·MR. FARAH:· Derrick, what was Exhibit 1?         ·5·   ·recognized that garage.
·6·   · · · · · ·MR. WRIGHT:· The Rule 26 Disclosures.            ·6·   · · · · · ·MR. SLOSAR:· Same objection.
·7·   · · · · · ·MR. FARAH:· Okay.                                ·7·   · · · A· · I mean, it -- it -- it -- it looks like her
·8·   · · · A· · What is that?                                    ·8·   ·property or whatever.· You know what I mean?
·9·   ·BY MR. WRIGHT:                                             ·9·   · · · Q· · And that's fair.· So you're testifying that it
10·   · · · Q· · I think that's just a misprint.· I just left     10·   ·looks like Donna Mills' property?
11·   ·it in there because it was in a sequence.· I don't think   11·   · · · A· · Yeah.· I mean, you only got so much of it
12·   ·-- not relevant.                                           12·   ·right there.
13·   · · · A· · Well, you asked me what kind it was and I seen   13·   · · · Q· · Okay.
14·   ·what kind it was just then, and it was a Pontiac.          14·   · · · A· · You know what I mean?· In the pictures.
15·   · · · Q· · Now, is that -- to the best of your memory and   15·   · · · Q· · Have the pictures.· Clip them together so we
16·   ·belief, was that Kayla Mills' car in those pictures?       16·   ·don't lose them.· All right.· So looking at number
17·   · · · A· · Yes.                                             17·   ·25983, that's a bigger picture of the garage.
18·   · · · Q· · It is?· And it's a Pontiac; is that what you     18·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
19·   ·said?                                                      19·   · · · Q· · Does that look to be Donna Mills' garage?
20·   · · · A· · I mean, it shows right there.                    20·   · · · · · ·MR. SLOSAR:· Same objection.· Calls for
21·   · · · Q· · Is it a Sunfire?                                 21·   · · · speculation.· You can answer if you know.
22·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for       22·   · · · A· · I mean, I see just the barely the part of a
23·   · · · speculation.                                          23·   ·brick house and it does -- it does look like it.
24·   · · · Q· · You don't know the model?                        24·   · · · Q· · And you've been to Donna Mills' property,
25·   · · · A· · No.                                              25·   ·right?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     18 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        970                                         62..65
                                                        Page 62                                                           Page 64
·1·   · · · A· · Yes.· I have.                                    ·1·   ·mother, Donna Mills?
·2·   · · · Q· · And you've seen her home?                        ·2·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
·3·   · · · A· · Yes.                                             ·3·   · · · You can answer.
·4·   · · · Q· · You've seen her garage?                          ·4·   · · · A· · Yes.
·5·   · · · A· · (No verbal response.)                            ·5·   · · · Q· · You did?· You've mentioned -- I thought you
·6·   · · · Q· · Yes?                                             ·6·   ·testified earlier that -- you mentioned where you were
·7·   · · · A· · Yes.· Yes.                                       ·7·   ·living and you said something about, "because of her
·8·   · · · Q· · And best you can tell, that looks like Donna     ·8·   ·mother."
·9·   ·Mills' garage?                                             ·9·   · · · A· · Yeah.· That was just, I mean, about when we
10·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for       10·   ·didn't have a car and she let us drive her SUV and that
11·   · · · speculation.                                          11·   ·was the only car she had.· You know what I mean?· And
12·   · · · A· · I mean, now it does.· You know what I mean?      12·   ·she said have it back at a certain time and if we was
13·   ·Compared to the pictures that you showed me a minute       13·   ·late or anything like that, you know, she would get us
14·   ·ago.                                                       14·   ·for it.· You know what I mean?· We wouldn't be allowed
15·   · · · Q· · Okay.· You can put that in the stack there, if   15·   ·back in it or nothing like that, so
16·   ·you don't mind.· Thank you.· And this is stapled with a    16·   · · · Q· · You wouldn't be allowed in Donna Mills'
17·   ·bunch of other documents, so I'm just going to identify    17·   ·vehicle?
18·   ·this.· This is Plaintiff's -- this document's labeled,     18·   · · · A· · Yeah.
19·   ·PL 010479.· Can you look at the picture on the bottom of   19·   · · · Q· · And you said that was an SUV?
20·   ·that?                                                      20·   · · · A· · Yes.
21·   · · · A· · On the bottom?                                   21·   · · · Q· · Kayla had her own blue car, though, right?
22·   · · · · · ·MR. SLOSAR:· Let me look at it for a second.     22·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
23·   · · · · · ·MR. WRIGHT:· Yeah.· Sure.· Let your attorneys    23·   · · · A· · No. Far as I know, she didn't have no blue car
24·   · · · look at it.                                           24·   ·yet.
25·   · · · · · ·THE WITNESS:· You say the bottom picture?        25·   · · · Q· · When did she get that blue car?

                                                        Page 63                                                           Page 65
·1·   · · · · · ·MR. FARAH:· Derrick, that PL number again?       ·1·   · · · A· · I don't -- I don't know.
·2·   · · · · · ·MR. WRIGHT:· I'll read it when I get it back.    ·2·   · · · Q· · You don't know?
·3·   · · · · · ·MR. SLOSAR:· Can I see the other exhibit.        ·3·   · · · A· · No.
·4·   · · · · · ·MR. WRIGHT:· Sure.                               ·4·   · · · Q· · Was it before December 2010?
·5·   · · · · · ·MR. SLOSAR:· Oh, sorry.· It's right here.        ·5·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for
·6·   · · · · · ·MR. WRIGHT:· Yeah.                               ·6·   · · · speculation.
·7·   · · · · · ·MR. SLOSAR:· I'm sorry, Derrick.· Sorry.· Let    ·7·   · · · A· · I don't know.
·8·   · · · me see that.                                          ·8·   · · · Q· · You don't know one way or the other?
·9·   · · · · · ·THE WITNESS:· Sorry.                             ·9·   · · · A· · No.· I wrecked one blue car but the other one
10·   · · · · · ·MR. WRIGHT:· I know it's not the same car. I'm   10·   ·I don't know when she got it.
11·   · · · not going to ask that.· You may hand it to the        11·   · · · Q· · Was the blue car that you wrecked, was that
12·   · · · witness.                                              12·   ·your car?
13·   ·BY MR. WRIGHT:                                             13·   · · · A· · That was her car.
14·   · · · Q· · Do you see that bottom picture on that page?     14·   · · · Q· · Kayla Mills' car?
15·   · · · A· · Yeah.                                            15·   · · · A· · (No verbal response.)
16·   · · · Q· · Does that look to be Escoe's Market?             16·   · · · Q· · Is that "yes"?
17·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for       17·   · · · A· · Yes.
18·   · · · speculation.                                          18·   · · · Q· · I'm sorry.· I know it's --
19·   · · · Q· · Can you tell?                                    19·   · · · A· · That's -- that's all right.
20·   · · · · · ·MR. SLOSAR:· Foundation.                         20·   · · · Q· · I'm not doing it to be mean, just to --
21·   · · · A· · No.· I can't.                                    21·   · · · A· · Yeah.
22·   · · · Q· · Can't?                                           22·   · · · Q· · -- make a record.· Do you remember what blue
23·   · · · A· · No.                                              23·   ·car that was, what brand, make, model?
24·   · · · Q· · Okay.· Hand that back to me, please.· That       24·   · · · · · ·MR. SLOSAR:· You can answer, if you remember.
25·   ·number was 010479.· Did you get along with Kayla's         25·   · · · A· · It was -- I don't know the model, but it was a
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     19 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        971                                         66..69
                                                        Page 66                                                           Page 68
·1·   ·Cougar -- a blue Cougar.                                   ·1·   · · · A· · No.
·2·   · · · Q· · And was that the car that you wrecked in the     ·2·   · · · Q· · None at all?
·3·   ·2008 accident?                                             ·3·   · · · A· · No.· That's when she -- when I say we was off
·4·   · · · A· · Yeah.· Yes.                                      ·4·   ·and on, that -- and if I ain't mistaken, the other boy's
·5·   · · · Q· · And you don't know how long it was after that    ·5·   ·the one that bought it for her, so I really don't know.
·6·   ·wreck that Kayla Mills got another blue car?               ·6·   ·You know what I mean?
·7·   · · · · · ·MR. SLOSAR:· Objection to the form.· Asked and   ·7·   · · · Q· · That car in Exhibit 2, in your memory, that
·8·   · · · answered.                                             ·8·   ·looks like a car that was owned by Kayla Mills?
·9·   · · · A· · I don't know when she got another car.           ·9·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for
10·   · · · Q· · Did you ever have a car, own a car?              10·   · · · speculation.
11·   · · · A· · No.· Yeah.· I mean, I've owned some before.      11·   · · · Q· · Is that fair?
12·   ·You know what I mean?                                      12·   · · · · · ·MR. SLOSAR:· You can answer if you know.
13·   · · · Q· · Did you own any cars prior to December 2010?     13·   · · · Q· · Is that fair?
14·   · · · A· · No.· I didn't have no cars.· I had Jeeps and     14·   · · · A· · What's that?
15·   ·trucks.                                                    15·   · · · Q· · That car in Exhibit 2, that blue car, do you
16·   · · · Q· · Did you actually own them?                       16·   ·recognize it?
17·   · · · A· · Yes.                                             17·   · · · A· · Is this it?
18·   · · · Q· · Did you have a vehicle in December 2010?         18·   · · · Q· · Yes.
19·   · · · A· · No.· No.                                         19·   · · · · · ·MR. SLOSAR:· Same objection.
20·   · · · Q· · How long had you been without a vehicle; do      20·   · · · A· · I mean, yeah.· She had a blue car.
21·   ·you know?                                                  21·   · · · Q· · Did you ever drive a blue car that looked like
22·   · · · A· · They took my license, so I couldn't drive.       22·   ·that?
23·   · · · Q· · Although you couldn't drive, did you have a      23·   · · · A· · No.· They wouldn't let -- they wouldn't let me
24·   ·vehicle?                                                   24·   ·drive.
25·   · · · A· · No.· No.                                         25·   · · · Q· · You said that her -- you would drive her

                                                        Page 67                                                           Page 69
·1·   · · · Q· · How long did you not have a license prior to     ·1·   ·mother's car.
·2·   ·December 2010?                                             ·2·   · · · A· · Yeah, but her -- her -- like, if I pulled out
·3·   · · · A· · What do you mean prior?                          ·3·   ·from the driveway and me driving, we would -- we
·4·   · · · Q· · Before.                                          ·4·   ·wouldn't be allowed back in.· You know what I mean?· And
·5·   · · · A· · So before up until 2010?                         ·5·   ·-- but when we left, Kayla let me drive it.· Know what I
·6·   · · · Q· · Yeah.· You said in December 2010 you didn't      ·6·   ·mean?· We would go up in the mountains and stuff where
·7·   ·have a car, right?                                         ·7·   ·it's four-wheel drive.
·8·   · · · A· · No.                                              ·8·   · · · Q· · Did you have a cell phone in December 2010?
·9·   · · · Q· · And you didn't have a driver's license, right?   ·9·   · · · A· · I don't recall, but I don't -- I don't think I
10·   · · · A· · No.                                              10·   ·did.
11·   · · · Q· · How long had you been that way before December   11·   · · · Q· · Did you have a cell phone before December
12·   ·2010?                                                      12·   ·2010?
13·   · · · A· · Pretty good while.                               13·   · · · A· · Before -- no.· Don't think I did.· And they
14·   · · · Q· · A pretty good while?                             14·   ·wrote down my brother's.· Mr. York here did, and said
15·   · · · A· · Pretty good while.                               15·   ·that it said J.T. on the AT&T records and pointed
16·   · · · Q· · During that time, were you driving vehicles      16·   ·towards it and it was my brother's phone.
17·   ·belonging to Donna Mills?                                  17·   · · · Q· · Did you use your brother's phone?
18·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     18·   · · · A· · No.
19·   · · · You can answer.                                       19·   · · · Q· · Never?
20·   · · · A· · I mean, I drove her -- what do you call it?      20·   · · · A· · I mean, yeah.· I mean, I've used it before,
21·   · · · Q· · Her SUV?                                         21·   ·but it ain't like I -- it stayed in my pocket and I'd
22·   · · · A· · Yeah, but it's a -- a Nismo -- had a Nismo kit   22·   ·leave.· You know what I mean?
23·   ·on it, exterior.                                           23·   · · · Q· · Well, what number would you give if you were
24·   · · · Q· · Did you drive any cars belonging to Kayla        24·   ·asked in December 2010 if you didn't have a cell phone?
25·   ·Mills during that time?                                    25·   · · · · · ·MR. SLOSAR:· Objection to the form.· Calls for
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     20 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        972                                         70..73
                                                        Page 70                                                           Page 72
·1·   · · · speculation.                                          ·1·   ·brother's cell phone?
·2·   · · · A· · What do you mean?                                ·2·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and
·3·   · · · Q· · If you were going to a doctor's office, doing    ·3·   · · · answered.
·4·   ·anything, would you give a phone number?                   ·4·   · · · Q· · That's true, isn't it?
·5·   · · · · · ·MR. SLOSAR:· Same objection.                     ·5·   · · · A· · Yes.· I've used it before.
·6·   · · · A· · If I went where?                                 ·6·   · · · Q· · And isn't it true you were using it in
·7·   · · · Q· · If you were pulled over by the police --         ·7·   ·December 2010?
·8·   · · · A· · Right.                                           ·8·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and
·9·   · · · Q· · -- would you give them a phone number?           ·9·   · · · answered, repeatedly.
10·   · · · A· · I don't have no phone number to give.· I -- I    10·   · · · A· · I mean, I can't -- I can't recall from 2010
11·   ·wouldn't be driving.· I mean, the only time I was          11·   ·from now if I used it or not.· You know what I mean? But
12·   ·driving was, like I told you, was be in mountains with     12·   ·-- and half the time I wouldn't even been -- I -- I
13·   ·the four-wheel drive.                                      13·   ·wouldn't even be at the house.· You know what I mean?
14·   · · · Q· · So you would never give a phone number if you    14·   ·Around my brother -- my brother don't -- he -- he's one
15·   ·were asked for one in December 2010?                       15·   ·of the types he -- he don't leave the house.· You know
16·   · · · · · ·MR. SLOSAR:· Same objection.· You can answer.    16·   ·what I'm saying?
17·   · · · A· · No.                                              17·   · · · Q· · Did Amanda Hoskins have a cell phone in
18·   · · · Q· · You said that your brother was six to eight      18·   ·December 2010?
19·   ·years younger than you -- Jerry Smith?                     19·   · · · A· · I'm not -- I'm not for sure.
20·   · · · A· · Yes.                                             20·   · · · Q· · Did --
21·   · · · Q· · Was that the phone number you're talking about   21·   · · · A· · I don't get in nobody's business, man. I
22·   ·--                                                         22·   ·don't -- I -- I really ain't -- I'm not nosy.
23·   · · · A· · Yes.                                             23·   · · · Q· · Did Linda Taylor have a cell phone?
24·   · · · Q· · -- that was on the records?                      24·   · · · A· · Now, I know she's always had a cell phone.
25·   · · · A· · Yes.                                             25·   · · · Q· · Did she have a home phone?

                                                        Page 71                                                           Page 73
·1·   · · · Q· · You were 23 or so in 2010, right?                ·1·   · · · A· · I can't -- I don't know.· She could have. I
·2·   · · · A· · I guess.                                         ·2·   ·don't know.
·3·   · · · Q· · Yeah.                                            ·3·   · · · Q· · You lived at her house, but you don't know if
·4·   · · · A· · I'm not -- I've not really looked -- looked      ·4·   ·she had a home phone?
·5·   ·back on it and done the math on it or anything.            ·5·   · · · A· · No.· I know they -- they -- that they had
·6·   · · · Q· · To your knowledge, did Jerry Smith have a cell   ·6·   ·Internet, but I don't know if it come with a phone or
·7·   ·phone in 2010?                                             ·7·   ·not.· You know what I mean?
·8·   · · · A· · I -- I think my brother's always had a cell      ·8·   · · · Q· · Did you ever give Linda Taylor's phone number
·9·   ·phone.                                                     ·9·   ·as your phone number?
10·   · · · Q· · Where did he get his cell phone?· Who was        10·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
11·   ·providing it to him; do you know?                          11·   · · · · · ·THE WITNESS:· What does that mean?
12·   · · · A· · I don't know.                                    12·   · · · · · ·MR. SLOSAR:· You can answer the question if
13·   · · · Q· · And he had one but you didn't?                   13·   · · · you understand it.
14·   · · · A· · Yeah.                                            14·   · · · A· · What was it again?
15·   · · · Q· · But it is true you used his cell phone, isn't    15·   ·BY MR. WRIGHT:
16·   ·it?                                                        16·   · · · Q· · Did you ever give Linda Taylor's phone number
17·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and       17·   ·as your phone number?
18·   · · · answered numerous times.                              18·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
19·   · · · · · ·THE WITNESS:· And what?                          19·   · · · A· · As my phone number?
20·   · · · · · ·MR. SLOSAR:· You can answer if you understand    20·   · · · Q· · Right.
21·   · · · his question.· He's already answered this.· You can   21·   · · · A· · Like, I don't know what you mean.
22·   · · · answer it.                                            22·   · · · Q· · We'll talk about it later.· So in December
23·   · · · A· · I don't understand.                              23·   ·2010, you indicated you were between apartments, right?
24·   ·BY MR. WRIGHT:                                             24·   · · · A· · Between apartments?
25·   · · · Q· · It is true that you used your younger            25·   · · · Q· · Yes.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     21 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        973                                         74..77
                                                        Page 74                                                           Page 76
·1·   · · · · · ·MR. SLOSAR:· Objection to form.· Well, I         ·1·   · · · A· · Who?
·2·   · · · withdraw the objection.· It's asked and answered.     ·2·   · · · Q· · William Lester.
·3·   · · · You can answer his question.· He is just recapping    ·3·   · · · A· · I can't recall if it was 2010 or not, but I --
·4·   · · · what you already testified to.                        ·4·   ·he has given me a ride before.
·5·   · · · A· · Now, what was it again?                          ·5·   · · · Q· · You said that you don't believe you had a cell
·6·   ·BY MR. WRIGHT:                                             ·6·   ·phone in December 2010; is that right?
·7·   · · · Q· · In December 2010 you were between apartments,    ·7·   · · · A· · Yeah.· It was -- the records going back to
·8·   ·right?                                                     ·8·   ·then that York said that had a arrow pointing down to it
·9·   · · · A· · What do you mean "between apartments"?           ·9·   ·and saying that that was the number, and I know that
10·   · · · Q· · You had an apartment before then at Jackson      10·   ·number looked familiar, because my mind, it's gone, man.
11·   ·Manor and you had an apartment after that at Full Moon     11·   ·And it finally come to me in jail.· You know what I
12·   ·Court, right?                                              12·   ·mean?· And when I was doing that time, and it ended up
13·   · · · A· · I don't know what you're talking about.          13·   ·being my brother's number.
14·   · · · Q· · All right.· You were living off and on with      14·   · · · Q· · That wasn't exactly what I asked.· You don't
15·   ·Linda Taylor in December 2010, true?                       15·   ·recall having a cell phone number in December 2010,
16·   · · · A· · Not off and on.· I mean, I -- I --               16·   ·correct?
17·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and       17·   · · · · · ·MR. SLOSAR:· Derrick, I'm going to object.
18·   · · · answered.                                             18·   · · · You've asked this question a dozen times, and he
19·   · · · A· · I mean, not off and on.· I mean, if I lost one   19·   · · · has answered it the best he could.
20·   ·apartment, you know, I'd go over here and she'd help me    20·   ·BY MR. WRIGHT:
21·   ·get one right off the jump again, then I'd get me          21·   · · · Q· · Okay.· When do you remember getting a cell
22·   ·another apartment.                                         22·   ·phone?· Did you ever have a cell phone after December
23·   · · · Q· · Can you tell me anywhere else you were living    23·   ·2010?
24·   ·or staying in December 2010?· ·We've talked about Linda    24·   · · · A· · To be honest with you, I don't even -- I mean,
25·   ·Taylor's home.· We've talked about Kayla Mills and her     25·   ·I know I -- I'm not answering your question, but in 2008

                                                        Page 75                                                           Page 77
·1·   ·mother.· Anywhere else you were living and staying in      ·1·   ·when I got in a wreck, I don't even think I had a cell
·2·   ·December 2010, to your memory?                             ·2·   ·phone then, you know what I mean, for real.
·3·   · · · A· · No.· No.                                         ·3·   · · · Q· · And you're right.· I'm just trying to put this
·4·   · · · Q· · Did Amanda Hoskins have a car in December        ·4·   ·together.
·5·   ·2010?                                                      ·5·   · · · A· · I understand.
·6·   · · · A· · I'm not for sure.                                ·6·   · · · Q· · And I think you've testified that to your
·7·   · · · Q· · Do you know if your brother, Jerry Smith, had    ·7·   ·memory you don't remember having a cell phone in
·8·   ·a car in December 2010?                                    ·8·   ·December 2010 or before that?
·9·   · · · A· · No.· The way I -- the way I know that is just    ·9·   · · · A· · No.· No.
10·   ·because he just now got his first car, just now.           10·   · · · Q· · Do you remember getting a cell phone after
11·   · · · Q· · Did Linda Taylor have a car in December 2010?    11·   ·December 2010?
12·   · · · A· · I'm thinking she did.                            12·   · · · A· · I think I had one right before they -- if I
13·   · · · Q· · Do you know what it was?                         13·   ·ain't mistaken, before they kicked my door in in 2012.
14·   · · · A· · No.                                              14·   · · · Q· · And to your memory, that's the first one you
15·   · · · Q· · Did you ever drive it?                           15·   ·had?
16·   · · · A· · No.· I didn't ever drive this car.               16·   · · · A· · Probably, or second.· It wasn't like -- you
17·   · · · Q· · Did anybody provide you a car to get around in   17·   ·know what I mean?· I've had a bunch of them.
18·   ·December 2010?                                             18·   · · · Q· · Did Kayla Mills have a cell phone?
19·   · · · A· · No.                                              19·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
20·   · · · Q· · So how'd you get around?                         20·   · · · A· · I'm guessing she has -- she -- she had one.
21·   · · · A· · I mean, hitchhike a ride here and there and      21·   · · · Q· · You've seen her use one?
22·   ·give them gas money and -- you know what I mean?· But it   22·   · · · A· · Yeah.· I've seen her use one.
23·   ·ain't nobody loaning me no cars or nothing like that.      23·   · · · Q· · Did she have that in December 2010, to your
24·   · · · Q· · Did you ride around with William Lester in       24·   ·memory?
25·   ·December 2010?                                             25·   · · · · · ·MR. SLOSAR:· Objection to form.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     22 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        974                                         78..81
                                                        Page 78                                                           Page 80
·1·   · · · A· · I mean, I don't recall.· I mean, I can't -- I    ·1·   · · · A· · Yes.
·2·   ·can't remember.                                            ·2·   · · · Q· · I want you to go to, on page 6, interrogatory
·3·   · · · Q· · Did Donna Mills have a cell phone in December    ·3·   ·number 8.· It asks you for any employment between
·4·   ·2010?                                                      ·4·   ·January 2007 through December 2010; do you see that?
·5·   · · · A· · I don't know about 2010, but she's about like    ·5·   · · · A· · Yeah.
·6·   ·Linda.· You know what I mean?· Always has a phone.         ·6·   · · · Q· · And your answer is on the next page.· You
·7·   · · · Q· · Did they have a phone -- did Donna Mills have    ·7·   ·indicated in your answer that you worked for Save-a-lot
·8·   ·a home phone?                                              ·8·   ·in Barbourville; is that true?
·9·   · · · A· · No.· Well, at one time, Kayla was on house       ·9·   · · · A· · Yes.
10·   ·arrest and they had to have a phone because of the hook    10·   · · · Q· · You didn't give a time frame; were you working
11·   ·up her house arrest box or whatever.                       11·   ·there after your accident in 2008, to your memory?
12·   · · · Q· · Do you know what that phone number was?          12·   · · · A· · Not -- no.
13·   · · · A· · No.· I don't.                                    13·   · · · Q· · The next interrogatory is number 9, and it
14·   · · · · · ·MR. WRIGHT:· I'm going to start talking about    14·   ·asks for any other income or financial support during
15·   · · · discovery.· Why don't we just take a quick break      15·   ·that January 2007 to December 2010; do you see that?
16·   · · · since we're there, and if you want to -- think you    16·   · · · A· · What do you mean?· Like, getting money?
17·   · · · verified this, just take a look at this and --        17·   · · · Q· · Yeah.· Just -- the only job you identified in
18·   · · · · · ·MR. SLOSAR:· If you want --                      18·   ·the prior interrogatory was Save-a-lot, correct?· That's
19·   · · · · · ·MR. WRIGHT:· -- make sure it's what he's         19·   ·the only job you had from December 2007 to 2010, true?
20·   · · · verified.                                             20·   · · · · · ·MR. SLOSAR:· Well, that interrogatory just
21·   · · · · · ·MR. SLOSAR:· He -- if that's the interrogatory   21·   · · · says from 2007 to 2010.· It doesn't give a -- the
22·   · · · responses, you could just ask him.                    22·   · · · December is not dispositive.
23·   · · · · · ·MR. WRIGHT:· Okay.                               23·   ·BY MR. WRIGHT:
24·   · · · · · ·THE WITNESS:· You just need to look at this      24·   · · · Q· · Before December 2010, did you work anywhere
25·   · · · here?                                                 25·   ·other than Save-a-lot in Barbourville?

                                                        Page 79                                                           Page 81
·1·   · · · · · ·MR. SLOSAR:· It's what we went over.· He'll      ·1·   · · · A· · Can you repeat that again?· What was it?
·2·   · · · ask you if you've seen that document before --        ·2·   · · · Q· · Let me withdraw that.· After your motor
·3·   · · · · · ·THE WITNESS: Oh, okay.                           ·3·   ·vehicle accident in 2008, were you employed anywhere?
·4·   · · · · · ·MR. SLOSAR:· -- whether you --                   ·4·   · · · A· · After the accident?
·5·   · · · · · ·MR. WRIGHT:· Why don't you just take a couple    ·5·   · · · Q· · Right.
·6·   · · · minutes to review that and then we'll go back on      ·6·   · · · A· · No.
·7·   · · · the record?                                           ·7·   · · · Q· · No?
·8·   · · · · · ·VIDEOGRAPHER:· Off the record at 11:09.          ·8·   · · · A· · No.
·9·   · · · · · · · · ·(OFF THE RECORD)                           ·9·   · · · Q· · Okay.· So now interrogatory number 9 on page
10·   · · · · · ·VIDEOGRAPHER:· Back on the record at 11:30.      10·   ·7, it asks for any other source of income or financial
11·   ·BY MR. SLOSAR:                                             11·   ·support between 2007 and December 20, 2010; do you see
12·   · · · Q· · You can keep that.· All right.· Mr. Taylor,      12·   ·that?
13·   ·put -- you can put that in front of you.· The -- do you    13·   · · · A· · Only thing, when I -- when I got out of the
14·   ·see the documents that are labeled your responses to       14·   ·wreck in 2008, the only thing I -- I had coming in, I
15·   ·defendant York's first set of interrogatories request      15·   ·had a income tax and that was it, like, far as money
16·   ·for production?· Do you see that at the middle, that       16·   ·goes.· You know what I mean?
17·   ·heading?                                                   17·   · · · Q· · Income tax, is that what you said?· Like a tax
18·   · · · · · · · · ·(EXHIBIT 3 MARKED FOR IDENTIFICATION)      18·   ·refund?
19·   · · · A· · Yeah.                                            19·   · · · A· · No.· Income taxes.· Like, I -- I got them that
20·   · · · Q· · Okay.· And we've labeled that Exhibit 3; you     20·   ·year, if that matters.· You know what I mean?
21·   ·see that at the bottom?                                    21·   · · · Q· · I understand.· So you -- income taxes in 2008;
22·   · · · A· · Yeah.                                            22·   ·is that what you said?
23·   · · · Q· · Did you review that earlier today and verify     23·   · · · A· · No.· It was a -- let's see, I -- I quit --
24·   ·that your answers in there are true and accurate to the    24·   ·let's see, when I got in the car wreck, okay, that means
25·   ·best of your knowledge and belief?                         25·   ·I won't be -- I wouldn't be working again, you know what
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     23 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        975                                         82..85
                                                        Page 82                                                           Page 84
·1·   ·I mean, because I was all messed up.· Okay.· And when I    ·1·   ·So I mean, yeah.· I was -- I was getting my disability.
·2·   ·got out of the hospital, it -- my W2s come in.· It was     ·2·   · · · Q· · Was that permanent that you still get today or
·3·   ·around that time.· You know what I mean?                   ·3·   ·was that temporary?
·4·   · · · Q· · I understand.                                    ·4·   · · · A· · No.· I get -- I'm on disability right now.
·5·   · · · A· · And -- and then I got -- I got my tax money.     ·5·   · · · Q· · Is it that figure, $698 per month?
·6·   · · · Q· · Tax money.· Got it.· Your answer to              ·6·   · · · A· · No.· It -- it raised up to 750 now.
·7·   ·interrogatory number 9 is on page 8.· It makes reference   ·7·   · · · Q· · Do you know when it raised up to 759?
·8·   ·to $698 per month for a disability check.· Do you see      ·8·   · · · A· · No.· 750.
·9·   ·that figure?                                               ·9·   · · · Q· · I'm sorry.· Do you know when it raised to 750?
10·   · · · A· · Yep.                                             10·   · · · A· · I think there was that first year, I think.
11·   · · · Q· · Was that after 2010 that you started getting     11·   · · · Q· · And then it also references food stamps.· Were
12·   ·that disability?                                           12·   ·you on food stamps from 2007 to December 2010?
13·   · · · · · ·MR. SLOSAR:· Objection to form.· He should       13·   · · · A· · Yeah.· I was on food stamps.
14·   · · · review the answer and see --                          14·   · · · Q· · Okay.· That's the only other income you had at
15·   · · · · · ·THE WITNESS:· Huh?                               15·   ·that 2007 to December 2010, right?
16·   · · · · · ·MR. SLOSAR:· Do you want to --                   16·   · · · A· · Yeah.
17·   · · · · · ·MR. WRIGHT:· · · I'll withdraw the question.     17·   · · · Q· · Did you graduate from high school?
18·   ·BY MR. WRIGHT:                                             18·   · · · A· · No.· I did not.
19·   · · · Q· · Do you have a memory of when that disability     19·   · · · Q· · What age were you when you stopped going or
20·   ·check started?                                             20·   ·dropped out?
21·   · · · A· · I have two different cases on it, so it's --     21·   · · · A· · I really don't know.· I -- all I could tell
22·   ·it's hard to tell.· I mean, not really.· Without           22·   ·you is I finished tenth and went to 11th and didn't
23·   ·paperwork being in front of my face, I couldn't tell       23·   ·finish 11th.
24·   ·you.· Know what I mean?                                    24·   · · · Q· · Didn't finish 11th?
25·   · · · Q· · Did you review that paperwork to answer this     25·   · · · A· · Yeah.

                                                        Page 83                                                           Page 85
·1·   ·question?                                                  ·1·   · · · Q· · And you've not got a GED or anything since
·2·   · · · A· · This right here?                                 ·2·   ·then?
·3·   · · · Q· · Yes.                                             ·3·   · · · A· · No.
·4·   · · · A· · Yeah.· I reviewed all of this right here.        ·4·   · · · Q· · Are you currently enrolled in any GED program?
·5·   · · · · · ·MR. SLOSAR:· Derrick, I think the question --    ·5·   · · · A· · No.
·6·   · · · when you were saying "reviewing the paperwork," are   ·6·   · · · Q· · Do you have any plans to enroll in any GED
·7·   · · · you referring to, like, did he review this            ·7·   ·program?
·8·   · · · paperwork prior to signing it or did he review        ·8·   · · · A· · I mean, Yeah.· To better myself.· You know
·9·   · · · paperwork --                                          ·9·   ·what I mean?
10·   · · · · · ·MR. WRIGHT:· I understand.· Yeah.· I'll          10·   · · · Q· · What's your plans?
11·   · · · clarify.                                              11·   · · · A· · I mean, it's going to be hard for me just
12·   ·BY MR. WRIGHT:                                             12·   ·because how I am.· You know what I mean?
13·   · · · Q· · Did you review your disability paperwork to      13·   · · · Q· · I understand.
14·   ·answer this question?                                      14·   · · · A· · Where I -- where I took some licks.· You know
15·   · · · A· · I don't -- I don't get what you mean.            15·   ·what I mean?· It'd probably be hard for me to get it, be
16·   · · · Q· · This question asks for income or financial       16·   ·honest with you.
17·   ·support and you've listed $698 per month for disability,   17·   · · · Q· · It'd be hard to finish school?
18·   ·right?                                                     18·   · · · A· · The GED.· Is that what you said?
19·   · · · A· · Yeah.                                            19·   · · · Q· · Yeah.· So you don't anticipate finishing that?
20·   · · · Q· · And you've told me that you don't know when      20·   · · · A· · Huh?
21·   ·that started without looking at paperwork, right?          21·   · · · Q· · You don't anticipate getting a GED?
22·   · · · A· · Well, I wrecked in November of 2008, and I got   22·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and
23·   ·signed up, like, day or two after I got in a wreck         23·   · · · answered.
24·   ·because they knew it was going to be bad.· You know what   24·   · · · Q· · Okay.· You can answer.
25·   ·I mean?· I had to learn how to walk and all that again.    25·   · · · A· · I mean, I would like to, but I just don't see
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     24 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        976                                         86..89
                                                        Page 86                                                           Page 88
·1·   ·myself passing it, for real.                               ·1·   · · · A· · No.
·2·   · · · Q· · We talked about your prescription medicines      ·2·   · · · Q· · No?· Did you -- when you were using those
·3·   ·and your use of oxycodones.· I'm going to -- I don't       ·3·   ·drugs, did you do it at Linda Taylor's house?
·4·   ·want to go back over that.· Do you know whether -- did     ·4·   · · · A· · No, because her grandkids.
·5·   ·you know William Lester before December 2010?              ·5·   · · · Q· · Where would you go?
·6·   · · · A· · Yes.                                             ·6·   · · · A· · Where I didn't drive or nothing, I would go
·7·   · · · Q· · You did?                                         ·7·   ·down the road, you know what I mean, wherever.
·8·   · · · A· · Yeah.                                            ·8·   · · · Q· · Were you using them by yourself?· Were there
·9·   · · · Q· · Did you ever know him to use drugs?              ·9·   ·people you would use it with?
10·   · · · A· · No.                                              10·   · · · A· · No.· I mean, I have used it with other people,
11·   · · · Q· · What about your cousin, Amanda Hoskins?· Did     11·   ·but -- but, like, when I'd be at Linda's, I would
12·   ·she use drugs?                                             12·   ·respect her house, you know what I mean, and grandkids.
13·   · · · A· · She has.                                         13·   · · · Q· · I understand.· Was there -- if you don't mind,
14·   · · · Q· · Did she have a prescription for it?              14·   ·the Exhibit 1, the Rule 26 Disclosures --
15·   · · · A· · I'm not for sure.                                15·   · · · A· · Disclosures?
16·   · · · Q· · Okay.· Do you know what it was she was using?    16·   · · · Q· · -- yeah.· The -- it has the Exhibit 1 sticker.
17·   · · · A· · I'm not for -- I can't                           17·   · · · · · ·MR. SLOSAR:· That would be the one on the
18·   · · · Q· · Have you heard the term "roxies"?                18·   · · · bottom, Jonathan.
19·   · · · A· · That's what I was on.                            19·   · · · Q· · It -- and behind the pictures.
20·   · · · Q· · That's what you were on?                         20·   · · · A· · Behind the --
21·   · · · A· · Uh-huh.                                          21·   · · · Q· · I understand.
22·   · · · Q· · Do you know whether Amanda Hoskins was using     22·   · · · A· · I wasn't sure --
23·   ·those, too?                                                23·   · · · Q· · Can you just scan through there and tell me on
24·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     24·   ·that right there whether you did drugs with anybody on
25·   · · · You can answer.                                       25·   ·that list?

                                                        Page 87                                                           Page 89
·1·   · · · Q· · Did you ever see her use them?                   ·1·   · · · · · ·MR. SLOSAR:· While he's doing that, I'm just
·2·   · · · A· · I mean --                                        ·2·   · · · going to -- take a look through that, Jonathan --
·3·   · · · · · ·MR. SLOSAR:· Same objection.· You can answer.    ·3·   · · · put on the record that we're going to request that
·4·   · · · A· · -- I mean, I can't for sure put my finger on     ·4·   · · · any testimony today related to any of Mr. Taylor's
·5·   ·it and say that she was doing Lorcet to a -- a -- a        ·5·   · · · medical treatment, medicine use, or drug use be
·6·   ·Roxicet or -- or whatever.· You know what I mean?          ·6·   · · · placed into the protective order that's in place in
·7·   · · · Q· · Did you have reason to believe she was using     ·7·   · · · this case.· You can keep looking through that.
·8·   ·those drugs?                                               ·8·   · · · A· · Kayla.
·9·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for       ·9·   ·BY MR. WRIGHT:
10·   · · · speculation.· You can answer if you understand.       10·   · · · Q· · You used drugs with Kayla Mills?
11·   · · · A· · I don't understand.                              11·   · · · A· · Yes.
12·   · · · Q· · You said you couldn't put your finger on it;     12·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
13·   ·did you suspect she was using drugs?                       13·   · · · Q· · Go -- you can continue on.· Kayla Mills was
14·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     14·   ·the only one you saw on your Rule 26 Disclosures?
15·   · · · You can answer if you know.                           15·   · · · A· · That I seen.
16·   · · · A· · I mean, I'd say she was.· You know what I        16·   · · · Q· · Okay.· What about Amber Simpson's brothers?
17·   ·mean?                                                      17·   ·Did you use drugs with them?
18·   · · · Q· · So why do you say she was?                       18·   · · · A· · Well, we smoked pot and stuff together.
19·   · · · A· · Why?                                             19·   · · · Q· · What other stuff would you do with them?
20·   · · · Q· · Uh-huh.                                          20·   · · · · · ·MR. SLSOAR:· Objection to form.· Foundation.
21·   · · · A· · I mean, I don't know. I mean, I don't know.      21·   · · · You can answer.
22·   · · · Q· · Do you have any information as to how often      22·   · · · A· · I mean, nothing.· I mean, we were hanging out
23·   ·she used roxies of other drugs?                            23·   ·in my house and then next thing I know, the door gets
24·   · · · · · ·MR. SLOSAR:· Objection to the form.· Asked and   24·   ·busted in.· You know what I mean?· And then they
25·   · · · answered.                                             25·   ·hollering manufacturing.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     25 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        977                                         90..93
                                                        Page 90                                                           Page 92
·1·   · · · Q· · So you mentioned pot; were you using pot in      ·1·   · · · Q· · Was --
·2·   ·December 2010?                                             ·2·   · · · A· · She would get stoled [sic] off of.· I tell you
·3·   · · · A· · I mean, I don't -- pot ain't nothing, but, I     ·3·   ·that much.
·4·   ·mean, I've smoked pot off and on for few years now.        ·4·   · · · Q· · Did she talk about having stolen from
·5·   · · · Q· · Okay.· And you talked earlier about oxycodone;   ·5·   ·somebody?
·6·   ·any other drugs you were using in December 2010?           ·6·   · · · A· · What do you mean?
·7·   · · · A· · (No verbal response.)                            ·7·   · · · Q· · Well you say she wouldn't go through with it;
·8·   · · · Q· · Yes?                                             ·8·   ·what do you mean?· What was she saying?· Was she talking
·9·   · · · A· · What was it?                                     ·9·   ·about she wanted to steal from somebody but didn't?
10·   · · · Q· · Any other drugs you were using in December       10·   · · · A· · Like her mother with the -- with -- under --
11·   ·2010, to your memory?                                      11·   ·under the in-ground pool, okay, say steal with it and
12·   · · · A· · Just them 30s.· I done -- I done 30s for my      12·   ·thinking they can get $7,500 out of it.· You know what I
13·   ·pain, and that's why, but I mean, I'm -- I do what I do    13·   ·mean?· Thought hard about it, but didn't go through with
14·   ·now, I mean, because I'm trying to better myself.· You     14·   ·it.· Know what I mean?· Didn't do it.
15·   ·know what I mean?· I go to counseling and everything.      15·   · · · Q· · Any other conversations you had with her about
16·   ·You know what I mean?                                      16·   ·stealing?
17·   · · · Q· · Did you -- was Kayla Mills a heavy drug user?    17·   · · · A· · No.
18·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     18·   · · · Q· · What about Amanda Hoskins?· Did you ever know
19·   · · · A· · What's that mean?                                19·   ·her to steal?
20·   · · · Q· · You can answer best you can.· Was she a heavy    20·   · · · A· · I know she got charged one time, but I really
21·   ·drug user?                                                 21·   ·don't know -- know much about it.
22·   · · · · · ·MR. SLOSAR:· Same objection.                     22·   · · · Q· · When was the charge; do you remember?
23·   · · · A· · I mean, yeah.· She used drugs.                   23·   · · · A· · Uh-uh.· I couldn't tell you.· I don't -- I
24·   · · · Q· · Did she use them regularly?                      24·   ·don't have first clue.
25·   · · · A· · Yes.                                             25·   · · · Q· · Do you know what she was charged with

                                                        Page 91                                                           Page 93
·1·   · · · Q· · Like every day?                                  ·1·   ·stealing?
·2·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     ·2·   · · · A· · Jewelry, I think, wasn't it?
·3·   · · · You can answer if you know.                           ·3·   · · · Q· · Do you know who she was accused of stealing
·4·   · · · A· · I mean, we was off and on.· I couldn't tell      ·4·   ·from?
·5·   ·you.· I don't know.                                        ·5·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for
·6·   · · · Q· · When you were with her did she use them every    ·6·   · · · speculation.· You can answer if you know.
·7·   ·day?                                                       ·7·   · · · Q· · Did you ever hear?
·8·   · · · A· · Not every day.· No.· What, heavy, like you       ·8·   · · · A· · What was it?
·9·   ·were saying.· You know what I mean?                        ·9·   · · · Q· · Did you ever hear who she was -- stole from on
10·   · · · Q· · Do you know whether her mother, Donna Mills,     10·   ·those charges?
11·   ·used drugs?                                                11·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for
12·   · · · A· · Well, she's a RN at the hospital so I don't...   12·   · · · speculation.· You can answer if you know.
13·   · · · Q· · What drugs would you do with Kayla Mills?        13·   · · · A· · I think -- if I ain't mistaken, I think off of
14·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     14·   ·Donna.
15·   · · · You can answer.                                       15·   · · · Q· · You think what?
16·   · · · A· · Just the 30s.                                    16·   · · · A· · If I ain't -- if I ain't mistaken, I think it
17·   · · · Q· · Are those -- is that the roxies?                 17·   ·was from Donna or John or somebody like that they was
18·   · · · A· · Yes.                                             18·   ·all --
19·   · · · Q· · Did you ever know Kayla Mills to steal?          19·   · · · Q· · Donna Mills?
20·   · · · A· · Not really.· No.                                 20·   · · · A· · Yes.
21·   · · · Q· · Is that a --                                     21·   · · · Q· · And John Valdez?
22·   · · · A· · I mean, she's -- she's talked about it.· I've    22·   · · · A· · Yes.
23·   ·heared [sic] her talk about it before, but, I mean,        23·   · · · Q· · Any other information you've heard that she's
24·   ·never went through with it.· You know what I'm saying?     24·   ·stolen from others?
25·   ·So                                                         25·   · · · A· · No.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     26 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        978                                         94..97
                                                        Page 94                                                           Page 96
·1·   · · · Q· · I don't know much about your brother.· I know    ·1·   ·don't
·2·   ·he's younger than you.· Did you ever know him to steal     ·2·   · · · Q· · Did you all talk -- did you call -- talk on
·3·   ·from anybody?                                              ·3·   ·the phone regularly?
·4·   · · · A· · No.· Never.                                      ·4·   · · · A· · No.· Not regularly.· No.
·5·   · · · Q· · Has he ever been charged with any crimes?        ·5·   · · · Q· · If he wanted to call you, who would he call?
·6·   · · · A· · No.· Never.                                      ·6·   · · · · · ·MR. SLOSAR:· Objection to the form.· Calls for
·7·   · · · Q· · What about William Lester?· Did you ever know    ·7·   · · · speculation.
·8·   ·him to steal?                                              ·8·   · · · A· · He couldn't call me.· I didn't have no phone.
·9·   · · · A· · No.                                              ·9·   · · · Q· · But you talked on the phone with him, right?
10·   · · · Q· · Did he ever talk about stealing?                 10·   · · · A· · Yeah.
11·   · · · A· · No.· I mean, what I knowed of him that he        11·   · · · · · ·MR. SLOSAR:· Objection.· Asked and answered.
12·   ·didn't -- he didn't have to steal.· I mean, he worked      12·   · · · Q· · Were you calling him only?
13·   ·good job and stuff like that.· You know what I mean?       13·   · · · A· · Yeah.
14·   · · · Q· · Was he working in December 2010?                 14·   · · · Q· · He never called you?
15·   · · · A· · I mean, ever since I've knowed him, he's         15·   · · · A· · I mean, I didn't have a phone for him to call
16·   ·always worked, but I can't tell you exactly around that    16·   ·me.
17·   ·time period.· You know what I mean?                        17·   · · · Q· · Did he -- was he friends with Jerry Smith?
18·   · · · Q· · What was his job; do you know?                   18·   · · · A· · Who?
19·   · · · A· · Building, like, doctors' offices on contracts    19·   · · · Q· · Your brother.
20·   ·or something.· You know what I mean?· He goes out of       20·   · · · A· · Yes.
21·   ·town, Georgia, out of state somewhere, I don't know.       21·   · · · Q· · Would he call him on the phone?
22·   · · · Q· · Do you remember when you met William Lester --   22·   · · · · · ·MR. SLOSAR:· Objection to the form.
23·   ·first met him?                                             23·   · · · Foundation.
24·   · · · A· · Shoot, I can't recall.                           24·   · · · A· · Would he call my brother on the phone?
25·   · · · Q· · Did you meet him before December 2010?           25·   · · · Q· · Yeah.

                                                        Page 95                                                           Page 97
·1·   · · · A· · Yeah.                                            ·1·   · · · A· · I'm -- I'd say he has.
·2·   · · · Q· · You did?                                         ·2·   · · · Q· · Would he call your brother to talk to you?
·3·   · · · A· · Yeah.· That was my car wreck.· Yeah.· That's     ·3·   · · · A· · Maybe -- maybe once or twice.· I don't know.
·4·   ·how I remember.                                            ·4·   ·Could've been.
·5·   · · · Q· · So you've known him since your car wreck in      ·5·   · · · Q· · Did you ever drive any of William's vehicles?
·6·   ·2008?                                                      ·6·   · · · A· · No.· Wouldn't let me.· No license.
·7·   · · · A· · Yeah.· That's how I knew that.                   ·7·   · · · Q· · Well, do you know whether William Lester was -
·8·   · · · Q· · Do you know where he lived in December 2010?     ·8·   ·- did he socialize with Kayla Mills?
·9·   · · · A· · I think up on the highway 223, if I'm -- if      ·9·   · · · A· · To be honest with you, yeah.· I just don't
10·   ·I'm getting it right.                                      10·   ·really think that he liked her.· Know what I mean?
11·   · · · Q· · Did you ever visit his house?                    11·   · · · Q· · Was there any reason why you got that
12·   · · · A· · Yeah.· I've been to his house.                   12·   ·impression?
13·   · · · Q· · Were you visiting his house in December 2010?    13·   · · · A· · I mean, just the way that he would put stuff,
14·   · · · A· · I doubt it, because, I mean, I -- I've not       14·   ·you know what I mean, when he'd talk when she wasn't
15·   ·been there just a couple times, you know what I mean,      15·   ·around.· You know what I mean?· "You need to get away
16·   ·few times, so probably not.                                16·   ·from that.· You know what I mean?· This and that.
17·   · · · Q· · Did you ever talk to him on the phone?           17·   · · · Q· · Did he socialize with Kayla's mom, Donna
18·   · · · A· · Have I talked to him on the phone?               18·   ·Mills?
19·   · · · Q· · Yeah.                                            19·   · · · A· · I think so.
20·   · · · A· · Yes.                                             20·   · · · Q· · Why do you think that?
21·   · · · Q· · You didn't have a cell phone, so whose phone     21·   · · · A· · They got a mad clown boys society thing, a
22·   ·was it; do you remember?                                   22·   ·four-wheel riding group and they all go on.
23·   · · · A· · It -- I was using everybody's phone.             23·   · · · Q· · They're part of a driving group; is that what
24·   · · · Q· · Did you talk to him on your brother's phone?     24·   ·you said?
25·   · · · A· · I can't -- I don't have -- just like I said, I   25·   · · · A· · Yeah.· The, like, side-by-sides, four-
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     27 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        979                                        98..101
                                                        Page 98                                                          Page 100
·1·   ·wheelers.                                                  ·1·   ·he live somewhere else, to your understanding?
·2·   · · · Q· · Who else is in that group?                       ·2·   · · · A· · He lived somewhere else, but I don't -- I
·3·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     ·3·   ·don't know.
·4·   · · · Q· · If you know.                                     ·4·   · · · Q· · What about his wife?· Was that Jennifer
·5·   · · · A· · I don't know.· I don't know.                     ·5·   ·Lawson, to your understanding?
·6·   · · · Q· · Do you know when they were in that group         ·6·   · · · A· · There's a Jennifer and Michelle, but I don't -
·7·   ·together?· When that started?                              ·7·   ·- I really don't -- ain't for sure which one was his.
·8·   · · · A· · I remember when it started.· It was -- first     ·8·   · · · Q· · Did you ever talk to them on the phone?
·9·   ·time was up there.· I can't tell you when it was, but it   ·9·   · · · A· · No.
10·   ·was around, like, Halloween one year, and it was at a --   10·   · · · Q· · Did you ever socialize with them?
11·   ·a -- a garage, and had a four-wheeler set up with a mad    11·   · · · A· · No.
12·   ·clown boys -- the clown faces on it.· You know what I      12·   · · · Q· · Ever see them at Linda Taylor's house?
13·   ·mean?· But they said that was their first party.· They     13·   · · · A· · No.
14·   ·just opened up the -- the four-wheel society place.        14·   · · · Q· · Ever see them at Donna Mills' house?
15·   · · · Q· · Was that after 2010?· Before?· Do you have any   15·   · · · A· · No.
16·   ·recollection?                                              16·   · · · Q· · What about Joe King?· Did you know him before
17·   · · · A· · 2010 -- before.                                  17·   ·December 2010?
18·   · · · Q· · Before?                                          18·   · · · A· · Yes.
19·   · · · A· · Before.                                          19·   · · · Q· · Where did he live?
20·   · · · Q· · Would they do that on weekends?· Do you know     20·   · · · A· · I don't know.
21·   ·when they did that?                                        21·   · · · Q· · You've never been to a home of his?
22·   · · · A· · Oh, they would go out here and they'd load up    22·   · · · A· · My -- yeah.· One time once before, but this
23·   ·-- that I remember, they loaded up and go just where --    23·   ·was years and years and years and years back.
24·   ·wherever the ride was at.· You know what I mean?           24·   · · · Q· · Well, before 2010?
25·   · · · Q· · Did you know Jesse Lawson?                       25·   · · · A· · Yeah.· It's been long time ago.

                                                        Page 99                                                          Page 101
·1·   · · · A· · I don't know him, but I know who he is.          ·1·   · · · Q· · Did you see him at Linda Taylor's?
·2·   · · · Q· · Did you meet him before December 2010?           ·2·   · · · A· · I mean, he come visit the kid from time to
·3·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     ·3·   ·time.· I mean
·4·   · · · A· · I can't tell you.· I couldn't tell you if it     ·4·   · · · Q· · Okay.· Did you see him at William Lester's?
·5·   ·was before or after.· Know what I mean?                    ·5·   · · · A· · No.
·6·   · · · Q· · Did you ever talk to him on the phone?           ·6·   · · · Q· · Did Joe King and Amanda stay at a place that
·7·   · · · A· · No.· I -- I didn't know him like that.· You      ·7·   ·William Lester took care of?
·8·   ·know what I mean?· I just mainly knowed it was -- what     ·8·   · · · A· · I don't -- do what now?
·9·   ·would it be?· It would be Will's -- not grandson.· It      ·9·   · · · Q· · Did they ever -- was Amanda and Joe King ever
10·   ·would be Will's brother-in-law.                            10·   ·living together, to your knowledge?
11·   · · · Q· · Okay.· Did you ever see him at Linda Taylor's?   11·   · · · A· · I -- I think they had an apartment at one time
12·   · · · A· · No.                                              12·   ·together, but I don't think it lasted too, too -- too
13·   · · · Q· · Ever see him at Donna Mills'?                    13·   ·long.· Know what I mean?
14·   · · · A· · Yes.                                             14·   · · · Q· · Yeah.· I understand.· Was that before or after
15·   · · · Q· · Did you ever see him at William Lester's?        15·   ·2010?
16·   · · · A· · Yes.                                             16·   · · · A· · This was way before 2010.
17·   · · · Q· · How many times you see him there?                17·   · · · Q· · After 2010, did you ever know whether they --
18·   · · · A· · Just, I mean, couple times that I've been        18·   ·did you ever have any reason to believe they were living
19·   ·there.· You know what I mean?· Because his daughter        19·   ·together?
20·   ·would stop in because they had a car lot right beside of   20·   · · · A· · (No verbal response.)
21·   ·it that they running.                                      21·   · · · Q· · No?· No?
22·   · · · Q· · Did he have his own place that he was living     22·   · · · A· · No.· Sorry about that.
23·   ·at?                                                        23·   · · · Q· · You're fine.· Thanks.· Michael Simpson, did
24·   · · · A· · Who?                                             24·   ·you know him before December 2010?
25·   · · · Q· · Jesse Lawson.· Did he live with William or did   25·   · · · A· · I mean, I don't care what kind of date it is,
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     28 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        980                                       102..105
                                                       Page 102                                                          Page 104
·1·   ·I never did know the guy.                                  ·1·   · · · Q· · So --
·2·   · · · Q· · You never knew -- you've never known him?        ·2·   · · · A· · Know of him, but don't -- do not know him.· If
·3·   · · · A· · I -- I just know the name.                       ·3·   ·I seen him out in the store, I couldn't tell you who he
·4·   · · · Q· · So you don't ever recall meeting him in          ·4·   ·was.
·5·   ·person?                                                    ·5·   · · · Q· · And I know you may have crossed paths with him
·6·   · · · A· · Huh?                                             ·6·   ·and not have known it, but to your knowledge, you've
·7·   · · · Q· · You don't ever recall meeting him in person?     ·7·   ·never met him personally?
·8·   · · · A· · Yeah.· One time on a jail -- on a jail van.      ·8·   · · · A· · No.· Sure ain't.
·9·   · · · Q· · On what?                                         ·9·   · · · Q· · Who would you buy -- when you were off the
10·   · · · A· · On the jail van.                                 10·   ·prescription but you were still using oxycodone, who
11·   · · · Q· · Jail van.· When was that?                        11·   ·would you buy those from?
12·   · · · A· · When we was supposed to go to trial and they     12·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
13·   ·ended up backing out on it again.                          13·   · · · You can answer if you remember.
14·   · · · Q· · Did you talk to him?                             14·   · · · A· · I mean, it's been a while.· I don't know.· I -
15·   · · · A· · No.· He talked to me.                            15·   ·- I don't know.
16·   · · · Q· · What'd he say?                                   16·   · · · Q· · And that was a broad time period.· Maybe if I
17·   · · · A· · He was saying that it was a bunch of BS, that    17·   ·specified December 2010, do you remember who you
18·   ·he was in work release at Clay County and they took him    18·   ·would've been buying that -- those drugs from?
19·   ·out and made him come to Knox County to go to trial, and   19·   · · · · · ·MR. SLOSAR:· Same objection.
20·   ·then they set the trial off again for, like, the 12th      20·   · · · A· · No.
21·   ·time, and turns around, and we was on our way back, and    21·   · · · Q· · No?· But wouldn't have been Mike Simpson,
22·   ·I was in -- I was housed in Leslie County, and he was      22·   ·because you said you didn't know him, right?
23·   ·just saying it was a bunch of BS.· You know what I mean?   23·   · · · A· · Oh, yeah.
24·   ·And I was just sitting back just looking out the window.   24·   · · · Q· · Or Allen Helton?
25·   ·You know what I mean?· Minding my own business, because    25·   · · · A· · No.· Neither one of them.

                                                       Page 103                                                          Page 105
·1·   ·I didn't -- once I found out who he was, you know what I   ·1·   · · · Q· · What about Bob Smith?
·2·   ·mean, then I was like, "And that -- that's that Mike       ·2·   · · · A· · Don't know -- I mean, I know of him, but,
·3·   ·Simpson guy?"· And they was like, "Yeah."· And he just -   ·3·   ·like, if he -- like, I heard he sold stuff like that,
·4·   ·- when we got on the bus and then I was just trying to     ·4·   ·okay?· If I went up there, there's no possible way.· I'd
·5·   ·do me.· You know what I mean?                              ·5·   ·probably get shot or -- or -- you know what I mean?
·6·   · · · Q· · Did you ever talk to Jesse Lawson about          ·6·   ·You'd get run off or something like that, because he
·7·   ·Katherine Mills?                                           ·7·   ·don't know me from Adam and Eve.· You know what I mean?
·8·   · · · A· · No.                                              ·8·   ·So that's another one.
·9·   · · · Q· · Did you ever talk to any of William Lester's     ·9·   · · · Q· · Did you ever strike Katherine Mills?
10·   ·daughters about Katherine Mills?                           10·   · · · A· · Did I what?
11·   · · · A· · I never even talked to them.                     11·   · · · Q· · Did you strike her?· Hit her?
12·   · · · Q· · Okay.· Have you ever talked to Joe King about    12·   · · · A· · No.
13·   ·Katherine Mills?                                           13·   · · · Q· · Did you witness who did?
14·   · · · A· · No.                                              14·   · · · A· · No.
15·   · · · Q· · Did you ever talk to Kayla Mills about           15·   · · · Q· · Were you ever on her property?
16·   ·Katherine Mills?                                           16·   · · · A· · No.
17·   · · · A· · No.                                              17·   · · · Q· · So you deny that you hit Ms. Mills, but is it
18·   · · · Q· · Did you ever talk to Amber Simpson about         18·   ·true you've been charged with assault before?
19·   ·Katherine Mills?                                           19·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
20·   · · · A· · No.                                              20·   · · · Q· · Have you been charged with assault?
21·   · · · Q· · What about Allen Helton?· Did you know him --    21·   · · · A· · I -- Yeah.· I -- it's -- I mean, I -- it's
22·   · · · A· · Uh-uh.                                           22·   ·nothing to do with her, but, I mean, prior with somebody
23·   · · · Q· · -- before December 2010?                         23·   ·else, yeah, we've had -- we've had a rough time.· You
24·   · · · A· · I don't care what date it is on that, too.       24·   ·know what I mean?
25·   ·Don't know the guy.                                        25·   · · · Q· · Was that Kayla Mills?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     29 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        981                                       106..109
                                                       Page 106                                                          Page 108
·1·   · · · A· · Yes.                                             ·1·   · · · · · ·MR. SLOSAR:· You can answer.· You've already
·2·   · · · Q· · Did you have an altercation with her?            ·2·   · · · answered.
·3·   · · · A· · We both -- we both had disagreement --           ·3·   · · · · · ·MR. WRIGHT:· No.· He's not.· He's not talked
·4·   ·disagreement, and then it just got worser and worser.      ·4·   · · · of what happened.
·5·   · · · Q· · Did you push her?                                ·5·   · · · · · ·MR. SLOSAR:· He has.· The transcript is clear,
·6·   · · · A· · I -- I mean, it was just -- yeah.                ·6·   · · · Derrick.· Asked and answered.· You can answer the
·7·   · · · Q· · Did you hit her?                                 ·7·   · · · question.
·8·   · · · A· · I mean --                                        ·8·   · · · A· · I mean, you said did I push her, yeah.· So I
·9·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     ·9·   ·mean, you going to ask me again.
10·   · · · A· · I mean, it was wrote up.· I mean, I still got    10·   ·BY MR. WRIGHT:
11·   ·a citation on it.· No visible injuries.                    11·   · · · Q· · Did she fall down?
12·   · · · Q· · Was what she said in the citation true?          12·   · · · A· · No.
13·   · · · · · ·Mr. SLOSAR:· Objection to form.· Calls for       13·   · · · Q· · Did she bump into something?
14·   ·speculation.                                               14·   · · · A· · No.· There was a -- a plate throwed at me,
15·   · · · A· · I don't -- I don't know what she said in the     15·   ·because there was cooking.· You know what I mean?· And
16·   ·citation because I don't have it in front of me.           16·   ·another bowl got throwed, and that was about it, and
17·   · · · Q· · Well, what do you remember happening?            17·   ·then the cops was there.· They handcuffed me behind me
18·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     18·   ·back and just throwed me to the floor, took me to jail.
19·   · · · Q· · You were there, right?                           19·   · · · Q· · Did she call the cops?
20·   · · · · · ·MR. SLOSAR:· Same objection.                     20·   · · · A· · I'm really not for sure.· I don't
21·   · · · Q· · Yes?· Yes?                                       21·   · · · Q· · Did you call the cops?
22·   · · · A· · I got took to jail.                              22·   · · · A· · No.
23·   · · · Q· · So what happened?                                23·   · · · Q· · Was this at the Jackson Manor apartments?
24·   · · · A· · I mean, it was -- I mean, it all got dropped.    24·   · · · A· · Yes.· It was.
25·   ·I mean, no charges against me, against -- on assault       25·   · · · Q· · Did you have another charge of assault

                                                       Page 107                                                          Page 109
·1·   ·four --                                                    ·1·   ·involving Kayla Mills?
·2·   · · · Q· · I'm not asking about the charges.· I'm asking    ·2·   · · · A· · Yes.
·3·   ·what happened.                                             ·3·   · · · Q· · What happened in that episode?
·4·   · · · · · ·MR. SLOSAR:· Let him -- Derrick, let him         ·4·   · · · A· · Nothing.
·5·   · · · finish the --                                         ·5·   · · · Q· · Nothing at all?
·6·   · · · · · ·MR. WRIGHT:· He didn't answer the question.      ·6·   · · · A· · No.· We was just drunk and running that mouth
·7·   · · · · · ·MR. SLOSAR:· Okay.· Just because you don't       ·7·   ·and just -- I was just trying to calm things down, and
·8·   · · · like his answer doesn't mean that you can cut him     ·8·   ·the more I talked, louder it get -- louder she'd get,
·9·   · · · off. Let the witness finish answering the question,   ·9·   ·and then it moved on from there.· Then the next thing I
10·   · · · and you can ask it again like you've done dozens of   10·   ·know, she locks herself in the bathroom, calls the law.
11·   · · · times today, so                                       11·   ·Got hit -- got hit with a domestic and violent assault,
12·   · · · A· · What was your question again?                    12·   ·fourth degree, and it got throwed out three days later.
13·   ·BY MR. WRIGHT:                                             13·   · · · Q· · You get charged with intimidating a witness?
14·   · · · Q· · What happened between you and Kayla Mills --     14·   · · · A· · No.· That got throwed out.
15·   · · · · · ·MR. SLOSAR:· Same objection.                     15·   · · · Q· · Did you get charged with it?
16·   · · · Q· · -- when you get charged with assault?            16·   · · · A· · Yes.
17·   · · · · · ·MR. SLOSAR:· Same objection.                     17·   · · · Q· · Did you lay hands on her in that encounter?
18·   · · · A· · I mean, they come in and charged me with         18·   · · · A· · Well, I mean, in what counter?· What you
19·   ·assault four, no visible injuries and took me to jail,     19·   ·talking about?
20·   ·and then it got dropped about three days later.· We went   20·   · · · Q· · The one where you got the -- the second time
21·   ·to court together.· You know what I mean?                  21·   ·you're describing where you got charged with
22·   · · · Q· · So that's the charges and what got dropped,      22·   ·intimidating a witness?
23·   ·though.· Did you lay hands on Kayla Mills?                 23·   · · · A· · Well, no.· The first one is, yeah, when I
24·   · · · · · ·MR. SLOSAR:· Objection.· Asked and answered.     24·   ·pushed her.· You got to lay hands on her.
25·   · · · · · ·THE WITNESS:· Huh?                               25·   · · · Q· · All right.· You were charged with assault
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     30 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        982                                       110..113
                                                       Page 110                                                          Page 112
·1·   ·again, right?                                              ·1·   · · · depositions you'll have copies.
·2·   · · · A· · Yeah.                                            ·2·   ·BY MR. WRIGHT:
·3·   · · · Q· · You said she locked herself in the bathroom,     ·3·   · · · Q· · All right.· Mr. Taylor, can you take a look at
·4·   ·right?                                                     ·4·   ·that?
·5·   · · · A· · Yeah.· She did.· She was in the bathroom when    ·5·   · · · A· · Yes.
·6·   ·the cops got there.                                        ·6·   · · · Q· · And keep it for a moment.· Does that appear to
·7·   · · · Q· · Did you lay hands on her before she got in the   ·7·   ·be a copy of the citation that you were referring to?
·8·   ·bathroom?                                                  ·8·   · · · A· · Yeah.· It looks -- looks right.
·9·   · · · A· · Nope.· Sure didn't.                              ·9·   · · · Q· · And in it, in the narrative portion, the
10·   · · · · · ·MR. SLOSAR:· Let's take a short break.· And      10·   ·handwritten narrative portion in that box, it indicates
11·   · · · before we go off the record, though, I'm assuming     11·   ·that "she advised he had struck her in the back of the
12·   · · · just like the last deposition that you guys have      12·   ·head, causing substantial pain"; do you see that?
13·   · · · arranged how you're going to allocate time in light   13·   · · · A· · Yeah.· It says a pump knot, but at the same
14·   · · · of Rule 30(d)(1) in this other outline.· We can go    14·   ·time, okay, if you have a pump knot, then that's a
15·   · · · off the record.                                       15·   ·visible injury, so why -- I mean, it's wrote up, "No
16·   · · · · · ·MR. WRIGHT:· All right.                          16·   ·visible injury."
17·   · · · · · ·VIDEOGRAPHER:· Off the record at 12:09.          17·   · · · Q· · Did you strike her in the back of the head?
18·   · · · · · · · · ·(OFF THE RECORD)                           18·   · · · A· · No.
19·   · · · · · ·VIDEOGRAPHER:· Back on the record at 12:23.      19·   · · · Q· · No?· Okay.· Make that Exhibit 4, if you could
20·   ·BY MR. WRIGHT:                                             20·   ·hand that to me.
21·   · · · Q· · All right.· Mr. Taylor, we were just talking     21·   · · · · · · · · ·(EXHIBIT 4 MARKED FOR IDENTIFICATION)
22·   ·about some prior criminal charges, and you mentioned       22·   · · · A· · This right here?
23·   ·that you had a citation from one of your charges           23·   · · · Q· · Yes.· And you indicated you were later
24·   ·involving Kayla Mills; is that right?                      24·   ·arrested for or charged with another incident with Kayla
25·   · · · A· · That's right.                                    25·   ·Mills in 2010; is that right?

                                                       Page 111                                                          Page 113
·1·   · · · Q· · I'm going to hand you a document that's          ·1·   · · · A· · I'm not for sure what the date was.
·2·   ·labeled PL 00091 to 93.· You can hand that to your         ·2·   · · · Q· · There was a second incident, right?
·3·   ·attorney.· I think he'd like to look at it.                ·3·   · · · A· · Yes.
·4·   · · · · · ·MR. SLOSAR:· You don't have copies of those      ·4·   · · · Q· · PL 009211 -- I'm sorry, PL 009201 was given to
·5·   · · · either?                                               ·5·   ·me by your attorney, and it purports to be a warrant
·6·   · · · · · ·MR. WRIGHT:· No.· Sorry.                         ·6·   ·relating to you and Kayla Mills.· I'll let you take a
·7·   · · · · · ·MR. SLOSAR:· I mean, Derrick, with the -- at     ·7·   ·look at that.
·8·   · · · our depositions, I've traveled from Chicago with      ·8·   · · · A· · This here?
·9·   · · · literally boxes of documents, so I would expect       ·9·   · · · · · ·MR. SLOSAR:· Just for the record, these are
10·   · · · that you would extend the same courtesy since         10·   · · · disclosures that were made by our law firm, not
11·   · · · you're driving 45 minutes.· Just to make clear, you   11·   · · · something that was personally given to you.
12·   · · · don't have a single copy of any exhibit that you      12·   · · · · · ·MR. WRIGHT:· That's fine.· Yes.· It was
13·   · · · intend to use today?                                  13·   · · · document production by your attorneys.· Here, I can
14·   · · · · · ·MR. WRIGHT:· No, I do, but I don't have a copy   14·   · · · take that sticky note off.
15·   · · · of that.· I just have one copy of this citation,      15·   · · · · · ·MR. SLOSAR:· Is this going to be an exhibit?
16·   · · · but it's produced by you to me.                       16·   · · · · · ·MR. WRIGHT:· We can.· I read the Bates number.
17·   · · · · · ·MR. SLOSAR:· Sure, but prior to the -- prior     17·   · · · · · ·MR. SLOSAR:· Again, for the record, there's no
18·   · · · to using this exhibit, which will be 4, you have      18·   · · · copies for any counsel.· Since there are no copies
19·   · · · not had a copy of any other exhibit that you used     19·   · · · for anyone, I'd just ask that you would wait until
20·   · · · today, right?                                         20·   · · · I open up the digital document so I can find the
21·   · · · · · ·MR. WRIGHT:· No.· I believe we had a copy of     21·   · · · exhibit that you showed my client.· Okay.
22·   · · · the discovery and the Rule 26 Disclosures.            22·   ·BY MR. WRIGHT:
23·   · · · · · ·MR. SLOSAR:· Did you give it to everybody?       23·   · · · Q· · Do you recognize that document, Mr. Taylor?
24·   · · · I've never -- I don't have -- I'm just making a       24·   · · · A· · No.· Is this -- is this when they charged me
25·   · · · record. Move forward.· I just hope that in future     25·   ·the second time.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     31 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        983                                       114..117
                                                       Page 114                                                          Page 116
·1·   · · · Q· · It's the warrant for the second time.· Do you    ·1·   · · · A· · No.
·2·   ·recognize -- have you seen that before?                    ·2·   · · · Q· · Did you steal items from William Billing on
·3·   · · · A· · I don't think I have.                            ·3·   ·December 11, 2010?
·4·   · · · Q· · It says in the narrative portion on the bottom   ·4·   · · · A· · No.· I don't know William Billings.
·5·   ·of that first page that "the defendant kept Kayla Mills    ·5·   · · · Q· · In August of 2011, did you plead guilty to the
·6·   ·against her will and beat Kayla in her eyes with his       ·6·   ·charge of burglary in the third degree?
·7·   ·fists"; do you see that?                                   ·7·   · · · A· · Yeah.· It was -- they tried to start it out as
·8·   · · · A· · Uh-huh.· I read it.                              ·8·   ·a second and then they dropped it down to the third, and
·9·   · · · Q· · Is that true?                                    ·9·   ·that was my first -- first charge.
10·   · · · A· · Uh-uh.                                           10·   · · · Q· · And that was a burglary charge, right?· You
11·   · · · Q· · No?· It goes on to say that you "used his        11·   ·plead guilty in August 2011, but the crime was committed
12·   ·hands to open her mouth with force and cause injury to     12·   ·before then, right?
13·   ·Kayla Mills"; do you see that?                             13·   · · · · · ·MR. SLOSAR:· Objection to the form.· Calls for
14·   · · · A· · No.· I'm lost there, but I hear what you said,   14·   · · · speculation.
15·   ·though.                                                    15·   · · · Q· · Did you commit burglary?· You plead guilty,
16·   · · · Q· · Is that true?                                    16·   ·right?
17·   · · · A· · No.· That's -- that's crazy.· Open -- open her   17·   · · · A· · Yeah.· I mean, I went to --
18·   ·mouth.                                                     18·   · · · · · ·MR. SLOSAR:· Objection to the form.
19·   · · · Q· · It then says that "the defendant," which would   19·   · · · A· · I went to -- I went to court over it and
20·   ·be referring to you, "also called Kayla Mills and          20·   ·stuff.
21·   ·threatened her."· Did you call her and threaten her?       21·   · · · Q· · Who did you commit burglary against?
22·   · · · A· · No.· That's -- and that's where that             22·   · · · · · ·MR. SLOSAR:· Objection to form.· You can
23·   ·intimidating a witness come from, wasn't it?               23·   · · · answer.
24·   · · · Q· · I don't know, but you say that's not true?       24·   · · · A· · What'd you say that guy's name was?
25·   · · · A· · Yeah.· It's not true.                            25·   · · · Q· · William Billing.

                                                       Page 115                                                          Page 117
·1·   · · · Q· · Make that Exhibit 5.                             ·1·   · · · A· · No.· Charlie Billings.
·2·   · · · · · · · · ·(EXHIBIT 5 MARKED FOR IDENTIFICATION)      ·2·   · · · Q· · Did you enter into his home?
·3·   · · · A· · From the get-go, I knew it was going to be       ·3·   · · · A· · I mean, I got my five years, and I done done
·4·   ·dropped.                                                   ·4·   ·my five years, but they -- they put me out on -- or,
·5·   · · · Q· · Did you ever steal from Katherine Mills?         ·5·   ·yeah, probation on it, and that was what they give me.
·6·   · · · A· · Who?· Me?                                        ·6·   ·They dropped it down, but Yeah.· There was no forced
·7·   · · · Q· · Yes.                                             ·7·   ·entry.· There was nothing.
·8·   · · · A· · I did not know Katherine Mills.                  ·8·   · · · Q· · But you did enter his home?
·9·   · · · Q· · Didn't know her?· Did you receive any of the     ·9·   · · · A· · Yeah.· I mean, but I was told to come down
10·   ·money that was stolen from Katherine Mills?                10·   ·there the next morning, and my money was supposed to
11·   · · · A· · No.                                              11·   ·been there and it wasn't.
12·   · · · Q· · Have you stolen before?                          12·   · · · Q· · What did you take from him at home?
13·   · · · A· · Have I?                                          13·   · · · A· · I didn't take nothing.· I got stripped by him
14·   · · · Q· · Yes.                                             14·   ·and the cop before I even got out.· I wasn't let out of
15·   · · · A· · I hate to say it, but Yeah.· I have.             15·   ·sight or nothing.· I stayed right there, and he had me
16·   · · · Q· · Okay.· Have you -- is it true that you           16·   ·with gunpoint until the cops got there, and then they
17·   ·committed burglary within ten days of this -- of           17·   ·both stripped me all the way down.· Didn't have nothing,
18·   ·December 20, 2010 when Katherine Mills was found dead?     18·   ·cigarettes, lighter, and my wallet.
19·   · · · · · ·MR. SLOSAR:· Objection to form.· Compound        19·   · · · Q· · So you were apprehended before you left his
20·   · · · question.· You can answer if you know.                20·   ·home --
21·   · · · A· · Ten -- ten days.                                 21·   · · · A· · What?
22·   · · · Q· · Did you steal from a -- do you know who          22·   · · · Q· · -- is that what you're saying?
23·   ·William Billing is?                                        23·   · · · A· · What do you mean?
24·   · · · A· · (No verbal response.)                            24·   · · · Q· · You went into his home to collect money; is
25·   · · · Q· · You don't know?                                  25·   ·that your testimony?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     32 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        984                                       118..121
                                                       Page 118                                                          Page 120
·1·   · · · A· · Yeah.· I mean, he told me the night before,      ·1·   ·grandparents' store?
·2·   ·before he goes to work, that if I needed it, you'd         ·2·   · · · A· · Yes.
·3·   ·better catch him before he goes to work.· Know what I      ·3·   · · · Q· · Okay.· Have you ever been charged with
·4·   ·mean?                                                      ·4·   ·attempted robbery, theft?
·5·   · · · Q· · Do you know what night that was?                 ·5·   · · · A· · No.
·6·   · · · A· · Don't have a clue.                               ·6·   · · · Q· · Never?
·7·   · · · Q· · Was it December 2010?                            ·7·   · · · A· · No.
·8·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for       ·8·   · · · Q· · Those are the only two instances of stealing
·9·   · · · speculation.                                          ·9·   ·that you can remember that you've been involved in?
10·   · · · A· · I don't know.                                    10·   · · · A· · Yeah.
11·   · · · Q· · You don't know?                                  11·   · · · Q· · On the Charlie Billing, do you know whether
12·   · · · A· · No.                                              12·   ·you were ordered to pay restitution to him?
13·   · · · Q· · And your testimony is you went into his home,    13·   · · · A· · Yeah.· My restitution was paid.
14·   ·but before you got out, law enforcement had already        14·   · · · Q· · If you didn't get out of his house, what were
15·   ·arrived?                                                   15·   ·you paying restitution for?
16·   · · · A· · No.· He arrived.                                 16·   · · · A· · He thought -- he -- he was hollering that
17·   · · · Q· · He arrived?                                      17·   ·there was something gone, but they stripped me right
18·   · · · A· · Yes.                                             18·   ·there, him and the law did, because he held me at
19·   · · · Q· · Did he call law enforcement?                     19·   ·gunpoint until the law got there.· He wouldn't let me
20·   · · · A· · Yes.                                             20·   ·move.· So I mean, how -- if I stole something, how can I
21·   · · · Q· · And did they end up charging you that day?       21·   ·get rid of it real quick before the cops got there --
22·   · · · A· · Yes.                                             22·   · · · Q· · Okay.· You --
23·   · · · Q· · Who arrested you?· Do you remember what --       23·   · · · A· · -- before they stripped me?· You know what I'm
24·   · · · A· · No.· I mean, it was the county, but I just       24·   ·saying?
25·   ·don't remember who it was.                                 25·   · · · Q· · Do you have any memory of what it was you were

                                                       Page 119                                                          Page 121
·1·   · · · Q· · And that's what I was getting at.· So it's the   ·1·   ·alleged to have taken?
·2·   ·-- was this in Bell County or Knox County?                 ·2·   · · · A· · If I ain't mistaken, it was an iPod or iPad or
·3·   · · · A· · Bell County.                                     ·3·   ·something like that.· He was hollering, but it was 200
·4·   · · · Q· · Any other instances of stealing?                 ·4·   ·or 250 on the restitution, and it's been paid.
·5·   · · · A· · I mean, one time up there, but, I mean, they     ·5·   · · · Q· · Did you know that Katherine Mills had a sum of
·6·   ·treated me -- they treated me wrong, but that --· I --     ·6·   ·money before she was found dead on December 20, 2010?
·7·   ·that still don't give me a right to do what I done.· You   ·7·   · · · A· · Uh-uh.
·8·   ·know what I mean?· But my mammaw and papaw owns a -- a     ·8·   · · · Q· · William Lester hadn't told that to you?
·9·   ·store, and just see money laying around, whatever.         ·9·   · · · A· · No.
10·   ·They'd forget about it.· You know what I mean?· It         10·   · · · Q· · Had Amanda Hoskins told that to you?
11·   ·happens all the time.· And I would just -- like, they'd    11·   · · · A· · No.
12·   ·take clothes off, go to the wash room.· You know what I    12·   · · · Q· · Did Amanda tell you that she had known about
13·   ·mean?· They wore out from doing the store all day.· Then   13·   ·the money after the robbery had occurred?
14·   ·they'd have money.· You know what I mean?· Time to go      14·   · · · A· · No.
15·   ·wash the clothes.· And instead of returning it, I'd just   15·   · · · Q· · What about Lester?· Did he tell you that he
16·   ·-- just stick it in my pocket.· I ain't going to lie.      16·   ·knew about the money before she was found dead?
17·   · · · Q· · Was that cash or was that goods; what did you    17·   · · · A· · Nobody told me, period, about any of that
18·   ·say?                                                       18·   ·stuff.
19·   · · · A· · Cash.                                            19·   · · · Q· · Did you hear from anybody that she had any
20·   · · · Q· · Okay.· And that was from --                      20·   ·money?
21·   · · · A· · That was way in -- way back in the day.· It      21·   · · · A· · No.· Not until it started coming out on the
22·   ·was a long time ago.                                       22·   ·news and stuff.· Like, that she ended up passing away.
23·   · · · Q· · Okay.· So were you under 18?                     23·   ·Right before she ended up passing away, that she was
24·   · · · A· · Yeah.                                            24·   ·supposed to have sold some logs.· There was a rumor that
25·   · · · Q· · All right.· And did you say that was your        25·   ·was going around.· You know what I mean?· And that's the
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     33 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        985                                       122..125
                                                       Page 122                                                          Page 124
·1·   ·first time I heard of it.· But before then, no.· Never.    ·1·   ·family.
·2·   · · · Q· · So you heard about it on the news after it       ·2·   · · · Q· · Do you remember anybody you saw on the 19th?
·3·   ·happened; is that your testimony?                          ·3·   · · · A· · What do you mean saw?
·4·   · · · A· · Yeah.· I seen on the news.                       ·4·   · · · Q· · Did anybody see you on the 19th that you
·5·   · · · Q· · And now I think you also referenced rumors; is   ·5·   ·remember?
·6·   ·that right?                                                ·6·   · · · A· · My aunt, Linda.
·7·   · · · · · ·MR. SLOSAR:· Objection to the form.· Misstates   ·7·   · · · Q· · Do you remember going to bed that night at
·8·   · · · his testimony.                                        ·8·   ·Linda's house?
·9·   · · · Q· · Did you say you'd heard rumors about what had    ·9·   · · · A· · I can't recall, but yeah, probably.
10·   ·happened?                                                  10·   · · · Q· · You can't recall if you slept there or not?
11·   · · · · · ·MR. SLOSAR:· You can answer if you understand    11·   · · · A· · I mean, yeah.· I was staying around around
12·   · · · his question.                                         12·   ·that time.· You know what I mean?· But I mean
13·   · · · A· · What is it now?                                  13·   · · · Q· · So Linda.· Anybody else you think saw you on -
14·   · · · Q· · Did you hear rumors about what had happened to   14·   ·-
15·   ·Katherine Mills after it happened?                         15·   · · · A· · My brother.
16·   · · · A· · No.· I just heard she was passed away andYou     16·   · · · Q· · Jerry Smith?
17·   ·know what I mean?                                          17·   · · · A· · Yes.
18·   · · · Q· · What do you remember hearing --                  18·   · · · Q· · Anybody else?
19·   · · · A· · I mean, it was on the news.                      19·   · · · A· · That was it.· This -- this household, you know
20·   · · · Q· · What do you remember hearing on the news?        20·   ·what I mean, besides the grandkids.
21·   · · · A· · I can't -- it's hard -- it's hard to recall,     21·   · · · Q· · I believe the 20th, the day she was found
22·   ·man.· I mean, it's -- it's...                              22·   ·dead, was a Monday, so December 19th would've been a
23·   · · · Q· · Okay.· That's fine if you don't remember.· Do    23·   ·Sunday.
24·   ·you remember how long afterwards that you heard about it   24·   · · · A· · Uh-huh.
25·   ·on the news?· Was it the next day, that night, weeks       25·   · · · Q· · Do you remember doing any activities that day?

                                                       Page 123                                                          Page 125
·1·   ·later?                                                     ·1·   · · · A· · It's just hard to recall.· I mean --
·2·   · · · A· · I think it was the -- late that night.· You      ·2·   · · · Q· · Do you go --
·3·   ·know what I mean?· Really late that night.· 11:00 I        ·3·   · · · A· · -- it was so long.
·4·   ·think is when it comes on or something like that.          ·4·   · · · Q· · Do you go to church?
·5·   · · · Q· · So she was found dead on December 20th.· Do      ·5·   · · · A· · I have been to church, but no, I don't go to
·6·   ·you remember where you were at on December 19th?           ·6·   ·church right now.
·7·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     ·7·   · · · Q· · Were you going to church December 2010?
·8·   · · · A· · I mean, it's hard to -- I mean, it's been a      ·8·   · · · A· · I really don't think I was.
·9·   ·long time, man.· You know what I mean?· I -- it's hard     ·9·   · · · Q· · Do you remember where you woke up on December
10·   ·to answer that.                                            10·   ·20, 2010?
11·   · · · Q· · So you don't know -- the day before she was      11·   · · · A· · At my aunt's house.
12·   ·found dead on December 20, 2010, you don't know where      12·   · · · Q· · You were at Amanda's house?
13·   ·you were at that day?· You don't remember?                 13·   · · · A· · My aunt's house.
14·   · · · · · ·MR. SLOSAR:· Well, can you rephrase your         14·   · · · Q· · Your aunt's house.· I'm sorry.· Linda Taylor?
15·   · · · question?· It's unclear as to whether you're          15·   · · · A· · Yeah.
16·   · · · talking about the day before or the day of.           16·   · · · Q· · Do you remember what time you got up?
17·   ·BY MR. WRIGHT:                                             17·   · · · A· · No.· I have no clue.
18·   · · · Q· · The day before she was found dead, on December   18·   · · · Q· · Was it in the morning?
19·   ·19, 2010, that's the day she was found -- the day she      19·   · · · A· · I'm guessing.· Don't you wake up in the
20·   ·was found dead was December 20th, so the day before was    20·   ·morning?
21·   ·December 19th.· On December 19th, do you have a memory     21·   · · · Q· · I don't -- maybe you sleep to noon.· I don't
22·   ·of what you did that day?                                  22·   ·know what your sleeping habits are.
23·   · · · A· · No.· I mean, we -- we was prepping for my        23·   · · · A· · I mean, you go to sleep at nighttime.· Don't
24·   ·birthday around that time, because I got a birthday on     24·   ·everybody in here wake up in the morning?
25·   ·the 21st.· You know what I mean?· Doing it with my         25·   · · · Q· · I just want to know when you woke up.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     34 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        986                                       126..129
                                                       Page 126                                                          Page 128
·1·   · · · A· · Well, I don't know, because that's been          ·1·   · · · · · ·THE WITNESS:· Huh?
·2·   ·daggone years and years and years ago.                     ·2·   · · · · · ·MR. SLOSAR:· You can answer his question.
·3·   · · · Q· · Haven't you thought a lot about that day?        ·3·   · · · A· · What was you saying?· Excuse me.· Sorry.
·4·   · · · A· · What do you mean?                                ·4·   ·BY MR. WRIGHT:
·5·   · · · · · ·MR. SLOSAR:· Objection to form.· Irrelevant.     ·5·   · · · Q· · Have you thought about what you were doing on
·6·   · · · Do you have a --                                      ·6·   ·December 20, 2010?
·7·   · · · Q· · Haven't you wracked your brain about what you    ·7·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and
·8·   ·were doing on December 20, 2010?                           ·8·   · · · answered.· Jonathan, you can answer the question.
·9·   · · · A· · I really didn't have to, because none of this    ·9·   · · · A· · Yeah.· I mean, I have thought about it.· You
10·   ·got -- really ain't got nothing to do with me. I           10·   ·know what I mean?· I mean, I'm in jail five years flat.
11·   ·shouldn't even have to be going through none of this       11·   ·You know what I mean?
12·   ·bullshit right here, for real.                             12·   · · · Q· · And over the time that you've thought about
13·   · · · Q· · Well, haven't you filed this lawsuit?            13·   ·it, you can't -- who do you remember seeing that
14·   · · · A· · Yes.· I have.                                    14·   ·morning?
15·   · · · Q· · So isn't it true then you do have to go          15·   · · · · · ·MR. SLOSAR:· Aside from what he's testified to
16·   ·through this, right?                                       16·   · · · already?· He's given you some names of people he
17·   · · · A· · Oh, I understand that.                           17·   · · · saw.
18·   · · · · · ·MR. SLOSAR:· Objection to form.· Do you have     18·   · · · · · ·THE WITNESS:· Huh?
19·   · · · relevant questions?                                   19·   · · · · · ·MR. SLOSAR:· You can answer his question.
20·   · · · · · ·MR. WRIGHT:· These are relevant questions.       20·   · · · Who'd you see that morning?
21·   ·BY MR. WRIGHT:                                             21·   · · · A· · I'm pretty sure, I mean -- I mean, it was me.
22·   · · · Q· · You don't remember what time you woke up on      22·   ·It was my brother.· It was my aunt, the grandkids, and
23·   ·December 20, 2010, do you?                                 23·   ·Amanda, I think.
24·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and       24·   ·BY MR. WRIGHT:
25·   · · · answered.· You can answer the question, Jonathan.     25·   · · · Q· · Did you see William Lester that day?

                                                       Page 127                                                          Page 129
·1·   · · · A· · I mean, I really don't know.                     ·1·   · · · A· · No.
·2·   · · · · · ·MR. SLOSAR:· He doesn't know.· There's your      ·2·   · · · Q· · Do you remember what time of the day you saw
·3·   · · · answer.                                               ·3·   ·Amanda Hoskins on December 20, 2010?
·4·   · · · Q· · Do you remember seeing anybody that morning?     ·4·   · · · A· · Whatever time it was when I woke up, but I'm
·5·   · · · A· · Yeah.· My brother.· I mean, the household that   ·5·   ·not for sure what time I woke up.
·6·   ·lives there.                                               ·6·   · · · Q· · Was she there the whole day?
·7·   · · · Q· · Did you see your cousin, Amanda?                 ·7·   · · · A· · I don't -- I don't recall.
·8·   · · · A· · I think she was there.· I think she was.         ·8·   · · · Q· · Were you there the whole day?
·9·   ·Daggone.· Look how long we're talking, though.· You know   ·9·   · · · A· · I really don't recall, for real.
10·   ·what I mean?                                               10·   · · · Q· · Do you ever remember leaving the house?
11·   · · · Q· · What's that?                                     11·   · · · A· · Like I said, I don't recall.
12·   · · · A· · I said, "Look how long we're talking, though."   12·   · · · Q· · Did anybody come to the house?· I know that
13·   ·Look how many years ago, and look at all the stuff I've    13·   ·you said you think you saw people who lived there; do
14·   ·been through and been put through.                         14·   ·you recall anybody coming to the house who didn't live
15·   · · · Q· · I understand.· I would just think that you       15·   ·there to visit that day, December 20, 2010?
16·   ·would be thinking a lot about what you were doing that     16·   · · · A· · I saw people there.
17·   ·day.                                                       17·   · · · Q· · At Linda Taylor's home?
18·   · · · · · ·MR. SLOSAR:· Counselor, do you have a            18·   · · · A· · Yeah.
19·   · · · question?· That's not a question.· It's an            19·   · · · Q· · Who'd you see?
20·   · · · argument, perjury.                                    20·   · · · A· · The ones I named off.
21·   · · · Q· · Have you thought about what you were doing on    21·   · · · Q· · And that was Amanda, the grandkids, Jerry
22·   ·that day?                                                  22·   ·Smith, and Linda Taylor, right?
23·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and       23·   · · · A· · Yeah.
24·   · · · answered.· Jonathan, you can answer.· You've          24·   · · · Q· · So my question was: do you recall anybody who
25·   · · · answered it before.· You can answer it.               25·   ·didn't live there coming by that day?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     35 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        987                                       130..133
                                                       Page 130                                                          Page 132
·1·   · · · A· · No.· No.                                         ·1·   · · · A· · Yeah.· It'd be in the evening time.
·2·   · · · Q· · Did you see Kayla Mills that day?                ·2·   · · · Q· · But you don't know when she would leave?
·3·   · · · A· · No.                                              ·3·   · · · A· · No, because sometimes she would be gone time I
·4·   · · · Q· · And you can't remember ever leaving the house    ·4·   ·wake up, sometimes.· You know what I mean?· And
·5·   ·--                                                         ·5·   ·sometimes she would be there when I woke up, and then
·6·   · · · A· · No.· We split up around that time.· That's       ·6·   ·she would head out.· Know what I mean?· But I can't
·7·   ·when she was with Derrick.                                 ·7·   ·recall what time it was when she headed out.· Know what
·8·   · · · Q· · And your testimony is you can't remember ever    ·8·   ·I mean?· I don't know how long we're talking.
·9·   ·leaving the home that day?                                 ·9·   · · · Q· · What about Jerry Smith?· Did he leave the
10·   · · · A· · I mean, I say I did, go get bacco or whatever    10·   ·house that day?
11·   ·I needed.· You know what I mean?· Go get a can of Skoal    11·   · · · A· · He don't leave the house.
12·   ·down there at Tennessee right beside of me or something,   12·   · · · Q· · Is there any -- does he have, like, any
13·   ·but I didn't have no car.· You know what I mean? I         13·   ·condition or something that would make him not want to
14·   ·mean, it's hard.· I mean, where am I going to go?· My      14·   ·go out in public of is that just his habit?
15·   ·Nikes ain't going to take me too far.                      15·   · · · A· · He's just set in his ways.· You know what I
16·   · · · Q· · I'm just asking if you remember doing any of     16·   ·mean?
17·   ·that.                                                      17·   · · · Q· · Okay.· Does he have any friends?
18·   · · · A· · Well, I mean, like I told you                    18·   · · · A· · He's got -- he's got a few.· Yeah.
19·   · · · Q· · Let's talk about the people who were there.      19·   · · · Q· · How does he make friends with people if he
20·   ·Did Amanda Hoskins ever leave that day -- leave the        20·   ·doesn't get out?
21·   ·house?                                                     21·   · · · A· · Church.
22·   · · · A· · I don't -- I don't recall, man.· I don't -- I    22·   · · · Q· · So he does get out to church?
23·   ·don't know.                                                23·   · · · A· · Yeah.
24·   · · · Q· · Did Linda Taylor ever leave the house?           24·   · · · Q· · Anywhere else he gets out to?
25·   · · · A· · What day would that would've been on?            25·   · · · A· · I mean, he drives now.· You know what I mean?

                                                       Page 131                                                          Page 133
·1·   · · · Q· · December 20, 2010?                               ·1·   ·But
·2·   · · · A· · I mean, what day?                                ·2·   · · · Q· · How about in December 2010?· Did he get out to
·3·   · · · Q· · What day?                                        ·3·   ·church back then?
·4·   · · · A· · Yeah.                                            ·4·   · · · A· · Yeah.· He went to church.· He's always went to
·5·   · · · Q· · December 20, 2010, the day that Katherine        ·5·   ·church.
·6·   ·Mills was found dead.                                      ·6·   · · · Q· · What about Amanda's kids?· Did they go to
·7·   · · · A· · What day was that?· Does anybody know,           ·7·   ·school?
·8·   ·because, I mean, she worked, like, six days a week, so     ·8·   · · · A· · Did they go to school?
·9·   ·she could've been at work or something.                    ·9·   · · · Q· · Yeah.
10·   · · · Q· · I believe it was a Monday.                       10·   · · · A· · Yeah.· They go to school.
11·   · · · A· · A Monday?                                        11·   · · · Q· · Were they going to school in December 2010?
12·   · · · Q· · Uh-huh.                                          12·   · · · A· · Guessing so.
13·   · · · A· · So she -- she could've been at work.· You know   13·   · · · Q· · Do you know how old they were?
14·   ·what I mean?· Went to work that day.                       14·   · · · A· · I mean, not right off of my head I don't.
15·   · · · Q· · Where did she work?                              15·   · · · · · ·MR. SLOSAR:· Derrick, when you get to a
16·   · · · A· · The Appalachian Children's Home.                 16·   · · · natural resting place, maybe we can take a break.
17·   · · · Q· · Do you know did she have regular hours?          17·   · · · · · ·MR. WRIGHT:· We might be there.· We can do
18·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for       18·   · · · that now.
19·   · · · speculation.· You can answer if you know.             19·   · · · · · ·MR. SLOSAR:· Again, I'm just going to make my
20·   · · · A· · I really don't -- I really don't know.           20·   · · · record real quick.· I would strongly urge you-all
21·   · · · Q· · You don't remember whether she left at a         21·   · · · to allocate your time so that you can ask questions
22·   ·regular time of the morning to go into work?               22·   · · · on behalf of your clients, because we'll be
23·   · · · · · ·MR. SLOSAR:· Same objection.                     23·   · · · probably less than seven hours.· Go off the record.
24·   · · · A· · I don't know.                                    24·   · · · · · ·VIDEOGRAPHER:· Off the record at 12:55.
25·   · · · Q· · Do you know when she would get home from work?   25·   · · · · · · · · ·(OFF THE RECORD)
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     36 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        988                                       134..137
                                                       Page 134                                                          Page 136
·1·   · · · · · ·VIDEOGRAPHER:· Back on the record at 1:57.       ·1·   ·a suspect?
·2·   ·BY MR. WRIGHT:                                             ·2·   · · · A· · Yeah.· When York showed it to me.
·3·   · · · Q· · All right, Mr. Taylor.· We're back on the        ·3·   · · · Q· · Is that the only time you -- is that the first
·4·   ·record.· Do you recall when you heard about or heard the   ·4·   ·time you saw it?
·5·   ·news that Katherine Mills had been found dead?             ·5·   · · · A· · Yeah.· He -- and he showed me ten, 12 pictures
·6·   · · · A· · Excuse me.· Like when?                           ·6·   ·lying out on the table, when I got brought in for
·7·   · · · Q· · When, yes.                                       ·7·   ·questioning.
·8·   · · · A· · That -- that night -- late that night or the     ·8·   · · · Q· · Okay.· And I'll get to that in a minute. I
·9·   ·next day or something.· I -- I can't really remember but   ·9·   ·think that was probably in 2011, several weeks after
10·   ·it's somewhere in that ballpark.                           10·   ·this happened, right?
11·   · · · Q· · Pretty close in time to when it happened?        11·   · · · A· · Yeah.· Beginning of '11.
12·   · · · A· · Yeah.                                            12·   · · · Q· · Yeah.· So you didn't see a sketch on the news,
13·   · · · Q· · And do you remember if you heard that on TV,     13·   ·to your memory?
14·   ·radio --                                                   14·   · · · A· · I can't
15·   · · · A· · On TV.· It was on Mountain News.                 15·   · · · Q· · Did you ever see a sketch later on?
16·   · · · Q· · And then the day following would've been         16·   · · · A· · Yeah.· I seen a sketch.
17·   ·December 21; do you have any recollection of where you     17·   · · · Q· · On the news?· I'm sorry.
18·   ·were at that day?                                          18·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.
19·   · · · A· · That was my birthday and I -- they was -- my     19·   · · · You can answer, Jonathan.
20·   ·aunt -- my aunt and them was going to go get me some       20·   · · · A· · I'm not for sure for sure.
21·   ·stuff that I like.· You know what I mean?· But it was      21·   · · · Q· · Did you ever tell Amber Simpson that the
22·   ·just going to be simple.· It wasn't going to be no get-    22·   ·sketch kind of looked like you?
23·   ·together or nothing like that.· Know what I mean?· But     23·   · · · A· · No.· No, but, I mean, I -- the neighbors knew
24·   ·it was all simple, so                                      24·   ·that they brought me in to question me and they
25·   · · · Q· · Did you have a party that day?                   25·   ·automatically started accusing me of that I done it,

                                                       Page 135                                                          Page 137
·1·   · · · A· · No.                                              ·1·   ·because I was brought in and questioned.
·2·   · · · Q· · Did people come visit you that day?              ·2·   · · · Q· · Did you think the sketch looked like you?
·3·   · · · A· · No.· It was just family members.                 ·3·   · · · A· · No.
·4·   · · · Q· · Was it at Linda's house?                         ·4·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and
·5·   · · · A· · Yeah.· Just probably two, three, family          ·5·   · · · answered.· You can --
·6·   ·members.                                                   ·6·   · · · · · ·THE WITNESS:· Answer?
·7·   · · · Q· · Did you go anywhere else that day?               ·7·   · · · · · ·MR. SLOSAR:· -- answer.· I think you already
·8·   · · · A· · I think I went with a friend out in his car      ·8·   · · · did.
·9·   ·that day.                                                  ·9·   · · · Q· · No?
10·   · · · Q· · Okay.· Do you remember what you all did?         10·   · · · A· · No.
11·   · · · A· · I don't really remember.· I think he was         11·   · · · Q· · No.· You didn't think so, huh?· Was it ever
12·   ·wanting me to go to E-town with him.                       12·   ·reported on the news that law enforcement were looking
13·   · · · Q· · When you heard the news, do you remember any -   13·   ·for a blue car?· Did you ever hear that?
14·   ·- either the 20th or the 21st, do you remember any         14·   · · · · · ·MR. SLOSAR:· Objection to form.· Asked and
15·   ·details that you are aware of that were reported?          15·   · · · answered.· He's --
16·   · · · A· · What -- on the news?                             16·   · · · · · ·MR. WRIGHT:· I never have asked whether he --
17·   · · · Q· · Yeah.                                            17·   · · · about a blue car.
18·   · · · A· · I just remember the news.                        18·   · · · · · ·MR. SLOSAR:· But he's testified that he
19·   · · · Q· · Okay.· Did they say whether money had been       19·   · · · doesn't recall what was on the news, so I think
20·   ·stolen?                                                    20·   · · · that covers these types of questions.· You can
21·   · · · A· · I don't --                                       21·   · · · answer it to the extent you know.· You can answer
22·   · · · · · ·MR. SLOSAR: Objection to form.· Asked and        22·   · · · it, Jonathan.
23·   · · · answered.· You can answer if you understand.          23·   · · · A· · What was it now that --
24·   · · · A· · I don't.                                         24·   ·BY MR. WRIGHT:
25·   · · · Q· · Okay.· Do you remember ever seeing a sketch of   25·   · · · Q· · The question was -- and he can repeat his
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     37 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        989                                       138..141
                                                       Page 138                                                          Page 140
·1·   ·objection.· The question was: do you remember hearing      ·1·   · · · · · ·THE WITNESS:· What is he saying?
·2·   ·reported on the news that police were looking for a blue   ·2·   · · · · · ·MR. SLOSAR:· Can you -- objection to form. Can
·3·   ·car in connection with the Katherine Mills murder?         ·3·   · · · you just ask it a different way?
·4·   · · · · · ·MR. SLOSAR:· Same objection.                     ·4·   ·BY MR. WRIGHT:
·5·   · · · A· · Yeah.· Well, I -- I think -- I -- I think I do   ·5·   · · · Q· · Sure.· Kayla Mills gave a statement to
·6·   ·remember something about the blue car.· They tried to go   ·6·   ·Detective York that she heard you say you had left one
·7·   ·up to children's home, get it.· You know what I mean?      ·7·   ·laying.
·8·   ·And they got proved wrong right there because it -- they   ·8·   · · · A· · One what?
·9·   ·was getting it filled up.· You know what I mean?           ·9·   · · · Q· · I don't know.· Do you know?· Did you ever say
10·   · · · · · ·MR. SLOSAR:· So, Jonathan, he's asking you a     10·   ·that to her?
11·   · · · little bit different question, okay?· He's just       11·   · · · A· · No.· Because I don't even know what you're
12·   · · · asking what you saw on the news, not what happened    12·   ·talking about.
13·   · · · later in the investigation.                           13·   · · · Q· · Okay.· Did you -- she said that you spoke to
14·   ·BY MR. WRIGHT:                                             14·   ·William Lester and that he was worried about law
15·   · · · Q· · Oh, well, that's okay.· Let's -- did you hear    15·   ·enforcement talking to the drug dealers; did you talk to
16·   ·that on the news about the blue car?                       16·   ·William Lester about that?
17·   · · · A· · I think so.                                      17·   · · · A· · No.
18·   · · · Q· · Okay.· Did you hear it from anywhere else --     18·   · · · Q· · Did you talk to William Lester at all about
19·   ·rumors, word of mouth?                                     19·   ·the investigation?
20·   · · · A· · No.· No.                                         20·   · · · A· · No.
21·   · · · Q· · So the only information you had that police      21·   · · · Q· · Isn't it true that after Katherine Mills was
22·   ·were looking for a blue car was from the news?             22·   ·found dead, her car was stored behind a camper at the
23·   · · · A· · Yeah.                                            23·   ·home of John Valdez?
24·   · · · Q· · And do you remember how far in time after        24·   · · · · · ·MR. SLOSAR:· Objection to form.· Calls for
25·   ·December 20, 2010 you heard that?                          25·   · · · speculation.· Wait.· Who's "her"?· Can you rephrase

                                                       Page 139                                                          Page 141
·1·   · · · A· · Come again?· What was it?                        ·1·   · · · that?
·2·   · · · Q· · Yeah.· She was found dead on December 20,        ·2·   · · · · · ·MR. WRIGHT:· · · Sure.
·3·   ·2010; did you hear that police were looking for a blue     ·3·   ·BY MR. WRIGHT:
·4·   ·car later on or close in time to the -- when she was       ·4·   · · · Q· · Kayla Mills -- isn't it true that after
·5·   ·found dead?                                                ·5·   ·Katherine Mills was found dead, Kayla Mills' car was
·6·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     ·6·   ·stored behind a camper at the home of John Valdez?
·7·   · · · You can answer if you understand or you know.         ·7·   · · · · · ·MR. SLOSAR:· Objection to the form.· Calls for
·8·   · · · A· · I really don't know.                             ·8·   · · · speculation.· You can answer if you know.
·9·   · · · Q· · You don't know when that news came across or     ·9·   · · · Q· · Do you have any knowledge of that?
10·   ·came to your attention?                                    10·   · · · A· · I heard one time that -- when we was going to
11·   · · · A· · (No verbal response.)                            11·   ·go to trial, that --
12·   · · · Q· · No?                                              12·   · · · · · ·MR. SLOSAR:· Well -- sorry.· I -- so if you
13·   · · · A· · I mean, I remember watching the news and         13·   · · · learned this information from any of your attorneys
14·   ·stuff, but                                                 14·   · · · or the investigators on your team, you shouldn't
15·   · · · Q· · Okay.· Did you ever talk to anybody that Kayla   15·   · · · repeat it, so I don't know if you did or not, but
16·   ·Mills had a blue car?                                      16·   · · · if that's where you heard about whatever you're
17·   · · · A· · No.                                              17·   · · · going to say, you shouldn't -- I'm instructing you
18·   · · · Q· · Did you ever tell Kayla Mills that you left      18·   · · · not to say that.
19·   ·one laying?                                                19·   · · · · · ·THE WITNESS:· Right.
20·   · · · A· · Left what?                                       20·   · · · · · ·MR. SLOSAR:· And he's not trying to get that
21·   · · · Q· · Left one laying?                                 21·   · · · out of you.· I know that, okay?· So if you know the
22·   · · · A· · What is that?                                    22·   · · · answer to his question outside of that -- of your
23·   · · · Q· · I believe she was implying that you left one     23·   · · · attorneys, your investigators, you can answer it.
24·   ·laying dead; did you ever say anything like that to        24·   · · · A· · I mean, it wasn't -- I mean, I wasn't around
25·   ·Kayla Mills?                                               25·   ·or anything like that, but I did hear that the -- John
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     38 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        990                                       142..145
                                                       Page 142                                                          Page 144
·1·   ·Valdez did say that that car was tore up and it couldn't   ·1·   · · · A· · I never told Amber Simpson nothing.· There was
·2·   ·be moved.· It couldn't get out from a camper or nothing    ·2·   ·nothing to tell.
·3·   ·like that.                                                 ·3·   · · · Q· · You never told her that you hit Ms. Mills in
·4·   ·BY MR. WRIGHT:                                             ·4·   ·the head with a hammer?
·5·   · · · Q· · You don't know where you heard that from?        ·5·   · · · A· · No.
·6·   · · · A· · (No verbal response.)                            ·6·   · · · Q· · You never told her that you had to hit her
·7·   · · · Q· · Did you hear it from him directly?· John         ·7·   ·again?
·8·   ·Valdez?                                                    ·8·   · · · A· · No.· I never told her nothing.· Why -- I just
·9·   · · · A· · No.· Me and him don't get along.                 ·9·   ·couldn't make up something like that by myself.
10·   · · · Q· · Never -- have you spoken to him before?          10·   · · · Q· · Did you ever call Amber Simpson or her family?
11·   · · · A· · Yes.                                             11·   · · · A· · No.· I talked to her brothers and her daddy.
12·   · · · Q· · How come you don't get along with him?           12·   ·That's all I would talk to.
13·   · · · A· · He just don't like me.                           13·   · · · · · ·MR. SLOSAR:· Hey, JT, just try to sit up a
14·   · · · Q· · And do you know why?                             14·   · · · little bit.
15·   · · · A· · I guess, at the time, drugs.                     15·   · · · · · ·THE WITNESS:· Huh?
16·   · · · Q· · Do you know where he lives or lived in 2010?     16·   · · · · · ·MR. SLOSAR:· The -- you're -- the mic is not -
17·   · · · A· · I'm thinking with Donna.                         17·   · · · - when you lean over the -- she's having a hard
18·   · · · Q· · He lived with Donna?                             18·   · · · time hearing.· You're good.· There you go.
19·   · · · A· · I'm thinking so --                               19·   ·BY MR. WRIGHT:
20·   · · · Q· · Do you know whether --                           20·   · · · Q· · So let me talk about your interactions with
21·   · · · A· · -- if I'm right.                                 21·   ·Detective York; when was the first time that you
22·   · · · Q· · Do you know whether he had his own home          22·   ·interacted with him, to your memory?
23·   ·somewhere?                                                 23·   · · · A· · Like me and him, like, speaking or running
24·   · · · A· · No.· I don't think so.                           24·   ·into each other?
25·   · · · Q· · Do you know an individual by the name -- I       25·   · · · Q· · Right.

                                                       Page 143                                                          Page 145
·1·   ·think he goes by Mickey Bruner?                            ·1·   · · · A· · When they took me in for questioning at
·2·   · · · A· · Uh-uh.                                           ·2·   ·Barbourville Police Department.
·3·   · · · · · ·MR. SLOSAR:· He -- I think you're referring to   ·3·   · · · Q· · Okay.· Do you know when that was?
·4·   · · · Mikey Bruner.                                         ·4·   · · · A· · I mean, I --
·5·   · · · Q· · Mikey.· I'm sorry, Mikey Bruner.                 ·5·   · · · Q· · Would February 2011 sound about right?
·6·   · · · A· · Oh, Mikey Bruner?· No.· I mean, I -- yeah. I     ·6·   · · · A· · Yeah.· It was in '11.
·7·   ·mean, I know -- know of him.                               ·7·   · · · Q· · So then --
·8·   · · · Q· · Thank you.· So how do you know Mikey Bruner?     ·8·   · · · A· · But I'm not for sure, like, February, whatever
·9·   · · · A· · Through his cousin, but I really don't know      ·9·   ·you said.· You know what I mean?· I really am not for
10·   ·Mikey Bruner.                                              10·   ·sure.
11·   · · · Q· · Okay.· Who's his cousin that you know?           11·   · · · Q· · Is it true that you didn't see him until you
12·   · · · A· · Little Jack Davis, which would be his cousin.    12·   ·got to the police department at Barbourville?
13·   · · · Q· · Did you ever talk to Mr. Bruner about the --     13·   · · · A· · No.· We all -- they followed us.· We was all
14·   ·about Katherine Mills?                                     14·   ·together.· They put me and her in Pickard's SUV and then
15·   · · · A· · No.· I would talk with Jack and Mikey would be   15·   ·there was, like, three states behind us.· There was,
16·   ·with Jack.                                                 16·   ·like, another cop car in front of us and we all headed
17·   · · · Q· · Did you ever talk with Jack about --             17·   ·towards town.
18·   · · · A· · No.                                              18·   · · · Q· · And you said, "They put me and her"; who's the
19·   · · · Q· · -- Katherine Mills?                              19·   ·"her" you're referring to?
20·   · · · A· · Nope.                                            20·   · · · A· · Me and my cousin.
21·   · · · Q· · Did you ever tell Amber Simpson that William     21·   · · · Q· · Amanda?
22·   ·Lester had planned the robbery of Katherine Mills?         22·   · · · A· · Yes.
23·   · · · A· · No.                                              23·   · · · Q· · Where did they pick you up at?
24·   · · · Q· · Did you ever tell Amber Simpson that Kayla       24·   · · · A· · At Linda's.
25·   ·Mills was the lookout?                                     25·   · · · Q· · At Linda's?· Do you remember why they picked
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     39 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        991                                       146..149
                                                       Page 146                                                          Page 148
·1·   ·you up?                                                    ·1·   ·room by themselves; is that what you said?
·2·   · · · A· · I had traffic violations out of Bell County      ·2·   · · · A· · No.· He -- he left me -- he -- he put about
·3·   ·that I failed to pay the fines on it, and it -- just of    ·3·   ·ten, 12 pictures out of the crime scene of something
·4·   ·$300, and that's why they picked me up to bring me in      ·4·   ·that, I mean, I've never seen in my life.· You know what
·5·   ·for questioning.                                           ·5·   ·I mean?· And it was awful and laid them pictures out in
·6·   · · · Q· · Okay.· Do you remember which agency -- were      ·6·   ·front of me, and it was about ten, 12 pictures on this
·7·   ·you in handcuffs when you went to the police department?   ·7·   ·big table.· And he said, "You see in if -- in that
·8·   · · · A· · I can't -- I can't remember.                     ·8·   ·corner of that wall right there?"· And it was a camera.
·9·   · · · Q· · Did you say you rode together or were in         ·9·   ·He said, "We're going to walk out," and he said, "And
10·   ·separate vehicles?                                         10·   ·we'll be in the next room watching you."· And he said,
11·   · · · A· · No.· We rode together.                           11·   ·"You better not take your face off of them pictures
12·   · · · Q· · Do you remember what -- was it a sheriff's car   12·   ·you're looking at them."· And then he said, "Then just
13·   ·or a city police, state trooper?                           13·   ·see what you've done, realize what you've done.· And
14·   · · · A· · No.· It was John Pickard's SUV.                  14·   ·when I come back in here, you better tell me."· You know
15·   · · · Q· · Okay.· Did John Pickard take you to the car      15·   ·what I mean?· Then I got left in there for a little bit.
16·   ·and -- who was it who initiated the arrest?· Was it John   16·   · · · Q· · And is it true that when he came back in, you
17·   ·Pickard?                                                   17·   ·told him you didn't know anything?
18·   · · · A· · Like, signed off on it or whatever?              18·   · · · A· · Yeah.· I didn't -- I didn't know nothing.
19·   · · · Q· · Yeah.· When they came to Linda, who approached   19·   · · · Q· · And is that all you told him?
20·   ·you?                                                       20·   · · · A· · Yeah.· Then he -- he walked out, and then I
21·   · · · A· · York, Pickard, a -- a black -- a black cop       21·   ·talked to Pickard, and then he walked out, and then I
22·   ·that's the state.· I don't know his name.· And like        22·   ·talked to Broughton, like, one-on-one.· Know what I'm
23·   ·three more.                                                23·   ·saying?
24·   · · · Q· · What time of day was it; do you remember?        24·   · · · Q· · Yeah.
25·   · · · A· · No.· I don't.                                    25·   · · · A· · But when it first started it was all four of

                                                       Page 147                                                          Page 149
·1·   · · · Q· · Well, was it daytime, nighttime?                 ·1·   ·us.
·2·   · · · A· · Yeah.· It was daytime.                           ·2·   · · · Q· · So Detective York leaves some crime scene
·3·   · · · Q· · And you remember Detective York being there?     ·3·   ·pictures for you to look at for a time by yourself; is
·4·   · · · A· · Yes.                                             ·4·   ·that what you're saying?
·5·   · · · Q· · Okay.· And then, you were in Sheriff Pickard's   ·5·   · · · A· · Yes.
·6·   ·vehicle with your cousin and he transported you straight   ·6·   · · · Q· · And then he comes back in.· You indicate that
·7·   ·to the Barbourville Police department?                     ·7·   ·you don't know anything, right?
·8·   · · · A· · Yes.                                             ·8·   · · · A· · Yes.
·9·   · · · Q· · What happens at the police department?           ·9·   · · · Q· · And there was no further questioning; is that
10·   · · · A· · They sent her on to jail to Knox County, then    10·   ·right, by Detective York?
11·   ·they told me to step out, and all them -- it was Mike      11·   · · · A· · I mean, he could've -- he could've talked to
12·   ·Broughton, John Pickard, and Jason York -- took me into    12·   ·me a little bit.· You know what I mean?· But I can't --
13·   ·the Barbourville Police Department and was questioned.     13·   ·I can't remember.· You know what I mean?
14·   ·And we went to walk in the back room and he told Pickard   14·   · · · Q· · Nothing stands out?
15·   ·to hold me out.· He went in just for a second, Mr. York    15·   · · · A· · Nothing stands out to me.
16·   ·did, and I don't know what he done or whatever, but just   16·   · · · Q· · And to your memory, you spoke separately then
17·   ·took a second and then he opened the door back up and      17·   ·with Sheriff Pickard and Detective Broughton?
18·   ·was like, "Come on in."· So I figured it was -- he set     18·   · · · A· · Yeah.
19·   ·his audio up, but                                          19·   · · · Q· · And was it in that order, Pickard then
20·   · · · Q· · So they -- Detective York and Sheriff Pickard    20·   ·Broughton?
21·   ·were in an -- some sort of room?                           21·   · · · A· · And now, I ain't for sure about that, now,
22·   · · · A· · There was me, him -- there was me, York,         22·   ·about the order.· You know what I mean?
23·   ·Pickard, and Mike Broughton in the same room together.     23·   · · · Q· · Do you remember whether Detective York went
24·   · · · Q· · Okay.· And I think you said there was a time     24·   ·first?
25·   ·where you were separated from them?· They were in the      25·   · · · A· · I think York was first.· Yeah.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     40 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        992                                       150..153
                                                       Page 150                                                            Page 152
·1·   · · · Q· · But you don't remember what the next sequence    ·1·   ·York and Broughton was down there talking, and after
·2·   ·was?                                                       ·2·   ·you-all took you-all's pictures, he's sitting there
·3·   · · · A· · No, but after that, they told me to step out     ·3·   ·saying "Yeah," and it was initials of someplace that it
·4·   ·into the hallway and they fixed me up with a -- a -- a -   ·4·   ·-- that they was going to send it to of the sketch and
·5·   ·- a thing put on my head, told me to pull it back a        ·5·   ·then with the pictures they just took of me, and it was
·6·   ·little bit where they could see my hair and where they     ·6·   ·like, "Yeah.· We got him."· You know what I mean? "We're
·7·   ·took all the pictures and all that stuff.                  ·7·   ·charging him with murder.· It's him."· You know what I
·8·   · · · Q· · Was that -- what you were wearing, was that      ·8·   ·mean?· "We're sending him down."
·9·   ·your coat?                                                 ·9·   · · · Q· · Did they say that to you directly, or is that
10·   · · · A· · Yeah.· That was my coat.                         10·   ·just something you overheard?
11·   · · · Q· · Okay.· And did you put the hood on?              11·   · · · A· · No.· They was -- they was talking, but Yeah. I
12·   · · · A· · Yeah.· I mean, I didn't have nothing to hide.    12·   ·overheard it.· I was in the same hallway they was, but
13·   ·You know what I mean?· And I was cooperating with them     13·   ·they was in one side, I was in another, because we'd
14·   ·because I didn't have nothing to hide.· So if you needed   14·   ·just got done taking the pictures.
15·   ·some pictures, here's you some pictures again if that's    15·   · · · Q· · Were they talking to each other or was there
16·   ·what you want.· See what I'm saying?                       16·   ·anybody else around?
17·   · · · Q· · So who asked you for the pictures?               17·   · · · A· · No.· They was talking to each other.
18·   · · · A· · York.                                            18·   · · · Q· · Do you remember how many pictures of the crime
19·   · · · Q· · And you said you'd do that?                      19·   ·scene you were shown?
20·   · · · A· · Yeah.                                            20·   · · · A· · Be honest with you, I mean, eight to ten, ten
21·   · · · Q· · Okay.· And do you remember how many pictures     21·   ·or 12, something like that.· You know what I mean?· And
22·   ·they took?                                                 22·   ·they -- they was scattered all over the table, placed
23·   · · · A· · It was -- they took a -- quite a few.            23·   ·all over the table.· It about took the whole tabletop
24·   · · · Q· · Okay.· Did they take pictures of your hands      24·   ·up.
25·   ·and wrists?                                                25·   · · · Q· · Have you -- did you see those pictures again

                                                       Page 151                                                            Page 153
·1·   · · · A· · Yes.· They did.                                  ·1·   ·in   the course of your criminal prosecution?
·2·   · · · Q· · And I see that you've got some tattoos on        ·2·   ··    · A· · What do you -- what do you mean?
·3·   ·there, but from my viewing of the pictures, all I can      ·3·   ··    · Q· · The pictures of the crime scene?
·4·   ·remember seeing is a star on your left hand.               ·4·   ··    · · · ·MR. SLOSAR:· I would -- outside the presence
·5·   · · · A· · That's all you seen, and that "JT" right         ·5·   ··    · of his counsel and we're --
·6·   ·there.· That's the only tattoos I had.                     ·6·   ··    · · · ·MR. WRIGHT:· I don't know -- is it -- he's --
·7·   · · · Q· · At that time?                                    ·7·   ··    · he was showed pictures.· I just want to know if he
·8·   · · · A· · Yeah.· And it shows my forearms on both sides    ·8·   ··    · ever saw them again -- if that was the only time
·9·   ·and everything.· It's all clear.                           ·9·   ··    · he's seen them or not.
10·   · · · Q· · Yeah.                                            10·   ··    · · · ·MR. SLOSAR:· Outside the presence of his
11·   · · · A· · I ain't got nothing like that.· That's the       11·   ··    · attorneys or investigators or just any time?
12·   ·only two tattoos I have.                                   12·   ··    · · · ·MR. WRIGHT:· I feel like there's nothing
13·   · · · Q· · And those other tattoos you have now were all    13·   ··    · privileged about whether he's seen them more than
14·   ·after the fact, right?                                     14·   ··    · once?
15·   · · · A· · Yes.                                             15·   ··    · · · ·MR. SLOSAR:· I -- you know, with defendant
16·   · · · Q· · Did you have that star tattoo and the JT         16·   ··    · York's deposition, you instructed him not to answer
17·   ·tattoo in December 2010?                                   17·   ··    · any questions about documents that he looked at in
18·   · · · A· · Yeah.· I had it for quite a while.               18·   ··    · preparing for the deposition, even if it was
19·   · · · Q· · All right.· Any other pictures, to your          19·   ··    · outside of your presence, stuff that you gave him,
20·   ·memory?                                                    20·   ··    · so I'm having a hard time understanding how when --
21·   · · · A· · Any what now?                                    21·   ··    · how, if that is, you know, work product privilege
22·   · · · Q· · Any other pictures taken of you, to your         22·   ··    · or attorney-client privilege to talk about
23·   ·memory.· You said a -- a hood and pictures of your hand    23·   ··    · documents shown to a client during the course of
24·   ·and wrists.                                                24·   ··    · litigation, how this would be any different, since
25·   · · · A· · Well, I didn't appreciate the fact that Mr.      25·   ··    · there's an attorney-client privilege that's been
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     41 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        993                                       154..157
                                                       Page 154                                                          Page 156
·1·   · · · maintained between Mr. Taylor and his criminal        ·1·   ·at those and see if those are the photographs that you
·2·   · · · defense attorneys and Mr. Taylor between our team.    ·2·   ·were referring to that were taken at the Barbourville
·3·   · · · · · ·MR. WRIGHT:· Well, that's fine.· Are you         ·3·   ·Police Department.
·4·   · · · instructing him not to answer that question?          ·4·   · · · · · · · · ·(EXHIBIT 6 MARKED FOR IDENTIFICATION)
·5·   · · · · · ·MR. SLSOAR:· Well, I'm asking you: are you       ·5·   · · · A· · They had me pose it.· If I ain't mistaken,
·6·   · · · asking him is it outside the presence of attorneys    ·6·   ·that's the table right there that I was telling you
·7·   · · · or at any time?                                       ·7·   ·about while ago, but I'll answer your question.· Yes. It
·8·   ·BY MR. WRIGHT:                                             ·8·   ·is the photos.
·9·   · · · Q· · Well, let's start this way: did you see those    ·9·   · · · Q· · Okay.· Is there any -- I know it's been a long
10·   ·pictures again outside the presence of your attorneys?     10·   ·time, but just to your memory, do you -- is there any
11·   · · · A· · No.                                              11·   ·other photographs that were taken that you don't see in
12·   · · · Q· · Did you ever seen them -- I know that there      12·   ·that range?
13·   ·were a lot of court appearances during your prosecution,   13·   · · · A· · Like is there more?
14·   ·right?                                                     14·   · · · Q· · Yes.· And I know those were duplicates, so
15·   · · · A· · Yeah.                                            15·   ·that makes the range longer, but
16·   · · · Q· · Did you ever see those pictures in open court?   16·   · · · A· · I looked at the first couple of these.· Yeah.
17·   · · · A· · Not open court, but                              17·   · · · Q· · Okay.· Just to keep them in order, can you put
18·   · · · · · ·MR. SLOSAR:· And Jonathan, I would, at least     18·   ·that clip back on those?
19·   · · · at this point, ask you not to reveal the content of   19·   · · · A· · Yeah.
20·   · · · any documents that you've reviewed during the         20·   · · · Q· · Thanks.· Thank you.
21·   · · · course of your criminal prosecution with your         21·   · · · A· · You're welcome.
22·   · · · defense team.                                         22·   · · · Q· · And in those pictures, there is a black coat
23·   · · · · · ·THE WITNESS:· Yeah.                              23·   ·that you're wearing, true?
24·   · · · · · ·MR. SLOSAR:· Keep going.· If you --              24·   · · · A· · Yes.
25·   ·BY MR. WRIGHT:                                             25·   · · · Q· · And that -- and you testified that that was

                                                       Page 155                                                          Page 157
·1·   · · · Q· · So the question was, and I asked it to not       ·1·   ·your coat, right?
·2·   ·invade any privilege, in open court.· So when you made a   ·2·   · · · A· · Yeah.
·3·   ·court appearances and everybody was present, did you see   ·3·   · · · Q· · All right.· You mentioned that after the
·4·   ·crime scene photos in any those court appearances?         ·4·   ·pictures were taken, you overheard Detective York and
·5·   · · · A· · No.                                              ·5·   ·Detective Broughton speaking to each other in the
·6·   · · · Q· · No?· In any of your other interactions with      ·6·   ·hallway; is that right?
·7·   ·police, not just detective York, but any police, were      ·7·   · · · A· · Yes.
·8·   ·you ever shown the crime scene photos again?               ·8·   · · · Q· · Was that the last interaction you had with
·9·   · · · A· · No.                                              ·9·   ·Detective York at the Barbourville Police Department?
10·   · · · Q· · So other than with counsel, the only time you    10·   · · · A· · Pretty much, because I remember his old lady
11·   ·saw those crime scene photos were when you were in that    11·   ·pulling up out front, he went out there to talk to her,
12·   ·Barbourville Police Department?                            12·   ·and then they sent a cruiser to come and get me and take
13·   · · · A· · Yeah.· When I was getting interrogated.· Yeah.   13·   ·me on over to Knox County Jail until Bell County come
14·   · · · · · ·MR. WRIGHT:· Okay.· Let's go off the record      14·   ·and got me.
15·   · · · just one second.                                      15·   · · · Q· · Okay.· And who do you mean "his old lady"; who
16·   · · · · · ·VIDEOGRAPHER:· Off the record at 2:23.           16·   ·are you talking about?
17·   · · · · · · · · ·(OFF THE RECORD)                           17·   · · · A· · Ms. York.
18·   · · · · · ·VIDEOGRAPHER:· Back on the record at 2:31.       18·   · · · Q· · You think his wife showed up; is that --
19·   ·BY MR. WRIGHT:                                             19·   · · · A· · Yeah.· He was talking to her, so I had no more
20·   · · · Q· · All right, Mr. Taylor, we're back on the         20·   ·interaction with him.
21·   ·record.· I'm going to hand you some photographs that       21·   · · · Q· · All right.
22·   ·have been produced in discovery by your attorneys          22·   · · · A· · And they put me in a cop car and took me on
23·   ·labeled PL 010433 through PL 010450, and I believe that    23·   ·over to jail.
24·   ·these have duplicates, but I just left the duplicates in   24·   · · · Q· · Were you, like, in a lobby or out front? Where
25·   ·there because of the range number.· If you'd just look     25·   ·-- how would you see somebody pull up in a car?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     42 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        994                                       158..161
                                                       Page 158                                                          Page 160
·1·   · · · A· · They was walking me out.                         ·1·   ·then they had the Charger, black and white cities.· They
·2·   · · · Q· · Okay.· And where did they say they took you      ·2·   ·had the whole parking lot.
·3·   ·after that?                                                ·3·   · · · Q· · Do you remember how many vehicles there were?
·4·   · · · A· · Knox County Jail until Bell County come and      ·4·   · · · A· · Of cop cars?
·5·   ·got me.                                                    ·5·   · · · Q· · Yeah.
·6·   · · · Q· · And did you get out of custody eventually        ·6·   · · · A· · Daggone.· I'd probably say seven or eight, I
·7·   ·after that arrest?                                         ·7·   ·mean, for real.· That's being honest.
·8·   · · · A· · I got out when I done my time, set my time out   ·8·   · · · Q· · Okay.· And they were all in the parking lot to
·9·   ·on my phones.                                              ·9·   ·the apartment complex?
10·   · · · Q· · I -- and I understand.· Do you remember how      10·   · · · A· · Yeah.· They -- they filled up the whole
11·   ·long that was?                                             11·   ·parking lot and then went all the way out to the
12·   · · · A· · I mean, it was 300-some dollars or whatever      12·   ·driveway up to the road.
13·   ·they give you a -- a day.· I'm not really for sure how     13·   · · · Q· · Was this daytime or nighttime?
14·   ·much they give you a day.                                  14·   · · · A· · Nighttime, right after midnight.
15·   · · · Q· · And I know.· Is it -- were you in there for      15·   · · · Q· · And were you living by yourself at the time?
16·   ·weeks, months, do you remember?                            16·   · · · A· · Yeah, but I had company.
17·   · · · A· · It's 50 -- it's 50, $100 a day and it was 300-   17·   · · · Q· · Who did you have at your house?
18·   ·some dollars, so whatever that adds up to be.              18·   · · · A· · Think it was --
19·   · · · Q· · All right.                                       19·   · · · Q· · Did you --
20·   · · · A· · So                                               20·   · · · A· · -- me -- it was me, Kayla, Amber's brother
21·   · · · Q· · You were back out in 2011, though, right?        21·   ·Josh Garland, and my friend, Mingo, that I -- I growed
22·   · · · A· · Yeah.                                            22·   ·up in school with.
23·   · · · Q· · Is the next interaction you had with Detective   23·   · · · Q· · And I didn't catch that name.· I'm sorry?
24·   ·York when you had the meth manufacturing arrest in 2012?   24·   · · · A· · Well, his name is Michael Bailey.· They call
25·   · · · A· · Well, when they come in my house.                25·   ·him Mingo because where he's Mexican.· And I growed up -

                                                       Page 159                                                          Page 161
·1·   · · · Q· · I believe that was the Full Moon Court           ·1·   ·- I growed up school with him, but he was there because
·2·   ·apartments; is that right?                                 ·2·   ·I ain't got to see him in a long time and he was going
·3·   · · · A· · I never seen Detective York, because they all    ·3·   ·to come down to spend the night.· And then Kim.· That
·4·   ·come in solid black, not -- nothing representing who he    ·4·   ·was, oh, Amber's brother's girlfriend at the time.
·5·   ·was, didn't say "police," didn't say "sheriff," didn't     ·5·   · · · Q· · Josh -- Josh's --
·6·   ·say none of that.· They was in solid black and had solid   ·6·   · · · A· · Yes.
·7·   ·black masks on.· Only two that took their maskes [sic]     ·7·   · · · Q· · And you said her name was Kim?
·8·   ·off was John Pickard and Dallas Eubanks.· But I don't      ·8·   · · · A· · Yeah.
·9·   ·know if Detective York was there or not.                   ·9·   · · · Q· · And do you know her last name?
10·   · · · Q· · Okay.· That's fine.· And was that the arrest     10·   · · · A· · No.
11·   ·for the meth manufacturing charges, to your memory?        11·   · · · Q· · Did they just arrest you or did they arrest
12·   · · · A· · Yeah.                                            12·   ·others?
13·   · · · Q· · And was the time frame February of 2012?· Does   13·   · · · A· · They arrested all of us.
14·   ·that sound right?                                          14·   · · · Q· · So all five of those people you listed?
15·   · · · A· · Yeah.· Sounds right.                             15·   · · · A· · Yeah.
16·   · · · Q· · And did you see any agency cars in your lot      16·   · · · Q· · Did they arrest anybody out of any other
17·   ·when you were arrested at that time?                       17·   ·apartments or just yours?
18·   · · · A· · What does that mean?                             18·   · · · A· · No.· It was just mine.
19·   · · · Q· · Like sheriff's, police, city police?             19·   · · · Q· · All right.· And how -- did they knock or what
20·   · · · A· · They had them all.· They had -- they had         20·   ·-- how did you enter -- first come into contact with
21·   ·unmarked cars, they had his SUV when he was the sheriff.   21·   ·them?
22·   · · · Q· · You talking about John Pickard?                  22·   · · · A· · They knocked a couple times and then door
23·   · · · A· · John Pickard and the regular state police        23·   ·never got opened and then next thing I know, they hit
24·   ·cars.· Like I said, the unmarked.· They had the -- his     24·   ·about three times and door come open.
25·   ·deputies in the Chargers.· That's just the county.· And    25·   · · · Q· · How many people, how many of the law
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     43 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        995                                       162..165
                                                       Page 162                                                          Page 164
·1·   ·enforcement came into your apartment?                      ·1·   ·goes upstairs.· There was a group standing out front,
·2·   · · · A· · Every one of them.                               ·2·   ·four or five of them, with maskes [sic] on talking.
·3·   · · · Q· · You know about how many that was -- half a       ·3·   ·There was two, three, four of them running around the
·4·   ·dozen, dozen?· ·Just a ballpark.                           ·4·   ·house, searching the house, had masks on.· You know what
·5·   · · · A· · I -- I can't -- I can't really remember, but,    ·5·   ·I mean?· But Pickard and Dallas Eubanks had theirs off.
·6·   ·I mean, squad cars -- it was unbelievable how many was     ·6·   ·They pulled theirs off.· But I -- still yet today, I
·7·   ·there.· People with all the maskes [sic] on, cops, and     ·7·   ·couldn't tell you who was in them maskes [sic].
·8·   ·it -- I mean, it was unreal.· I ain't never seen nothing   ·8·   · · · Q· · And I'm sorry if I didn't catch this, but did
·9·   ·like this, like something you'd see on TV, for real.       ·9·   ·they pull the masks off, you said, after you were
10·   ·Know what I mean?· But I really -- I really couldn't       10·   ·already in handcuffs or before?
11·   · · · Q· · Did they handcuff you there?                     11·   · · · A· · This is when they put handcuffs on me, took me
12·   · · · A· · Yes.                                             12·   ·downstairs, and set me on the bottom of the steps.
13·   · · · Q· · Did they put you in separate --                  13·   · · · Q· · Did you go hide in the closet when you first
14·   · · · A· · They drove me -- they drove me -- I'm not        14·   ·heard the knock at the door?
15·   ·going to lie, man.· I have five years on me for another    15·   · · · A· · Yes.
16·   ·county, okay?· I told them that I wasn't going to resist   16·   · · · Q· · Did they announce police?· Is that how you
17·   ·or anything like that, okay?· They pulled me out -- had    17·   ·knew that it --
18·   ·to pull me out of the closet, drug me out in the middle    18·   · · · A· · No.· I mean, I didn't -- I didn't hear
19·   ·of the floor, and stretched me out and told me to stop     19·   ·nothing.· I heared [sic] knocks on the door.· I mean, it
20·   ·resisting, and whooped the shit out of me.                 20·   ·kind of sounded like a police officer.· I ain't going to
21·   · · · Q· · Do you know --                                   21·   ·lie, but, I mean, I didn't know it was the police. I
22·   · · · A· · And I was -- and I was screaming bloody          22·   ·never looked out, you know what I mean, or nothing.
23·   ·murder, man.· I thought they really would kill me.         23·   · · · Q· · What did the other people at your house do?
24·   · · · Q· · Were you hiding in a closet?                     24·   · · · A· · Well, they was just stayed in the living room,
25·   · · · A· · Yeah.· I was.                                    25·   ·which was Kayla at the time.· She's passed away now. You

                                                       Page 163                                                          Page 165
·1·   · · · Q· · And then when you found them -- did they find    ·1·   ·know what I mean?· But she stayed in the living room.
·2·   ·you?                                                       ·2·   · · · Q· · And then you mentioned Josh Garland, his
·3·   · · · A· · Yes.                                             ·3·   ·girlfriend, and Michael Bailey were there, too, right?
·4·   · · · Q· · And so what was said then?                       ·4·   · · · A· · Yeah.
·5·   · · · A· · Well, they was calling me Jeff.· "Jeff, we       ·5·   · · · Q· · So they stayed in the living room as well?
·6·   ·know you in there."· But I don't if that was -- got the    ·6·   · · · A· · No.· They went upstairs to the extra bedroom.
·7·   ·John and Jeff mixed up or what.                            ·7·   · · · Q· · So they went and hid, too?
·8·   · · · Q· · Did you come out or did they have to open up     ·8·   · · · A· · No.· They didn't hide.· They was just sitting
·9·   ·the closet door and get you out?                           ·9·   ·out in -- right in the middle of the bedroom.
10·   · · · A· · They opened up the closet door.                  10·   · · · Q· · So they find you in the closet, take you down
11·   · · · Q· · Did you know or did you see the face of the      11·   ·the steps, right?
12·   ·people who took you into custody when they got you out     12·   · · · A· · No.· They wore masks.· They pulled me out in
13·   ·of that closet?                                            13·   ·the middle of the floor.
14·   · · · A· · No.· The only two took their mask off, like I    14·   · · · Q· · Well, what happened?
15·   ·said, was John Pickard, the ex-sheriff that was the        15·   · · · A· · What do you mean "what happened"?
16·   ·sheriff at the time, and Dallas Eubanks that was the       16·   · · · Q· · Well, you said they whooped you.· What --
17·   ·state police and he was the one that signed off on my      17·   · · · A· · They stretched me -- they got me down, got me
18·   ·charges.· But the other ones would not take their maskes   18·   ·on my stomach, stretched my arms out and stuff, put a
19·   ·[sic] off.                                                 19·   ·boot in my neck and pushed down on it right here and
20·   · · · Q· · Did -- when did you say that the masks come --   20·   ·turned around.· They -- they was hitting me in the ribs,
21·   ·was that after you were already in handcuffs?              21·   ·kicking me, and hollering, "Stop resisting," everything.
22·   · · · A· · Yes.· Yeah.                                      22·   ·Turned the bedroom lights off and everything.· You know
23·   · · · Q· · Were you outside at that point?                  23·   ·what I mean?· They had their flashlights on and
24·   · · · A· · No.· I -- they brought me down to the bottom     24·   ·everything, and I was screaming bloody murder, man,
25·   ·of the steps and sat me on the bottom of my steps that     25·   ·because I didn't think I was going to make it out of the
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     44 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        996                                       166..169
                                                       Page 166                                                          Page 168
·1·   ·bedroom.· I really didn't.                                 ·1·   ·and take pictures and stuff and they wouldn't even do
·2·   · · · Q· · Were the lights on in the bedroom?               ·2·   ·it.
·3·   · · · A· · Yeah.· At first.· Then they --                   ·3·   · · · Q· · And the jail people wouldn't?
·4·   · · · Q· · Did you turn them --                             ·4·   · · · A· · Jail people would not do it.
·5·   · · · A· · -- killed them.· No.· I didn't -- I didn't       ·5·   · · · Q· · Did you see Detective York at the Knox County
·6·   ·turn them on.                                              ·6·   ·Jail?
·7·   · · · Q· · Okay.· Do you know who put you in the -- well,   ·7·   · · · A· · Did I what?
·8·   ·you get taken to the bottom of the steps; what happens     ·8·   · · · Q· · Did you ever -- on that -- after that arrest
·9·   ·after you're at the bottom of the steps?                   ·9·   ·and you were taken to the Knox County Jail, did you ever
10·   · · · A· · I get to set there a good five, ten minutes      10·   ·see Detective York?
11·   ·and that's right at the door where they kicked it in at    11·   · · · A· · No.
12·   ·and that's where I kept all my shoes at, and I throwed     12·   · · · Q· · No?
13·   ·some shoes on to go to -- go on to jail with, you know     13·   · · · A· · No.
14·   ·what I mean, where I wouldn't be barefoot.· And by the     14·   · · · Q· · When was the next time you saw Detective York?
15·   ·time I got my shoes on, they told me, they says, "Let's    15·   · · · A· · When he come down and talked shit to me and
16·   ·get your ass on out of here."· You know what I mean?· So   16·   ·charged me and wadded up the -- a piece of paper and
17·   ·I was the first one that went.· So I had to walk past      17·   ·throwed it at me and was yelling at me, cussing, saying,
18·   ·all them cop cars to the very last one, and it was a       18·   ·"Yeah.· If you -- if you -- I'm going to do everything
19·   ·city cop car, and the guy took me and backed out and       19·   ·in me for you to rot in the penitentiary on this."· He
20·   ·took me on to jail.· And then when he got in the car and   20·   ·said, "What you done and if you get out, if you make
21·   ·took his mask off and he was a city cop with glasses,      21·   ·bond, if you bit the case, if it gets dismissed or
22·   ·and I don't know who he is.· Don't have a clue who he      22·   ·whatever, then I'll have you done away with."
23·   ·is.                                                        23·   · · · Q· · Where --
24·   · · · Q· · And did you say you were taken to the city       24·   · · · A· · I mean, I was like, "Well
25·   ·police department?                                         25·   · · · Q· · Where was this said?

                                                       Page 167                                                          Page 169
·1·   · · · A· · No.                                              ·1·   · · · A· · Huh?
·2·   · · · Q· · Okay.· Where'd --                                ·2·   · · · Q· · Were you at the Knox County Jail still?
·3·   · · · A· · No.· I was --                                    ·3·   · · · A· · No.· This -- this was at Whitley County Jail
·4·   · · · Q· · -- they take you?                                ·4·   ·when he come down there and charged me.
·5·   · · · A· · I -- huh?                                        ·5·   · · · Q· · And that was the charge for murder and robbery
·6·   · · · Q· · Where did they take you to?· I'm sorry. I        ·6·   ·for Katherine Mills?
·7·   ·didn't catch that.                                         ·7·   · · · A· · Yes.
·8·   · · · A· · Knox County Detention Center.                    ·8·   · · · Q· · Who was with him when that happened?
·9·   · · · Q· · All right.· Did you see -- were all these        ·9·   · · · A· · Nobody.
10·   ·people wearing vests or, like, some sort of black getup?   10·   · · · Q· · Were you in a --
11·   ·Is that what you said?                                     11·   · · · A· · And he had a --
12·   · · · A· · It -- they was all in solid black: black         12·   · · · Q· · -- cell?
13·   ·shoes, black pants, black whatever's on their chest, all   13·   · · · A· · -- and he had a recorder of Amber Simpson.
14·   ·the way around.· You know what I mean?· Maskes [sic] --    14·   · · · Q· · Did he play it for you?
15·   ·all you could see was their eyes and the bridges of        15·   · · · A· · He slid it across the thing and told me to
16·   ·their nose right here.· That's all you could see.          16·   ·press play and I slid it right back to him.· I said,
17·   · · · Q· · So then you get to the Knox County Jail,         17·   ·"You -- you want it to play, you press play."· Pressed
18·   ·right?                                                     18·   ·play on it on it, and then she -- I heard that
19·   · · · A· · Yeah.                                            19·   ·statement.· You know what I mean?
20·   · · · Q· · All right.· What happens when you get there?     20·   · · · Q· · You didn't give a statement at that
21·   · · · A· · I get booked in and get hold in the drunk        21·   ·interaction with Detective York, right?
22·   ·tank, and then it wasn't about two or three days and I     22·   · · · A· · No.· I listened to that -- Amber Simpson's. He
23·   ·couldn't -- I couldn't move, couldn't do nothing, and      23·   ·had it on tape.
24·   ·tried to get them to come in there.· I was bruised up      24·   · · · Q· · So you listened to her statement, right?
25·   ·and everything and tried to get them to come in there      25·   · · · A· · Yeah.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     45 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        997                                       170..173
                                                       Page 170                                                          Page 172
·1·   · · · Q· · Did you listen to any other statements?          ·1·   · · · A· · -- where we -- where we can, you know what I
·2·   · · · A· · No.                                              ·2·   ·mean, have our conversations in private and stuff.
·3·   · · · Q· · Were you in a cell by yourself?                  ·3·   · · · Q· · So you didn't see Detective York while you
·4·   · · · A· · No.                                              ·4·   ·were in the cell with the other mates; the jail staff
·5·   · · · Q· · Who was in the cell with you; do you know?       ·5·   ·came and got you out of there?
·6·   · · · A· · At the time when he come, I didn't know none     ·6·   · · · A· · Yeah.
·7·   ·of them.· I mean, I ain't been there no time when he       ·7·   · · · Q· · And then they took you to a room?
·8·   ·come and charged me.                                       ·8·   · · · A· · Yeah.· An office.
·9·   · · · Q· · So this exchange that you described, did that    ·9·   · · · Q· · An office?
10·   ·happen in front of the cellmates?                          10·   · · · A· · Yeah.
11·   · · · A· · There was one getting booked in.· It happened    11·   · · · Q· · And was Detective York escorting you into the
12·   ·in front of a couple guards.· You know what I mean?· But   12·   ·office or was he already in there?
13·   ·it wasn't the same room, but there was a window that       13·   · · · A· · He was -- he was standing at booking when the
14·   ·split us.· You know what I mean?· And there was a guy      14·   ·officer was bringing me through -- coming from my cell.
15·   ·that got put in, which, I mean, like I said, can't talk    15·   · · · Q· · So did he follow you into the office?
16·   ·about it because it's through my other lawyers and         16·   · · · A· · No.· They told us to go on in there and I
17·   ·stuff.· But it got looked into, and he was the one that    17·   ·followed him in.
18·   ·come testify at court, whatever, about how he was          18·   · · · Q· · Okay.· And was anybody else in the office with
19·   ·yelling and going off, you know what I mean, on me and     19·   ·you?
20·   ·stuff.· And he said, "What's going" -- he was getting      20·   · · · A· · No.
21·   ·booked in.· He said, "What's going on in there?"· And      21·   · · · Q· · Do you know --
22·   ·they said, "You don't even want to know."                  22·   · · · A· · At -- at first they was.· She was just telling
23·   · · · Q· · And do you know the name of that person?         23·   ·him that, "Make yourself at home.· If you need a paper,
24·   · · · A· · Of the person that was getting booked in?        24·   ·pencil, whatever,"· You know what I mean?· "It's there.
25·   · · · Q· · Yeah.                                            25·   ·It's in the drawer," whatever.· Then she shuts the door.

                                                       Page 171                                                          Page 173
·1·   · · · A· · Elliot Ernstein.                                 ·1·   ·Then I have a seat, and he has a seat on the other side
·2·   · · · Q· · And you believe he saw the exchange that you     ·2·   ·of the desk and then --
·3·   ·had with Detective York?                                   ·3·   · · · Q· · Who was that; do you know?· Was that the jail
·4·   · · · A· · Huh?                                             ·4·   ·guard?
·5·   · · · Q· · Elliot Ernstein, you believe he was there when   ·5·   · · · A· · Yeah.· She -- she was up there, too.· She was
·6·   ·you had this exchange with Detective York?                 ·6·   ·like J-2 at the time.
·7·   · · · A· · He was getting booked in.· He was standing       ·7·   · · · Q· · A what?
·8·   ·right -- right on the other side of the glass from us.     ·8·   · · · A· · J-2.
·9·   · · · Q· · Okay.· And I've not been to -- you said it was   ·9·   · · · Q· · Is that like a rank or something?
10·   ·the Whitley County Jail?                                   10·   · · · A· · Yeah.· It's like a assistant jailer.
11·   · · · A· · Whitley County.                                  11·   · · · Q· · Do you know whose office it was?
12·   · · · Q· · So you were in a cell with other cellmates       12·   · · · A· · It was hers.· At the time, it was hers.
13·   ·when Detective York first came into contact with you       13·   · · · Q· · Is that because you saw her name on the door?
14·   ·there, right?                                              14·   ·How'd you know that?
15·   · · · A· · Yes.                                             15·   · · · A· · Because I was doing time there.
16·   · · · Q· · And he slid a recording of an Amber Simpson      16·   · · · Q· · Okay.· And so, the exchange between you and
17·   ·statement to you while you were in the jail cell, right?   17·   ·Detective York was in that room?
18·   · · · A· · No.                                              18·   · · · A· · Yes.
19·   · · · · · ·MR. SLOSAR:· Objection to form.· Foundation.     19·   · · · Q· · And no one else was in there?
20·   · · · It -- you were going to explain that.· You can go     20·   · · · A· · No.
21·   · · · ahead.                                                21·   · · · Q· · And at what point did that Ernstein see
22·   · · · A· · Yeah.· No.· It -- it wasn't in a jail cell.      22·   ·something?
23·   ·They come and got me and put me and him in a room up       23·   · · · A· · What do you mean?
24·   ·there at booking --                                        24·   · · · Q· · You said a Elliot Ernstein saw this happening;
25·   · · · Q· · I see.                                           25·   ·what did he see happening?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     46 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        998                                       174..177
                                                       Page 174                                                          Page 176
·1·   · · · A· · He was hearing it.· He was getting booked in,    ·1·   · · · Q· · Okay.· When was that?
·2·   ·then when he was hearing it, he turned around to look      ·2·   · · · A· · He kept -- I don't remember for sure, but he
·3·   ·and -- and he was like, "What's going on in there?"· And   ·3·   ·kept trying to take my DNA, DNA, DNA, and it was court-
·4·   ·he goes "hearing him" and turns around and they was        ·4·   ·ordered that I got to have a professional there to watch
·5·   ·like, "You" -- because he ended up getting put in my       ·5·   ·him do it.· You know what I mean?· And he kept trying to
·6·   ·cell and then he was like, "Goodness," he was like,        ·6·   ·do it without a professional.· And him and my lawyer got
·7·   ·"They was hammering you, wasn't they?" and turns around    ·7·   ·into it, this and that and that and this, and the lawyer
·8·   ·and he said -- or the guard said, "You -- you don't want   ·8·   ·told him -- or the judge told him that, "Well, it's like
·9·   ·no part of that."· You know what I mean?                   ·9·   ·this, like we've done told you."· Know what I mean? Done
10·   · · · Q· · So after your meeting with Detective York in     10·   ·granted him his -- over the blood work or to look - -
11·   ·the office, you go back into another cell at Whitley       11·   ·watch him, make sure everything was done right, and --
12·   ·County?                                                    12·   ·an expert -- and he come to Kenton County.· And then my
13·   · · · A· · Not another cell.· I go back to my cell --       13·   ·expert come to Kenton County, and one of the main guards
14·   · · · Q· · In your cell?                                    14·   ·from the jail come in there, and they had me handcuffed,
15·   · · · A· · -- that I come out of.                           15·   ·and he swabbed my mouth and stuff.
16·   · · · Q· · Okay.· And was Ernstein in there when you got    16·   · · · Q· · So that interaction was with a -- other people
17·   ·back?                                                      17·   ·to take DNA; is that right?
18·   · · · A· · No.                                              18·   · · · A· · Yeah.
19·   · · · Q· · You ran into him later at Whitley County?        19·   · · · Q· · All right.· Any other interactions with
20·   · · · A· · Yeah.· They put him in the same cell with me     20·   ·Detective York?
21·   ·about -- because you got to stay in the drunk tank for,    21·   · · · A· · No.
22·   ·like, two days before you can go back to population.       22·   · · · · · ·MR. WRIGHT:· Elliot, I might be finished.· Let
23·   · · · Q· · Okay.· After you left the room with Detective    23·   · · · me go off the record for a minute.
24·   ·York, was there anything else said between you all?        24·   · · · · · ·MR. SLOSAR:· Just for a minute.· Okay.
25·   · · · A· · Uh-uh.                                           25·   · · · · · ·VIDEOGRAPHER:· Off the record at 2:56.

                                                       Page 175                                                          Page 177
·1·   · · · Q· · No?· Did -- how did you get exited out of        ·1·   · · · · · · · · ·(OFF THE RECORD)
·2·   ·there?· Did he escort you out?· Did the jail staff come    ·2·   · · · · · ·VIDEOGRAPHER:· Back on the record at 3:08.
·3·   ·in?· How did that end?                                     ·3·   ·BY MR. WRIGHT:
·4·   · · · A· · Oh, he told me he was going to rush it, man,     ·4·   · · · Q· · All right.· Mr. Taylor, back on the record.
·5·   ·that we was done.· You know what I mean?                   ·5·   ·There are a few other people I need to run by you and
·6·   · · · Q· · So did he leave and leave you in there?          ·6·   ·then I should be finished not too long from now. Michael
·7·   · · · A· · No.· He -- we motioned the guards to -- we're    ·7·   ·Crump -- have you ever met him personally?
·8·   ·done.· You know what I mean?· He needs to get escorted     ·8·   · · · A· · No.
·9·   ·back and then he needs to get buzzed out to go home.       ·9·   · · · Q· · Have you ever spoken to him about the case?
10·   · · · Q· · Was the door closed during your-all's meeting?   10·   · · · A· · No.
11·   · · · A· · Yes.· It was.                                    11·   · · · Q· · How many -- after you were taken into custody
12·   · · · Q· · So how did he motion the guards?· Did he open    12·   ·on murder charges in, was that, March of 2012?· Does
13·   ·up the door or anything?                                   13·   ·that sound right?
14·   · · · A· · It's all -- it's all glass, man, like I said.    14·   · · · A· · Somewhere in there.· Yeah.
15·   · · · Q· · Okay.· So the office has glass walls?            15·   · · · Q· · Yeah.· You were -- your memory was you were in
16·   · · · A· · It's all glass.                                  16·   ·Whitley County on the meth charges, and that's when --
17·   · · · Q· · And I'm sorry, I don't know what it looks        17·   ·is that right?
18·   ·like.                                                      18·   · · · A· · Yes.
19·   · · · A· · I understand.                                    19·   · · · Q· · And that's when Detective York served the
20·   · · · Q· · Was that the last time you -- and I know that    20·   ·charges relating to Katherine Mills?
21·   ·you may have seen him at a court appearance, and so I      21·   · · · A· · Yes.
22·   ·don't want to get into that, as far as where you-all       22·   · · · Q· · How many cell mates did you have from then
23·   ·interacted personally.· Any other interactions with        23·   ·until the time you got released from custody?· I know
24·   ·Detective York?                                            24·   ·that's probably a big number; is it dozens?
25·   · · · A· · Yeah.· When I was up north in Kenton County.     25·   · · · A· · What are you talking about for that?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     47 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        999                                       178..181
                                                       Page 178                                                          Page 180
·1·   · · · · · ·MR. SLOSAR:· Are you saying over the five        ·1·   ·there.
·2·   · · · years?                                                ·2·   · · · Q· · And do you know what time frame that would've
·3·   · · · Q· · Yeah.· How many different cell mates?            ·3·   ·been in Whitley County?· Would that have been in 2012,
·4·   · · · · · ·MR. SLOSAR:· Out of all these different jails,   ·4·   ·not long after the charges?
·5·   · · · not just that jail?                                   ·5·   · · · A· · Yeah.
·6·   · · · Q· · Yeah.· I mean, just was it dozens, hundreds?     ·6·   · · · Q· · Yes?
·7·   · · · · · ·MR. SLOSAR:· If you know.· You can answer if     ·7·   · · · A· · Yeah.
·8·   · · · you know.                                             ·8·   · · · Q· · Did you end up cycling back to Whitley County
·9·   · · · A· · I know it was a lot, I mean --                   ·9·   ·or once you left there you never came back to Whitley?
10·   · · · Q· · Too many to remember?                            10·   · · · A· · I -- I never come back to Whitley.
11·   · · · A· · I mean, yeah, because, I mean, up north          11·   · · · Q· · Okay.· Do you remember when you left Whitley
12·   ·they're 70-med open pods.· You know what I mean?           12·   ·County?
13·   · · · Q· · Did --                                           13·   · · · A· · Let's see, he -- did you say he charged me in
14·   · · · A· · And then I went to seven different jails, so     14·   ·March; is that right?
15·   ·it was pretty a lot of people.                             15·   · · · Q· · That's what I believe is the time frame. Yeah.
16·   · · · Q· · And that may have been a factor in how many      16·   · · · A· · So March -- by April, sometime in April, they
17·   ·people you were cellmates with because you rotated to      17·   ·-- they sent out everybody.· They sent out half to
18·   ·different jails in that time, right?                       18·   ·Barren County and the other half up farthest north to
19·   · · · A· · (No verbal response.)                            19·   ·Kenton County and I was on the Kenton County bus.
20·   · · · Q· · Yes?                                             20·   · · · Q· · Was Robert Beach and Daniel Wilson -- did
21·   · · · A· · Yes.                                             21·   ·their time with you at Whitley County overlap with each
22·   · · · Q· · Was Robert Beach a cellmate of yours?            22·   ·-- with them?
23·   · · · A· · He -- he wasn't a cellmate, but he was in the    23·   · · · A· · What do you mean?
24·   ·pod with me.                                               24·   · · · Q· · You were in Whitley County for a few months,
25·   · · · Q· · Okay.· You-all were in the same jail at one      25·   ·it sounds like; was Robert Beach in there the same time

                                                       Page 179                                                          Page 181
·1·   ·point in time?                                             ·1·   ·that Daniel Wilson was, or were they in there at
·2·   · · · A· · Yes.                                             ·2·   ·separate times; do you remember?
·3·   · · · Q· · Do you remember how long that would've been,     ·3·   · · · A· · I don't -- I don't recall, for real.· I really
·4·   ·how long that overlapped?                                  ·4·   ·-- I really don't know.
·5·   · · · A· · Not long at all.· Month.                         ·5·   · · · Q· · That's fine.· Was Wilson -- Daniel Wilson --
·6·   · · · Q· · A month is what you estimate?                    ·6·   ·was he a cellmate of yours?
·7·   · · · A· · Month-and-a-half, somewhere.· No -- no longer    ·7·   · · · A· · He wasn't a cellmate, but he was in the same
·8·   ·than that.                                                 ·8·   ·pod.
·9·   · · · Q· · Do you remember what jail it was?                ·9·   · · · Q· · Did you talk to him about the Katherine Mills
10·   · · · A· · Whitley County.                                  10·   ·--
11·   · · · Q· · Did you talk to him about the Katherine Mills    11·   · · · A· · No.
12·   ·--                                                         12·   · · · Q· · -- murder?· ·No?
13·   · · · A· · No.                                              13·   · · · A· · No.
14·   · · · Q· · Nothing about her?                               14·   · · · Q· · Did you talk to anybody you were in jail with
15·   · · · A· · No.                                              15·   ·about the investigation?
16·   · · · Q· · What about Daniel Wilson?· Do you remember him   16·   · · · A· · Not never, but I mean, if you -- just the cell
17·   ·being a cell -- or a -- were you in a jail with him?       17·   ·I was in, I mean, whoever's in there, like child mos --
18·   · · · A· · Yes.                                             18·   ·I don't know if you know what that means or whatever.
19·   · · · Q· · Which jail was that?                             19·   · · · Q· · I don't.· What is it?
20·   · · · A· · Whitley County.                                  20·   · · · A· · That -- that's child molesters.
21·   · · · Q· · When -- how long was he in jail with you, just   21·   · · · Q· · Okay.
22·   ·best you can estimate?                                     22·   · · · A· · That -- don't allow them.· You know what I
23·   · · · A· · They -- they shipped him out in probably not     23·   ·mean?· They're getting on the door, they're going to PC,
24·   ·even a month, because he wasn't nothing but a trouble      24·   ·protective custody.· You know what I mean?· So everybody
25·   ·maker.· Know what I mean?· And they shipped him out of     25·   ·knows everybody's charges.· And -- but as far as it --
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     48 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1000                                      182..185
                                                       Page 182                                                          Page 184
·1·   ·as far as it goes, there wasn't no talking about no        ·1·   · · · Q· · So you think you think you saw him again at
·2·   ·case.· There wasn't no investigation, like you said. You   ·2·   ·Knox County?
·3·   ·know what I mean?· All that, but there wasn't none of      ·3·   · · · A· · I did see him again at Knox County, because he
·4·   ·that.· But they did know that I was on a murder charge.    ·4·   ·was supposed to been at a court date because it was
·5·   · · · Q· · How do you -- why do you believe they knew?      ·5·   ·supposed to been trial, and they continued it again.
·6·   ·Did you tell them?                                         ·6·   · · · Q· · So you laid eyes on him at that time but you
·7·   · · · A· · No.· It was on the news.                         ·7·   ·never had any communication with him?
·8·   · · · Q· · Okay.· Did you speak to them at all?             ·8·   · · · A· · No.· No.· I was packing my mat and my clothes
·9·   · · · A· · What do you mean speak to them?                  ·9·   ·and stuff then, and he grabbed his mat and shot out the
10·   · · · Q· · What's that?                                     10·   ·door.
11·   · · · A· · What do you mean speak to them?                  11·   · · · Q· · Have you ever spoken to a female by the name
12·   · · · Q· · Did you talk to them at all, not necessarily     12·   ·of Christy Branson?
13·   ·about the Katherine Mills, but did you talk to Robert      13·   · · · A· · I don't even know who it is.
14·   ·Beach?· Did you interact with him?                         14·   · · · Q· · Okay.· Has it come to your attention that she
15·   · · · A· · I spoke to him.· Yeah.                           15·   ·gave a statement implicating you and Amanda Hoskins?
16·   · · · Q· · What about Daniel Wilson?· Did you speak with    16·   · · · A· · I didn't think it was implicating me, but I --
17·   ·him?                                                       17·   ·I've heard about it.· Yeah.
18·   · · · A· · I -- I spoke with him.                           18·   · · · Q· · All right.· What about a Marcy Baker?
19·   · · · Q· · Did you -- did it come to your attention that    19·   · · · A· · I don't even know who that is.
20·   ·Robert Beach had given a statement that implicated you?    20·   · · · Q· · You never had any communication with her?
21·   · · · A· · Did I know that?                                 21·   · · · A· · No.
22·   · · · Q· · Yes.                                             22·   · · · Q· · How about a --
23·   · · · A· · Later on down the line I did.                    23·   · · · A· · You can't -- you can't in jail, with females
24·   · · · Q· · Was that after he was no longer in your jail?    24·   ·and males.
25·   · · · A· · Uh-huh.                                          25·   · · · Q· · I understand.· What about Heather Warren?

                                                       Page 183                                                          Page 185
·1·   · · · Q· · What about Wilson?· Did you come to find out     ·1·   · · · A· · No.· I mean, same -- same thing.· You know
·2·   ·that he gave a statement that you confessed to --          ·2·   ·what I mean?
·3·   · · · A· · Same thing.                                      ·3·   · · · Q· · Is she a cousin of Kayla Mills?
·4·   · · · Q· · So by the time you found that out, he'd          ·4·   · · · A· · Supposed to be, but I don't even know how true
·5·   ·already moved on to another jail?                          ·5·   ·that is.
·6·   · · · A· · Yes.                                             ·6·   · · · Q· · All right.· Did you ever interact with her
·7·   · · · Q· · Did you ever see them again?                     ·7·   ·before you were incarcerated?
·8·   · · · A· · No.                                              ·8·   · · · A· · I've seen her once or twice on the streets,
·9·   · · · Q· · Have you ever talked to them?                    ·9·   ·but we never hung out, never -- you know what I mean?
10·   · · · A· · Well, yeah.· I did see -- I did see one of       10·   ·Nothing like that.· But, like, she know who I was and I
11·   ·them, and they went and did put me in a cell with him at   11·   ·knew who she was, and it was just -- we'd pass by each
12·   ·Knox County and he run out the cell.                       12·   ·other we'd just "Hello".· You know what I mean?· And go
13·   · · · Q· · He ran out the cell?                             13·   ·on about our day.
14·   · · · A· · He ran out the cell because I was coming in.     14·   · · · Q· · Did she socialize with Kayla Mills any, to
15·   · · · Q· · Did you talk to him?                             15·   ·your memory?
16·   · · · A· · No.· I mean, I didn't even get no chance to      16·   · · · A· · I reckon she did when we -- once we split out,
17·   ·even hardly even get a glance of him.· You know what I     17·   ·because they was supposed to went out and partied
18·   ·mean?· But he was gone.· He didn't want to be in that      18·   ·together and all that good stuff, so
19·   ·cell with me.                                              19·   · · · Q· · Was that while you were in jail, to your
20·   · · · Q· · Who was that?· Which one was that?               20·   ·understanding?
21·   · · · A· · That was -- name them off again.· Not Beach,     21·   · · · A· · I can't -- I don't know if I was in jail or
22·   ·but the other one.                                         22·   ·not.
23·   · · · Q· · I do believe it was Daniel Wilson; does that     23·   · · · Q· · Okay.· And you seem to believe at some point
24·   ·sound --                                                   24·   ·in time Kayla started running around with Heather, but
25·   · · · A· · Wilson.· Wilson.                                 25·   ·that was after your relationship with Kayla had ended?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     49 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1001                                      186..189
                                                       Page 186                                                          Page 188
·1·   · · · A· · Yeah.· We wasn't together at the time.           ·1·   · · · Q· · So after she graduated, did she have any jobs,
·2·   · · · Q· · Okay.· Why do you believe they were running      ·2·   ·to your memory?
·3·   ·around together?· Did you see them together?· Did you      ·3·   · · · A· · Uh-uh.
·4·   ·hear it word of mouth?                                     ·4·   · · · Q· · Did you read interrogatory number 5? I
·5·   · · · A· · Yeah.· I -- I just -- I just heard -- well, it   ·5·   ·believe that's Exhibit number 2 right there in front of
·6·   ·come about that Heather supposed to come to the law        ·6·   ·you.· Now, that's on page 3, is the question and then
·7·   ·enforcement or something like that and told them that      ·7·   ·the answer, if you can just take a minute to review that
·8·   ·Kayla was drunk when they was running around each other    ·8·   ·for me.
·9·   ·and she said something to Heather, then Heather said       ·9·   · · · A· · Do what, number 4?
10·   ·something to the law enforcement.                          10·   · · · Q· · Five.
11·   · · · Q· · Okay.· Have any more -- outside of what you've   11·   · · · A· · Five?
12·   ·talked with your attorneys, do you have any more           12·   · · · Q· · The question starts on page 3 --
13·   ·information about what Heather and Kayla Mills talked      13·   · · · A· · 3?
14·   ·about?                                                     14·   · · · Q· · -- and goes to page 4.
15·   · · · A· · (No verbal response.)                            15·   · · · A· · Okay.
16·   · · · Q· · No?                                              16·   · · · Q· · And it actually goes on a little bit to page
17·   · · · A· · No.                                              17·   ·5.
18·   · · · Q· · No.· Did -- in December of 2010 -- I know you    18·   · · · · · ·MR. SLOSAR:· Derrick, while he's doing that,
19·   ·were on again and off again with Kayla Mills, but do you   19·   · · · we do intend to supplement interrogatory number 11
20·   ·remember was she working or going to school at that time   20·   · · · based on some of the recent depositions.· That's
21·   ·period?                                                    21·   · · · just the misconduct one, so we'll continue
22·   · · · · · ·MR. SLOSAR:· What time period?                   22·   · · · supplementing that throughout the litigation.
23·   · · · · · ·MR. WRIGHT:· December 2010.                      23·   · · · Derrick, are you going to ask him specific
24·   · · · · · ·MR. SLOSAR:· To?                                 24·   · · · questions about damages?
25·   · · · · · ·MR. WRIGHT:· Just in that month.                 25·   · · · · · ·MR. WRIGHT:· I just want to know if there's

                                                       Page 187                                                          Page 189
·1·   · · · · · ·MR. SLOSAR:· Okay.· Sorry.                       ·1·   · · · anything he's going to -- if that's a complete and
·2·   ·BY MR. WRIGHT:                                             ·2·   · · · accurate description of the damages he's claiming.
·3·   · · · Q· · Was she employed or in school, just to your      ·3·   · · · · · ·MR. SLOSAR:· There is a -- there's a
·4·   ·memory?                                                    ·4·   · · · supplement that'll be consistent with the one that
·5·   · · · · · ·MR. SLOSAR:· Okay.· If you remember.             ·5·   · · · we just provided to Licha which has some additional
·6·   · · · A· · I know she worked at KFC and Long John           ·6·   · · · language about his -- the colostomy bag and the
·7·   ·Silver's, but I don't know if she was working there or     ·7·   · · · potential that his car accident injury might not be
·8·   ·getting her high school diploma at the time, so I really   ·8·   · · · reversible any longer.· I'll supplement this one,
·9·   ·don't know.                                                ·9·   · · · but it's in the Barbourville one, too, 37.
10·   · · · Q· · You don't know when she worked at those          10·   · · · · · ·VIDEOGRAPHER:· Do you want us to stay on
11·   ·places?                                                    11·   · · · record for this?
12·   · · · A· · I'm not for sure.                                12·   · · · · · ·MR. WRIGHT:· Yeah.· If -- can we go off the
13·   · · · Q· · Do you know -- you said that she was getting     13·   · · · record for a minute, unless you're about finished.
14·   ·her high school diploma; do you know whether she dropped   14·   · · · · · ·VIDEOGRAPHER:· Off the record at 3:24.
15·   ·out of school?                                             15·   · · · · · · · · ·(OFF THE RECORD)
16·   · · · A· · No.· She got her high -- she got her high        16·   · · · · · ·VIDEOGRAPHER:· Back on the record at 3:26.
17·   ·school diploma.                                            17·   ·BY MR. WRIGHT:
18·   · · · Q· · She did?                                         18·   · · · Q· · All right, Mr. Taylor.· You've had a chance to
19·   · · · A· · Yes.                                             19·   ·read your answer to my interrogatory number 5 just a
20·   · · · Q· · Do you know what year she graduated?             20·   ·minute ago.· Is that a -- your counsel indicated that
21·   · · · A· · 2009, because that's when I got out of the       21·   ·there is a supplement about the opportunity for surgery
22·   ·hospital.                                                  22·   ·to reverse prior medical injuries; other than that, is
23·   · · · Q· · And so after she graduated, is that when she     23·   ·that a complete description of the damages you're
24·   ·had these KFC and Long John Silver jobs?                   24·   ·claiming?
25·   · · · A· · No.· She had them before.                        25·   · · · A· · Yes.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     50 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1002                                      190..193
                                                       Page 190                                                          Page 192
·1·   · · · Q· · All right.· And as far as the surgeries, which   ·1·   · · · Q· · Okay.
·2·   ·you -- which your attorneys indicated will be              ·2·   · · · A· · Because it's a risky operation.· Know what I
·3·   ·supplemented, were you provided medical care in jail?      ·3·   ·mean?
·4·   · · · A· · No.                                              ·4·   · · · Q· · Did you have health care before you were taken
·5·   · · · Q· · None?                                            ·5·   ·into custody?
·6·   · · · A· · No.· They didn't do nothing for me in there.     ·6·   · · · A· · Yeah.· I had disability and everything.
·7·   · · · Q· · Did you request it?                              ·7·   · · · Q· · Did you make any efforts to have the surgery
·8·   · · · A· · Yeah.· Nurse call after nurse call.              ·8·   ·done?
·9·   · · · · · ·MR. WILLIAMS:· We didn't get that last entry     ·9·   · · · A· · I couldn't because my wound wasn't healed yet
10·   · · · on -- the court reporter --                           10·   ·on my butt.
11·   · · · · · ·COURT REPORTER:· You said, "None?" and then      11·   · · · Q· · Is this from your 2008 motor vehicle accident?
12·   · · · what was his response?                                12·   · · · A· · Yeah.· I had to heal from the inside out. They
13·   · · · A· · I tried just sick call after sick call and       13·   ·couldn't stitch me up.· They couldn't do none of that
14·   ·just couldn't -- tried to switch jails to see if they      14·   ·stuff.· I'm -- I'm sliced from here to here and my butt,
15·   ·could give me better medical and the only one that tried   15·   ·same way, and I had to heal from the inside out, and
16·   ·to do anything is Clay County, but that's out of seven     16·   ·that took a long time -- a long time.
17·   ·different jails, so if that tells you.· You know what I    17·   · · · Q· · Do you -- and I know you're not a doctor, but
18·   ·mean?                                                      18·   ·has a doctor told you when that healing process had
19·   ·BY MR. WRIGHT:                                             19·   ·ended?
20·   · · · Q· · Did you report that to anybody, any agencies?    20·   · · · A· · No.· Last time I went and got checked, I got a
21·   · · · A· · Yeah.· The jail -- jailers and everything.       21·   ·wound vac took out of me, and there was a hose that run
22·   ·That's the main person in the jail.                        22·   ·out of my butt and it's sucking out all the infection
23·   · · · Q· · Did you report it to your attorneys?             23·   ·and all the stuff, bacteria, whatever, you know what I
24·   · · · A· · No.                                              24·   ·mean, that needs to be out of your body.· And I went to
25·   · · · Q· · No?· Has a doctor told you that you may have     25·   ·Dr. Kumar and he said that the hose they was sticking up

                                                       Page 191                                                          Page 193
·1·   ·been deprived of the opportunity to reverse injuries?      ·1·   ·in -- in me, he said the tunnel -- the call them
·2·   · · · A· · What do you mean?                                ·2·   ·tunnels, and they said it's getting smaller and smaller,
·3·   · · · Q· · Well, this supplement that I'm reading for       ·3·   ·and they said before too long that I will be able to go
·4·   ·Barbourville says that you've been deprived of a surgery   ·4·   ·ahead and go on with my surgeries and stuff, wherever --
·5·   ·that would've reversed prior medical injuries; did a       ·5·   ·no -- I didn't have to go back to UT, but wherever I
·6·   ·doctor tell you that?                                      ·6·   ·wanted to go.· You know what I mean?
·7·   · · · A· · What does "deprived" mean?                       ·7·   · · · Q· · When was this visit you were told this?
·8·   · · · Q· · It means that you're not going to have the       ·8·   · · · A· · If I could talk to my aunt, I could tell you
·9·   ·opportunity, not going to get the chance to have a         ·9·   ·but me, right now, I don't know.
10·   ·surgery.                                                   10·   · · · · · ·MR. WRIGHT:· · ·Do you know whether -- I know
11·   · · · A· · Well, they told me at UT, to reverse my          11·   · · · there's been medical records produced; do you know
12·   ·colostomy bag and get me back right, close to 100          12·   · · · whether this type of medical records have been
13·   ·percent, that I can't wait to over five years.· If it      13·   · · · produced?
14·   ·goes over five years, no doctor's going to attempt to      14·   · · · · · ·MR. SLOSAR:· I have -- I'm not sure.· I just
15·   ·try to fix me back.· You know what I mean?                 15·   · · · know that we've produced a ton of medical records.
16·   · · · Q· · Did you make any efforts to have that surgery    16·   · · · I'm not sure whether this specific visit is
17·   ·before you were in -- put in -- incarcerated?              17·   · · · reflected in there.
18·   · · · A· · No.· I was just trying to heal on up. I still    18·   ·BY MR. WRIGHT:
19·   ·had a open wound and everything.· Had a open wound for a   19·   · · · Q· · Any other doctors visits that you are aware of
20·   ·long time.· I had a car part -- metal go through my butt   20·   ·that have talked about your opportunity for this
21·   ·and come out my stomach.                                   21·   ·surgery?
22·   · · · Q· · And that was -- you said to your memory it was   22·   · · · A· · Just -- just that one.
23·   ·five years you had to have that surgery?                   23·   · · · Q· · And you don't know when that was?
24·   · · · A· · You got to have it within -- within five         24·   · · · A· · No.· Not exactly.· No.
25·   ·years, but no doctor wants to do it after five years.      25·   · · · Q· · And who was the doctor again?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     51 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1003                                      194..197
                                                       Page 194                                                          Page 196
·1·   · · · A· · Dr. Kumar                                        ·1·   ·role in the statement from Robert Beach?
·2·   · · · Q· · Where is he at?                                  ·2·   · · · · · ·MR. SLOSAR:· That -- maybe -- can we just go
·3·   · · · A· · Knox County.                                     ·3·   · · · off the record?
·4·   · · · Q· · Is he at a clinic, a hospital?                   ·4·   · · · · · ·MR. WRIGHT:· Sure.
·5·   · · · A· · No.· He's at the hospital.                       ·5·   · · · · · ·VIDEOGRAPHER:· Off the record at 3:35.
·6·   · · · · · ·MR. SLOSAR:· Derrick, I will say that we're --   ·6·   · · · · · · · · ·(OFF THE RECORD)
·7·   · · · you know, we intend to do some investigation into     ·7·   · · · · · ·VIDEOGRAPHER:· Back on the record at 3:36.
·8·   · · · this and we'll, you know, likely have an expert on    ·8·   ·BY MR. WRIGHT:
·9·   · · · this issue.                                           ·9·   · · · Q· · All right.· We're back on the record, Mr.
10·   · · · · · ·MR. WRIGHT:· Yeah.· Well, I mean, I'm not -- I   10·   ·Taylor, and I'm just going to run through to see if you
11·   · · · have it in front of me, but I'm sure I've made a      11·   ·have any independent knowledge of the interactions of
12·   · · · request for some documents relating to claims of      12·   ·some of the witnesses against you with Detective York
13·   · · · damages, so I think that would be a Rule 26           13·   ·and, as we prefaced off the record with your attorney,
14·   · · · Disclosure, I would think anyway.                     14·   ·I'm not looking for communications you had with your
15·   · · · · · ·MR. SLOSAR:· We produced, I think, thousands     15·   ·attorneys and their investigators; you understand that?
16·   · · · of pages of medical records.                          16·   · · · A· · (No verbal response.)
17·   · · · · · ·MR. WRIGHT:· I know.· I'm just asking that you   17·   · · · Q· · Yes?
18·   · · · produce these medical records, and I -- and at this   18·   · · · A· · Yes.
19·   · · · time, we don't know, right?                           19·   · · · Q· · All right.· So for Robert Beach, either from
20·   · · · · · ·MR. SLOSAR: I have no idea whether we have       20·   ·Robert Beach or from any other source other than your
21·   · · · these or not.                                         21·   ·attorneys, do you have any information relating to his
22·   ·BY MR. WRIGHT:                                             22·   ·interaction with Detective York?
23·   · · · Q· · Okay.· As far as -- you also sued two KSP        23·   · · · A· · No.
24·   ·employees, a Jason and a Josh, or a Joshua Bunch. I        24·   · · · Q· · Same question for Daniel Wilson?
25·   ·represent Jason Bunch as well.· Do you recall any          25·   · · · A· · No.

                                                       Page 195                                                          Page 197
·1·   ·interactions with trooper Jason Bunch?                     ·1·   · · · Q· · What about Allen Helton?
·2·   · · · A· · What do you mean, like                           ·2·   · · · A· · I don't even know Allen Helton.
·3·   · · · Q· · Would you know his face if you saw him?          ·3·   · · · Q· · Have you just heard from anybody other than
·4·   · · · A· · I mean, be honest with you, I get them all       ·4·   ·your attorneys or your defense team about what Allen
·5·   ·mixed up, besides that and that sitting right there.       ·5·   ·Helton -- his statements against you or your --
·6·   · · · Q· · As you sit here, and I don't want to get into    ·6·   · · · A· · Yeah.· I -- it was all -- they said it was all
·7·   ·your conversations with your attorneys, but what facts     ·7·   ·over the streets people talking about it.
·8·   ·do you know, from independent sources, that Trooper        ·8·   · · · Q· · Did that get back to you?
·9·   ·Bunch committed any wrongdoing?                            ·9·   · · · A· · It got back to me in jail.
10·   · · · A· · I don't know right off.                          10·   · · · Q· · And that was from sources other than your
11·   · · · Q· · All right.· Outside of anything that you've      11·   ·attorneys or --
12·   ·talked to your attorney, and I'm just going to ask a few   12·   · · · A· · Yes.
13·   ·series of questions to finish this up, what facts do you   13·   · · · Q· · -- investigators?· Yes?
14·   ·know that there was any statements from Robert Beach       14·   · · · A· · Yes.
15·   ·were fabricated or coerced?                                15·   · · · Q· · So what'd you hear about Allen Helton?
16·   · · · A· · What do you mean by that?                        16·   · · · A· · Just that they -- he gave statements, you know
17·   · · · Q· · Well, just -- how do --                          17·   ·what I mean, that he supposed to being a rat and was
18·   · · · · · ·MR. SLOSAR:· Aside from what he testified to     18·   ·getting protected and all this good stuff.· I don't
19·   · · · earlier here today?                                   19·   ·know.· I hear -- I mean, hear all kinds of -- I mean.
20·   · · · · · ·MR. WRIGHT:· · · I don't know that I've -- I     20·   ·You know what I mean?
21·   · · · just asked if he knew any statements.· I mean,        21·   · · · Q· · Did -- you mentioned he was a rat; did you
22·   · · · Robert Beach could've made that up for any number     22·   ·ever hear who he ratted out, and I know that you'd --
23·   · · · of reasons.                                           23·   · · · A· · No.
24·   ·BY MR. WRIGHT:                                             24·   · · · Q· · -- say that -- you, but anybody else?
25·   · · · Q· · Do you have any facts as to Detective York's     25·   · · · A· · No.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     52 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1004                                      198..201
                                                       Page 198                                                          Page 200
·1·   · · · · · ·MR. SLOSAR:· Objection to form.· You can         ·1·   · · · · · ·MR. WRIGHT:· No?· That's all the questions I
·2·   · · · answer.                                               ·2·   · · · have.
·3·   · · · Q· · Anybody?                                         ·3·   · · · · · ·VIDEOGRAPHER:· Off the record at 3:57.
·4·   · · · A· · No.                                              ·4·   · · · · · · · · ·(OFF THE RECORD)
·5·   · · · Q· · No?· What about Mike Simpson?· Have you heard    ·5·   · · · · · ·VIDEOGRAPHER:· Back on the record at 3:58.
·6·   ·any information about any of his interactions with         ·6·   · · · · · · · · EXAMINATION
·7·   ·Detective York, outside of what you've talked to with      ·7·   ·BY MR. WILLIAMS:
·8·   ·your attorneys?                                            ·8·   · · · Q· · Mr. Taylor, good afternoon.
·9·   · · · A· · My old attorneys, no.                            ·9·   · · · A· · Good afternoon.
10·   · · · Q· · What was that?· I'm sorry?                       10·   · · · Q· · My name's Jason Williams.· I represent John
11·   · · · A· · My old attorneys and stuff, no.· · ·No.          11·   ·Pickard, Derek Eubanks, and Knox County in this lawsuit,
12·   · · · Q· · What about Kayla Mills?· Any information,        12·   ·just so you kind of know where my questions are coming
13·   ·other than from your attorneys, about her interactions     13·   ·from.· Try to remember to continue to answer verbally.
14·   ·with Detective York.                                       14·   ·It's hard for the court reporter to get down head shakes
15·   · · · A· · No.· I just quit talking to her and I never      15·   ·and "uh-huhs" and "uh-uhs," that type of thing, okay?
16·   ·heard nothing about it and then she passed away.           16·   ·You follow me there?
17·   · · · · · ·MR. WRIGHT:· I think I am going to pass the      17·   · · · A· · Yes.
18·   · · · witness.· Let's just take a quick break.· I got to    18·   · · · Q· · I may jump around a little bit because you've
19·   · · · go off the record for a minute.                       19·   ·already been asked a lot of questions this morning and
20·   · · · · · ·VIDEOGRAPHER:· Off the record at 3:39.           20·   ·this afternoon, okay?
21·   · · · · · · · · ·(OFF THE RECORD)                           21·   · · · A· · Yes.
22·   · · · · · ·VIDEOGRAPHER:· Back on the record at 3:56.       22·   · · · Q· · But there are some gaps I need to try to fill
23·   ·BY MR. WRIGHT:                                             23·   ·in if I could.
24·   · · · Q· · All right, Mr. Taylor, we're back on the         24·   · · · A· · Right.
25·   ·record and I'm about finished.· There was a couple of      25·   · · · Q· · All right.· I wanted to ask you some questions

                                                       Page 199                                                          Page 201
·1·   ·people I just want to ask the same questions as we did     ·1·   ·about your background prior to becoming an adult, okay?
·2·   ·before.· Bob Smith -- do you know of any facts or any      ·2·   ·Did -- were you born in Knox County or Bell County or
·3·   ·information about his interactions with Detective York     ·3·   ·where?
·4·   ·from any sources other than your attorneys?                ·4·   · · · A· · Bell -- Bell County.
·5·   · · · A· · No, sir.                                         ·5·   · · · Q· · Okay.· Other than Bell and Knox County, what
·6·   · · · Q· · No?· What about Michael Crump?· Any facts or     ·6·   ·counties have you lived in?
·7·   ·information that you know about his interactions with      ·7·   · · · A· · Just them two.
·8·   ·Detective York from sources other than your attorneys?     ·8·   · · · Q· · Just those two?
·9·   · · · A· · No.                                              ·9·   · · · A· · Well, I just -- I just moved somewhere [sic]
10·   · · · Q· · No?· Paragraph 47 of your complaint alleges      10·   ·else, but, I mean, they is -- my addresses are not like
11·   ·that Mr. Helton and Mr. Simpson were likely responsible    11·   ·that that's come up, right?
12·   ·for killing Ms. Mills; any facts or information that you   12·   · · · · · ·MS. ROBINSON-STAPLES:· You can answer.· That's
13·   ·have, other than sources from your attorneys, that they    13·   · · · okay.
14·   ·are the perpetrators?                                      14·   · · · A· · Well, I -- I moved to Tennessee.
15·   · · · A· · Do I have any?                                   15·   · · · Q· · You're living in Tennessee now?
16·   · · · Q· · Right.                                           16·   · · · A· · Yeah.
17·   · · · A· · No.· I don't -- I -- I don't even know. I        17·   · · · Q· · Okay.· What did you do to prepare for today's
18·   ·don't -- I don't know.                                     18·   ·deposition?
19·   · · · Q· · Did you know your complaint identified them as   19·   · · · A· · To prepare for it?
20·   ·the likely -- as the people likely responsible for         20·   · · · Q· · Yes, sir.
21·   ·killing her?                                               21·   · · · A· · Just --
22·   · · · A· · They was the first suspects, wasn't they?        22·   · · · · · ·MS. ROBINSON-STAPLES:· And let me interrupt.
23·   · · · Q· · Is -- any other information or knowledge other   23·   · · · The same rule applies.· Don't discuss any
24·   ·than what your attorneys told you?                         24·   · · · discussions that you had with your attorney.
25·   · · · A· · No.                                              25·   · · · · · ·THE WITNESS:· Huh?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     53 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1005                                      202..205
                                                       Page 202                                                          Page 204
·1·   · · · · · ·MS. ROBINSON-STAPLES:· But you -- you can't --   ·1·   ·list of the medications you've taken in the last 48
·2·   · · · do not tell them anything we discussed, but you can   ·2·   ·hours.
·3·   · · · answer the question otherwise.                        ·3·   · · · A· · I mean, it's Suboxone.· It's gabapentin.
·4·   · · · A· · Oh, yeah.· Really, I mean, not much of           ·4·   · · · Q· · Okay.· If you would slow down for me, okay?
·5·   ·nothing, for real.                                         ·5·   ·I've got to write them down.· Suboxone, gabapentin?
·6·   ·BY MR. WILLIAMS:                                           ·6·   · · · A· · Yes.
·7·   · · · Q· · Okay.· That's a fair answer.· I ask everybody    ·7·   · · · Q· · Okay.· Go on, sir.· Thank you.
·8·   ·I depose these same or similar questions --                ·8·   · · · A· · And ibuprofen 800 and Klonopin 2.
·9·   · · · A· · Right.                                           ·9·   · · · Q· · Klopotin [sic]?
10·   · · · Q· · -- okay?· So I'm not trying to get you out       10·   · · · A· · Klonopin.
11·   ·where I don't ask these questions of other folks.· In      11·   · · · Q· · Klonopin?
12·   ·fact, they ask these types of questions in court.· Often   12·   · · · A· · Yeah.· 2 milligram.
13·   ·times the judge will.· But in the last say 48 hours,       13·   · · · Q· · All right.· And were all of those medications
14·   ·have you taken any medications?                            14·   ·taken today?
15·   · · · A· · No.· I'm -- I'm on medications, but no, I just   15·   · · · A· · Early this morning.
16·   ·don't want to discuss them.                                16·   · · · Q· · This morning.· Is that when you typically take
17·   · · · Q· · Well, sir, I'm afraid that that's not an         17·   ·them?
18·   ·option.· I need to know which medications you've been      18·   · · · A· · Yeah.
19·   ·taking in the last 48 hours.                               19·   · · · Q· · Do any of those medications tend to make you
20·   · · · · · ·MS. ROBINSON-STAPLES:· But I believe that        20·   ·sleepy or groggy or slow you down any?
21·   · · · we've decided we were going to do that under the      21·   · · · A· · No.· They -- they make me level-headed.· You
22·   · · · protective order, correct?                            22·   ·know what I mean?· They do.· They really do.
23·   · · · · · ·THE WITNESS:· Yeah.                              23·   · · · Q· · Has only one doctor prescribed all those
24·   · · · · · ·MR. WILLIAMS:· If you want to have this under    24·   ·medications?
25·   · · · the protective order seal, that's fine.               25·   · · · A· · Yes, sir.

                                                       Page 203                                                          Page 205
·1·   · · · · · ·THE WITNESS:· Yeah.                              ·1·   · · · Q· · And who is that doctor, please?
·2·   · · · · · · · · ·(CONFIDENTIAL PORTION)                     ·2·   · · · A· · He's out of Tennessee, in Jacksboro, and I
·3·   ·BY MR. WILLIAMS:                                           ·3·   ·really don't know his name.· Every time you go, you see
·4·   · · · Q· · So the -- under the protective order, this       ·4·   ·another doctor, so it's hard to say.
·5·   ·portion of your deposition will be sealed from public      ·5·   · · · Q· · Okay.· Well, let's narrow it down then.· You
·6·   ·view, unless some order says otherwise, okay?              ·6·   ·may not know the physician's name, but what's the name
·7·   · · · · · ·MS. ROBINSON-STAPLES:· So you can answer that    ·7·   ·of the clinic you go to?
·8·   · · · question.                                             ·8·   · · · A· · EHC.
·9·   · · · · · ·THE WITNESS:· I can answer it?                   ·9·   · · · Q· · I'm sorry?
10·   · · · · · ·MS. ROBINSON-STAPLES:· Uh-huh.                   10·   · · · A· · EHC.
11·   · · · · · ·THE WITNESS:· So tell them what?                 11·   · · · Q· · AHC?
12·   · · · · · ·MS. ROBINSON-STAPLES:· Yes.                      12·   · · · A· · EHC.
13·   · · · · · ·THE WITNESS:· I was on -- for the car wreck      13·   · · · Q· · EHC.
14·   · · · and stuff, like I told him, you know what I mean,     14·   · · · A· · Yeah.· Medical.
15·   · · · that -                                                15·   · · · Q· · And do you know what those initials stand for?
16·   · · · · · ·-                                                16·   · · · A· · I really don't.
17·   · · · · · ·MS. ROBINSON-STAPLES:· And he asked for the      17·   · · · Q· · How long have you been receiving prescriptions
18·   · · · last 48 hours.                                        18·   ·from EHC in Jacksboro, Tennessee?
19·   · · · · · ·THE WITNESS:· In the last --                     19·   · · · A· · Ever since I've been out, besides two months.
20·   · · · · · ·MS. ROBINSON-STAPLES:· So the last two days.     20·   · · · Q· · So after you were released from jail, you
21·   · · · · · ·THE WITNESS:· For the last two days?             21·   ·started receiving prescriptions from there?
22·   · · · · · ·MS. ROBINSON-STAPLES:· Yes.                      22·   · · · A· · Yeah.
23·   ·BY MR. WILLIAMS:                                           23·   · · · Q· · Okay.· And so that was approximately 2016
24·   · · · Q· · And at this point, Mr. Taylor, I'm not asking    24·   ·sometime; is that fair?
25·   ·you why you've taken the medications, I'd just like a      25·   · · · A· · Yeah.· I got out June 30th, and it was about
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     54 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1006                                      206..209
                                                       Page 206                                                          Page 208
·1·   ·two months later, and that's when I got enrolled in --     ·1·   · · · Q· · Okay.· You mentioned during your earlier
·2·   ·into the clinic.                                           ·2·   ·testimony that at one time you were taking a drug called
·3·   · · · Q· · All right.· Prior to 2016 when you began         ·3·   ·roxies, correct?
·4·   ·receiving these medications from the clinic in             ·4·   · · · A· · Yes.
·5·   ·Jacksboro, did you receive any of those medications        ·5·   · · · Q· · And I think you also referred to them as 30s?
·6·   ·previously, or before?                                     ·6·   · · · A· · Yes.
·7·   · · · A· · No.                                              ·7·   · · · Q· · And are those the same drugs?
·8·   · · · Q· · No other doctor before 2016 had prescribed       ·8·   · · · A· · Yes.
·9·   ·Suboxone, gabapentin, ibuprofen 800, or Klonopin; is       ·9·   · · · Q· · Okay.· And that's short for Roxicet?
10·   ·that correct?                                              10·   · · · A· · Roxicet.· Yeah.
11·   · · · A· · No.· I -- at one time, I mean, when I got out    11·   · · · Q· · Okay.· And if I understood your testimony
12·   ·of the hospital, but that's been long time ago.· But       12·   ·correctly, you said at one point you had a physician who
13·   ·they give me the gabapentin once before, but that's been   13·   ·was prescribing you those medications; is that correct?
14·   ·my car wreck in 2008.                                      14·   · · · A· · He was -- not Roxicet, but he was giving me
15·   · · · Q· · All right.· After -- or let's say before you     15·   ·Oxycontin.
16·   ·were incarcerated -- was that in 2012 that you were        16·   · · · Q· · Oxycontin.
17·   ·incarcerated?                                              17·   · · · A· · And Percocet.
18·   · · · A· · Yes, sir.                                        18·   · · · Q· · And was that after your automobile accident?
19·   · · · Q· · Before you were incarcerated in 2012, what       19·   · · · A· · Yes.
20·   ·medications were you taking, prescribed medications?       20·   · · · Q· · Which physician prescribed you Oxycontin?
21·   · · · A· · I wasn't taking none when I got locked up.       21·   · · · A· · Cardinal Hill.
22·   · · · Q· · So you weren't on any medications at all that    22·   · · · Q· · Cardinal Hill?
23·   ·were prescribed to you?                                    23·   · · · A· · Yeah.
24·   · · · A· · No.                                              24·   · · · Q· · Okay.· Do you remember the doctor?
25·   · · · Q· · Okay.· During the time that you were             25·   · · · A· · Dr. Sawyer, a female doctor out of Lexington.

                                                       Page 207                                                          Page 209
·1·   ·incarcerated, from the beginning to the end, did you       ·1·   · · · Q· · When did you last take Oxycontin?
·2·   ·take any medications that the jail provided to you?        ·2·   · · · A· · Before I got locked up.· Long, long time.
·3·   · · · A· · I did.                                           ·3·   · · · Q· · Okay.· Before 2012 sometime?
·4·   · · · Q· · Okay.· Tell me what you took while you were in   ·4·   · · · A· · Yes.
·5·   ·jail.                                                      ·5·   · · · Q· · But you're not sure when?
·6·   · · · A· · Just some little Tylenol, ibuprofen.             ·6·   · · · A· · No. I'm not sure when.
·7·   · · · Q· · Okay.· Over-the-counter medications?             ·7·   · · · Q· · Did you continue taking Oxycontin after it was
·8·   · · · A· · Yeah.· Maybe Benadryl.· You know what I mean?    ·8·   ·prescribed to you?
·9·   · · · Q· · No medicines that would require a                ·9·   · · · A· · What do you mean?
10·   ·prescription?                                              10·   · · · Q· · After your prescription for Oxycontin ran out,
11·   · · · A· · No.                                              11·   ·did you continue to receive Oxycontin from other
12·   · · · Q· · And did you take those things for headaches or   12·   ·sources?
13·   · · · · · ·-- I'll ask you: what'd you take them for?       13·   · · · A· · Yeah.· For a short period of time, and then I
14·   · · · A· · Where I was banged up from my car wreck. I       14·   ·got locked up.
15·   ·got the colostomy bag, dislocated hip and pelvis and all   15·   · · · Q· · Was that at or near the same time that you
16·   ·that.                                                      16·   ·were receiving roxies?
17·   · · · Q· · Okay.· All right.· And I have to cover a         17·   · · · A· · No.· I wasn't receiving roxies.· That's what I
18·   ·couple other rounds.· Again, I do this in every            18·   ·was getting, because they quit making the oxys.
19·   ·deposition.· I know you've described to me some            19·   · · · Q· · Okay.· So let me make sure I understand.· At
20·   ·prescribed medications that you've taken in the last 48    20·   ·some point, they quit making Oxycontin and your doctor
21·   ·hours.· Have you drank any alcohol in the last 48 hours?   21·   ·switched over to roxies?
22·   · · · A· · No.                                              22·   · · · A· · No.· I was getting roxies off the streets.
23·   · · · Q· · Okay.· And have you taken any medicines that     23·   · · · Q· · I see.· Good.· Who was prescribing -- or, I'm
24·   ·weren't prescribed to you in the last 48 hours?            24·   ·sorry, who was selling you roxies on the street?
25·   · · · A· · No.                                              25·   · · · · · ·MS. ROBINSON-STAPLES:· I'm going to object to
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     55 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1007                                      210..213
                                                       Page 210                                                          Page 212
·1·   · · · that question, and then instruct him not to answer    ·1·   · · · A· · I done told you.· Not too -- not too long at
·2·   · · · that question.                                        ·2·   ·all because I got locked up, got beat to death, got
·3·   · · · · · ·MR. WILLIAMS:· Okay.· Can you give me the        ·3·   ·punished five years.
·4·   · · · basis for instructing him not to answer so we can     ·4·   · · · Q· · I'm -- again, I'm just trying to determine the
·5·   · · · have a record of that, please?                        ·5·   ·time period, and "not too long" doesn't give me a lot of
·6·   · · · · · ·MS. ROBINSON-STAPLES:· Sure.· Relevancy.         ·6·   ·information.· Folks have different ideas about what a
·7·   · · · · · ·MR. WILLIAMS:· Well, this is a discovery         ·7·   ·short period of time is.· So are we talking less than a
·8·   · · · deposition.· Discovery's broad.· I think if he's      ·8·   ·year or a few days, weeks?
·9·   · · · admitting to using Roxicet from an illegal source     ·9·   · · · A· · Couple months.
10·   · · · at the time, it's a very expensive drug.· The         10·   · · · Q· · Couple months.· Okay.· When you were
11·   · · · underlying crime involving Katherine Mills involves   11·   ·purchasing Roxicets off the street, how much were those
12·   · · · a theft of money, so I think it's certainly           12·   ·costing you?
13·   · · · relevant as to where he was getting his Roxicets at   13·   · · · A· · Around $20, $25, something like that.
14·   · · · the time and how much they would cost him.· So with   14·   · · · Q· · 20 to 25.
15·   · · · that objection said, it's -- okay. Thank you.         15·   · · · · · · · · ·(END OF CONFIDENTIAL PORTION)
16·   · · · · · ·MS. ROBINSON-STAPLES:· I'm still going to        16·   · · · Q· · During this time period, you were living with
17·   · · · instruct him not to answer.                           17·   ·Linda Taylor; is that right?
18·   ·BY MR. WILLIAMS:                                           18·   · · · A· · When?
19·   · · · Q· · All right.· So your attorney's instructing you   19·   · · · Q· · Right before your arrest?
20·   ·not to answer who you were buying them from.· Were you     20·   · · · A· · No.· I was -- I had my own apartment.
21·   ·buying them from more than one source?                     21·   · · · Q· · Okay.· So how much was your apartment costing
22·   · · · A· · Just ain't going to answer it, man.              22·   ·you per month?
23·   · · · Q· · I'm sorry?                                       23·   · · · A· · Well, I was on HUD.
24·   · · · A· · Just ain't going to answer it.                   24·   · · · Q· · On HUD?
25·   · · · · · ·MS. ROBINSON-STAPLES:· You can answer that       25·   · · · A· · They paid every bit of it.

                                                       Page 211                                                          Page 213
·1·   · · · question --                                           ·1·   · · · Q· · So you had no expense for your living?
·2·   · · · · · ·THE WITNESS:· Okay.                              ·2·   · · · A· · No.
·3·   · · · · · ·MS. ROBINSON-STAPLES:· -- if you were buying     ·3·   · · · Q· · All right.· And were you receiving SSI or
·4·   · · · from more than one person.                            ·4·   ·Social Security disability at that --
·5·   · · · A· · Like I said from the get-go, I got them on the   ·5·   · · · A· · Disability.
·6·   ·street.                                                    ·6·   · · · Q· · Okay.· And just so I understand, I've always
·7·   ·BY MR. WILLIAMS:                                           ·7·   ·learned or felt or believed that SSI was provided to
·8·   · · · Q· · So you're going to refuse to answer how many     ·8·   ·folks who hadn't worked much in the past and Social
·9·   ·people --                                                  ·9·   ·Security disability was for folks who had worked a long
10·   · · · A· · No.· I ain't refusing to answer nothing.         10·   ·work life, or at least some time, so I'm -- were you on
11·   · · · · · ·MS. ROBINSON-STAPLES:· Jonathan --               11·   ·SSI or Social Security disability?
12·   · · · Q· · You're not?                                      12·   · · · A· · I never -- I'm -- I -- I really don't know the
13·   · · · A· · No.· I'm -- what I said from the get-go.         13·   ·difference.· I've never worked, but I got a bad car
14·   · · · Q· · I'm sorry, what did you say from the get-go?     14·   ·accident and I was just got hurt and it was just
15·   · · · A· · That I bought them off the street.· That don't   15·   ·disability, so whichever one that is.
16·   ·mean that I went and bought them off four, five            16·   · · · Q· · Okay.· You -- when your check comes on a
17·   ·different people.· You know what I mean?· I just got       17·   ·monthly basis, it doesn't say what it is?
18·   ·them off the street.· You know what I mean?                18·   · · · A· · I got a over share, so I never see the check.
19·   · · · Q· · Yes, sir.· And I'm trying to determine how       19·   ·You know what I mean?
20·   ·many folks you've bought --                                20·   · · · Q· · When did you begin receiving your check,
21·   · · · A· · That's one person.                               21·   ·whether it's disability or SSI?· When did you start
22·   · · · Q· · Just one person?                                 22·   ·receiving it?
23·   · · · A· · Yeah.                                            23·   · · · A· · Are you talking about before I went in or is -
24·   · · · Q· · For how long of a period of time did you buy     24·   ·- got put back on it when I got out?
25·   ·Roxicets off the street?                                   25·   · · · Q· · No.· For the very first time.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     56 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1008                                      214..217
                                                       Page 214                                                          Page 216
·1·   · · · A· · Four to six months before I got locked up,       ·1·   ·those injuries?
·2·   ·something like that.                                       ·2·   · · · A· · Yes.
·3·   · · · Q· · Four to six months before you got locked up?     ·3·   · · · Q· · And where were you hospitalized at?
·4·   · · · A· · But I fought it for a long time.                 ·4·   · · · A· · Pineville.
·5·   · · · Q· · Okay.· Did you have an attorney help you get     ·5·   · · · Q· · Pineville Community Hospital?
·6·   ·it?                                                        ·6·   · · · A· · Yes.
·7·   · · · A· · Yes.                                             ·7·   · · · Q· · All right.· And treated and released?
·8·   · · · Q· · Who was the attorney who helped you get          ·8·   · · · A· · Yes.
·9·   ·disability?                                                ·9·   · · · Q· · Those were both before you turned 18?
10·   · · · A· · Paul Becker.                                     10·   · · · A· · Yeah.
11·   · · · Q· · Okay.· When you filed for disability, it was     11·   · · · Q· · All right.· Any other times you were in the
12·   ·some time before that.· You filed and got denied and       12·   ·hospital before you turned 18?
13·   ·appealed it, that type of thing --                         13·   · · · A· · No.
14·   · · · A· · Yes.                                             14·   · · · Q· · Any other times you visited the emergency room
15·   · · · Q· · -- is that correct?                              15·   ·before you were 18?
16·   · · · A· · Yes.                                             16·   · · · A· · Not that I recall.
17·   · · · Q· · What was the basis of your disability that you   17·   · · · Q· · Okay.· Let's talk about after turning 18,
18·   ·filed for?· What did you tell the government was wrong     18·   ·okay?· I know you were at UT after your motor vehicle
19·   ·with you in order to get disability benefits?              19·   ·accident, right?· Any other times you were in the
20·   · · · A· · I mean, they run all these tests on me and       20·   ·hospital other than the time you were at UT for your car
21·   ·stuff and it come back that, I mean, what messed me up     21·   ·accident?
22·   ·from the get-go, like you said, like them denying me and   22·   · · · A· · What, going to, like, an ER or something like
23·   ·stuff, is one, I missed a doctor's appointment, and then   23·   ·that?
24·   ·after that, now, I started taking my regular tests like    24·   · · · Q· · Well, let's start with any time that you were
25·   ·they was giving me and I got it right off the jump, no     25·   ·there for more than a day; any hospitalizations like

                                                       Page 215                                                          Page 217
·1·   ·questions asked, and it was half physical and half         ·1·   ·that?
·2·   ·mental.· And then when I went down on death penalty for    ·2·   · · · A· · No.· Not overnight or nothing like that.
·3·   ·five calendars, and then I got out and then they re-       ·3·   · · · Q· · Okay.· Then let's talk about emergency room
·4·   ·evaluated me, and then now it's all 100 percent mental.    ·4·   ·visits then.
·5·   · · · Q· · Okay.· So had you began the process of trying    ·5·   · · · A· · I been to Knox County.· I been to Pineville ER
·6·   ·to get disability before your motor vehicle accident?      ·6·   ·and all that, just because I was fighting back for my
·7·   · · · A· · No.                                              ·7·   ·check and -- and how I wasn't getting it to get my
·8·   · · · Q· · Okay.· So as a child, were there any times --    ·8·   ·supplies paid for and I got to have them, my colostomy
·9·   ·let's say up until you were 18.· Were there times that     ·9·   ·supplies, and I had to go in there to get -- see if they
10·   ·you were in the hospital at any time?                      10·   ·can get me some bags and flanges and stuff like that to
11·   · · · A· · Yes.                                             11·   ·help me out.
12·   · · · Q· · Okay.· What were you hospitalized for as a       12·   · · · Q· · All right.· Other than the motor vehicle
13·   ·child?                                                     13·   ·accident that you had the severe injuries in, have you
14·   · · · A· · Head injuries.                                   14·   ·been involved in any other motor vehicle accidents?
15·   · · · Q· · And you described a couple of those.             15·   · · · A· · No.
16·   · · · A· · Yes.                                             16·   · · · Q· · Any other times you've been to the emergency
17·   · · · Q· · One was at school when you hit a concrete        17·   ·room that we haven't discussed?
18·   ·wall?                                                      18·   · · · A· · No.
19·   · · · A· · Yes.                                             19·   · · · Q· · So the hospitals you've been in are Knox
20·   · · · Q· · And then the other one -- I'm sorry, I've        20·   ·County, Pineville Community --
21·   ·forgotten what caused it.                                  21·   · · · A· · Yeah.
22·   · · · A· · It was at the house with a door open and I       22·   · · · Q· · -- University of Tennessee.· I think you said
23·   ·just run smack dead into it.· I mean, young.· You know     23·   ·you were up at Cardinal Hill --
24·   ·what I mean?                                               24·   · · · A· · And Cardinal Hill.
25·   · · · Q· · Yes, sir.· Were you hospitalized for both of     25·   · · · Q· · -- Cardinal Hill for a while?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     57 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1009                                      218..221
                                                       Page 218                                                          Page 220
·1·   · · · A· · Yes.                                             ·1·   · · · Q· · In Harrogate.· Okay.· Just -- that's right
·2·   · · · Q· · Any others?                                      ·2·   ·across from Middlesboro, right?
·3·   · · · A· · No.                                              ·3·   · · · A· · Right.· Right.
·4·   · · · Q· · Did you have a family physician that you saw     ·4·   · · · Q· · Other than Tennessee and Kentucky, have you
·5·   ·before you turned 18?                                      ·5·   ·ever lived in any other states?
·6·   · · · A· · No.· Afterwards.                                 ·6·   · · · A· · No.
·7·   · · · Q· · After you turned 18, did you have a family       ·7·   · · · Q· · All right.· Now, I know in your past you've
·8·   ·physician that you would go to see from time to time?      ·8·   ·had quite a few arrests, correct?
·9·   · · · A· · Yeah.· I had one not long ago.                   ·9·   · · · A· · Yeah.
10·   · · · Q· · Okay.· Who's that?                               10·   · · · Q· · So before 2012, when you were arrested in
11·   · · · A· · Chad Gambrill?                                   11·   ·relation to the Mills murder charges, you had been in
12·   · · · Q· · I'm sorry?                                       12·   ·jail before, correct?
13·   · · · A· · Chad Gambrill out of Pineville.                  13·   · · · A· · Yes.
14·   · · · Q· · Okay.· Any others you can think of since         14·   · · · Q· · All right.· Tell me what jails you had been in
15·   ·you've been an adult?                                      15·   ·before being arrested on the Katherine Mills case?
16·   · · · A· · Not besides my Suboxone doctor.                  16·   · · · A· · Just Knox and Bell on petty stuff, traffic
17·   · · · Q· · And that's the doctor in Jacksboro, right?       17·   ·violations, you know what I mean, not paying fines.
18·   · · · A· · Right.                                           18·   · · · Q· · So you had been in the Knox County Jail,
19·   · · · Q· · Okay.· Now, you mentioned you had a -- you       19·   ·correct?
20·   ·finished tenth grade, right?                               20·   · · · A· · Yeah.· And Bell.
21·   · · · A· · Yes.                                             21·   · · · Q· · Bell County Jail?
22·   · · · Q· · At any time, have you ever had your IQ tested,   22·   · · · A· · And Bell County Jail.
23·   ·your intelligence quotient tested?                         23·   · · · Q· · Ever incarcerated in any other state other
24·   · · · A· · Yes.                                             24·   ·than Kentucky?
25·   · · · Q· · When was that?                                   25·   · · · A· · No.

                                                       Page 219                                                          Page 221
·1·   · · · A· · When I was locked up, fighting the death         ·1·   · · · Q· · You were also incarcerated at Whitley County
·2·   ·penalty, before I got out.                                 ·2·   ·at one point, correct?
·3·   · · · Q· · Were you sent away for an evaluation as part     ·3·   · · · A· · Well, I -- well, I'll tell you.· Another state
·4·   ·of that process?                                           ·4·   ·-- they got me in Tennessee for driving about -- so many
·5·   · · · A· · No.· They came to me.                            ·5·   ·-- so many months ago or something like that, and they
·6·   · · · Q· · Okay.· So you didn't go up to KCPC?              ·6·   ·took me in, but they bonded me right straight back out
·7·   · · · A· · No.· KCPC came to me and then a doctor out of    ·7·   ·and then I took care of all that, because I had tags and
·8·   ·Charlotte, North Carolina come to me and both results      ·8·   ·insurance, license, and all that.· You know what I mean?
·9·   ·matched up on my IQ.                                       ·9·   ·And they just -- they just threw it out.· You know what
10·   · · · Q· · Do you remember what they said it was?           10·   ·I mean?· But I -- I been in Claiborne -- Claiborne Jail,
11·   · · · A· · I -- I can't recall.                             11·   ·too, but I -- I forgot about it.
12·   · · · Q· · Okay.· Now, you mentioned you've moved to        12·   · · · Q· · Is that the charge you were just discussing?
13·   ·Tennessee now, right?                                      13·   · · · A· · Yeah.
14·   · · · A· · Right.                                           14·   · · · Q· · Okay.· So you've been in the jail in Claiborne
15·   · · · Q· · And where are you living in Tennessee?           15·   ·County?
16·   · · · A· · I'd rather not say, for real.                    16·   · · · A· · Yes.
17·   · · · · · ·MS. STAPLES:· Just generally?                    17·   · · · Q· · Now you also mentioned -- let's go back to the
18·   · · · · · ·MR. WILLIAMS:· Just generally.· Yes.             18·   ·time period -- what I want to do is take you back to
19·   · · · · · ·MS. ROBINSON-STAPLES:· You can answer just       19·   ·December of 2010 and talk about that general time
20·   · · · generally.                                            20·   ·period, okay?· You with me?
21·   · · · · · ·THE WITNESS:· What do you mean?                  21·   · · · A· · (No verbal response.)
22·   · · · · · ·MS. ROBINSON-STAPLES:· Like, the area, the       22·   · · · Q· · All right.· Did you have a group of friends
23·   · · · city.                                                 23·   ·that you hung around with, ran around with, visited with
24·   · · · A· · Harrogate.                                       24·   ·during that time period?
25·   ·BY MR. WILLIAMS:                                           25·   · · · A· · I mean, Alex.· We hung out for years and years
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     58 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1010                                      222..225
                                                       Page 222                                                          Page 224
·1·   ·and years and years, so probably -- me and him is          ·1·   ·you using marijuana, or smoking it?
·2·   ·hanging out probably around that time, too.· You know      ·2·   · · · A· · That's -- I really don't know, be honest with
·3·   ·what I mean?                                               ·3·   ·you.
·4·   · · · Q· · I'm sorry, who?                                  ·4·   · · · Q· · All right.· How about roxies?· Were you using
·5·   · · · A· · Alex Garland, one -- a friend --                 ·5·   ·roxies during that time period?
·6·   · · · Q· · Alex Garland?                                    ·6·   · · · A· · Yeah.
·7·   · · · A· · -- but it wasn't a group of friends.· It was     ·7·   · · · Q· · You were?
·8·   ·just me and him.                                           ·8·   · · · A· · Probably was.· Yeah.
·9·   · · · Q· · All right.· Anybody else?                        ·9·   · · · Q· · Okay.· Any other illegal drugs during that
10·   · · · A· · Just when I go visit my mom, my step-brother     10·   ·time period of December of 2010 that we haven't covered,
11·   ·might be up there and he's my age.· You know what I        11·   ·haven't talked about?
12·   ·mean?                                                      12·   · · · A· · On what?
13·   · · · Q· · What's your step-brother's name?                 13·   · · · Q· · During December of 2010, during that time
14·   · · · A· · Eric.                                            14·   ·period, any other illegal drugs that you were using that
15·   · · · Q· · Eric what?                                       15·   ·we haven't talked about already?
16·   · · · A· · Brock.                                           16·   · · · A· · No.
17·   · · · Q· · Brock?                                           17·   · · · Q· · So it would've been roxies, perhaps marijuana?
18·   · · · A· · Yeah.                                            18·   · · · A· · Yeah.
19·   · · · Q· · Thank you.· Any other friends that you would     19·   · · · Q· · Nothing else at that time?
20·   ·frequently hang out with at that time?                     20·   · · · A· · No.
21·   · · · A· · Uh-uh.                                           21·   · · · Q· · Did you use alcohol during that time?
22·   · · · Q· · So in December of 2010, were you already         22·   · · · A· · Never been a drinker.
23·   ·receiving SSI or Social Security disability?               23·   · · · Q· · Okay.· All right.· Now, as I said, I represent
24·   · · · A· · Yeah.                                            24·   ·Derek Eubanks and Mr. Pickard, and as I heard your
25·   · · · Q· · Had you been approved by that time?              25·   ·testimony here earlier, it sounded like there were a

                                                       Page 223                                                          Page 225
·1·   · · · A· · Yes.                                             ·1·   ·couple of occasions where you encountered John Pickard,
·2·   · · · Q· · And what was your monthly check at that time?    ·2·   ·the former sheriff of Knox County, and I just want to
·3·   · · · A· · When I went in, it was 698.· When I come out,    ·3·   ·make sure I've got those times covered, okay?· Before I
·4·   ·when it hit first of the year, it was 750.                 ·4·   ·do that, let me ask you about Derek Eubanks; do you know
·5·   · · · Q· · And at that time your housing was being paid     ·5·   ·Mr. Eubanks?
·6·   ·for; is that right?                                        ·6·   · · · A· · I do.
·7·   · · · A· · Yes.                                             ·7·   · · · Q· · Okay.· I haven't heard you talk about him
·8·   · · · Q· · So other than -- I guess you didn't have any     ·8·   ·today, so as we sit here today, do you have any
·9·   ·housing expenses, right?                                   ·9·   ·knowledge or information that you're relating to Mr.
10·   · · · A· · Only thing I had was -- we had free water, and   10·   ·Derek Eubanks, anything that you're claiming that he did
11·   ·I didn't have cable, and I just had my electricity bill    11·   ·wrong in this case?
12·   ·and my phone card bill.· That was it.                      12·   · · · A· · No.
13·   · · · Q· · Anybody help you out with any money or           13·   · · · Q· · You have none?
14·   ·anything like that?                                        14·   · · · A· · Uh-uh.
15·   · · · A· · Yeah.· My aunt from time to time, if I needed    15·   · · · Q· · All right.· So I'm just going to move on from
16·   ·help.                                                      16·   ·him.· This is my one chance to ask you about that, okay?
17·   · · · Q· · Was that Linda?                                  17·   ·All right.· Now I want to ask you about John Pickard,
18·   · · · A· · Yes.                                             18·   ·okay?· Now, as I understand your testimony earlier,
19·   · · · Q· · Now, you mentioned also using the drug           19·   ·sometime, I think it was in early 2011, you're saying
20·   ·marijuana during your testimony earlier; when did you      20·   ·that you were taken to the police station in
21·   ·begin using marijuana?                                     21·   ·Barbourville, correct?
22·   · · · A· · I mean, I -- I ain't no user of it, but, I       22·   · · · A· · Yes.
23·   ·mean, when I first started it, it was back in middle       23·   · · · Q· · And I think you said that you might've arrived
24·   ·school or something.· You know what I mean?                24·   ·there in Sheriff Pickard's SUV?
25·   · · · Q· · Yes, sir.· So back in December of 2010, were     25·   · · · A· · Yes.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     59 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1011                                      226..229
                                                       Page 226                                                          Page 228
·1·   · · · Q· · Okay.· Anybody else in the vehicle with you on   ·1·   ·Pickard or nothing.
·2·   ·the ride to the sheriff's department -- I'm sorry, to      ·2·   · · · Q· · Okay.· So I think I understand your testimony,
·3·   ·the Barbourville Police Department?                        ·3·   ·but it sounds like you don't have any criticism of how
·4·   · · · A· · Yes.                                             ·4·   ·Sheriff Pickard came to the house, picked you up, and
·5·   · · · Q· · Who else was in the vehicle with you?            ·5·   ·spoke with you at the scene -- or at the department; is
·6·   · · · A· · My first cousin, Amanda.                         ·6·   ·that correct?
·7·   · · · Q· · Okay.· And that's your co-plaintiff sitting      ·7·   · · · A· · Yes.
·8·   ·here with us today, correct?                               ·8·   · · · Q· · Okay.· Now, as I understand it, you were shown
·9·   · · · A· · Yes.                                             ·9·   ·some photographs?
10·   · · · Q· · All right.· And you had been picked up where?    10·   · · · A· · Yes.
11·   · · · A· · At my aunt's house,                              11·   · · · Q· · And if I understand your testimony correctly,
12·   · · · Q· · At Linda Taylor's house?                         12·   ·Detective York or KSP Officer York gave you those
13·   · · · A· · Yes.                                             13·   ·photographs to look at?
14·   · · · Q· · Okay.· When the folks from the various police    14·   · · · A· · Yes.
15·   ·departments came there to pick you up, who was at your     15·   · · · Q· · While you were there, is it your recollection
16·   ·aunt's house other than you and Amanda?                    16·   ·that Sheriff Pickard came and went out of the room that
17·   · · · A· · My brother.                                      17·   ·you were in?
18·   · · · Q· · Jerry?                                           18·   · · · A· · Did he go out and come back in?
19·   · · · A· · Yes.· And if I'm not mistaken, the kids.         19·   · · · Q· · Yes, sir.
20·   · · · Q· · All right.                                       20·   · · · A· · Yes.
21·   · · · A· · If I ain't mistaken.· You know what I mean?      21·   · · · Q· · Okay.· So he wasn't there the whole time that
22·   · · · Q· · Anybody else?                                    22·   ·Mr. York was speaking with you, correct?
23·   · · · A· · No.                                              23·   · · · A· · Correct.
24·   · · · Q· · Okay.· At Ms. Taylor's house, Linda Taylor's     24·   · · · Q· · Do you remember Mr. Pickard actually asking
25·   ·house, did then-sheriff -- I'm just going to refer to      25·   ·you any questions?

                                                       Page 227                                                          Page 229
·1·   ·him as Sheriff Pickard --                                  ·1·   · · · A· · Yeah.· He -- we don't -- we all -- there was
·2·   · · · A· · Right.                                           ·2·   ·Mike Broughton, there was Sheriff Pickard, and there was
·3·   · · · Q· · -- because he was Sheriff then --                ·3·   ·Detective York, but, I mean, after all three of them
·4·   · · · A· · Right.                                           ·4·   ·talked to me and stuff, then they laid out the pictures
·5·   · · · Q· · -- okay?· Did Sheriff Pickard say anything to    ·5·   ·-- not they, but Mr. York, he -- he laid out all the
·6·   ·you at Linda Taylor's house?                               ·6·   ·pictures and he said they're going to the next room to
·7·   · · · A· · As of what?                                      ·7·   ·watch me and I better not take my face off of them, and
·8·   · · · Q· · Do you remember anything he said to you at       ·8·   ·was like, "Look what you done."· You know what I mean.
·9·   ·Linda Taylor's house?                                      ·9·   ·This, that, and that and this, but, like, I don't know
10·   · · · A· · I mean, Pickard didn't say much -- much at       10·   ·what order it was or whatever.· You know what I mean?
11·   ·all.· You know what I'm saying?                            11·   ·But one time, I mean, Sheriff Pickard come in, you know
12·   · · · Q· · Yes, sir.                                        12·   ·what I mean, and we had a talk, but I -- I really don't
13·   · · · A· · But, I mean, when we got down there at the       13·   ·know what really, really, really was said between me and
14·   ·station and stuff, I mean, he tries a little               14·   ·him.· You know what I mean?
15·   ·investigation or whatever,· Like, the piece of shit        15·   · · · Q· · And that's what I'm trying to find out.· If
16·   ·York.· You know what I mean?· The -- the -- doing his      16·   ·you don't remember, that's fine, but if you do, I need
17·   ·little sneak stuff and this and that.· You know what I     17·   ·to know now what was said.
18·   ·mean?· But Pickard wasn't like that.· You know what I      18·   · · · A· · Right.
19·   ·mean?· I mean, he sat down man to man and tried to, you    19·   · · · Q· · And you can't remember?
20·   ·know what I mean, "You got something to tell me,"          20·   · · · A· · Not right off, can't.
21·   ·whatever.· You know what I mean?· And I don't.· I -- but   21·   · · · Q· · Now, there's some -- you also gave some
22·   ·I -- what do you want me to do?· Make something up.· You   22·   ·testimony that at some point someone asked you to put
23·   ·know what I mean?· I mean, I ain't got nothing to tell     23·   ·your hood on or take a picture with your hood on?
24·   ·you.· You know what I'm saying?· But, I mean, far as       24·   · · · A· · Yeah.· I -- I mean, I come in because they was
25·   ·that goes, I mean, I never had no problems with -- with    25·   ·rushing.· I ain't saying Pickard and I ain't saying
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     60 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1012                                      230..233
                                                       Page 230                                                          Page 232
·1·   ·Broughton or York, whatever, but one of the -- one of      ·1·   · · · Q· · All right.· Now, before that encounter that
·2·   ·them that was there -- there was a black cop there and     ·2·   ·you've just described, had you had any previous
·3·   ·everything, but they was rushing, rushing, rushing to      ·3·   ·encounters with Sheriff Pickard before that?
·4·   ·try and get us out of there.· I -- I just grabbed my --    ·4·   · · · A· · I did.· My girlfriend, that's the one that
·5·   ·I throwed on a Yamaha shirt, grabbed my jacket, took       ·5·   ·passed away before, and he's been known to sit across
·6·   ·off.· Had it in my hand the whole time, walked in with     ·6·   ·the road and sit there and watch, watch, and then one
·7·   ·it in my hand and stuff.· You know what I mean?· Get in    ·7·   ·time I left.· Soon as I left, I get a phone call from my
·8·   ·there and we talk.· Mike -- spit dip out.· Mike            ·8·   ·old lady and said that Sheriff Pickard brought York up
·9·   ·Broughton asked me for a piece of gum.· I give him a       ·9·   ·there and was trying to interrogate my old lady and
10·   ·piece of gum and stuff.· You know what I mean?· After we   10·   ·stuff and giving her a hard time and stuff, as soon as I
11·   ·get done with the interrogation or whatever, then they -   11·   ·left, so they had to been watching.· You know what I
12·   ·- they take the pictures and ask me would I put my coat    12·   ·mean?· Soon as I left, they pulled straight in.
13·   ·on, put my hood on, stand so far back, turn this way,      13·   · · · Q· · Can you say when those times allegedly were?
14·   ·turn that way, you know what I'm saying, and taking        14·   · · · A· · I mean, he would know.
15·   ·pictures of me.                                            15·   · · · Q· · Well, I'm asking you.· I need to know what
16·   · · · Q· · Do you remember who took the pictures?· Who      16·   ·knowledge you have.
17·   ·was using the camera; do you remember?                     17·   · · · A· · Well, I don't have no -- I mean, I don't -- I
18·   · · · A· · It was York and Broughton.                       18·   ·don't know, man.
19·   · · · Q· · Okay.· Do you even remember if Pickard was       19·   · · · Q· · Regardless of when those times were, did you
20·   ·there during the picture-taking part?                      20·   ·speak to Sheriff Pickard on any of those occasions?
21·   · · · A· · Pickard was there.                               21·   · · · A· · No.
22·   · · · Q· · Okay.· All right.· But you can't say this        22·   · · · Q· · So you didn't have any conversation with him
23·   ·afternoon who it was to ask you to take the pictures?      23·   ·when he came there, if he did?
24·   · · · A· · What do you mean?                                24·   · · · A· · My old lady did.· She walked up and asked him
25·   · · · Q· · You can't say who asked you to let the           25·   ·what his problem was, always sitting across the road and

                                                       Page 231                                                          Page 233
·1·   ·pictures be taken?· Or if you can, I need to know who it   ·1·   ·watching over our house and stuff.
·2·   ·was that asked you to take the pictures?                   ·2·   · · · Q· · And she's deceased now, correct?
·3·   · · · A· · You asking me who -- who -- who asked me to      ·3·   · · · A· · Yeah.· Yes.
·4·   ·take the pictures?                                         ·4·   · · · Q· · So I can't talk to her and ask her what --
·5·   · · · Q· · Yes.· Was it Detective York --                   ·5·   · · · A· · Right.
·6·   · · · A· · York.                                            ·6·   · · · Q· · -- she said.· Okay.· So we've covered the talk
·7·   · · · Q· · -- the officer that asked --                     ·7·   ·at the Barbourville City Police Station, correct?· And
·8·   · · · A· · It was York.                                     ·8·   ·we've talked about other times that Kayla told you that
·9·   · · · Q· · -- you to take the pictures?· Okay.              ·9·   ·he came by her place.· Now there's one other time you
10·   · · · A· · York.                                            10·   ·mentioned Sheriff Pickard and it was in relation to --
11·   · · · Q· · And do you remember about how long total you     11·   ·for lack of a better way, I'll call it a bust at your
12·   ·were at the Barbourville Police Station?                   12·   ·place; you know what I'm talking about?
13·   · · · A· · A good hour-and-a-half, two hours.               13·   · · · A· · Yeah.
14·   · · · Q· · About two hours?                                 14·   · · · Q· · Other than this bust I'm going to be asking
15·   · · · A· · Good hour-and-a-half, two hours.                 15·   ·you some questions about, did you have any other
16·   · · · Q· · Okay.· And of that time, do you remember how     16·   ·encounters with Mr. Pickard?
17·   ·long Sheriff Pickard was there?                            17·   · · · A· · Other than at the house and what we done
18·   · · · A· · Pickard was there the whole time because         18·   ·talked about?
19·   ·Pickard was the one that transported me over to the        19·   · · · Q· · Yes, sir.
20·   ·jail.                                                      20·   · · · A· · Uh-uh.
21·   · · · Q· · Okay.· He took you over to Knox County or --     21·   · · · Q· · Okay.· So that narrows it down to what I need
22·   · · · A· · Yeah.· Before Bell County come get me.           22·   ·to ask you about.· So as I understand your testimony
23·   · · · Q· · Do you remember anything that Sheriff Pickard    23·   ·earlier, you're saying that sometime after midnight,
24·   ·would've said to you on the way to the jail?               24·   ·Sheriff Pickard and other officers came to your place?
25·   · · · A· · No.                                              25·   · · · A· · Sheriff Pickard was the main one.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     61 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1013                                      234..237
                                                       Page 234                                                          Page 236
·1·   · · · Q· · Okay.· And do you remember what date that        ·1·   ·evening.
·2·   ·occurred?                                                  ·2·   · · · A· · Yeah.
·3·   · · · A· · The day I went to jail, the first -- 2012.       ·3·   · · · Q· · These folks were your company --
·4·   · · · Q· · Sometime in 2012?                                ·4·   · · · A· · Yeah.
·5·   · · · A· · Yeah.                                            ·5·   · · · Q· · -- right?· And what were you-all doing that
·6·   · · · Q· · And this was your residence?                     ·6·   ·evening when the police arrived?
·7·   · · · A· · Yes.                                             ·7·   · · · A· · Sitting there listening to music,
·8·   · · · Q· · It was a place you were renting?                 ·8·   ·bullshitting.
·9·   · · · A· · Yes.                                             ·9·   · · · Q· · All right.· And was any illegal activity going
10·   · · · Q· · So it was in your name?                          10·   ·on in the apartment when they arrived?
11·   · · · A· · Yes.                                             11·   · · · A· · No.· They -- that's when they hit me for
12·   · · · Q· · And who was with you there that night?           12·   ·manufacturing and there was nothing in my apartment at
13·   · · · A· · There was me and four others.                    13·   ·all, but it was supposed to been something out back, and
14·   · · · Q· · You and four others.· Okay.· Who were those      14·   ·it was apartment complex, but they picked my apartment
15·   ·other persons?                                             15·   ·and I get hit with the other four.· All five of us get
16·   · · · A· · Kayla, the one we just got done talking about.   16·   ·hit with it.
17·   · · · Q· · Yes, sir.                                        17·   · · · Q· · Okay.· And as I understand it, you said they
18·   · · · A· · Michael Bailey.                                  18·   ·first knocked, correct?
19·   · · · Q· · Michael Bailey?                                  19·   · · · A· · (No verbal response.)
20·   · · · A· · Yes.                                             20·   · · · Q· · I'll wait until you're done --
21·   · · · Q· · Thanks.                                          21·   · · · A· · Yes.
22·   · · · A· · Kim, but I don't know her last name, and then    22·   · · · Q· · -- with your Pepsi.
23·   ·Josh Garland.                                              23·   · · · A· · Yes.
24·   · · · Q· · Josh Garland.· Was Ms. Simpson there that        24·   · · · Q· · So they first knocked and you-all didn't let
25·   ·night?                                                     25·   ·them in; is that fair?

                                                       Page 235                                                          Page 237
·1·   · · · A· · No.                                              ·1·   · · · A· · Yes.
·2·   · · · Q· · And Kim, you don't know her name?                ·2·   · · · Q· · And then you said they made their way in,
·3·   · · · A· · I don't know her last name.                      ·3·   ·correct?
·4·   · · · Q· · I was -- Yeah.· I'm sorry.· You don't know her   ·4·   · · · A· · Yes.
·5·   ·last name.                                                 ·5·   · · · Q· · And as I understood your testimony, you hid;
·6·   · · · A· · Yeah.· That was -- it was supposed to been a     ·6·   ·is that right?
·7·   ·girl that Josh just started dating and I just met her.     ·7·   · · · A· · Yes.
·8·   ·You know what I mean?· So I really don't know her last     ·8·   · · · Q· · Why'd you hide?
·9·   ·name.                                                      ·9·   · · · A· · I don't know.· I was -- I had five years on
10·   · · · Q· · So I'd kind of asked you earlier back in 2010    10·   ·the shelf.· You know what I mean?
11·   ·who you liked to hang around with and do things with. Of   11·   · · · Q· · You had already been in jail five years at
12·   ·course, we're in 2012 now with this incident, right? So    12·   ·that point?
13·   ·at that time, were you hanging out with Josh and Kim and   13·   · · · A· · No.· I had -- I was -- I was on probation.
14·   ·Kayla and Michael?                                         14·   · · · Q· · On probation?
15·   · · · A· · Then?                                            15·   · · · A· · Yes.
16·   · · · Q· · Yes, sir.                                        16·   · · · Q· · Okay.· Did they find anything inside of the
17·   · · · A· · No.· Michael, I ain't seen him since probably    17·   ·home?
18·   ·about school.· I ain't seen him a long time, and he come   18·   · · · A· · Nope.
19·   ·down to spend the night and all that happened, but that    19·   · · · Q· · Did they find anything on your person?
20·   ·wasn't us hanging out every day.· Now, I mean, Kayla,      20·   · · · A· · Huh?
21·   ·yeah.· Josh, he lived right -- he's my neighbor.· I seen   21·   · · · Q· · Did they find anything on your person?· Did
22·   ·him every day.· You know what I mean?· But the Kim girl,   22·   ·you have anything in your pockets --
23·   ·I didn't know her from Adam and Eve.· You know what I      23·   · · · A· · Oh, no.
24·   ·mean?· So                                                  24·   · · · Q· · -- or on your person?
25·   · · · Q· · You said earlier that you had company that       25·   · · · A· · Uh-uh.· No.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     62 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1014                                      238..241
                                                       Page 238                                                          Page 240
·1·   · · · Q· · How come you didn't answer the door when they    ·1·   ·up out of there and drug me out in the middle of the
·2·   ·got there?                                                 ·2·   ·floor and done what they done --
·3·   · · · A· · I don't know.· I just feel like they was out     ·3·   · · · Q· · All right.· Tell --
·4·   ·to get me.· You know what I mean?· And I wouldn't answer   ·4·   · · · A· · -- like I said earlier.
·5·   ·it.· They didn't announce who they was or nothing.· You    ·5·   · · · Q· · I'm sorry.· Tell me who it was that drug you
·6·   ·know what I mean?· I didn't look out the window or         ·6·   ·out in the floor.
·7·   ·nothing.                                                   ·7·   · · · A· · I couldn't tell you.· They had maskes [sic]
·8·   · · · Q· · Earlier you said that you remembered Sheriff     ·8·   ·on.· I couldn't tell you.
·9·   ·Pickard coming in and he had a mask on; is that right?     ·9·   · · · Q· · So by this time, Sheriff Pickard already has
10·   · · · A· · Yeah.                                            10·   ·his mask off; is that fair?
11·   · · · Q· · Some point he takes it off?                      11·   · · · A· · Well, no.· I was upstairs, okay?· When I get
12·   · · · A· · Takes it off.                                    12·   ·cuffed, all I had in my mind when I got to the top of
13·   · · · Q· · And do you remember anything he said once he     13·   ·the steps, I thought they was going to do me dirty
14·   ·took --                                                    14·   ·because of what they just done to me.· I was like, "Just
15·   · · · A· · Now, when they come in, when they all come in,   15·   ·-- man, just please let me get down these steps, man,"
16·   ·now, I didn't know it was Pickard.· You know what I        16·   ·because I was handcuffed behind my back and I thought
17·   ·mean?                                                      17·   ·they was going to push me all the way down them steps
18·   · · · Q· · Yes, sir.                                        18·   ·handcuffed.· You know what I mean?· But I got to the
19·   · · · A· · Because they all had toboggans on, but the       19·   ·bottom of the steps, sit down.· Pickard was down there
20·   ·only two that took them off was Pickard and Dallas         20·   ·with my old lady and stuff.· Done had his toboggan off.
21·   ·Eubanks.· And then the other ones, I don't have a clue     21·   ·You know what I mean?· So I noticed him right off the
22·   ·who they are -- who they were.                             22·   ·jump.· You know what I'm saying.· But -- and then it
23·   · · · Q· · Okay.· So you can't testify who was there that   23·   ·went probably -- I was sleeping with my shoes on because
24·   ·night other than Dallas Eubanks and Mr. Pickard?           24·   ·they told me to sit down on the bottom of the steps,
25·   · · · A· · Yeah.                                            25·   ·then it went just a few minutes, man, then here I --

                                                       Page 239                                                          Page 241
·1·   · · · Q· · Did Mr. Pickard say anything to you while he     ·1·   ·here comes Dallas Eubanks and he had his mask off.
·2·   ·was there?                                                 ·2·   · · · Q· · Okay.· So I think, if I understand everything
·3·   · · · A· · No.· Not really.                                 ·3·   ·you just told us, you were upstairs being grabbed by
·4·   · · · Q· · Okay.· At some point, were you placed under      ·4·   ·this other officer --
·5·   ·arrest?                                                    ·5·   · · · A· · Which I don't -- yeah.· Like I said, I don't
·6·   · · · A· · Yes.· I was placed under arrest off the jump.    ·6·   ·think -- I don't think Pickard had nothing to do with
·7·   · · · Q· · Do you know who placed you under arrest?         ·7·   ·what they done to me upstairs.
·8·   · · · A· · Dallas Eubanks.                                  ·8·   · · · Q· · Okay.· Thank you.· That's all I was trying to
·9·   · · · Q· · All right.· Did Dallas Eubanks take you on to    ·9·   ·establish.· All right.
10·   ·jail?                                                      10·   · · · A· · Because he was downstairs with my ex-old lady
11·   · · · A· · Yes.· But the -- No.· The city took me to        11·   ·that's passed away.
12·   ·jail, but he told the city he would meet them down there   12·   · · · Q· · Taken on to jail.· Did you speak with Sheriff
13·   ·and he would go ahead and fill the paper out, and then     13·   ·Pickard at any time after that?
14·   ·he was the one signed off on everything.· Like it was      14·   · · · A· · No.
15·   ·his case.· You know what I mean?· He signed the citation   15·   · · · Q· · As we sit here today, have you talked with him
16·   ·and everything.                                            16·   ·about your case or about the facts of it at any time
17·   · · · Q· · Now, you had also mentioned at some point, I     17·   ·since that time?
18·   ·think, and correct me if I'm wrong, but they -- whoever    18·   · · · A· · No.
19·   ·it was kind of got you out of a closet?                    19·   · · · Q· · Has he said anything to you that you can
20·   · · · A· · Yeah.                                            20·   ·remember?
21·   · · · Q· · You weren't necessarily cooperating with him     21·   · · · A· · No.
22·   ·getting you out of the closet; is that a fair              22·   · · · Q· · Other than what we've talked about?
23·   ·characterization?                                          23·   · · · A· · (No verbal response.)
24·   · · · A· · No.· I didn't put up no fight or not like        24·   · · · Q· · Was that a "no"?
25·   ·that.· You know what I mean?· And they -- they jerked me   25·   · · · A· · No.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     63 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1015                                      242..245
                                                       Page 242                                                          Page 244
·1·   · · · Q· · Okay.· All right.· You've -- in your answers     ·1·   ·to interrogatory --
·2·   ·to interrogatories that were sent by the City of           ·2·   · · · A· · Yes.
·3·   ·Barbourville, specifically interrogatory number 22 --      ·3·   · · · Q· · -- number 22?
·4·   · · · · · ·MR. FARAH:· I'm going to go off the copy in      ·4·   · · · A· · Yes.
·5·   · · · front of him, so I can ask questions --               ·5·   · · · Q· · Okay.· You talked about -- you were asked a
·6·   · · · · · ·MR. WILLIAMS:· Absolutely.· Thank you.           ·6·   ·question about your claims for pain and suffering, that
·7·   · · · Appreciate it.· ·Thank you.                           ·7·   ·type of damage, and you give an answer here.· I need to
·8·   ·BY MR. WILLIAMS:                                           ·8·   ·ask you some questions about it, okay?· All right.· You
·9·   · · · Q· · I want you to, Mr. Taylor, take a moment to      ·9·   ·state in there that during this time you were subject to
10·   ·look that over and when you're ready to answer some        10·   ·enormous physical and psychological injuries stemming
11·   ·questions about it, just let me know, okay?                11·   ·from your wrongful incarceration, correct?
12·   · · · · · ·MR. WRIGHT:· You said 22, right?                 12·   · · · A· · Yes.
13·   · · · · · ·MR. WILLIAMS:· Yes, sir.· 22.                    13·   · · · Q· · First of all, what physical injuries did you
14·   · · · · · ·MR. SLOSAR:· You want to take a minute off the   14·   ·have while you were incarcerated?
15·   · · · record while he does that?                            15·   · · · A· · What physical?
16·   · · · · · ·MR. WILLIAMS:· Yeah.· That's fine.               16·   · · · Q· · Yes, sir.
17·   · · · · · ·VIDEOGRAPHER:· Off the record at 4:43.           17·   · · · A· · I mean, like, I couldn't get my surgeries
18·   · · · · · · · · ·(OFF THE RECORD)                           18·   ·done.· I couldn't get none -- none of that stuff done,
19·   · · · · · ·VIDEOGRAPHER:· Back on the record at 4:56.       19·   ·and it was getting time right when I got locked up to
20·   ·BY MR. WILLIAMS:                                           20·   ·get it done.
21·   · · · Q· · Mr. Taylor, we're back after a break.· Your      21·   · · · Q· · So just so I'm clear -- again, this is my one
22·   ·attorney informed me shortly before we started back that   22·   ·chance to get to get to talk to you --
23·   ·a question that I asked you earlier that she directed      23·   · · · A· · Right.
24·   ·you not to answer she is now going to allow you to         24·   · · · Q· · -- you didn't have any actual injuries while
25·   ·answer, and that was: during the time period in December   25·   ·you were in jail, but your physical injuries you're

                                                       Page 243                                                          Page 245
·1·   ·of 2010, who you were purchasing illegal drugs from.       ·1·   ·referring to is your inability to get surgeries done?
·2·   · · · A· · Go ahead and answer it?                          ·2·   · · · A· · I mean, not being able to and just stuff.
·3·   · · · Q· · Yes.                                             ·3·   · · · Q· · And so that's your claim relating to physical
·4·   · · · · · ·MS. ROBINSON-STAPLES:· Yes.· You can answer      ·4·   ·injuries is that you weren't able to get your surgery;
·5·   · · · that, Jonathan.                                       ·5·   ·is that fair?
·6·   · · · A· · I mean, to be honest with you, I mean, I'm not   ·6·   · · · A· · Yes.
·7·   ·for sure.                                                  ·7·   · · · Q· · Okay.· Thank you.· Any other physical injuries
·8·   · · · Q· · All right.· Earlier you testified that you can   ·8·   ·while you were incarcerated that we haven't talked
·9·   ·narrow it down to one person, because when I asked you,    ·9·   ·about?
10·   ·you said it's not four or five, it's only one.· So your    10·   · · · A· · Uh-uh.
11·   ·testimony now is that you can't remember who that one      11·   · · · Q· · That's a "no"?
12·   ·person was?                                                12·   · · · A· · No.
13·   · · · A· · I mean, it's been a minute ago.· I mean, it's    13·   · · · Q· · All right.· So at some point, if I understand
14·   ·been a long time ago.                                      14·   ·your testimony, you were told you needed to have
15·   · · · Q· · All right.· Well, I would ask you that if you    15·   ·additional surgeries?
16·   ·should later recall the name of that person that you       16·   · · · A· · Yes.
17·   ·would allow -- tell your attorneys so that they can let    17·   · · · Q· · Okay.· Who told you that?
18·   ·me know --                                                 18·   · · · A· · That I needed the surgeries?
19·   · · · A· · Sure.                                            19·   · · · Q· · Yes, sir.
20·   · · · Q· · -- and we can supplement the record.             20·   · · · A· · Like, being locked up or on the streets?
21·   · · · A· · Sure.                                            21·   · · · Q· · Well, let's go back and you had your motor
22·   · · · Q· · Thank you.· All right.· And have you had a       22·   ·vehicle accident in 2008?
23·   ·chance to look at answer to interrogatory number 22?       23·   · · · A· · Yes.
24·   · · · A· · What is it now?                                  24·   · · · Q· · And then, at some point after that, I take it
25·   · · · Q· · Have you had a chance to look at your answer     25·   ·some physician said you needed to have some surgeries?
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     64 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1016                                      246..249
                                                       Page 246                                                          Page 248
·1·   · · · A· · Yes.                                             ·1·   ·I just need --
·2·   · · · Q· · Okay.· What physician was that?· Who was that?   ·2·   · · · A· · Well, I -- yeah.· Right.· Right.· Yeah.
·3·   · · · A· · That was that one at Cardinal Hill with Dr.      ·3·   · · · Q· · -- your best memory.
·4·   ·Sawyer, but she was going to be referring me to somebody   ·4·   · · · A· · I mean, no longer than three months I been
·5·   ·else.                                                      ·5·   ·over there or something.· You know what I mean?
·6·   · · · Q· · Okay.· So --                                     ·6·   · · · Q· · So at any time since you got released from
·7·   · · · A· · But we had to wait on my wound to heal before    ·7·   ·jail, have you asked to have the surgery performed?
·8·   ·they could do my surgeries, and I was right at the end     ·8·   · · · A· · Oh, yeah.· We've -- we've been to doctors, and
·9·   ·of it when they come in on me.                             ·9·   ·they've checked me.· They've called other doctors.
10·   · · · Q· · All right.· So you're saying in approximately    10·   ·They've -- was going to refer me from one surgeon to
11·   ·2012 you were at a point, according to your                11·   ·another, and then have two surgeons come in at the same
12·   ·recollection, where your injuries had healed well enough   12·   ·time and break my pelvis bone and step out and let the
13·   ·to have your surgery done?                                 13·   ·other one step in and slice me open and do the colostomy
14·   · · · A· · It took me almost a year to get out -- get off   14·   ·thing.
15·   ·bed rest.· It was that bad.                                15·   · · · Q· · Who are the doctors that you're talking to
16·   · · · Q· · I'm just trying to understand.· So did you       16·   ·currently to have that surgery done?
17·   ·actually have surgery scheduled when they came and         17·   · · · A· · That was in Perry County.
18·   ·picked you up and arrested you or not?                     18·   · · · Q· · In Perry County, Kentucky?
19·   · · · A· · We'd just got my insurance, like I said          19·   · · · A· · Yeah, but I don't -- I don't remember -- I
20·   ·earlier, and for four, six months, whatever it was, you    20·   ·don't remember his name.
21·   ·know what I mean, my disability, and -- and I fought for   21·   · · · Q· · And -- but as we sit here, you don't have
22·   ·-- for a while to -- when I do heal, to get my             22·   ·surgery scheduled?
23·   ·surgeries.· And I'd just got -- I'd just got my            23·   · · · A· · I don't have surgery scheduled right this
24·   ·insurance to go get it done and that happened.             24·   ·second.· No.
25·   · · · Q· · Okay.· As we sit here today, have those          25·   · · · Q· · Okay.· Have any of the doctors that you've

                                                       Page 247                                                          Page 249
·1·   ·surgeries ever been performed?                             ·1·   ·consulted with about this surgery indicated to you that
·2·   · · · A· · Have they ever been done?                        ·2·   ·the delay in having it done has caused you any problems?
·3·   · · · Q· · Yes, sir.· Have they ever been done?             ·3·   · · · A· · Yeah.· Just like -- the keep throwing it from
·4·   · · · A· · No.                                              ·4·   ·one to another.· You know what I'm saying?· So I -- they
·5·   · · · Q· · Why haven't you had them done?                   ·5·   ·keep referring me.· You know what I mean?· I don't think
·6·   · · · A· · I was -- just got off -- it took me a while to   ·6·   ·no doctor's wanting to really do it, be honest with you.
·7·   ·get on my disability this time.· Everybody said soon as    ·7·   · · · Q· · Okay.· But to answer my question, has any
·8·   ·you get out you get signed straight back up on it, but     ·8·   ·physician told you that the delay while you were
·9·   ·that -- that was a lie.· I had to see three, four          ·9·   ·incarcerated caused you any problems as it relates to
10·   ·doctors before I even got it.                              10·   ·this surgery?
11·   · · · Q· · Are you on Medicare now?                         11·   · · · A· · That's what I'm saying.· After five years,
12·   · · · A· · What do you mean "Medicare"?                     12·   ·doctors don't want to perform that surgery.
13·   · · · Q· · Do you get medical insurance through Medicare?   13·   · · · Q· · Has anyone said that it was for the reason of
14·   · · · A· · Well, I'm in Tennessee now, so I mean, I --      14·   ·your incarceration that they don't want to do it?
15·   ·it's TennCare, I think.                                    15·   · · · A· · No.· I don't think so.
16·   · · · Q· · Some type of Medicaid program?                   16·   · · · · · ·MS. ROBINSON-STAPLES:· We're -- as we said,
17·   · · · A· · Yeah.                                            17·   · · · we're going to supplement with records --
18·   · · · Q· · Okay.· And how long have you been receiving      18·   · · · A· · Yeah.
19·   ·TennCare or Medicaid?                                      19·   · · · · · ·MS. ROBINSON-STAPLES:· -- if they have not yet
20·   · · · A· · Just for a couple months.                        20·   · · · received on that.
21·   · · · Q· · So you're saying you started receiving it,       21·   · · · Q· · At any time while you were incarcerated, did
22·   ·like, in February or something?                            22·   ·you make a medical request to have the surgery done or
23·   · · · A· · When I moved to Tennessee.                       23·   ·to be evaluated for the surgery?
24·   · · · · · ·THE WITNESS:· Do you remember?· I --             24·   · · · A· · Yeah.· I've tried to go to KCPC.· I've tried
25·   · · · Q· · She can't help you.· It's just the rules, but    25·   ·to go to KSR and everything when I was doing my state
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     65 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1017                                      250..253
                                                       Page 250                                                          Page 252
·1·   ·time.· You know what I mean?· And they just wouldn't       ·1·   ·ever visit any doctors?
·2·   ·ever send me.                                              ·2·   · · · A· · I seen a doctor one time.
·3·   · · · Q· · Now, again, I don't want to ask you or have      ·3·   · · · Q· · Okay.· Who'd you see?
·4·   ·you talk to me about what you've discussed with your       ·4·   · · · A· · I couldn't tell you his name.· I don't recall
·5·   ·attorneys, but is your -- without telling me anything      ·5·   ·his name.
·6·   ·they said to you, was it your understanding that while     ·6·   · · · Q· · Which county jail were you in when you saw the
·7·   ·you were incarcerated that your attorneys were working     ·7·   ·doctor?
·8·   ·towards to trying to get you the surgery?                  ·8·   · · · A· · Clay County.
·9·   · · · · · ·MS. ROBINSON-STAPLES:· I'm going to object to    ·9·   · · · Q· · Clay County?
10·   · · · form on that.· You -- ask that again.                 10·   · · · A· · Yes.
11·   · · · Q· · I'm basically just trying to determine, again,   11·   · · · Q· · Okay.· And what did you see the doctor for?
12·   ·without having him testify about any discussions he had    12·   ·What condition did he or she check out?
13·   ·which would be privileged, but just if he has any          13·   · · · A· · My pelvis and my stomach.
14·   ·knowledge about whether his physicians -- or, I'm sorry,   14·   · · · Q· · Okay.· Did they prescribe any treatment?
15·   ·his attorneys at the time were working towards trying to   15·   · · · A· · No.
16·   ·help him get his surgery performed.                        16·   · · · Q· · Okay.· Was that the one and only time you saw
17·   · · · · · ·MS. ROBINSON-STAPLES:· And I'm going to object   17·   ·a physician while you were incarcerated?· Is that
18·   · · · under privilege.                                      18·   ·correct?
19·   · · · · · ·MR. WILLIAMS:· Okay.· Are you directing him      19·   · · · A· · Yes.
20·   · · · not to answer that one?                               20·   · · · Q· · Any other medical requests that we haven't
21·   · · · · · ·MS. ROBINSON-STAPLES:· Yes.                      21·   ·talked about while you were incarcerated?
22·   ·BY MR. WILLIAMS:                                           22·   · · · A· · No.
23·   · · · Q· · All right.· So while you were in jail, was       23·   · · · Q· · Okay.· And you also allege that you suffered
24·   ·that -- what county was that in?                           24·   ·some psychological injuries stemming from your wrongful
25·   · · · A· · What, when I first got locked up?                25·   ·incarceration, correct?· Tell me about that; why -- what

                                                       Page 251                                                          Page 253
·1·   · · · Q· · Uh-huh.                                          ·1·   ·psychological injuries have you sustained?
·2·   · · · A· · Knox County.                                     ·2·   · · · A· · I mean, setting on death penalty, man.· You
·3·   · · · Q· · All right.· Were you transferred later?          ·3·   ·know what I mean?· I mean, who -- you go in early 20s,
·4·   · · · A· · Yeah.· I was transferred straight out.           ·4·   ·long hair, you come out, you bald.· You know what I
·5·   · · · Q· · Okay.· So you were in Knox County and Whitley    ·5·   ·mean?· I mean, that's not a -- that's not a good thing.
·6·   ·County?                                                    ·6·   ·You know what I mean?· And it's just -- it's changed me
·7·   · · · A· · I went to Knox, Bell, and then Whitley.          ·7·   ·all the way around, man, and everybody around me that
·8·   · · · Q· · Knox, Bell, and Whitley.                         ·8·   ·has seen it.· You know what I mean?
·9·   · · · A· · Yeah.                                            ·9·   · · · Q· · Okay.· And that's what I have to understand
10·   · · · Q· · Okay.· So during the time period that you were   10·   ·while we're here today is: I need you to tell me what
11·   ·in any of those county jails, did you fill out any         11·   ·differences from between -- before you were incarcerated
12·   ·medical request forms?                                     12·   ·and after you were incarcerated that you feel you've
13·   · · · A· · Yes.                                             13·   ·suffered from a psychological standpoint.
14·   · · · Q· · Okay.· What did you request medical help on?     14·   · · · A· · Like, I don't like being around a lot of
15·   · · · A· · I told everything that they needed to know       15·   ·people.· You know what I mean?· I don't like nobody
16·   ·about my medical.                                          16·   ·getting nowhere even close to me.· I don't like confined
17·   · · · Q· · Okay.· And again, I -- just so I'm clear with    17·   ·areas.· Just all kind of stuff, really.
18·   ·you, a medical request form is where you're asking that    18·   · · · Q· · Right.· I've heard that referred to as kind of
19·   ·some medical care be provided to you, as opposed to just   19·   ·a panic attack or agoraphobia type situations; have you
20·   ·telling the folks at the jail what your medical history    20·   ·been diagnosed with that?
21·   ·is?                                                        21·   · · · A· · Yeah.· Anxiety and stuff like that.· That's
22·   · · · A· · No.· I wasn't telling them my history.· I tell   22·   ·why they got me on my nerve medication.
23·   ·them what -- what's wrong with me and what I needed to     23·   · · · Q· · All right.· Has a doctor diagnosed you with
24·   ·get done.                                                  24·   ·anxiety?
25·   · · · Q· · Okay.· So while you were incarcerated, did you   25·   · · · A· · Yeah.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     66 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1018                                      254..257
                                                       Page 254                                                          Page 256
·1·   · · · Q· · Okay.· Which doctor?                             ·1·   · · · A· · What is it again?· Sorry.
·2·   · · · A· · The one over there in Jacksboro.                 ·2·   · · · Q· · Have you sought any treatment from a counselor
·3·   · · · Q· · Jacksboro?                                       ·3·   ·or psychiatrist, psychologist for anything that you're
·4·   · · · A· · Yes.                                             ·4·   ·relating to this lawsuit?
·5·   · · · Q· · Before your incarceration, did you ever have     ·5·   · · · A· · I really don't get what you mean.
·6·   ·any anxiety?                                               ·6·   · · · Q· · Well, you're alleging that you had some
·7·   · · · A· · No.                                              ·7·   ·psychological injuries stemming or arising or coming out
·8·   · · · Q· · Never were treated for anxiety or depression     ·8·   ·of your wrongful incarceration in your answer here, and
·9·   ·before your incarceration?                                 ·9·   ·I'm just wondering if you've ever sought any treatment
10·   · · · A· · I never did have it.                             10·   ·for those alleged injuries with a psychiatrist,
11·   · · · Q· · Have you seen any psychologists or               11·   ·psychologist, or counselor.
12·   ·psychiatrists to be treated for anxiety or depression?     12·   · · · A· · I mean, we've talked and stuff like that, but
13·   · · · A· · Uh-uh.· No.                                      13·   ·it ain't like it's a all-the-time thing.· You know what
14·   · · · Q· · You have not?                                    14·   ·I mean?
15·   · · · A· · No.                                              15·   · · · Q· · Okay.· You also mentioned that your romantic
16·   · · · Q· · Have you ever seen any type of counselor?        16·   ·relationships suffered as a result of your
17·   · · · A· · Yeah.· I go through counseling every month.      17·   ·incarceration?
18·   · · · Q· · Okay.· Where do you attend counseling at?        18·   · · · A· · Yeah.
19·   · · · A· · Same place.                                      19·   · · · Q· · Okay.· And were you in a romantic relationship
20·   · · · Q· · At Jacksboro?                                    20·   ·at the time you were incarcerated?
21·   · · · A· · Yeah.                                            21·   · · · A· · I was just -- you talking about Kayla?
22·   · · · Q· · Okay.· Who's the counselor you see there?        22·   · · · Q· · Well, anybody.
23·   · · · A· · There's different ones.· There's, like, three    23·   · · · A· · I mean, I was with Kayla and then she passed
24·   ·or four different ones.                                    24·   ·away while I was locked up.
25·   · · · Q· · At that same clinic?                             25·   · · · Q· · Okay.· At the time that you were arrested and

                                                       Page 255                                                          Page 257
·1·   · · · A· · Yeah.                                            ·1·   ·put in jail in 2012, were you and Kayla in an ongoing
·2·   · · · Q· · And who recommended counseling for you?          ·2·   ·relationship at that time?
·3·   · · · A· · They did.                                        ·3·   · · · A· · Yeah.· She went to jail with me and
·4·   · · · Q· · Okay.· And is it drug abuse counseling or what   ·4·   ·everything.
·5·   ·kind of counseling is it?                                  ·5·   · · · Q· · Okay.· And that's one question I need to ask
·6·   · · · A· · It is when you do group, but if you do one-on-   ·6·   ·you before I forget it is: did you have visitors while
·7·   ·one, then it's whatever needs to be brought to the         ·7·   ·you were incarcerated?
·8·   ·table.· You know what I mean?                              ·8·   · · · A· · Yes.
·9·   · · · Q· · During your one-on-one sessions, have you        ·9·   · · · Q· · Who visited you?
10·   ·expressed any psychological or psychiatric problems        10·   · · · A· · She did, family members.
11·   ·you're having relating to the allegations in this          11·   · · · Q· · Which family members visited you?
12·   ·lawsuit?                                                   12·   · · · A· · All kinds of different forms.
13·   · · · A· · I mean, I don't know nothing about the           13·   · · · Q· · Okay.· Too many here to name today?
14·   ·lawsuit.                                                   14·   · · · A· · I mean, been a lot of them, on both sides of
15·   · · · · · ·MS. ROBINSON-STAPLES:· And I'm going to object   15·   ·the family.
16·   · · · to what he's talked with about the lawsuit to         16·   · · · Q· · All right.· We may ask you in a written
17·   · · · medical providers.                                    17·   ·question then for you to write down the folks that
18·   ·BY MR. WILLIAMS:                                           18·   ·visited you in jail, okay?· All right.· So do you
19·   · · · Q· · I don't necessarily want to know what you've     19·   ·remember when Kayla passed?
20·   ·said to a psychologist or a psychiatrist or a counselor,   20·   · · · A· · In January 1, 2013.
21·   ·what you would've -- conversations you would've had with   21·   · · · Q· · Okay.· Up and until the time that she passed,
22·   ·them, but have you sought treatment for psychological      22·   ·were you-all in a romantic relationship?
23·   ·injuries related to this lawsuit?                          23·   · · · A· · The first -- I'd say the first so many months,
24·   · · · · · ·MS. ROBINSON-STAPLES:· You can answer that       24·   ·and then I say -- I say about the first six -- six,
25·   · · · question.                                             25·   ·eight months or something like that.
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     67 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1019                                      258..261
                                                       Page 258                                                          Page 260
·1·   · · · Q· · Okay.· Any other persons you were romantically   ·1·   · · · A· · No.· Not before I got locked up.
·2·   ·involved with before you were incarcerated?                ·2·   · · · Q· · All right.· While you were incarcerated, did
·3·   · · · A· · No.                                              ·3·   ·you take advantage of any opportunities you had for
·4·   · · · Q· · Okay.· You also mentioned in your answers that   ·4·   ·education while you were incarcerated?
·5·   ·you lost opportunities for education.· Were you planning   ·5·   · · · A· · I was -- I was going to try to at one time.
·6·   ·on finishing your education at the time you were           ·6·   ·That's what I was trying to say a minute ago.
·7·   ·incarcerated?                                              ·7·   · · · Q· · You had the ability to obtain your GED while
·8·   · · · A· · I would like to.                                 ·8·   ·you were in the jail, correct?
·9·   · · · Q· · But you had not -- you weren't scheduled to      ·9·   · · · A· · Yes.
10·   ·begin classes or signed up for school at the time you      10·   · · · Q· · And you chose not to?
11·   ·were incarcerated, were you?                               11·   · · · · · ·MS. ROBINSON-STAPLES:· Objection to form.
12·   · · · · · ·MS. ROBINSON-STAPLES:· Objection to form.        12·   · · · Q· · Is that fair?· You made the decision to not go
13·   · · · Q· · You can go ahead and answer.                     13·   ·for your GED?
14·   · · · A· · Now, what was it again?                          14·   · · · · · ·MS. ROBINSON-STAPLES:· Objection again to
15·   · · · Q· · At the time you were incarcerated in 2012,       15·   · · · form, but you can answer, Jonathan.
16·   ·were you enrolled anywhere to begin school?                16·   · · · Q· · Let me ask it another way: were you prohibited
17·   · · · A· · I could've --                                    17·   ·from attending GED classes while you were in jail
18·   · · · Q· · Finish school?                                   18·   · · · A· · I was just -- I was just -- I don't care about
19·   · · · A· · I could've went to the GED programs and stuff    19·   ·that GED, man.· I don't care about it.· Just move along.
20·   ·like that and -- but half the time I -- I couldn't make    20·   · · · Q· · All right.· In your answers to
21·   ·it.· You know what I mean?· Didn't -- didn't feel good.    21·   ·interrogatories, you also mentioned that you suffered
22·   ·You know what I mean?· Car wreck banged up.· Hit me with   22·   ·irreparable harm to your reputation and standing within
23·   ·murder.· Every time I turn around they was hitting me      23·   ·the community.
24·   ·with something, so I just didn't feel like -- just         24·   · · · A· · Yeah.· You go in the grocery store and stuff,
25·   ·didn't do -- just doing nothing, man.· I was just sit --   25·   ·whatever, man, push a buggy by somebody and you overhear

                                                       Page 259                                                          Page 261
·1·   ·laying in my rack.· You know what I mean?                  ·1·   ·somebody say, "Yeah.· That's that Jonathan Taylor."· You
·2·   · · · Q· · So just so I'm clear, you weren't signed up      ·2·   ·know what I mean?"· That was charged on that murder."
·3·   ·for any classes at the time you were incarcerated that     ·3·   ·You know what I mean?· This and that.· And I've heared
·4·   ·you had to cancel because of the incarceration?            ·4·   ·[sic] too many times, and it's like I don't even want to
·5·   · · · A· · What do you mean "because of incarceration"?     ·5·   ·get out of the house anymore.· You know what I mean?
·6·   · · · Q· · Well, your answer to interrogatory number 22     ·6·   · · · Q· · Well --
·7·   ·indicates that, as a result of being arrested, you         ·7·   · · · A· · Somebody's always got something to say.
·8·   ·missed opportunities for education.                        ·8·   · · · Q· · Actually, I don't know what you mean, so
·9·   · · · A· · Not arresting, man.                              ·9·   ·that's what I'm trying to understand and ask you some
10·   · · · Q· · I'm sorry?                                       10·   ·questions about, okay?· Before you were arrested in
11·   · · · A· · Me being -- me hurting and going on and stuff    11·   ·2012, I need to kind of get your idea.· What was --
12·   ·came -- I -- I wouldn't be able to attend the classes      12·   ·before your arrest, in your own mind, in your own
13·   ·and stuff.                                                 13·   ·impressions, what was your reputation in the community?
14·   · · · Q· · And that's all I'm trying to understand, and     14·   · · · A· · My reputation in the community?
15·   ·kind of make it a little bit simpler.· You know, there's   15·   · · · Q· · Yes, sir.
16·   ·-- there's the possibility of me going and getting         16·   · · · A· · I really didn't even get out that much, for
17·   ·another degree someday, but I don't have anything          17·   ·real.· You know what I mean?· I mean, but there -- there
18·   ·planned, and then there's actually being signed up and     18·   ·was -- few people did know that.· I mean, I did use
19·   ·paying tuition and being ready to start the class and      19·   ·drugs, though, for real.· You know what I mean?· But it
20·   ·then I can't for whatever reason.· And that's all I'm      20·   ·wasn't like I was strung plumb out of nothing, but
21·   ·trying to determine with you.· So at the time of your      21·   · · · Q· · And what I need to know is since your charges
22·   ·arrest in 2012, were you about to begin some education     22·   ·were dismissed and you've been released from jail, have
23·   ·program?                                                   23·   ·you had anyone that has come up to you and said -- and I
24·   · · · A· · Before I got locked up?                          24·   ·need to know this person's name, not just, "I heard it
25·   · · · Q· · Yes, sir.                                        25·   ·in a store somewhere."· Can you point out to any person
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     68 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1020                                      262..265
                                                       Page 262                                                          Page 264
·1·   ·who has said, "Man, when you were in jail and all that     ·1·   ·would prefer to complete, but it sounds like the
·2·   ·was going on, I just thought you were a bum," or           ·2·   ·request to continue has -- is unfruitful, so I'll
·3·   ·something along those lines?· Has anybody that you can     ·3·   ·just reserve the right to ask the few I have left.
·4·   ·name to us indicated that their opinion of you went down   ·4·   ·Thanks.
·5·   ·during that time period?                                   ·5·   · · · MR. FARAH:· Licha Farah for Mike Broughton and
·6·   · · · A· · I mean, nobody going to be calling me a bum.     ·6·   ·the City of Barbourville.· Obviously, we've not
·7·   · · · Q· · Well, I -- and not -- I'm not trying to limit    ·7·   ·asked our questions yet, and we would reserve our
·8·   ·it to that word.· I'm just trying to understand in your    ·8·   ·right to continue to question the witness and ask
·9·   ·-- your reputation and standing in the community is        ·9·   ·questions concerning the claims against our client.
10·   ·alleged to have been damaged, and is there going to be     10·   ·Court Reporter, how much time is left?
11·   ·anyone that you will intend on calling in trial who can    11·   · · · COURT REPORTER:· You have one hour and 40
12·   ·say, "Beforehand I thought Jonathan had a great            12·   ·minutes left.
13·   ·reputation and now I think it's just really been           13·   · · · MR. FARAH:· Okay.· So obviously within that --
14·   ·trashed," something along those lines?                     14·   ·constraints of that, we would reserve our
15·   · · · · · ·MS. ROBINSON-STAPLES:· And I'm going to object   15·   ·opportunity to take the deposition completed at a
16·   · · · to that question.· I feel like that's getting into    16·   ·later date.
17·   · · · some attorney-client privilege as to who he may be    17·   · · · MS. KINCER:· This is Shawna Kincer and Cody
18·   · · · calling at trial.· We've disclosed potential          18·   ·Weber on behalf of Defendants Mark Mefford, Brian
19·   · · · witnesses who have information.                       19·   ·Johnson, Kelly Farris, Jackie Joseph, and Dallas
20·   ·BY MR. WILLIAMS:                                           20·   ·Eubanks, and likewise, we have not begun our
21·   · · · Q· · And I don't want to -- again, I don't want to    21·   ·questioning of the witness, the plaintiff Jonathan
22·   ·know about conversations you've had with your attorneys.   22·   ·Taylor.· We would like the opportunity to do that.
23·   ·I'm just trying to determine can you think of anyone who   23·   ·However, I understand that that's not going to
24·   ·has said they think your reputation is worse or lower      24·   ·happen today, so we want to reserve the right to
25·   ·because of what happened to you?                           25·   ·ask our questions at a later date.

                                                       Page 263                                                          Page 265
·1·   · · · A· · No.· Not now.· I mean, you know, this is         ·1·   · · · MR. WRIGHT:· Derrick Wright for Defendants
·2·   ·hitting me with so many questions.· I -- right off, I      ·2·   ·Jason York and Jason Bunch.· I have had the
·3·   ·don't -- I don't know, man.· Right off, I don't know.      ·3·   ·opportunity to do an initial cross-examination.
·4·   · · · · · ·MS. ROBINSON-STAPLES:· Jonathan, if you need a   ·4·   ·The rule provides for at least seven hours, which
·5·   · · · break, tell us, okay?                                 ·5·   ·has not yet been exhausted, so I reserve the right
·6·   · · · · · ·MR. WILLIAMS:· Actually, it's a good time to     ·6·   ·and any objections to ask any follow-up questions,
·7·   · · · take a break.· I'm just going to look over my notes   ·7·   ·especially at the times since our time limit is not
·8·   · · · real quick and see if there's anything else I have    ·8·   ·exceeded.
·9·   · · · for you, Mr. Taylor, okay?                            ·9·   · · · VIDEOGRAPHER:· Off the record at 5:44.
10·   · · · · · ·VIDEOGRAPHER:· Off the record at 5:21.           10·   · · · · · · (DEPOSITION SUSPENDED AT 5:44 P.M.)
11·   · · · · · · · · ·(OFF THE RECORD)                           11
12·   · · · · · ·VIDEOGRAPHER:· Back on the record at 5:41.       12
13·   · · · · · ·MR. FARAH:· Actually, why don't you start with   13
14·   · · · explaining what's going on?                           14
15·   · · · · · ·MS. ROBINSON-STAPLES:· Going through the line    15
16·   · · · of questioning that Jonathan just went through,       16
17·   · · · after several other hours of questioning has          17
18·   · · · severely affected him to the point where he is no     18
19·   · · · longer able to continue with questioning today.· We   19
20·   · · · have talked about it at length for the last few       20
21·   · · · minutes, and it's just not possible today.· We do     21
22·   · · · apologize for that, and, you know, obviously we'll    22
23·   · · · bring him back at your-all's convenience.             23
24·   · · · · · ·MR. WILLIAMS:· This is Jason Williams.· I had    24
25·   · · · just a few more questions left that obviously we      25
 Case: 6:17-cv-00084-REW-HAI   Doc #:
         The Deposition of JONATHAN   169 Filed:
                                    TAYLOR,      05/03/19
                                            VOLUME         Page:
                                                    I, taken     69 of 96
                                                             on March     - Page
                                                                        28,  2018 ID#:
                                        1021                                           266
                                                       Page 266
·1· · · · · · · · · ·CERTIFICATE OF REPORTER
·2· · · · · · · ·COMMONWEALTH OF KENTUCKY AT LARGE
·3
·4· ·I do hereby certify that the witness in the foregoing
·5· ·transcript was taken on the date, and at the time and
·6· ·place set out on the Title page here of by me after
·7· ·first being duly sworn to testify the truth, the whole
·8· ·truth, and nothing but the truth; and that the said
·9· ·matter was recorded stenographically and mechanically by
10· ·me and then reduced to typwritten form under my
11· ·direction, and constitutes a true record of the
12· ·transcript as taken, all to the best of my skill and
13· ·ability.· I certify that I am not a relative or employee
14· ·of either counsel, and that I am in no way interested
15· ·financially, directly or indirectly, in this action.
16
17
18
19
20
21
22· ·JESSICA VAN-TILBURG,
23· ·COURT REPORTER/NOTARY
24· ·COMMISSION EXPIRES:· 06/28/2020
25· ·SUBMITTED ON:· 04/16/2018
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 70 of2018
                                                                      96 - Page ID#:
                                       1022                             267

                  11:00 123:3         245:22             158:21 225:19
  Exhibits                                                                     3
                  11:09 79:8         2009 45:1          2012 30:25
                                      46:23,24           32:23 33:22
 EXH 1            11:30 79:10                                             3 79:18,20
                                      187:21             36:25 77:13
                  11th 84:22,23,                         158:24 159:13     188:6,12,13
 EXH 2                               2010 9:19,23,
                   24                                    177:12 180:3     30 9:15,16
 EXH 3                                24 10:9 11:2,6,
                                                         206:16,19
                  12 136:5 148:3,     14,23 12:12,18,                     30(d)(1) 110:14
 EXH 4                                                   209:3 220:10
                   6 152:21           25 13:10,13
                                                         234:3,4 235:12   300- 158:17
 EXH 5                                20:24 21:20,22
                  12:09 110:17                           246:11 257:1
                                      22:4,9,19,23                        300-some
 EXH 6                                                   258:15 259:22
                  12:23 110:19        23:6 29:24,25
                                                         261:11            158:12
                                      30:3,6 31:21
                  12:55 133:24        32:21,25 36:7     2013 257:20       30s 90:12
      $
                  12th 102:20         44:23 45:4,7,22                      91:16 208:5
                                                        2016 205:23
                                      47:3 48:19,23                       30th 205:25
 $100 158:17      17-cv-84 7:13       50:5 53:24
                                                         206:3,8
 $20 212:13       18 20:5,14,15       55:13,25 56:5,    2017 24:8         31 9:12
                   119:23 215:9       7,17 57:18 65:4                     37 189:9
 $25 212:13                           66:13,18 67:2,
                                                        2018 24:9
                   216:9,12,15,17
 $300 146:4        218:5,7            5,6,12 69:8,12,   20s 253:3         3:08 177:2
                                      24 70:15 71:1,7
 $698 82:8        19 123:19                             20th 123:5,20     3:24 189:14
                                      72:7,10,18
  83:17 84:5                          73:23 74:7,15,     124:21 135:14    3:26 189:16
                  1987 9:8
 $7,500 92:12                         24 75:2,5,8,11,   21 134:17
                  19th 123:6,21                                           3:35 196:5
                                      18,25 76:3,6,
                   124:2,4,22         15,23 77:8,11,    21st 123:25       3:36 196:7
      0                               23 78:4,5 80:4,    135:14
                  1:57 134:1                                              3:39 198:20
                                      15,19,21,24       22 242:3,12,13
 00091 111:2                          81:11 82:11        243:23 244:3     3:56 198:22
                        2             84:12,15 86:5      259:6
 009201 113:4                                                             3:57 200:3
                                      90:2,6,11
 009211 113:4     2 23:24,25          94:14,25 95:8,    223 54:24 95:9    3:58 200:5
                   58:14,16,17        13 98:15,17       23 9:21 71:1
 010433 155:23
                   68:7,15 188:5      99:2 100:17,24
                                                        25 212:14              4
 010450 155:23     204:8,12           101:15,16,17,
                                      24 103:23         250 121:4
 010479 62:19     20 81:11 115:18                                         4 111:18
                                      104:17 112:25
  63:25            121:6 123:12                         25973 58:7         112:19,21
                                      115:18 116:3
                   125:10 126:8,                                           188:9,14
 08 16:3 46:22                        118:7 121:6       25983 61:17
                   23 128:6 129:3,
                                      123:12,19                           40 264:11
                   15 131:1,5                           25985 58:7
                                      125:7,10 126:8,
      1            138:25 139:2
                                      23 128:6 129:3,                     45 111:11
                   212:14                               26 41:9,21 42:8
                                      15 131:1,5
 1 41:24 42:3
                                                         52:23 53:20      47 199:10
                  200 121:3           133:2,11
                                                         59:6 88:14
  59:5 88:14,16                       138:25 139:3                        48 202:13,19
                  2007 80:4,15,                          89:14 111:22
  257:20                              142:16 151:17                        203:18 204:1
                   19,21 81:11                           194:13
                                      186:18,23                            207:20,21,24
 100 60:8          84:12,15           221:19 222:22     28th 7:4
  191:12 215:4                                                            4:43 242:17
                  2008 35:6           223:25 224:10,
                                                        2:23 155:16
 10:05 41:16       44:25 46:20,21     13 235:10                           4:56 242:19
                   50:17 56:7 66:3    243:1             2:31 155:18
 10:19 41:18
                   76:25 80:11       2011 47:10,17      2:56 176:25            5
 11 57:23 116:3    81:3,14,21         57:18 116:5,11
  136:11 145:6     83:22 95:6         136:9 145:5                         5 115:1,2 188:4,
  188:19           192:11 206:14
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 71 of2018
                                                                      96 - Page ID#:
                                       1023                             268

  17 189:19         34:3,21 35:6      advised           alleged 121:1      Angela 43:3
                    36:1,2 45:15       112:11            256:10 262:10
 50 158:17                                                                 Angie 43:3
                    50:17 66:3
                                      affect 43:24      allegedly
 5:21 263:10        80:11 81:3,4                                           announce
                                                         232:13
                    189:7 192:11      affected 43:10                        164:16 238:5
 5:41 263:12        208:18 213:14      263:18           alleges 199:10
                                                                           answering
 5:44 265:9,10      215:6 216:19,
                                      affirm 8:5        alleging 256:6      76:25 107:9
                    21 217:13
                    245:22            afford 48:14      Allen 103:21       answers 8:22
         6
                                       49:14             104:24 197:1,2,    79:24 242:1
                   accidents
                                                         4,15               258:4 260:20
 6 42:2,7 80:2      217:14            afraid 202:17
  156:4            accurate 79:24                       allocate           anticipate
                                      afternoon
                                                         110:13 133:21      85:19,21
 698 223:3          189:2              200:8,9,20
                   accused 47:23       230:23           allowed 64:14,     anxiety
                                                         16 69:4            253:21,24
         7          93:3              age 20:5,17
                                                                            254:6,8,12
                   accusing            22:21 34:8,16    altercation
                                       37:25 84:19       106:2             anymore
 7 81:10            136:25
                                       222:11                               261:5
                   aches 17:19                          Amanda 7:11,
 70-med 178:12
                                      agencies           18 10:3,6,9       apartment
 750 84:6,8,9      Acting 32:4         190:20            11:5 26:18         13:14,15,18
  223:4                                                  27:5,14 28:13,     14:2,6,16,19
                   activities         agency 146:6
                                                         17,23 31:24        15:11,13 16:24
 759 84:7           124:25             159:16
                                                         32:3,15 33:4,19    39:17 40:4,5,8
                   activity 236:9     ages 20:13         72:17 75:4         54:16 74:10,11,
         8                                               86:11,22 92:18     20,22 101:11
                   actual 244:24      agoraphobia        101:6,9 121:10,    160:9 162:1
                                       253:19
 8 80:3 82:7       Adam 105:7                            12 127:7           212:20,21
                    235:23            Agree 44:14        128:23 129:3,      236:10,12,14
 800 204:8                                               21 130:20
  206:9            add 22:5           AHC 205:11                           apartments
                                                         145:21 184:15
                                                                            13:21,24 14:10,
                   addicted 52:4      ahead 171:21       226:6,16
                                                                            25 15:16 36:21
         9                             193:4 239:13     Amanda's
                   addition 24:25                                           38:23 39:1
                                       243:2 258:13      11:18,22           52:10 54:8,10
 9 80:13 81:9      additional                            125:12 133:6       73:23,24 74:7,9
                                      air 18:4
                    58:9 59:2 189:5                                         108:23 159:2
  82:7
                    245:15            airlift 18:2      Amber 36:15,
                                                                            161:17
 93 111:2                                                17 37:14,17
                   address 10:1,6     airlifted 18:7     38:8 39:2,24      apologize
 9:21 7:5           14:6,8,18,21
                                      alcohol 207:21     40:25 52:11        263:22
                    39:6,7,9,16                          89:16 103:18
                                       224:21                              Appalachian
         A         addresses                             136:21 143:21,
                                      Alex 221:25                           131:16
                    201:10                               24 144:1,10
                                       222:5,6           169:13,22         appealed
 a.m. 7:5          adds 22:5
                                      alive 21:7 23:9    171:16             214:13
 ability 35:11      158:18
  43:16 260:7                         all's 29:18       Amber's            appearance
                   admitting                             160:20 161:4       175:21
 Absolutely         210:9             all-the-time
  242:6                                256:13           ambulance          appearances
                   adult 201:1                           18:8,9             154:13 155:3,4
 abuse 255:4        218:15            allegations
                                       255:11           Amy 7:17           applies 201:23
 accident          advantage
  15:16,25 16:25    260:3             allege 252:23     andyou 122:16      appointment
  17:10,15 18:22                                                            214:23
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 72 of2018
                                                                      96 - Page ID#:
                                       1024                             269

 apprehended        81:10 83:16        250:5,7,15         24 200:5          barely 61:22
  117:19                               262:22             213:24 214:21
                   ass 166:16                                               Barren 180:18
                                                          217:6 221:6,17,
 approached                           audio 147:19
                   assault                                18 223:23,25      based 38:14
  146:19
                    105:18,20         August 116:5,       228:18 230:13      188:20
 approved           106:25 107:16,     11                 235:10 236:13
                                                          240:16 242:19,
                                                                            basically
  222:25            19 108:25
                                      aunt 11:16                             250:11
                    109:11,25                             21,22 245:21
 approximately                         13:16 25:3 26:3
                                                          247:8 263:12,     basis 210:4
  205:23 246:10    assistant           124:6 128:22
                                                          23                 213:17 214:17
                    173:10             134:20 193:8
 April 180:16                                            backed 166:19
                                       223:15                               bat 12:19 13:18
                   assuming
 area 9:22 19:12                                         background
                    110:11            aunt's 125:11,                        Bates 59:4
  21:15,16 37:20
                                       13,14 226:11,      201:1              113:16
  219:22           AT&T 69:15
                                       16
                                                         backing            bathroom
 areas 253:17      attack 253:19
                                      aunts 24:19         102:13             109:10 110:3,5,
 argument          attempt 191:14      25:8 26:11
                                                         bacteria            8
  127:20
                   attempted          automatically       192:23            Beach 178:22
 arguments          120:4              136:25
                                                         bad 15:15 18:3,
                                                                             180:20,25
  32:1                                                                       182:14,20
                   attend 254:18      automobile          4 20:8 29:8
                                                                             183:21 195:14,
 arising 256:7      259:12             208:18             83:24 213:13
                                                                             22 196:1,19,20
                                                          246:15
 arms 165:18       attending          aware 135:15
                                                                            beat 114:6
                    260:17             193:19            bag 17:11 52:1
 arranged                                                 189:6 191:12
                                                                             212:2
  110:13           attention          awful 148:5         207:15            beatings 47:24
                    139:10 182:19
 arrest 78:10,11                                         bags 217:10
                    184:14                                                  Becker 214:10
  146:16 158:7,                             B
  24 159:10        attorney 60:12                        Bailey 160:24      bed 124:7
  161:11,16         111:3 113:5       bacco 130:10        165:3 234:18,      246:15
  168:8 212:19      195:12 196:13                         19
                                      back 33:21                            bedroom
  239:5,6,7         201:24 214:5,8
                                       34:25 38:2        Baker 184:18        165:6,9,22
  259:22 261:12     242:22
                                       40:22 41:18                           166:1,2
                                                         bald 253:4
 arrested 15:2,    attorney's          44:22 48:16
                                                         ballpark 18:11     began 206:3
  7 28:16 30:17     210:19             63:2,24 64:12,                        215:5
  31:1 45:7 48:4                       15 69:4 71:5       30:1 55:18
                   attorney-client
  54:13 112:24                         76:7 79:6,10       134:10 162:4      begin 213:20
                    153:22,25
  118:23 159:17                        86:4 100:23                           223:21 258:10,
                    262:17                               banged 207:14
  161:13 220:10,                       102:21,24                             16 259:22
                                                          258:22
  15 246:18        attorneys           108:18 110:19
  256:25 259:7                                           Barbourville       beginning
                    27:13,20,23        112:11,17                             42:1 136:11
  261:10            28:2,14 29:2,3,    119:21 133:3       8:1 14:11 80:8,
                                                                             207:1
                    18 33:12,18,20     134:1,3 147:14,    25 145:2,12
 arresting
                    38:6,13,17 58:7    17 148:14,16       147:7,13          begun 264:20
  259:9
                    62:23 113:13       149:6 150:5        155:12 156:2
 arrests 220:8      141:13,23                             157:9 189:9       behalf 133:22
                                       155:18,20
                                                          191:4 225:21       264:18
                    153:11 154:2,6,    156:18 158:21
 arrived 118:15,                                          226:3 231:12
  16,17 225:23
                    10 155:22          169:16 174:11,                       belief 59:16
                    186:12 190:2,      13,17,22 175:9     233:7 242:3        79:25
  236:6,10
                    23 195:7           177:2,4 180:8,     264:6
 arrow 76:8         196:15,21                                               believed 213:7
                                       9,10 189:16       barefoot
                    197:4,11 198:8,    191:12,15                            bell 16:6,7
 asks 23:25         9,11,13 199:4,
                                                          166:14
                                       193:5 196:7,9                         19:14 21:18
  24:2 80:3,14
                    8,13,24 243:17     197:8,9 198:22,                       23:13 34:22
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 73 of2018
                                                                      96 - Page ID#:
                                       1025                             270

  119:2,3 146:2      22 139:3,16       133:16 198:18      4,5,6,8,10,13      24 97:2 108:19,
  157:13 158:4                         242:21 248:12                         21 114:21
                    Bob 105:1                            BS 102:17,23
  201:2,4,5                            263:5,7                               118:19 144:10
                     199:2
  220:16,20,21,                                          buggy 260:25        160:24 190:8,
                                      Brian 7:23
  22 231:22         body 192:24                                              13 193:1 232:7
  251:7,8
                                       264:18            Building 94:19      233:11
                    bond 31:10
                                      brick 61:23        bullshit 126:12
 belonging           168:21                                                 called 14:9
  67:17,24                            bridges 167:15     bullshitting        15:14 39:4
                    bonded 31:12                                             54:25 96:14
                                                          236:8
 Benadryl            221:6            briefly 42:14
                                                                             114:20 208:2
  207:8                                                  bum 262:2,6
                    bone 17:12,20     bring 146:4                            248:9
 benefits            248:12            263:23            bump 108:13        calling 52:19
  214:19
                    booked 167:21     bringing           bunch 7:21          96:12 163:5
 big 148:7           170:11,21,24      172:14             62:17 77:17        262:6,11,18
  177:24             171:7 174:1                          102:17,23
                                      broad 104:16                          calls 35:13
                                                          194:24,25
 bigger 61:17       booking            210:8                                 43:25 50:7,14
                                                          195:1,9 265:2      59:22 60:6,15,
                     171:24 172:13
 bill 223:11,12                       Brock 222:16,                          23 61:20 62:10
                                                         burglary
                    boot 165:19        17
 Billing 115:23                                           115:17 116:6,      63:17 65:5 68:9
  116:2,25          born 9:8 201:2    brother 13:3,4,     10,15,21           69:25 87:9
  120:11                               5,6 18:25 19:3,                       93:5,11 96:6
                    bothers 17:17                        bus 103:4           106:13 109:10
                                       8,19 20:1,15
 Billings 116:4                                           180:19             116:13 118:8
  117:1
                    bottom 42:2        26:7 37:6 70:18
                     62:19,21,25       72:14 75:7 94:1   business            131:18 140:24
 Billy 23:17         63:14 79:21       96:19,24 97:2      72:21 102:25       141:7
                     88:18 114:4       124:15 127:5                         calm 109:7
 birthdate 9:6                                           bust 233:11,14
                     163:24,25         128:22 160:20
 birthday            164:12 166:8,9    226:17            busted 30:10       camera 148:8
  123:24 134:19      240:19,24                            34:24 89:24        230:17
                                      brother's 23:7
 bit 10:18 58:4     bought 68:5        69:14,16,17       butt 191:20        camper 140:22
  138:11 144:14      211:15,16,20      71:8 72:1 76:13    192:10,14,22       141:6 142:2
  148:15 149:12                        95:24 161:4
                    bowl 108:16                          buy 49:6,9         cancel 259:4
  150:6 168:21
                                      brother-in-law      104:9,11          car 15:16,25
  188:16 200:18     box 78:11          99:10              211:24             17:15 45:9,15,
  212:25 259:15      112:10
                                      brothers 23:8      buying 104:18       24 46:1,2 49:19
 black 30:11        boxes 111:9                                              52:4 54:6 55:23
                                       37:3,18 40:11,     210:20,21
  146:21 156:22                                                              56:4,7,12,22
  159:4,6,7 160:1
                    boy's 68:4         16 89:16           211:3
                                       144:11                                59:16 60:1
  167:10,12,13      boys 97:21                           buzzed 175:9        63:10 64:10,11,
  230:2              98:12            brought 136:6,                         21,23,25 65:9,
                                       24 137:1                              11,12,13,14,23
 block 34:24        brain 35:8                                C
                                       163:24 232:8                          66:2,6,9,10
                     126:7
 blood 24:4,16                         255:7                                 67:7 68:7,8,15,
  176:10            brand 65:23                          C-A-R-N-E-S
                                      Broughton                              20,21 69:1
                                                          19:24
 bloody 162:22      Brandon            7:25 147:12,23                        75:4,8,10,11,
  165:24             26:22,23          148:22 149:17,    cable 223:11        16,17 81:24
                                       20 152:1 157:5                        95:3,5 99:20
 blue 56:4,7,12     Branson                              calendars
                                       229:2 230:1,9,                        130:13 135:8
  64:21,23,25        184:12                               215:3
                                       18 264:5                              137:13,17
  65:9,11,22                                             call 41:3 43:6      138:3,6,16,22
  66:1,6 68:15,     break 9:2,4       bruised 167:24
                     41:11,13,22                          54:12 67:20        139:4,16
  20,21 137:13,                                           96:2,5,8,15,21,    140:22 141:5
                     78:15 110:10     Bruner 143:1,
  17 138:2,6,16,                                                             142:1 145:16
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 74 of2018
                                                                      96 - Page ID#:
                                       1026                             271

  146:12,15         78:3 95:21         22 110:22,23      civil 27:14        92:24 118:6
  157:22,25         169:12 170:3,5     159:11 163:18      38:17             125:17 166:22
  166:19,20         171:12,17,22       177:12,16,20                         238:21
                                                         Claiborne
  189:7 191:20      172:4,14 174:6,    180:4 181:25
                                                          221:10,14        co-plaintiff
  203:13 206:14     11,13,14,20        220:11 261:21
                                                                            226:7
  207:14 213:13     177:22 178:3                         claim 245:3
                                      charging
  216:20 258:22     179:17 181:16                                          coat 150:9,10
                                       118:21 152:7      claiming
                    183:11,12,13,                                           156:22 157:1
 card 223:12                                              189:2,24
                    14,19             Charlie 117:1                         230:12
                                                          225:10
 Cardinal                              120:11
                   cellmate                                                Cody 264:17
  208:21,22                                              claims 194:12
                    178:22,23         Charlotte
  217:23,24,25
                    181:6,7
                                                          244:6 264:9      coerced
                                       219:8
  246:3                                                                     195:15
                   cellmates                             clarify 83:11
                                      check 82:8,20
 care 101:7,25                                                             coffee 40:20
                    170:10 171:12      213:16,18,20      class 259:19
  103:24 190:3                                                              41:4
                    178:17             217:7 223:2
  192:4 221:7                                            classes 258:10
  251:19 260:18,   Center 167:8
                                       252:12                              collect 117:24
                                                          259:3,12
  19                                  checked             260:17           colored 59:1
                   Chad 218:11,
                                       192:20 248:9
 Carnes 19:21,      13                                   Clay 102:18       colostomy
  22,23 20:2,3                        chest 167:13        190:16 252:8,9    17:11 52:1
                   chance 41:22
  21:12 23:16,17                                                            189:6 191:12
  26:3 43:3
                    58:9 59:1         Chicago 111:8      clean 40:4,5
                                                                            207:15 217:8
                    183:16 189:18
 Carolina 219:8     191:9 225:16
                                      child 35:25        clear 108:5        248:13
                                       181:17,20          111:11 151:9
 cars 66:13,14
                    243:23,25                                              commit
                                       215:8,13           244:21 251:17
                    244:22                                                  116:15,21
  67:24 75:23                                             259:2
                   changed 253:6      children 11:18
  159:16,21,24                                                             committed
  160:4 162:6
                                       26:9 27:3         client 113:21
                                                                            115:17 116:11
                   characterizati                         153:23 264:9
  166:18                              children's                            195:9
                   on 239:23
 case 8:14 27:5,                       131:16 138:7      clients 133:22
                                                                           communicatio
                   charge 31:5,18
  23 37:23 89:7                       chopper 18:4       clinic 194:4      n 38:16 184:7,
  168:21 177:9      92:22 108:25
                                                          205:7 206:2,4     20
  182:2 220:15      116:6,9,10        chose 260:10
                                                          254:25
  225:11 239:15     169:5 182:4                                            communicatio
                                      Christy 184:12
  241:16            221:12                               clip 61:15        ns 33:11,12
                                      church 125:4,       156:18            196:14
 cases 82:21       charged 31:7
                                       5,6,7 132:21,22
                    92:20,25 94:5                        close 25:16       community
 Casey 37:11                           133:3,4,5
                    105:18,20                             26:9,13,17        216:5 217:20
 cash 119:17,19     107:16,18         cigarettes          134:11 139:4      260:23 261:13,
                    109:13,15,21,      117:18             191:12 253:16     14 262:9
 catch 118:3        25 112:24
  160:23 164:8      113:24 120:3
                                      circuit 23:22      closed 175:10     company
  167:7             168:16 169:4      citation           closet 162:18,     160:16 235:25
                    170:8 180:13                                            236:3
 caused 45:9                           106:11,12,16       24 163:9,10,13
                    261:2              110:23 111:15      164:13 165:10    Compared
  215:21 249:2,9
                                       112:7 239:15       239:19,22         62:13
                   Charger 160:1
 causing
  112:12           Chargers           cities 160:1       clothes           complaint
                                                          119:12,15         199:10,19
                    159:25            city 8:1 29:13
 cell 69:8,11,24                                          184:8
                                       146:13 159:19                       complete
  71:6,8,10,15     charges 15:2,7
  72:1,17,23,24     28:7 31:2 45:8
                                       166:19,21,24      clown 97:21        14:23 189:1,23
  76:5,15,21,22                        219:23 233:7       98:12             264:1
                    48:5 93:10
  77:1,7,10,18                         239:11,12
                    106:25 107:2,                        clue 22:18        completed
                                       242:2 264:6
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 75 of2018
                                                                      96 - Page ID#:
                                       1027                             272

  264:15           conversations      could've 45:17     court 7:4,9 8:4,   cross-
 complex 14:7,
                    29:17 33:19        97:4 131:9,13      9,17 10:1         examination
                    92:15 172:2        149:11 195:22      14:22,25 39:13,    265:3
  19 15:13,23
                    195:7 255:21       258:17,19          15,21 40:6
  39:17 160:9
                    262:22                                52:10 54:9        crossed 104:5
  236:14                              counsel 7:14
                                                          74:12 107:21      cruiser 157:12
                   cook 39:25          23:18 27:8 33:8
 Compound                                                 116:19 154:13,
                                       113:18 153:5                         Crump 177:7
  115:19           cooking                                16,17 155:2,3,4
                                       155:10 189:20                         199:6
                    108:15                                159:1 170:18
 concrete
                                      counseling          175:21 184:4      cuffed 240:12
  215:17           cooperating                            190:10,11
                                       90:15 254:17,
                    150:13 239:21                                           cup 40:20 41:4
 condition                             18 255:2,4,5       200:14 202:12
  132:13 252:12    cop 117:14                             264:10,11         cussing
                                      counselor
                    145:16 146:21                                            168:17
 confessed                             127:18 254:16,    court- 176:3
                    157:22 160:4
  183:2                                22 255:20                            custody 14:25
                    166:18,19,21                         courtesy
                                       256:2,11                              28:7 158:6
 CONFIDENTIA        230:2                                 111:10
                                      counter 109:18                         163:12 177:11,
 L 203:2 212:15    copies 58:9,                          cousin 26:14        23 181:24
 confined           10,24 59:2        counties 201:6      86:11 127:7        192:5
  253:16            111:4 112:1                           143:9,11,12
                                      county 7:11         145:20 147:6      cut 52:5 107:8
                    113:18
 connection                            16:5,6 19:12,14
                                                          185:3 226:6       cycling 180:8
  138:3            cops 108:17,        21:17,18 23:11,
                    19,21 110:6        13 102:18,19,     cousins 24:19
 consistent         117:16 120:21      22 118:24          26:10,13                  D
  189:4             162:7              119:2,3 146:2
                                                         cover 44:12
 constraints                           147:10 157:13
                   copy 111:12,                           207:17            dad 37:19,20
  264:14                               158:4 159:25
                    14,15,19,21
                                       162:16 167:8,     covered            dad's 19:7
 consulted          112:7 242:4
                                       17 168:5,9         224:10 225:3       20:10,16 21:11
  249:1            corner 35:3         169:2,3 171:10,    233:6              23:17 26:4
 contact 161:20     148:8              11 174:12,19
                                                         covers 137:20      dad-and-son
  171:13                               175:25 176:12,
                   correct 48:6                                              21:5
                                       13 177:16         crazy 114:17
 content 154:19     53:6 76:16
                                       179:10,20                            daddy 144:11
                    80:18 202:22
                                       180:3,8,12,18,
                                                         create 24:16
 continue 30:5      206:10 208:3,                                           daggone 126:2
  47:9,17 89:13                        19,21,24          Creek 38:23
                    13 214:15                                                127:9 160:6
  188:21 200:13                        183:12 184:2,3     39:4
                    220:8,12,19
  209:7,11                             190:16 194:3                         daily 48:12
                    221:2 225:21
                                       200:11 201:2,4,   Cricket 55:9        49:25 50:3,12,
  263:19 264:2,8    226:8 228:6,22,
                                       5 217:5,20        crime 116:11        22,25 51:1
 continued          23 233:2,7
                                       220:18,21,22       148:3 149:2
  184:5             236:18 237:3
                                       221:1,15 225:2
                                                                            Dallas 7:24
                                                          152:18 153:3
                    239:18 244:11                                            30:21 159:8
 continuing                            231:21,22          155:4,8,11
                    252:18,25                                                163:16 164:5
  17:14                                248:17,18          210:11
                    260:8                                                    238:20,24
                                       250:24 251:2,5,
 contracts         correctly           6,11 252:6,8,9    crimes 94:5         239:8,9 241:1
  94:19                                                                      264:19
                    208:12 228:11
                                      couple 8:17        criminal 27:25
 control 16:16                                            28:14 33:18       damage 244:7
                   cost 48:15,18       32:1 79:5 95:15
                                                          38:18 110:22
 convenience        210:14             99:18 156:16                         damaged
                                       161:22 170:12      153:1 154:1,21
  263:23                                                                     262:10
                   costing             198:25 207:18
                    212:12,21
                                                         criticism 228:3    damages
 conversation                          212:9,10
  29:12,16         Cougar 66:1         215:15 225:1      crooked 52:1        188:24 189:2,
  232:22                               247:20                                23 194:13
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 76 of2018
                                                                      96 - Page ID#:
                                       1028                             273

 Daniel 179:16       131:6 134:5       defendant           20,25 58:22       directed
  180:20 181:1,5     139:2,5,24         79:15 114:5,19     59:5 63:1,7        242:23
  182:16 183:23      140:22 141:5       153:15             76:17 83:5
                                                                             directing
  196:24             215:23                                107:4 108:6
                                       Defendants                             250:19
                                                           111:7 130:7
 date 29:22 48:4    dealers 140:15      7:20,22 264:18
                                                           133:15 188:18,    directly 142:7
  101:25 103:24                         265:1
                    death 212:2                            23 194:6 265:1     152:9
  113:1 184:4
                     215:2 219:1       defense 28:14
  234:1 264:16,                                           describing         dirty 240:13
                     253:2              154:2,22 197:4
  25                                                       109:21
                                                                             disability 82:8,
                    deceased           degree 109:12
 dated 57:17                                              description         12,19 83:13,17
                     233:2              116:6 259:17
                                                           42:20 189:2,23     84:1,4 192:6
 dating 29:24
                    December           delay 249:2,8                          213:4,5,9,11,
  33:20 57:2                                              desk 173:2
                     9:19,24 10:9                                             15,21 214:9,11,
  235:7                                Dement 26:1,3
                     11:2,6,14,23                         details 135:15      17,19 215:6
 daughter            12:12,18,25       denied 214:12                          222:23 246:21
                                                          detective
  99:19              13:10 21:20,22                                           247:7
                     22:3,9,19,23
                                       deny 105:17         140:6 144:21
 daughters                                                 147:3,20 149:2,   disagreement
                     29:24 30:3,6      denying
  103:10                                                   10,17,23 155:7     106:3,4
                     31:21 32:21,25     214:22
                                                           157:4,5,9
 Davis 143:12        36:6 45:4,7,22                                          disclosed
                     50:5 55:13        department          158:23 159:3,9
                                                                              262:18
 day 7:4 16:2,3,     56:4,17 65:4       30:13,21 145:2,    168:5,10,14
  18 49:12,14
                     66:13,18 67:2,     12 146:7 147:7,    169:21 171:3,6,   Disclosure
  51:25 83:23                           9,13 155:12        13 172:3,11        42:9 194:14
                     6,11 69:8,11,24
  91:1,7,8 118:21                       156:3 157:9        173:17 174:10,
                     70:15 72:7,18
                                                           23 175:24
                                                                             disclosures
  119:13,21                             166:25 226:2,3
                     73:22 74:7,15,                                           41:9,21 52:23
  122:25 123:11,                        228:5              176:20 177:19
                     24 75:2,4,8,11,                                          53:21 59:6
  13,16,18,19,20,                                          195:25 196:12,
                     18,25 76:6,15,    departments                            88:14,15 89:14
  22 124:21,25                                             22 198:7,14
                     22 77:8,11,23      226:15                                111:22 113:10
  126:3 127:17,                                            199:3,8 228:12
                     78:3 80:4,15,
  22 128:25
                     19,22,24 81:11    depose 202:8        229:3 231:5       discovery
  129:2,6,8,15,25                                                             58:25 78:15
                     84:12,15 86:5     deposition 7:7     Detention
  130:2,9,20,25                                                               111:22 155:22
                     90:2,6,10          8:15 110:12        167:8
  131:2,3,5,7,14                                                              210:7
                     94:14,25 95:8,     153:16,18
  132:10 134:9,
                     13 99:2 100:17
                                                          determine
  16,18,25 135:2,                       201:18 203:5       211:19 212:4
                                                                             Discovery's
                     101:24 103:23      207:19 210:8                          210:8
  7,9 146:24                                               250:11 259:21
                     104:17 115:18      264:15 265:10
  158:13,14,17
                     116:3 118:7
                                                           262:23            discuss
  185:13 216:25                        depositions                            201:23 202:16
                     121:6 123:5,6,                       diagnosed
  234:3 235:20,                         111:8 112:1
                     12,18,20,21                           35:22 253:20,     discussed
  22                                    188:20
                     124:22 125:7,9                        23                 202:2 217:17
 days 107:20         126:8,23 128:6    depression                             250:4
                     129:3,15 131:1,                      difference
  109:12 115:17,                        254:8,12
                     5 133:2,11                            213:13            discussing
  21 131:8
  167:22 174:22      134:17 138:25     deprived           differences         221:12
  203:20,21          139:2 151:17       191:1,4,7          253:11            discussions
  212:8              186:18,23         deputies                               201:24 250:12
                     221:19 222:22                        digital 113:20
 daytime 147:1,                         159:25
                     223:25 224:10,                       dip 230:8          dislocated
  2 160:13           13 242:25         Derek 200:11                           17:12,20
 dead 9:18                              224:24 225:4,     diploma 187:8,      207:15
                    decided             10                 14,17
  115:18 121:6,      202:21                                                  dismissed
  16 123:5,12,18,                      Derrick 7:20       DIRECT 8:10         168:21 261:22
  20 124:22         decision            8:12 57:5,9,10,
                     260:12
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 77 of2018
                                                                      96 - Page ID#:
                                       1029                             274

 dispositive        door 30:10          208:2 210:10     Elliot 7:16,17    Eric 222:14,15
  80:22              35:3 37:4 77:13    223:19 240:1,5    41:7 171:1,5
                                                                           Ernstein
                     89:23 147:17       255:4             173:24 176:22
 District 7:12,                                                             171:1,5 173:21,
                     161:22,24
  13                                   drugs 46:5,14,    emergency          24 174:16
                     163:9,10
                                        19 86:9,12        216:14 217:3,
 DNA 176:3,17        164:14,19                                             Escoe's 54:25
                                        87:8,13,23        16
                     166:11 172:25                                          55:2 63:16
 doctor 17:13                           88:3,24 89:10,
                     173:13 175:10,                      employed 22:7
  43:18 190:25
                     13 181:23
                                        17 90:6,10,23                      escort 175:2
                                                          81:3 187:3
  191:6,25                              91:11,13
                     184:10 215:22                                         escorted
  192:17,18
                     238:1
                                        104:18 142:15    employees
                                                                            175:8
  193:25 204:23                         208:7 224:9,14    194:24
  205:1,4 206:8     door's 37:5         243:1 261:19                       escorting
                                                         employment
  208:24,25                                                                 172:11
                    doubt 95:14        drunk 109:6        80:3
  209:20 218:16,
                                        167:21 174:21                      establish
  17 219:7 252:2,   downstairs                           EMS 17:22
                                        186:8                               241:9
  7,11 253:23        15:17 16:24
                                       duplicates        encounter
  254:1              54:7 164:12                                           estimate 50:4
                                                          109:17 232:1
                     241:10             155:24 156:14                       179:6,22
 doctor's 70:3
                    dozen 76:18        Dylan 20:2        encountered
  191:14 214:23                                                            estimated
                                                          225:1
  249:6              162:4                                                  21:23
 doctors 193:19     dozens 107:10           E            encounters
                                                                           et al 7:11
                                                          232:3 233:16
  247:10 248:8,9,    177:24 178:6
                                                                           Eubanks 7:24
  15,25 249:12
                    drank 207:21       E-TOWN            end 18:7 44:25
  252:1                                                                     30:9,21,24
                                        135:12            53:15 118:21
                                                                            159:8 163:16
                    drawer 172:25                         175:3 180:8
 doctors' 94:19                        earlier 64:6                         164:5 200:11
                                                          207:1 212:15
                    drinker 224:22      79:23 90:5                          224:24 225:4,5,
 document                                                 246:8
                                        195:19 208:1                        10 238:21,24
  41:20 79:2        drive 64:10
  111:1 113:13,                         223:20 224:25    ended 18:5         239:8,9 241:1
                     66:22,23 67:24
                                        225:18 233:23     30:18 76:12       264:20
  20,23              68:21,24,25
                                        235:10,25         102:13 121:22,
 document's
                     69:5,7 70:13                                          evaluated
                                        238:8 240:4       23 174:5
                     75:15,16 88:6                                          215:4 249:23
  62:18                                 242:23 243:8      185:25 192:19
                     97:5
 documents                              246:20                             evaluation
                                                         enforcement
                    driver's 67:9                                           219:3
  58:6 62:17                           early 204:15       118:14,19
  79:14 111:9       drives 132:25       225:19 253:3      137:12 140:15    Eve 105:7
  153:17,23                                               162:1 186:7,10    235:23
  154:20 194:12
                    driveway 69:3      Eastern 7:13
                     160:12                              enormous          evening 132:1
 dollars 158:12,                       education          244:10            236:1,6
  18
                    driving 16:7        258:5,6 259:8,
                     67:16 69:3         22 260:4         enroll 85:6       events 35:11
 domestic            70:11,12 97:23
  109:11                               effects 43:24     enrolled 85:4     eventually
                     111:11 221:4
                                                          206:1 258:16      158:6
 Donna 21:11,       dropped 84:20      efforts 191:16
  13 26:7 55:6                          192:7            enter 117:2,8     everybody's
                     106:24 107:20,
                                                          161:20            95:23 181:25
  60:12,20 61:1,     22 115:4 116:8    EHC 205:8,10,
  10,19,24 62:8      117:6 187:14       12,13,18         entry 117:7       ex-old 241:10
  64:1,16 67:17                                           190:9
  78:3,7 91:10
                    drove 67:20        electricity                         ex-sheriff
  93:14,17,19
                     162:14             223:11           episode 109:3      163:15
  97:17 99:13       drug 23:2 51:4     elementary        ER 216:22         exact 16:2,3
  100:14 142:17,     89:5 90:17,21      34:10,12,13,16    217:5
  18                 140:15 162:18      35:1
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 78 of2018
                                                                      96 - Page ID#:
                                       1030                             275

 EXAMINATIO                            262:16           finishing 85:19    13 51:9 52:16
 N 8:10 200:6            F                               258:6             55:14,24 56:1,
                                      felt 213:7
                                                                           20,23 59:22
 exceeded                                               firm 113:10
                    fabricated        female 36:14                         60:3,6,14,23
  265:8
                     195:15            184:11 208:25    fists 114:7        61:18 62:10
 exchange                                                                  63:17 64:2,22
                    face 82:23        females           fix 191:15         65:5 66:7 67:18
  170:9 171:2,6
                     148:11 163:11     184:23
  173:16                                                fixed 17:21        68:9 69:25
                     195:3 229:7      fight 239:24       150:4             71:17 72:2,8
 Excuse 128:3                                                              73:10,18 74:1,
  134:6             faces 98:12       fighting 217:6    flanges 217:10     17 77:19,25
                    facing 28:7        219:1                               82:13 85:22
 exhausted                                              flashlights
  265:5             fact 151:14,25    figure 16:17       165:23            86:24 87:9,14,
                     202:12            82:9 84:5                           24 89:12,20
 exhibit 41:24                                          flat 128:10        90:18 91:2,14
  42:3 58:14,16,    factor 18:21      figured 147:18                       93:5,11 96:6,22
                                                        floor 108:18
  17 59:3,5 63:3     178:16                                                98:3 99:3
                                      filed 126:13       162:19 165:13
  68:7,15 79:18,                                                           104:12 105:19
                    facts 38:14        214:11,12,18      240:2,6
  20 88:14,16                                                              106:9,13,18
  111:12,18,19       195:7,13,25      files 38:1        floors 35:8
                     199:2,6,12                                            115:19 116:13,
  112:19,21                                                                18,22 118:8
                     241:16           fill 200:22       foggy 18:5
  113:15,21                                                                122:7 123:7
                                       239:13 251:11
  115:1,2 156:4     failed 146:3                        folks 202:11       126:5,18,24
  188:5                               filled 138:9       211:20 212:6      127:23 128:7
                    fair 9:4 12:7      160:10            213:8,9 226:14
 exhibits 58:11,                                                           131:18 135:22
                     36:7 61:9                           236:3 251:20
  24                                  finally 48:1                         136:18 137:4,
                     68:11,13 202:7                      257:17
                                       76:11                               14 139:6 140:2,
 exited 175:1        205:24 236:25
                                                        follow 172:15      24 141:7
                     239:22 240:10    financial 80:14
 expect 111:9                                            200:16            171:19 198:1
                     245:5 260:12      81:10 83:16                         250:10 251:18
 expense 213:1      fall 34:20                          follow-up          258:12 260:11,
                                      find 113:20
                     108:11                              265:6             15
 expenses                              163:1 165:10
  223:9             familiar 76:10     183:1 229:15     food 84:11,12,    forms 251:12
                                       237:16,19,21      13                257:12
 expensive          family 10:18,21
  210:10             20:8 23:10       fine 12:8 16:4    fool 20:7         forward 111:25
                     24:23 52:11       19:18 20:13
 expert 176:12,                                         force 114:12      fought 214:4
                     124:1 135:3,5     44:18 101:23
  13 194:8                                                                 246:21
                     144:10 218:4,7    113:12 122:23    forced 117:6
 explain 171:20      257:10,11,15      154:3 159:10                       found 9:18
                                       181:5 202:25
                                                        forearms
 explaining                                                                103:1 115:18
                    Farah 7:16,25      229:16 242:16
                                                         151:8
  263:14                                                                   121:6,16 123:5,
                     59:5,7 63:1
                                      fines 31:20       forget 119:10      12,18,19,20
                     242:4 263:13
 expressed                             146:3 220:17
                                                         257:6             124:21 131:6
                     264:5,13
  255:10                                                                   134:5 139:2,5
                                      finger 87:4,12    forgot 221:11
 extend 111:10      Farris 7:24                                            140:22 141:5
                     264:19           finish 8:18       forgotten          163:1 183:4
 extent 35:14                          84:23,24 85:17
                                                         215:21
  46:7 56:2 60:24
                    farthest 180:18                                       Foundation
                                       107:5,9 195:13   form 10:7,11       12:14 32:10
  137:21            February 24:9      258:18            11:7 12:2,14      46:6 48:9
                     145:5,8 159:13
 exterior 67:23                       finished 18:18     32:10 33:6        49:10,15 50:13
                     247:22
                                                         35:13 41:1        52:17 56:2,20,
 extra 165:6                           84:22 176:22
                    feel 153:12        177:6 189:13
                                                         43:25 46:6        23 60:3,14
 eyes 114:6          238:3 253:12      198:25 218:20
                                                         47:11 48:9,20     61:18 63:20
  167:15 184:6       258:21,24                           49:10,15 50:7,    64:2,22 67:18
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 79 of2018
                                                                      96 - Page ID#:
                                       1031                             276

  73:10,18 77:19     30:11              18:11 19:15,17    grandparents       hair 150:6
  86:24 87:14                           23:15 28:5 38:2    23:9 25:2          253:4
                    future 111:25
  89:12,20 90:18                        42:20 51:23
                                                          grandparents'      half 42:2 72:12
  91:2,14 96:23                         57:7 69:23
                                                           120:1              162:3 180:17,
  98:3 99:3              G              70:4,9,10,14
                                                                              18 215:1
  104:12 105:19                         73:8,16 75:22     grandson 99:9
                                                                              258:20
  106:9,18 123:7    gabapentin          80:10,21
                                                          granted 176:10
  136:18 139:6       204:3,5 206:9,     111:23 117:5                         half-brother
  171:19             13                 119:7 158:13,     great 262:12        18:25
                                        14 169:20
 four- 97:25        Gambrill                              grocery            hall 29:13
                                        190:15 206:13
                     218:11,13                             260:24
 four-wheel                             210:3 212:5                          Halloween
  69:7 70:13        gaps 200:22         230:9 244:7       groggy 204:20       98:10
  97:22 98:14
                    garage 60:4,9,     giving 208:14      ground 8:17        hallway 150:4
 four-wheeler        12 61:5,17,19      214:25 232:10                         152:12 157:6
  98:11                                                   group 42:7
                     62:4,9 98:11      glance 183:17       97:22,23 98:2,6   hammer 144:4
 fourth 109:12      Garland 37:11                          164:1 221:22
                                       glass 171:8                           hammering
                     160:21 165:2                          222:7 255:6
 frame 11:2                             175:14,15,16                          174:7
  33:7 36:7,10,23    222:5,6 234:23,                      growed
                     24                glasses                               Hampton 7:6
  55:4 56:18                                               160:21,25
                                        166:21
  57:17 80:10       gas 75:22                              161:1             hand 8:3 41:20
  159:13 180:2,                        good 41:14                             58:6 63:11,24
  15                gave 140:5          43:18 67:13,14,   guard 173:4
                                                                              111:1,2 112:20
                     153:19 183:2       15 94:13           174:8
                                                                              151:4,23
 free 223:10         184:15 197:16      144:18 166:10     guards 170:12       155:21 230:6,7
 frequently          228:12 229:21      185:18 197:18      175:7,12
  222:20                                200:8,9 209:23                       handcuff
                    GED 22:16                              176:13
                                        231:13,15                             162:11
 friend 10:17,       85:1,4,6,18,21                       guess 32:22
                     258:19 260:7,      253:5 258:21                         handcuffed
  18,21 37:3,12                                            41:5 49:19 71:2
                     13,17,19           263:6                                 108:17 176:14
  135:8 160:21                                             142:15 223:8
                                       Goodness                               240:16,18
  222:5             genealogical
                                        174:6             guessing
 friends 32:24       24:17                                                   handcuffs
                                                           77:20 125:19
                                       goods 119:17                           146:7 163:21
  37:14 40:12       general 221:19                         133:12
                                                                              164:10,11
  96:17 132:17,
                    generally          government         guilty 31:6
  19 221:22
                                        214:18                               handicapped
  222:7,19           219:17,18,20                          116:5,11,15
                                                                              15:18
                    Georgia 94:21      grabbed 184:9      gum 230:9,10
 front 79:13                                                                 hands 107:23
                                        230:4,5 241:3
  82:23 106:16      get along                             gunpoint            109:17,24
  145:16 148:6       63:25 142:9,12    grade 218:20        117:16 120:19      110:7 114:12
  157:11,24                                                                   150:24
                    get- 134:22        graduate           guy 102:1
  164:1 170:10,
                                        84:17              103:3,25          handwritten
  12 188:5          get-go 115:3                           166:19 170:14      112:10
  194:11 242:5       211:5,13,14       graduated
 full 9:6 14:21,     214:22             22:13 187:20,     guy's 116:24       hang 40:12,23
                                        23 188:1                              222:20 235:11
  22,24 17:9        getup 167:10                          guys 110:12
  18:25 36:21                          grandbabies                           hanging 89:22
  38:23 39:4,5,     girl 235:7,22       11:17                                 222:2 235:13,
  10,13,15,21                                                  H
                    girlfriend                                                20
  40:6 52:10 54:9
                                       grandkids
                     161:4 165:3        88:4,12 124:20                       happen 34:15
  74:11 159:1                                             habit 132:14
                     232:4              128:22 129:21                         170:10 264:24
 full-faced                                               habits 125:22
                    give 8:5 9:7
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 80 of2018
                                                                      96 - Page ID#:
                                       1032                             277

 happened           healing 192:18     highway 54:24       230:13             160:17 164:4,
  16:10,15,21                           95:9                                  23 215:22
                    health 192:4                          hook 78:10
  34:18,20                                                                    226:11,12,16,
                                       Hill 208:21,22
  106:23 107:3,     hear 57:8 93:7,                       hope 111:25         24,25 227:6,9
                                        217:23,24,25
  14 108:4 109:3     9 114:14                                                 228:4 233:1,17
  122:3,10,14,15
                                        246:3             hose 192:21,25      261:5
                     121:19 122:14
  134:11 136:10      137:13 138:15,    hip 207:15         Hoskins 7:11,      housed 102:22
  138:12 165:14,     18 139:3                              18 10:4 11:5
                                       history 23:2
  15 169:8           141:25 142:7                          26:18 28:13,23    household
                                        44:10 251:20,
  170:11 235:19      164:18 186:4                          29:17 31:24        124:19 127:5
                                        22
  246:24 262:25      197:15,19,22                          32:3 72:17 75:4
                                                                             housing 223:5,
 happening                             hit 16:14 34:23     86:11,22 92:18
                    heard 86:18                                               9
                                        105:11,17          121:10 129:3
  106:17 173:24,     93:23 105:3
  25
                                        106:7 109:11       130:20 184:15     how'd 75:20
                     122:1,2,9,16,24
                                        144:3,6 161:23                        173:14
 happy 27:10
                     134:4,13                             hospital 17:24
                                        215:17 223:4
                     135:13 138:25                         18:14 82:2        HUD 212:23,24
                                        236:11,15,16
 hard 8:23           140:6 141:10,                         91:12 187:22
  35:19 82:22        16 142:5
                                        258:22                               hundreds
                                                           194:4,5 206:12
                                                                              178:6
  85:11,15,17        164:14 169:18     hitchhike           215:10 216:5,
  92:13 122:21       184:17 186:5       75:21              12,20             hung 185:9
  123:8,9 125:1      197:3 198:5,16                                           221:23,25
  130:14 144:17      224:24 225:7
                                       hitting 165:20     hospitalizatio
  153:20 200:14      253:18 261:24
                                        258:23 263:2      ns 216:25          hurt 213:14
  205:4 232:10
                    heared 57:21       hold 147:15        hospitalized       hurting 259:11
                                        167:21             215:12,25
 harm 260:22         91:23 164:19                                            husband 42:21
                                                           216:3
 Harrogate
                     261:3             hole 34:24
  219:24 220:1      hearing            hollering          hospitals
                                                                                   I
                     122:18,20                             217:19
                                        89:25 120:16
 hate 56:9
                     138:1 144:18       121:3 165:21      hour 264:11        ibuprofen
  115:15
                     174:1,2,4                                                204:8 206:9
 hated 32:7                            home 11:15         hour-and-a-
                    Heather 33:15       12:12,13,17,25                        207:6
                                                          half 231:13,15
 He'll 79:1          184:25 185:24      13:10,13 14:20                       idea 12:8
                     186:6,9,13         35:2 52:15        hours 131:17
 head 8:23                                                                    194:20 261:11
                                        55:12 60:4 62:2    133:23 202:13,
  33:24 34:2,5,6,   heavy 90:17,20                         19 203:18         ideas 212:6
                                        72:25 73:4
  11,23,25 35:5,     91:8                                  204:2 207:21,
                                        74:25 78:8                           IDENTIFICATI
  20 43:10                                                 24 231:13,14,
                    held 120:18         100:21 117:2,8,
  112:12,17                                                15 263:17         ON 42:3 58:17
                                        12,20,24
  132:6 133:14      helped 214:8                           265:4              79:18 112:21
                                        118:13 129:17
  144:4 150:5                                                                 115:2 156:4
                    Helton 103:21       130:9 131:16,     house 12:1
  200:14 215:14
                     104:24 197:1,2,    25 138:7           35:3 54:15,17,    identified
 headaches           5,15 199:11        140:23 141:6       23 55:2 60:25      80:17 199:19
  207:12                                142:22 172:23      61:23 72:13,15
                    Hey 144:13                                               identify 7:14
                                        175:9 237:17       73:3 78:9,11
 headed 132:7                                                                 52:25 62:17
                    hid 165:7 237:5                        88:3,12 89:23
  145:16                               honest 20:8
                                                           95:11,12,13       illegal 210:9
                    hide 150:12,14      76:24 85:16
 heading 79:17                                             100:12,14          224:9,14 236:9
                     164:13 165:8       97:9 152:20
                                                           120:14 124:8       243:1
 heal 191:18         237:8              160:7 195:4
  192:12,15                             224:2 243:6        125:11,12,13,     illicitly 46:5
                    hiding 162:24       249:6              14 129:10,12,
  246:7,22
                                                           14 130:4,21,24    impair 35:10
                    high 22:15         hood 150:11
 healed 192:9                                              132:10,11
                     49:22 84:17                                             impairs 43:16
  246:12                                151:23 229:23      135:4 158:25
                     187:8,14,16
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 81 of2018
                                                                      96 - Page ID#:
                                       1033                             278

 implicated          186:13 196:21      185:6              153:11 196:15      147:10 157:13,
  182:20             198:6,12 199:3,                       197:13             23 158:4
                                       interacted
                     7,12,23 212:6                                            166:13,20
 implicating                            144:22 175:23     involved 120:9
                     225:9 262:19                                             167:17 168:3,4,
  184:15,16                                                217:14 258:2
                                       interaction                            6,9 169:2,3
                    informed
 implying                               157:8,20          involves            171:10,17,22
                     242:22
  139:23                                158:23 169:21      210:11             172:4 173:3
                    initial 265:3       176:16 196:22                         175:2 176:14
 impression                                               involving           178:5,25 179:9,
  97:12             initials 152:3     interactions        109:1 110:24
                                                                              17,19,21
                     205:15             144:20 155:6       210:11
 impressions                                                                  181:14 182:24
                                        175:23 176:19
  261:13            initiated                             ipad 121:2          183:5 184:23
                                        195:1 196:11
                     146:16                                                   185:19,21
 in-ground                              198:6,13 199:3,   ipod 121:2          190:3,21,22
  92:11             injuries 17:14      7
                                                                              197:9 205:20
                                                          IQ 218:22 219:9
                     33:24 34:2,5,6,
 inability 245:1                       Internet 73:6                          207:2,5 220:12,
                     11 35:5,10,20                        Irrelevant          18,21,22
 incarcerated        43:10 106:11      interrogate         126:5              221:10,14
  51:12,21 185:7     107:19 189:22      232:9                                 231:20,24
                     191:1,5 215:14
                                                          irreparable
  191:17 206:16,                                                              234:3 237:11
                                       interrogated        260:22
  17,19 207:1        216:1 217:13                                             239:10,12
                                        29:11 155:13
  220:23 221:1       244:10,13,24,                        issue 15:3          241:12 244:25
  244:14 245:8       25 245:4,7        interrogation       194:9              248:7 250:23
  249:9,21 250:7     246:12 252:24      230:11                                251:20 252:6
  251:25 252:17,     253:1 255:23                         issued 24:7
                                       interrogatorie                         257:1,3,18
  21 253:11,12       256:7,10                             items 58:25         260:8,17
  256:20 257:7                         s 24:8 79:15
                    injury 35:8                            116:2              261:22 262:1
  258:2,7,11,15                         242:2 260:21
                     112:15,16                                               jailer 173:10
  259:3 260:2,4                        interrogatory
                     114:12 189:7                               J
 incarceration                          23:19,21,23,25                       jailers 190:21
                    Inn 7:6             24:6 26:25
  244:11 249:14                                           J-2 173:6,8        jails 178:4,14,
  252:25 254:5,9    inside 192:12,      78:21 80:2,13,
                                        18,20 81:9 82:7                       18 190:14,17
  256:8,17 259:4,    15 237:16                            J.T. 69:15
                                        188:4,19                              220:14 251:11
  5                                                       Jack 143:12,
                    instances           189:19 242:3                         January 80:4,
 incident            119:4 120:8        243:23 244:1       15,16,17
                                                                              15 257:20
  112:24 113:2                          259:6             jacket 230:5
                    instruct 210:1,                                          Jason 7:21
  235:12
                     17                interrupt          Jackie 7:23         147:12 194:24,
 include 33:15                          201:22             264:19             25 195:1
                    instructed
 income 80:14        153:16            intimidating                           200:10 263:24
                                                          Jacksboro
  81:10,15,17,19,                       109:13,22                             265:2
                    instructing                            205:2,18 206:5
  21 83:16 84:14                        114:23             218:17 254:2,3,   Jeeps 66:14
                     141:17 154:4
 independent         210:4,19          intoxication        20
                                                                             Jeff 163:5,7
  195:8 196:11                          18:21             Jackson
                    insurance                                                Jennifer 100:4,
 individual          221:8 246:19,     invade 38:13,       14:10,13 15:14,
                                                                              6
  142:25             24 247:13          15 155:2           17,20,23 16:20
                                                           54:7 74:10        jerked 239:25
 infection          intelligence       investigation       108:23
  192:22             218:23             28:17,22 38:7,9                      Jerry 12:24
                                        138:13 140:19     jail 29:7 31:11,    13:2 18:24
 information        intend 111:13                          12,13,15 51:23     21:22 25:25
                                        181:15 182:2
  24:13,15 25:4      188:19 194:7                          55:21 76:11        26:6 70:19 71:6
                                        194:7 227:15
  38:5,8 42:22       262:11                                102:8,10,11        75:7 96:17
  87:22 93:23                          investigators       106:22 107:19      124:16 129:21
                    interact 182:14
  138:21 141:13                         141:14,23          108:18 128:10
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 82 of2018
                                                                      96 - Page ID#:
                                       1034                             279

  132:9 226:18      Joshua 194:24       143:24 160:20     King 12:17
                                        164:25 185:3,      100:16 101:6,9            L
 Jesse 98:25        Joyce 26:1,3
                                        14,24,25 186:8,    103:12
  99:25 103:6
                    JT 144:13           13,19 198:12                         label 44:19
                                                          kit 67:22
 Jessica 7:3         151:5,16           233:8 234:16
                                        235:14,20         Klonopin           labeled 41:21
 Jewelry 93:2       judge 176:8         256:21,23                             58:7 62:18
                                                           204:8,10,11
                     202:13                                                   79:14,20 111:2
 job 22:9 80:17,                        257:1,19           206:9
  19 94:13,18       jump 74:21                                                155:23
                                       Kayla's 63:25      Klopotin 204:9
                     200:18 214:25                                           Lacee 7:2
 jobs 187:24                            97:17
                     239:6 240:22                         knew 61:4
  188:1                                                                      lack 233:11
                                       KCPC 219:6,7        83:24 95:7
                    June 205:25
 Jody 42:12                             249:24             102:2 115:3       lady 157:10,15
                    jury 19:16         Kelly 7:23
                                                           121:16 136:23      232:8,9,24
 Joe 12:17                                                 164:17 182:5
                     23:20 24:20                                              240:20 241:10
  100:16 101:6,9                        264:19
                                                           185:11 195:21
  103:12            juvenile 38:1      Kenton 175:25                         laid 148:5
                                                          knock 161:19        184:6 229:4,5
 John 60:5,10,                          176:12,13
                                                           164:14
  20,21,25 93:17,        K              180:19                               language
  21 140:23                                               knocked             189:6
                                       Kentucky 7:6,
  141:6,25 142:7    Katherine 9:18                         34:22,23
                                        13 19:10 220:4,                      Larry 25:25
  146:14,15,16       15:8 28:7,23                          161:22 236:18,
                                        24 248:18                             26:6
  147:12 159:8,      29:18 45:8 48:5                       24
  22,23 163:7,15     103:7,10,13,16,   Kevin 26:21                           lasted 101:12
                                                          knocks 164:19
  187:6,24           19 105:9 115:5,   KFC 187:6,24                          late 64:13
  200:10 225:1,      8,10,18 121:5                        knot 112:13,14
  17                                   kicked 77:13                           123:2,3 134:8
                     122:15 131:5                         knowed 94:11,
                     134:5 138:3        166:11                               law 109:10
 Johnson 7:23                                              15 99:8
  264:19             140:21 141:5      kicking 165:21                         113:10 118:14,
                     143:14,19,22                         knowledge           19 120:18,19
 Jonathan 7:7,       169:6 177:20      kid 101:2           17:14 45:3 71:6    137:12 140:14
  9,10,19 10:12      179:11 181:9                          79:25 101:10       161:25 186:6,
                                       kids 11:22
  11:8 12:15         182:13 210:11                         104:6 141:9        10
                                        133:6 226:19
  19:18 32:11        220:15                                196:11 199:23
  35:15 38:4 44:2                      kill 162:23         225:9 232:16      Lawson 98:25
  49:11 52:17       Kayla 29:20                            250:14             99:25 100:5
  88:18 89:2         30:16 31:10,23    killed 166:5                           103:6
                     32:15 33:4 36:6                      Knox 7:11
  126:25 127:24                        killing 199:12,     102:19 119:2      lawsuit 15:3
  128:8 136:19       52:22 53:9,11,     21
                                                           147:10 157:13      27:14 38:17
  137:22 138:10      12,21,24 54:5
                                       Kim 161:3,7         158:4 167:8,17     42:23 126:13
  154:18 211:11      55:12,23 56:4
                                        234:22 235:2,      168:5,9 169:2      200:11 255:12,
  243:5 260:15       57:19 59:16
                                        13,22              183:12 184:2,3     14,16,23 256:4
  261:1 262:12       64:21 65:14
                     66:6 67:24 68:8                       194:3 200:11      lawyer 176:6,7
  263:4,16                             Kincer 7:22
                     69:5 74:25                            201:2,5 217:5,
  264:21                                264:17                               lawyers 27:15
                     77:18 78:9                            19 220:16,18
 Joseph 7:23         89:8,10,13        kind 59:13,14       225:2 231:21       29:1 170:16
  264:19             90:17 91:13,19     101:25 136:22      251:2,5,7,8       lay 107:23
 Josh 33:17          97:8 103:15        164:20 200:12     KSP 7:22            109:17,24
  37:11 160:21       105:25 107:14,     235:10 239:19      194:23 228:12      110:7
  161:5 165:2        23 109:1           253:17,18
                     110:24 112:24      255:5 259:15      KSR 249:25         laying 119:9
  194:24 234:23,                                                              139:19,21,24
                     113:6 114:5,6,     261:11
  24 235:7,13,21                                          Kumar 192:25        140:7 259:1
                     13,20 130:2
 Josh's 161:5                          kinds 197:19        194:1
                     139:15,18,25                                            lean 144:17
                                        257:12
                     140:5 141:4,5
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 83 of2018
                                                                      96 - Page ID#:
                                       1035                             280

 learn 24:15        life 47:24 148:4    21:15,17 23:11,    47:7 48:17         23:16
  83:25              213:10             12 37:1 53:24      54:19 66:5,20
                                                                             mad 97:21
                                        99:25 100:1,19     67:1,11 100:25
 learned 38:8       light 110:13                                              98:11
                                        129:14,25          101:13 119:22
  141:13 213:7
                    lighter 117:18                         122:24 123:9      made 102:19
                                       lived 11:22
 leave 69:22                                               125:3 127:9,12     113:10 155:2
                    lights 165:22       37:4,17,20
                                                           132:8 156:9
  72:15 130:20,                                                               194:11 195:22
                     166:2              54:2,9 56:11
  24 132:2,9,11                                            158:11 161:2       237:2 260:12
                                        73:3 95:8 100:2
  175:6             likewise                               177:6 179:3,4,
                                        129:13 142:16,
                                                           5,21 180:4
                                                                             maiden 20:11
                     264:20
 leaves 149:2                           18 201:6 220:5
                                                           187:6,24          main 176:13
                    limit 262:7         235:21
 leaving 129:10                                            191:20 192:16      190:22 233:25
                     265:7
  130:4,9                              lives 127:6         193:3 205:17
                                                           206:12 209:2      maintained
                    Linda 9:23          142:16
 left 14:19 59:10                                          211:24 212:1,5     154:1
                     10:3,10 11:14,
  69:5 117:19                          living 9:23         213:9 214:4
                     16,23 12:12,13,
                                        10:6,10 11:14
                                                                             make 17:9
  131:21 139:18,                                           218:9 231:11,
                     17,24 13:9,12,                                           58:9,16 59:2,3
  20,21,23 140:6                        12:10 13:9,12
                     20 14:1,5,15,20                       17 235:18          65:22,23 78:19
  148:2,15 151:4                        14:2,6 16:20
                     15:12 21:13                           243:14 247:18      111:11 112:19
  155:24 174:23                         21:19 37:1,8
                     25:3 26:6 42:7                        253:4              115:1 132:13,
  180:9,11 232:7,                       39:22,23 52:9
                     72:23 73:8,16                        longer 156:15       19 133:19
  11,12 263:25                          55:5 57:13,15,
                     74:15,24 75:11                        179:7 182:24       144:9 165:25
  264:3,10,12                           19 64:7 74:14,
                     78:6 88:3 99:11                       189:8 248:4        168:20 172:23
                                        23 75:1 99:22
 length 263:20       100:12 101:1
                                        101:10,18          263:19             176:11 191:16
                     124:6,13                                                 192:7 204:19,
 Leslie 102:22                          160:15 164:24
                                                          looked 68:21
                     125:14 129:17,                                           21 209:19
                                        165:1,5 201:15
 Lester 10:20        22 130:24                             71:4 76:10         225:3 227:22
                                        212:16 213:1
  12:13 75:24        146:19 212:17                         136:22 137:2       249:22 258:20
                                        219:15
  76:2 86:5 94:7,    223:17 226:12,                        153:17 156:16      259:15
  22 97:7 101:7      24 227:6,9        load 98:22          164:22 170:17
                                                                             maker 179:25
  121:8,15                                                lookout 143:25
                    Linda's 88:11      loaded 98:23
  128:25 140:14,                                                             makes 82:7
                     124:8 135:4
  16,18 143:22                         loaning 75:23      Lorcet 87:5         156:15
                     145:24,25
 Lester's 99:15                        lobby 157:24       lose 61:16         making 111:24
                    lines 262:3,14
  101:4 103:9                                                                 209:18,20
                                       located 7:6        loss 35:23
                    Lisa 33:17
 letterhead                             60:1
                                                          lost 16:16         male 42:16
  44:19             list 25:23 42:5,
                                       locked 32:22        74:19 114:14      males 184:24
                     9 53:16 88:25
 level-headed                           36:25 110:3        258:5
                     204:1
                                        206:21 209:2,
                                                                             mammaw
  204:21
                                                          lot 99:20 126:3     23:16 119:8
                    listed 41:11,25     14 212:2 214:1,
 Lexington                                                 127:16 154:13
                     42:1 52:24         3 219:1 244:19
                                                           159:16 160:2,8,   man 12:1 72:21
  208:25
                     83:17 161:14       245:20 250:25                         76:10 122:22
                                                           11 178:9,15
 license 66:22                          256:24 259:24                         123:9 130:22
                    listen 170:1        260:1
                                                           200:19 212:5
  67:1,9 97:6                                              253:14 257:14      162:15,23
  221:8             listened           locking 35:7,8                         165:24 175:4,
                     169:22,24                            louder 109:8        14 210:22
 Licha 7:25                            locks 109:10                           227:19 232:18
  189:5 264:5       listening 236:7                       lower 262:24
                                                                              240:15,25
                                       logs 121:24
 licks 85:14        literally 111:9                       lying 136:6         253:2,7 258:25
                                       London 7:6                             259:9 260:19,
 lie 45:10 119:16   litigation                                                25 262:1 263:3
  162:15 164:21      153:24 188:22     long 13:9,12            M
  247:9                                 18:10 24:8                           Manchester
                    live 14:24 15:8,    30:8,15 32:19                         57:24
                     19 19:10,12,13                       Mabeline
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 84 of2018
                                                                      96 - Page ID#:
                                       1036                             281

 Manor 14:10,       matter 7:8,11       56:15 59:15        240:1             Mills' 59:16
  13 15:14,17,20,                       68:7 75:2 77:7,                       60:12 61:2,10,
                    matters 81:20                         Middlesboro
  23 16:20 54:7                         14,24 80:11                           19,24 62:9
                                                           220:2
  74:11 108:23      means 28:3          82:19 90:11                           64:16 65:14
                     46:9 81:24         120:25 123:21     midnight            99:13 100:14
 manufacturing
                     181:18 191:8       136:13 144:22      160:14 233:23      141:5
  31:2,5 89:25
                                        149:16 151:20,
  158:24 159:11     Medicaid                              might've 38:7      mind 41:7
                                        23 156:10
  236:12             247:16,19                             225:23             52:21 53:13
                                        159:11 177:15
                                                                              62:16 76:10
 marathon 9:1       medical 44:10       185:15 187:4      Mike 7:25
                                                                              88:13 240:12
                     89:5 189:22        188:2 191:22       103:2 104:21
 March 7:5                              248:3
                                                                              261:12
                     190:3,15 191:5                        147:11,23
  177:12 180:14,
                     193:11,12,15                          198:5 229:2       Minding
  16                                   mental 215:2,4
                     194:16,18                             230:8 264:5        102:25
 Marcy 184:18        205:14 247:13     mention 58:4
                                                          Mikey 143:4,5,     mine 37:3,5
                     249:22 251:12,
 marijuana                             mentioned           6,8,10,15          161:18
                     14,16,18,19,20
  223:20,21                             15:25 18:24
                     252:20 255:17                        milligram          Mingo 160:21,
  224:1,17                              35:19 36:5 43:9
                                                           204:12             25
                    Medicare            46:11 50:16
 mark 7:23
                     247:11,12,13       52:21 56:25       Mills 9:18 15:8    minute 41:15
  41:24 264:18
                                        64:5,6 90:1        28:7,23 29:18,     48:3 62:13
                    medication
 MARKED 42:3                            110:22 157:3       20 30:16 31:10     136:8 176:23,
                     43:15 45:4,6,
  58:17 79:18                           165:2 197:21       33:5 36:6 45:8     24 188:7
                     11,16,19 50:10
  112:21 115:2                          208:1 218:19       48:5 52:22         189:13,20
                     253:22
  156:4                                 219:12 221:17      53:10,21,24        198:19 242:14
                    medications         223:19 233:10      54:5 55:6,12,23    243:13 260:6
 Market 54:25                           239:17 256:15
                     43:17 46:2,12                         56:4 60:20 64:1
  55:2 63:16                            258:4 260:21
                                                                             minutes 41:3
                     202:14,15,18                          66:6 67:17,25
                                                                              79:6 111:11
 marriage 24:5       203:25 204:1,
                                       messed 51:25        68:8 74:25
                                                                              166:10 240:25
  42:12              13,19,24 206:4,                       77:18 78:3,7
                                        82:1 214:21                           263:21 264:12
                     5,20,22 207:2,                        89:10,13 90:17
 married 11:23       7,20 208:13       met 8:13 94:22,     91:10,13,19       misconduct
  27:1 43:5,7                           23 104:7 177:7     93:19 97:8,18      188:21
                    medicine 89:5       235:7
 mask 163:14                                               103:7,10,13,15,
                                                                             misprint 59:10
  166:21 238:9      medicines          metal 191:20
                                                           16,19 105:9,17,
  240:10 241:1       86:2 207:9,23                         25 107:14,23      missed 214:23
                                       meth 31:2           109:1 110:24       259:8
 maskes 159:7       meet 94:25          158:24 159:11      112:25 113:6
  162:7 163:18       99:2 239:12
                                        177:16             114:5,13,20
                                                                             Misstates
  164:2,7 167:14                                                              122:7
                    meeting 102:4,     Mexican
                                                           115:5,8,10,18
  240:7
                     7 174:10
                                        160:25
                                                           121:5 122:15      mistaken 68:4
 masks 159:7         175:10                                130:2 131:6        77:13 93:13,16
  163:20 164:4,9                       mic 144:16          134:5 138:3        121:2 156:5
                    Mefford 7:23                           139:16,18,25
  165:12                                                                      226:19,21
                     264:18            Michael 21:12       140:5,21 141:4,
 maskses                                101:23 160:24
                                                           5 143:14,19,22,   mixed 163:7
                    Megan 19:21         165:3 177:6
  30:23                                                    25 144:3 169:6     195:5
                    members             199:6 234:18,
                                                           177:20 179:11
 mat 184:8,9                            19 235:14,17
                                                                             model 59:24
                     24:24 135:3,6                         181:9 182:13       65:23,25
 matched 219:9       257:10,11
                                       Michelle 100:6      185:3,14
                                                           186:13,19         molesters
 mates 172:4        memory 11:15       Mickey 143:1        198:12 199:12      181:20
  177:22 178:3       22:6 30:8 31:3
                     32:8 35:23        middle 79:16        210:11 220:11,    mom 19:1
 math 22:5 71:5      43:11,24 44:23     162:18 165:9,      15                 21:11 31:10
                     50:21 55:11        13 223:23                             37:19,20 97:17
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 85 of2018
                                                                      96 - Page ID#:
                                       1037                             282

  222:10             8 75:1 91:10      names 19:15,      nobody's            47:11,18 48:9,
                     92:10              17 21:9 23:14     72:21              20,24 49:10,15
 mom's 20:10,
                                        128:16                               50:7,13 51:9
  11 54:15,17,23    mother's 69:1                        nods 8:23
                                                                             52:16 55:14,24
  55:6,12                              narrative
                    motion 175:12                        noon 125:21         56:1,6,20,23
                                        112:9,10 114:4
 moment 58:21                                                                59:22 60:3,6,
                    motioned                             north 175:25
  112:6 242:9                          narrow 205:5                          14,22 61:6,18,
                     175:7                                178:11 180:18
                                        243:9                                20 62:10 63:17
 Monday                                                   219:8
                    motor 18:21                                              64:2,22 65:5
  124:22 131:10,                       narrows
                     34:2 35:6 36:1,                     nose 167:16         66:7 67:18
  11                                    233:21
                     3 50:16 81:2                                            68:9,19 69:25
                                                         nosy 72:22
 money 31:14         192:11 215:6      natural 133:16                        70:5,16 71:17
  75:22 80:16        216:18 217:12,                      note 113:14         72:2,8 73:10,18
                                       necessarily                           74:1,2,17
  81:15 82:5,6       14 245:21
  115:10 117:10,
                                        182:12 239:21    notes 263:7         77:19,25 82:13
                    Mountain            255:19                               85:22 86:24
  24 119:9,14
                     134:15
                                                         noticed 240:21
  121:6,13,16,20                       neck 165:19                           87:3,9,14,24
  135:19 210:12     mountains                            November            89:12,20 90:18,
  223:13
                                       needed 118:2       16:3 83:22         22 91:2,14
                     69:6 70:12
                                        130:11 150:14                        93:5,11 96:6,
 month 82:8         mouth 109:6         223:15 245:14,
                                                         number 7:13
                                                          23:23,25 39:11,    11,22 98:3 99:3
  83:17 84:5         114:12,18          18,25 251:15,                        104:12,19
  179:5,6,24                                              12,13 59:4
                     138:19 176:15      23                                   105:19 106:9,
  186:25 212:22                                           61:16 63:1,25
                     186:4                                                   13,18,20
  254:17
                                       neighbor           69:23 70:4,9,
                    move 16:23          36:19,24 37:16    10,14,21 73:8,     107:15,17,24
 Month-and-a-        111:25 120:20      235:21            9,16,17,19         115:19 116:13,
 half 179:7          167:23 225:15                        76:9,10,13,15      18,22 118:8
                                       neighbors                             122:7 123:7
                     260:19                               78:12 80:3,13
 monthly                                39:1 52:10                           126:5,18,24
                                                          81:9 82:7
  213:17 223:2      moved 13:14         136:23                               127:23 128:7
                                                          113:16 155:25
                     14:1,5,12,15,19                                         131:18,23
 months 18:12                          nerve 253:22       177:24 188:4,5,
                     15:12,23 109:9                                          135:22 136:18
  45:1 158:16                                             9,19 189:19
                     142:2 183:5       news 121:22                           137:4,14 138:1,
  180:24 205:19                                           195:22 242:3
                     201:9,14           122:2,4,19,20,                       4 139:6 140:2,
  206:1 212:9,10                                          243:23 244:3
                     219:12 247:23      25 134:5,15                          24 141:7
  214:1,3 221:5                                           259:6
                                        135:13,16,18                         171:19 198:1
  246:20 247:20     multi-vehicle
                                        136:12,17        numbers             210:15 258:12
  248:4 257:23,      16:9
                                        137:12,19         39:19              260:11,14
  25
                    multiple 33:24      138:2,12,16,22
                                                         numerous           objections
 Moon 14:22,24                          139:9,13 182:7
                    murder 138:3                          71:18              265:6
  36:21 38:23
                     152:7 162:23      nickname 55:8
  39:4,5,10,13,                                          nurse 190:8        obtain 260:7
                     165:24 169:5
  15,21 40:6                           night 45:21,22
                     177:12 181:12                                          occasion
  52:10 54:9                            46:4 118:1,5
                     182:4 220:11                             O              10:14 11:2
  74:11 159:1                           122:25 123:2,3
                     258:23 261:2                                            54:21
                                        124:7 134:8
 morning                                                 object 76:17
                    music 236:7         161:3 234:12,                       occasions
  117:10 125:18,                                          209:25 250:9,
                                        25 235:19                            225:1 232:20
  20,24 127:4                                             17 255:15
                                        238:24
  128:14,20                 N                             262:15            occurred
  131:22 200:19                        nighttime                             121:13 234:2
  204:15,16                             125:23 147:1     objection
                    nailed 45:12
                                        160:13,14         10:7,11 11:7      off- 36:5
 mos 181:17         name's 8:12                           12:2,14 27:7
                     200:10            Nikes 130:15       32:10 33:6
                                                                            off-again
 mother 10:3                                                                 52:22
  43:5 54:2 64:1,                      Nismo 67:22        35:13 41:1
                    named 129:20
                                                          43:25 46:6
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 86 of2018
                                                                      96 - Page ID#:
                                       1038                             283

 off-and-on         156:17 202:22,   pain 45:10,16,    paying 120:15     permanent
  30:5              25 203:4,6        19 49:21,23       220:17 259:19     84:2
                    214:19 229:10     50:24 90:13
 office 30:18                                          PC 181:23         perpetrators
                                      112:12 244:6
  70:3 172:8,9,    ordered                                                199:14
                                                       pelvis 17:12,20
  12,15,18          120:12 176:4     painkiller
                                                        207:15 248:12    Perry 248:17,
  173:11 174:11                       45:16
                   outline 110:14                       252:13            18
  175:15
                                     pains 17:19
                   Over-the-                           penalty 215:2     person 53:21
 officer 164:20
                   counter 207:7     Pam 26:3           219:2 253:2       102:5,7 170:23,
  172:14 228:12
                                                                          24 190:22
  231:7 241:4      overhear          panic 253:19      pencil 172:24
                                                                          211:4,21,22
 officers 233:24    260:25
                                     pants 167:13      pending 7:12       237:19,21,24
                   overheard                                              243:9,12,16
 offices 94:19                       papaw 119:8       penitentiary
                    152:10,12                                             261:25
                                                        168:19
 older 13:4         157:4            paper 168:16                        person's
                                      172:23 239:13    people 41:25
 on-again 36:5     overlap 180:21                                         261:24
                                                        88:9,10 128:16
  52:22                              paperwork                           personally
                   overlapped                           129:13,16
                                      82:23,25 83:6,
 on-and-off         179:4                               130:19 132:19     104:7 113:11
                                      8,9,13,21
  30:16                                                 135:2 161:14,     175:23 177:7
                   overnight         Paragraph          25 162:7
 one-on- 255:6      54:20 55:5,12                                        persons
                                      199:10            163:12 164:23
                    217:2                                                 234:15 258:1
 one-on-one                                             167:10 168:3,4
                                     parents 21:7,      176:16 177:5     petty 220:16
  148:22 255:9     owned 66:11        15,20 25:1
                    68:8                                178:15,17
 ongoing 257:1                        58:1,4                             phone 52:15
                                                        197:7 199:1,20
                   owns 119:8                                             58:3 69:8,11,
 open 35:3 38:1                      parking 160:2,     211:9,17
                                                                          16,17,24 70:4,
  113:20 114:12,   oxycodone          8,11              253:15 261:18
                                                                          9,10,14,21
  17 154:16,17      45:19 46:25
                                     part 61:22        Pepsi 236:22       71:7,9,10,15
  155:2 161:24      48:23 50:17
                                      97:23 174:9                         72:1,17,23,24,
  163:8 175:12      51:14,20 90:5                      percent 60:8
                                      191:20 219:3                        25 73:4,6,8,9,
  178:12 191:19     104:10                              191:13 215:4
                                      230:20                              16,17,19 76:6,
  215:22 248:13
                   oxycodones                          Percocet           15,22 77:2,7,
                                     partied 185:17
 opened 98:14       47:3,9,17,20                        208:17            10,18 78:3,6,7,
  147:17 161:23     48:6 86:3        party 27:19                          8,10,12 95:17,
                                                       perform            18,21,23,24
  163:10                              98:13 134:25
                   Oxycontin                            249:12
                                                                          96:3,8,9,15,21,
 operation          208:15,16,20     pass 185:11       performed          24 99:6 100:8
  192:2             209:1,7,10,11,    198:17                              223:12 232:7
                                                        247:1 248:7
                    20
 opinion 262:4                       passed 122:16      250:16
                                                                         phones 158:9
                   oxys 209:18        164:25 198:16
                                                       period 13:23
 opportunities                                                           phonetic 23:16
                                      232:5 241:11
  258:5 259:8                                           54:17 94:17
                                      256:23 257:19,                      26:1
  260:3                    P                            104:16 121:17
                                      21                                 photographs
                                                        186:21,22
 opportunity                                                              155:21 156:1,
                   P.M. 265:10       passing 86:1       209:13 211:24
  189:21 191:1,9                                                          11 228:9,13
                                      121:22,23         212:5,7,16
  193:20 264:15,   packet 53:2                          221:18,20,24
  22 265:3                           past 166:17                         photos 155:4,
                                                        224:5,10,14
                   packing 184:8      213:8 220:7                         8,11 156:8
 opposed                                                242:25 251:10
  251:19           pages 194:16      paths 104:5        262:5            physical 18:16
                                                                          215:1 244:10,
 option 202:18     paid 120:13       Paul 214:10       periods 54:19
                                                                          13,15,25 245:3,
                    121:4 212:25
 order 44:17,20     217:8 223:5      pay 48:23         perjury 127:20     7
  89:6 149:19,22                      120:12 146:3
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 87 of2018
                                                                      96 - Page ID#:
                                       1039                             284

 physician           18,25 153:3,7      181:8             prefer 264:1        15:20 24:12
  208:12,20          154:10,16                                                66:13 67:1,3
                                       pods 178:12        prepare
  218:4,8 245:25     156:22 157:4                                             80:18 83:8
                                                           201:17,19
  246:2 249:8        168:1 229:4,6     point 154:19                           105:22 110:22
  252:17             230:12,15,16,      163:23 173:21     preparing           111:17 189:22
                     23 231:1,2,4,9     179:1 185:23       153:18             191:5 201:1
 physician's
                                        203:24 208:12                         206:3
  205:6             piece 168:16                          prepping
                                        209:20 221:2
                     227:15 230:9,                         123:23            prison 51:7,10
 physicians                             229:22 237:12
                     10
  250:14                                238:11 239:4,     prescribe          private 172:2
                    pill 49:9           17 245:13,24       252:14
 pick 145:23                                                                 privilege
                                        246:11 261:25
  226:15            pills 49:6                            prescribed          38:13,16
                                        263:18
                                                           50:10,17           153:21,22,25
 Pickard 29:4       Pineville
                                       pointed 69:15       204:23 206:8,      155:2 250:18
  30:9,23 146:15,    216:4,5 217:5,
                                                           20,23 207:20,      262:17
  17,21 147:12,      20 218:13         pointing 53:11
                                                           24 208:20
  14,20,23                              76:8                                 privileged
                    PL 58:7 62:19                          209:8
  148:21 149:17,                                                              153:13 250:13
                     63:1 111:2        police 28:17
  19 159:8,22,23                                          prescribing
                     113:4 155:23       30:12 70:7                           probation
  163:15 164:5                                             208:13 209:23
                                        138:2,21 139:3                        117:5 237:13,
  200:11 224:24     place 15:9 31:7
  225:1,17 227:1,
                                        145:2,12 146:7,   prescription        14
                     54:25 57:25
                                        13 147:7,9,13      45:4,6 46:11,
  5,10,18 228:1,     89:6 98:14                                              problem
                                        155:7,12 156:3     15,20 47:5
  4,16,24 229:2,     99:22 101:6                                              232:25
                                        157:9 159:5,19,    50:11,22,23
  11,25 230:19,      133:16 233:9,
  21 231:17,18,
                                        23 163:17          86:2,14 104:10    problems 30:2
                     12,24 234:8
                                        164:16,20,21       207:10 209:10      227:25 249:2,9
  19,23 232:3,8,     254:19
                                        166:25 225:20                         255:10
  20 233:10,16,                                           prescriptions
  24,25 238:9,16,
                    places 54:3,4       226:3,14
                                        231:12 233:7
                                                           43:22 44:11,23,   PROCEEDING
                     187:11
  20,24 239:1                                              24 45:2,13        S 7:1
                                        236:6
  240:9,19 241:6,   plaintiff 264:21                       46:22,23 50:1,2
  13                                   Pontiac 59:14,      205:17,21         process
                    Plaintiff's         18                                    192:18 215:5
 Pickard's           62:18                                presence 27:8,      219:4
  145:14 146:14                        pool 19:16          13 28:25 29:2
  147:5 225:24      plaintiffs 7:18     24:20 92:11                          produce
                                                           33:8 153:4,10,
                                                                              194:18
 picked 145:25      planned            population
                                                           19 154:6,10
  146:4 226:10       143:22 259:18
                                        174:22            present 155:3      produced 58:6
  228:4 236:14                                                                111:16 155:22
                    planning 258:5     portion 112:9,
  246:18                                                  press 169:16,       193:11,13,15
                    plans 85:6,10       10 114:4 203:2,    17                 194:15
 picture 61:17                          5 212:15
  62:19,25 63:14    plate 108:14                          Pressed            product
  229:23
                                       pose 156:5          169:17             153:21
                    play 169:14,16,
 picture-taking      17,18             possibility        pretty 13:15       production
                                        259:16             30:13,20 67:13,    79:16 113:13
  230:20            plead 116:5,11,                        14,15 128:21
 pictures 58:12,     15                pot 89:18 90:1,                       professional
                                                           134:11 157:10
                                        3,4                                   176:4,6
  20 59:1,16        plumb 261:20                           178:15
  60:2,11 61:14,                       potential 189:7                       program 85:4,
  15 62:13 88:19    pocket 69:21                          previous
                                        262:18                                7 247:16
  136:5 148:3,5,     119:16                                232:2
                                       preface 33:10                          259:23
  6,11 149:3        pockets                               previously
  150:7,15,17,21,                       38:12                                programs
                     237:22                                206:6
  24 151:3,19,22,                      prefaced                               258:19
  23 152:2,5,14,    pod 178:24                            prior 13:10,13
                                        196:13
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 88 of2018
                                                                      96 - Page ID#:
                                       1040                             285

 prohibited        pull 150:5         51:17 56:12                          35:11 39:12
  260:16            157:25 162:18     60:24 71:21              R           45:17,21 46:4
                    164:9             73:12 74:3                           48:16 49:1,12,
 property 61:8,
                                      76:18,25 82:17   rack 259:1          24 50:9,21 69:9
  10,24 105:15     pulled 69:2
                                      83:1,5,14,16                         72:10 76:3,15
                    70:7 162:17                        radio 134:14
 prosecuted                           107:6,9,12                           78:1 94:24
                    164:6 165:12
  28:13                               108:7 115:20     raining 16:18       102:4,7 122:21
                    232:12
                                      122:12 123:15     18:5               124:9,10 125:1
 prosecution
                   pulling 157:11     126:25 127:19                        129:7,9,11,14,
  28:1 153:1                                           raise 8:2
                                      128:2,8,19                           24 130:22
  154:13,21        pump 112:13,       129:24 136:24                        132:7 134:4
                    14                                 raised 24:11
 protected                            137:25 138:1,     84:6,7,9           137:19 181:3
  197:18           punished           11 141:22                            194:25 216:16
                    212:3             154:4 155:1      ran 35:3 50:11      219:11 243:16
 protective                           156:7 188:6,12    174:19 183:13,     252:4
  44:16,20 89:6    purchasing         196:24 202:3      14 209:10
  181:24 202:22,    212:11 243:1                        221:23            recapping
                                      203:8 210:1,2
  25 203:4                                                                 74:3
                   purports 113:5     211:1 242:23     range 18:11
 prove 31:6                           244:6 249:7       55:18 155:25      receive 115:9
                   purposes           255:25 257:5,                        206:5 209:11
 proved 138:8       19:16 23:20                         156:12,15
                                      17 262:16
                                      264:8            rank 173:9         received
 provide 44:10     push 106:5                                              249:20
  75:17             108:8 240:17     questioned        rat 197:17,21
                    260:25            29:5 137:1
                                                                          receiving
 provided                                              ratted 197:22       205:17,21
  189:5 190:3      pushed 109:24      147:13
                                                       Ray 23:17           206:4 209:16,
  207:2 213:7       165:19           questioning                           17 213:3,20,22
  251:19                              23:22 136:7      re- 215:3           222:23 247:18,
                   put 27:6 43:22
 providers          51:1 58:15        145:1 146:5                          21
                                                       read 24:13 63:2
  255:17            62:15 77:3        149:9 263:16,
                                                        113:16 114:8      recent 188:20
                    79:13 87:4,12     17,19 264:21
 providing                                              188:4 189:19
                    89:3 97:13       questions                            recess 34:22
  71:11                                                reading 191:3
                    117:4 127:14      8:14 33:7                           reckon 51:2
 psychiatric        145:14,18         126:19,20        ready 29:9          185:16
  255:10            148:2 150:5,11    133:21 137:20     242:10 259:19
                    156:17 157:22     153:17 188:24                       recognize
 psychiatrist       162:13 164:11                      real 14:17 38:4     68:16 113:23
  255:20 256:3,                       195:13 199:1
                    165:18 166:7                        77:2 86:1          114:2
  10                                  200:1,12,19,25
                    170:15 171:23                       120:21 126:12
                                      202:8,11,12                         recognized
 psychiatrists      174:5,20                            129:9 133:20
                                      215:1 228:25                         61:5
  254:12            183:11 191:17                       160:7 162:9
                                      233:15 242:5,
                    213:24 229:22                       181:3 202:5       recollection
 psychological                        11 244:8
                    230:12,13                           219:16 261:17,     98:16 134:17
  244:10 252:24                       261:10 263:2,
                    239:24 257:1                        19 263:8           228:15 246:12
  253:1,13                            25 264:7,9,25
  255:10,22        putting 31:14      265:6            realize 148:13     recommended
  256:7                              quick 38:5        reason 87:7         255:2

 psychologist            Q            78:15 120:21      97:11 101:18      record 7:15 9:7
  255:20 256:3,                       133:20 198:18     249:13 259:20      14:23 27:7
  11                                  263:8                                41:8,15,16,17,
                   question 8:19                       reasons
                    9:3 10:12 11:8   quit 81:23         195:23             18,24 57:22
 psychologists                                                             65:22 79:7,8,9,
  254:11            12:3 30:15        198:15 209:18,
                    32:11,13 35:15    20
                                                       recall 10:25        10 89:3 110:11,
 public 132:14      42:4 44:1,4,22                      11:3,24 13:11      15,17,18,19
  203:5             46:7 47:12       quotient           14:14,17 31:17,    111:25 113:9,
                                      218:23            22 33:23,25
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 89 of2018
                                                                      96 - Page ID#:
                                       1041                             286

  17 133:20,23,     regularly           43:16 45:18       rephrase 10:8       190:12 196:16
  24,25 134:1,4      90:24 96:3,4       46:1 48:18         123:14 140:25      221:21 236:19
  155:14,16,17,                         52:19 53:25                           241:23
                    rehab 18:13,16                        report 190:20,
  18,21 176:23,                         55:4,16 56:21
                                                           23                responses
  25 177:1,2,4      Reisner 42:12       65:22,24 76:21
                                                                              78:22 79:14
  189:11,13,14,                         77:7,10 78:2      reported
                    related 24:4
  15,16 196:3,5,                        92:22 94:22        135:15 137:12     responsible
                     89:4 255:23
  6,7,9,13                              95:4,22 98:8,23    138:2              199:11,20
  198:19,20,21,     relates 249:9       104:13,17
  22,25 200:3,4,5                       106:17 118:23,
                                                          reporter 7:4,9     rest 246:15
                    relating 15:8                          8:4,9,18
  210:5 242:15,                         25 120:9                             resting 133:16
                     28:7 42:23 45:8                       190:10,11
  17,18,19                              122:18,20,23,
  243:20 263:10,     48:5 113:6         24 123:6,13
                                                           200:14 264:10,    restitution
                     177:20 194:12                         11                 120:12,13,15
  11,12 265:9                           124:2,5,7,25
                     196:21 225:9                                             121:4
 recorder
                                        125:9,16          represent
                     245:3 255:11       126:22 127:4
  169:13
                                                           194:25 200:10     result 256:16
                     256:4              128:13 129:2,      224:23             259:7
 recording          relation 42:11,     10 130:4,8,16
  171:16                                131:21 134:9,     representing       results 219:8
                     14,15 220:11
                                        13 135:10,11,      30:12 159:4
 records 9:7         233:10                                                  returning
                                        13,14,18,25       reputation          119:15
  69:15 70:24       relationship        138:1,6,24         260:22 261:13,
  76:7 193:11,12,    10:23 11:25                                             reveal 154:19
                                        139:13 145:25      14 262:9,13,24
  15 194:16,18       20:19,23 22:22     146:6,8,12,24                        reverse 189:22
  249:17             30:5,16 36:6,14    147:3 149:13,     request 9:3
                                                                              191:1,11
                     42:15,19 52:22,                       79:15 89:3
 recovery 17:9                          23 150:1,21
                     25 53:8,22         151:4 152:18       190:7 194:12      reversed
 refer 226:25        185:25 256:19      157:10 158:10,     249:22 251:12,     191:5
  248:10             257:2,22           16 160:3 162:5     14,18 264:2
                                                                             reversible
 reference 82:7     relationships       176:2 178:10      requests            189:8
                     36:9 256:16        179:3,9,16         252:20
 referenced                             180:11 181:2                         review 41:8
  122:5             relatives 24:1      186:20 187:5      require 207:9       79:6,23 82:14,
                     41:7,10 42:1,6,    200:13 208:24                         25 83:7,8,13
 references                                               reserve 264:3,
                     8                  219:10 227:8                          188:7
  84:11                                                    7,14,24 265:5
                    release 102:18      228:24 229:16,                       reviewed 83:4
 referred 10:21                         19 230:16,17,     residence
                                                                              154:20
  208:5 253:18      released            19 231:11,16,      234:6
 referring 83:7
                     177:23 205:20      23 234:1          resist 162:16      reviewing 83:6
                     216:7 248:6        238:13 241:20
  112:7 114:20                                                               ribs 165:20
                     261:22             243:11 247:24     resisting
  143:3 145:19
  156:2 245:1       relevance 12:2      248:19,20          162:20 165:21     rid 120:21
  246:4 249:5                           257:19            respect 88:12
                    Relevancy                                                ride 49:19
 reflected           210:6             remembered         responded           75:21,24 76:4
  193:17                                238:8                                 98:24 226:2
                                                           24:9
                    relevant 59:12
 refund 81:18        126:19,20         remembering        response 9:9       riding 16:12
                     210:13             35:20                                 97:22
                                                           20:25 21:25
 refuse 211:8
                    relief 45:16       renting 234:8       28:9 38:19        risky 192:2
 refusing                                                  42:24 43:12
  211:10            remember           repeat 32:13        50:18 52:12       RN 91:12
                     14:3,6,12 18:1,    81:1 137:25        62:5 65:15 90:7
 regular 24:20                                                               road 16:14,16
                     10 22:22 29:12     141:15             101:20 115:24
  131:17,22                                                                   37:4 57:23 88:7
                     31:18,21 32:15    repeatedly          139:11 142:6       160:12 232:6,
  159:23 214:24
                     37:22 40:24        72:9               178:19 186:15      25
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 90 of2018
                                                                      96 - Page ID#:
                                       1042                             287

 robbery 120:4      Roxicet 87:6      scan 52:23         sequence            168:15 227:15
  121:13 143:22      208:9,10,14       53:14 88:23        59:11 150:1
                                                                            shoes 166:12,
  169:5              210:9
                                      scar 34:24 35:4    series 195:13       13,15 167:13
 Robert 178:22      Roxicets                                                 240:23
                                      scattered          served 177:19
  180:20,25          210:13 211:25
                                       152:22                               Shoot 94:24
  182:13,20          212:11                              sessions
  195:14,22                           scene 17:22         255:9             short 23:22
                    roxies 86:18
  196:1,19,20                          148:3 149:2                           110:10 208:9
                     87:23 91:17                         set 79:15 98:11
                                       152:19 153:3                          209:13 212:7
 Robinson-           208:3 209:16,                        102:20 132:15
                                       155:4,8,11
  7:17               17,21,22,24                          147:18 158:8      short- 43:10
                                       228:5
                     224:4,5,17                           164:12 166:10
 ROBINSON-                                                                  short-term
                                      scheduled
 STAPLES 53:5       rule 41:9,21                         setting 253:2       35:23
                                       246:17 248:22,
  201:12,22          42:8 52:23
                     53:20 59:6
                                       23 258:9          severe 217:13      shortly 242:22
  202:1,20 203:7,
  10,12,17,20,22     88:14 89:14      school 22:11,      severely           shot 105:5
  209:25 210:6,      110:14 111:22     15 34:12,15        263:18             184:9
  16,25 211:3,11     194:13 201:23     84:17 85:17
                     265:4             133:7,8,10,11
                                                         shakes 8:23        should've 31:6
  219:19,22
                                                          200:14
  243:4 249:16,
                    rules 8:17
                                       160:22 161:1                         shoulder
  19 250:9,17,21
                     247:25
                                       186:20 187:3,8,   shape 18:3          43:20
  255:15,24                            14,15,17
  258:12 260:11,    rumor 121:24       215:17 223:24     share 213:18       show 40:15
                                       235:18 258:10,                        45:14
  14 262:15                                              Shawna 7:22
                    rumors 122:5,
  263:4,15                             16,18              264:17            showed 62:13
                     9,14 138:19
                                      screaming                              113:21 136:2,5
 rode 146:9,11                                           she'd 32:2
                    run 16:14 40:19                                          153:7 157:18
                                       162:22 165:24      40:20 74:20
 role 196:1          44:25 45:2
                     46:23,24 105:6   seal 202:25         109:8             shown 152:19
 romantic 36:9       177:5 183:12                                            153:23 155:8
  52:25 53:8                          sealed 203:5       shelf 237:10
                     192:21 196:10                                           228:8
  256:15,19                                              sheriff 147:5,
                     214:20 215:23    searching                             shows 59:20
  257:22                                                  20 149:17
                                       164:4                                 151:8
                    rung 34:23                            159:5,21
 romantically
                                      seat 173:1          163:16 225:2,     shuts 172:25
  258:1             running 35:2
                                                          24 227:1,3,5
                     99:21 109:6      section 42:2                          siblings 19:2
 room 119:12                                              228:4,16 229:2,
                     144:23 164:3                                            24:19 25:1
  147:14,21,23
                     185:24 186:2,8
                                      Security            11 231:17,23
  148:1,10                             213:4,9,11         232:3,8,20        sic 30:23 57:21
  164:24 165:1,5    rush 175:4         222:23             233:10,24,25       91:23 92:2
  170:13 171:23                                           238:8 240:9        159:7 162:7
                    rushing 229:25    selling 209:24
  172:7 173:17                                            241:12             163:19 164:2,7,
                     230:3
  174:23 216:14                       send 152:4                             19 167:14
  217:3,17
                                                         sheriff's 30:12,
                                       250:2                                 201:9 204:9
                                                          17,19,20
  228:16 229:6           S                                                   240:7 261:4
                                      sending 152:8       146:12 159:19
 roommates                                                226:2             sick 190:13
  39:22             Sam 33:15,16      separate 44:11
                                       146:10 162:13     shield 38:14       side 19:7 20:7,
 rot 168:19         sat 163:25         181:2                                 16 23:10,17
                     227:19                              shipped
                                                                             25:11 26:4,5
 rotated 178:17                       separated           179:23,25
                    Save-a-lot                                               43:24 152:13
                                       147:25
 rough 105:23        80:7,18,25                          shipping 18:6       171:8 173:1
                                      separately
 rounds 207:18      Sawyer 208:25                        shirt 230:5        side-by-sides
                                       149:16
                     246:4                                                   97:25
 route 48:1                                              shit 162:20
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 91 of2018
                                                                      96 - Page ID#:
                                       1043                             288

 sides 25:20         23:8 26:15         6,20,23 58:10,    SLSOAR 89:20        145:5 159:14
  151:8 257:14       28:19              14,22 59:22        154:5              177:13 183:24
                                        60:3,6,14,22
 sight 117:15       sister's 20:14                        smack 215:23       sounded
                                        61:6,18,20
                     42:21                                                    164:20 224:25
 signed 30:22                           62:10,22 63:3,    smaller 193:2
  83:23 146:18      sisters 26:7        5,7,17,20 64:2,                      sounds 13:19
                                        22 65:5,24 66:7
                                                          Smith 12:24
  163:17 239:14,                                                              20:9 159:15
                    sit 35:11                              13:2 18:24
  15 247:8                              67:18 68:9,12,                        180:25 228:3
                     144:13 195:6                          21:22 70:19
  258:10 259:2,                         19 69:25 70:5,                        264:1
                     225:8 232:5,6                         71:6 75:7 96:17
  18                                    16 71:17,20
                     240:19,24
                                        72:2,8 73:10,
                                                           105:1 124:16      source 81:10
 signing 83:8        241:15 246:25
                                        12,18 74:1,17
                                                           129:22 132:9       196:20 210:9,
                     248:21 258:25                         199:2              21
 Silver 187:24                          76:17 77:19,25
                    sitting 40:21       78:18,21 79:1,    smoked 89:18       sources 195:8
 Silver's 187:7                         4,11 80:20
                     102:24 152:2                          90:4               197:10 199:4,8,
 similar 44:22       165:8 195:5        82:13,16 83:5                         13 209:12
                                        85:22 86:24       smoking 224:1
  202:8              226:7 232:25
                                        87:3,9,14,24                         speak 182:8,9,
                     236:7                                sneak 227:17
 simple 134:22,                         88:17 89:1,12                         11,16 232:20
  24                situations          90:18,22 91:2,    Social 213:4,8,     241:12
                     253:19             14 93:5,11         11 222:23
 simpler 259:15                                                              speaking
                    sketch 135:25       96:6,11,22 98:3   socialize 97:8,     144:23 157:5
 Simpson             136:12,15,16,      99:3 104:12,19                        228:22
                                                           17 100:10
  36:15,17 39:2,                        105:19 106:9,
                     22 137:2 152:4                        185:14
  24 40:25                              13,18,20 107:4,                      specific
  101:23 103:3,     Skoal 130:11        7,15,17,24        socialized          188:23 193:16
  18 104:21                             108:1,5 110:10     32:25
                    sleep 125:21,                                            specifically
  136:21 143:21,                        111:4,7,17,23
                     23                                   socializing         242:3
  24 144:1,10                           113:9,15,17        32:16
  169:13 171:16     sleeping            115:19 116:13,                       speculation
  198:5 199:11       125:22 240:23      18,22 118:8       society 97:21       35:14 44:1
  234:24                                122:7,11 123:7,    98:14              50:8,14 59:23
                    sleepy 204:20
                                        14 126:5,18,24                        60:7,15,23
 Simpson's                                                sold 105:3
                    slept 124:10        127:2,18,23                           61:21 62:11
  52:11 89:16                                              121:24
                                        128:2,7,15,19                         63:18 65:6
  169:22            slice 248:13
                                        131:18,23         solemnly 8:4        68:10 70:1
 single 111:12      sliced 192:14       133:15,19                             87:10 93:6,12
                                                          solid 159:4,6       96:7 106:14
 single-vehicle     slid 169:15,16      135:22 136:18      167:12
                                        137:4,7,14,18                         116:14 118:9
  16:9,11            171:16
                                        138:4,10 139:6    Somebody's          131:19 140:25
 sir 8:2,16,25      Slosar 7:17         140:2,24 141:7,    261:7              141:8
  9:5 16:13 17:11    10:7,11 11:7,11    12,20 143:3       someday            spend 161:3
  199:5 201:20       12:2,14 19:17      144:13,16          259:17             235:19
  202:17 204:7,      21:10 23:15,23     153:4,10,15
  25 206:18          24:2,7,22,25       154:18,24         someplace          spit 230:8
  211:19 215:25      27:6 28:4,25       171:19 176:24      152:3             split 130:6
  223:25 227:12      32:10 33:6,14,     178:1,4,7
                                                          son 12:21,22        170:14 185:16
  228:19 233:19      17 35:13,17        186:22,24
  234:17 235:16      38:4 41:1,13       187:1,5 188:18    sort 147:21        spoke 140:13
  238:18 242:13      43:25 44:4,13,     189:3 193:14       167:10             149:16 182:15,
  244:16 245:19      16 46:6 47:11,     194:6,15,20                           18 228:5
  247:3 259:25       18 48:9,20,24                        sought 255:22
                                        195:18 196:2                         spoken 142:10
  261:15             49:10,15 50:7,                        256:2,9
                                        198:1 242:14                          177:9 184:11
                     13 51:9,13,16                        sound 19:24
 sister 19:3,8,                        slow 204:4,20
                     52:16 53:6                            20:18 21:24       spouse 24:3
  19,21 21:13
                     55:14,24 56:1,                        22:4 39:16
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 92 of2018
                                                                      96 - Page ID#:
                                       1044                             289

 spouses 24:14       196:1            steps 163:25        112:17            suffered
                                       164:12 165:11                         252:23 253:13
 squad 162:6        statements                           stripped
                                       166:8,9 240:13,                       256:16 260:21
                     170:1 195:14,                        117:13,17
 SSI 213:3,7,11,                       15,17,19,24
                     21 197:5,16                          120:17,23         suffering
  21 222:23
                                      stick 119:16                           244:6
                    states 7:12                          strongly
 stack 62:15
                     145:15 220:5     sticker 88:16       133:20            sum 121:5
 staff 172:4
                    station 225:20    sticking           struck 112:11      Sunday 124:23
  175:2
                     227:14 231:12     192:25
                                                         strung 261:20      Sunfire 59:21
 stamps 84:11,       233:7
                                      sticky 113:14
  12,13                                                  stuff 15:18        supplement
                    stay 10:16
                                      stitch 192:13       17:20 21:5         23:21 25:5
 stand 205:15        12:13,17 53:24
                                                          24:20 26:12        188:19 189:4,8,
  230:13             54:15,20 101:6   stole 93:9
                                                          29:4 30:22         21 191:3
                     174:21 189:10     120:20
 standing 164:1                                           32:2,5,7 33:2      243:20 249:17
  171:7 172:13      stayed 10:14      stoled 92:2         35:23 39:19
                                                                            supplemented
  260:22 262:9       11:1 54:17                           40:12 43:19
                     69:21 117:15
                                      stolen 92:4         45:13 52:4 69:6
                                                                             24:12 190:3
 standpoint                            93:24 115:10,
                     164:24 165:1,5                       89:18,19 94:13    supplementin
  253:13                               12 135:20
                                                          97:13 105:3       g 188:22
                    staying 11:5
 stands 149:14,      12:1,20,24
                                      stomach             116:20 121:18,
  15                                   165:18 191:21      22 127:13         supplies
                     13:20 54:14                                             217:8,9
                                       252:13             134:21 139:14
 stapled 62:16       55:5,12 74:24
                                                          150:7 153:19
                     75:1 124:11      stop 47:20                            support 80:14
 Staples 7:18                                             165:18 168:1       81:11 83:17
                                       51:6,7,11,20
  219:17            steal 91:19                           170:17,20
                     92:9,11,19
                                       99:20 162:19       172:2 176:15      supposed
 star 151:4,16       94:2,8,12
                                       165:21             184:9 185:18       102:12 117:10
                                                          192:14,23          121:24 184:4,5
 start 55:6          115:5,22 116:2   stopped 84:19
                                                          193:4 197:18       185:4,17 186:6
  78:14 116:7       stealing 92:16    Stops 24:2          198:11 203:14      197:17 235:6
  154:9 213:21       93:1,3 94:10
                                                          214:21,23          236:13
  216:24 259:19      119:4 120:8      store 104:3
  263:13                               119:9,13 120:1     217:10 220:16     surgeon
                    stemming           260:24 261:25      227:14,17          248:10
 started 82:11,      244:10 252:24                        229:4 230:7,10
  20 83:21 98:7,8    256:7            stored 140:22       232:10 233:1      surgeons
  121:21 136:25                        141:6              240:20 244:18      248:11
  148:25 185:24     step 147:11                           245:2 253:17,
                     150:3 248:12,    straight 37:5                         surgeries
  205:21 214:24                                           21 256:12
                     13                147:6 221:6                           190:1 193:4
  223:23 235:7                                            258:19 259:11,
                                       232:12 247:8                          244:17 245:1,
  242:22 247:21                                           13 260:24
                    step-brother       251:4                                 15,18,25 246:8,
 starting 42:7       222:10                              subject 44:19       23 247:1
                                      street 39:10
 starts 188:12      step-brother's     40:17 209:24       244:9             surgery
                     222:13            211:6,15,18,25    Suboxone            189:21 191:4,
 state 94:21
                                       212:11             204:3,5 206:9      10,16,23 192:7
  146:13,22         step-dad 43:6
                                                          218:16             193:21 245:4
  159:23 163:17
                    step-mother       streets 49:2,4
                                                                             246:13,17
  220:23 221:3                         185:8 197:7       substantial
                     43:2                                                    248:7,16,22,23
  244:9 249:25                         209:22 245:20      112:12             249:1,10,12,22,
                    step-mother's
 statement           42:21
                                      stretched          sucking             23 250:8,16
  38:3 140:5                           162:19 165:17,     192:22            suspect 87:13
  169:19,20,24      step-parents       18
                                                         sued 194:23         136:1
  171:17 182:20      43:4
                                      strike 55:5
  183:2 184:15                                                              suspects
                                       105:9,11
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 93 of2018
                                                                      96 - Page ID#:
                                       1045                             290

  199:22             153:22 157:11     tattoos 151:2,     Tenncare          things 109:7
                     170:15 179:11      6,12,13            247:15,19         207:12 235:11
 SUSPENDED
                     181:9,14
  265:10                               tax 81:15,17       Tennessee         thinking 9:17
                     182:12,13
                                        82:5,6             130:12 201:14,    75:12 92:12
 sustain 34:6        183:15 193:8
                                                           15 205:2,18       127:16 142:17,
  35:5               216:17 217:3      taxes 81:19,21
                                                           217:22 219:13,    19
                     221:19 225:7
 sustained                             Taylor 7:7,9,       15 220:4 221:4
                     229:12 230:8                                           Thomas 7:7
  253:1                                 10,19 8:12 9:23    247:14,23
                     233:4,6 244:22
                                        10:3,10 11:16                       thought 64:5
 SUV 64:10,19        250:4                                tenth 84:22
                                        14:2,5 21:11,13                      92:13 120:16
  67:21 145:14                                             218:20
                    talked 27:5,14,     25:3,25 26:6,7,                      126:3 127:21
  146:14 159:21
                     22 28:22 33:2      21,22,23 41:20    term 43:11         128:5,9,12
  225:24
                     41:10 53:12        42:7 72:23         86:18             162:23 240:13,
 swabbed             74:24,25 86:2      74:15 75:11                          16 262:2,12
                     90:5 91:22
                                                          tested 218:22,
  176:15                                79:12 110:21
                     95:18 96:9
                                                           23               thousands
                                        112:3 113:23
 swear 8:4           102:15 103:11,
                                                                             194:15
                                        125:14 129:22     testified 35:21
 switch 190:14       12 108:3 109:8     130:24 134:3       53:9 64:6 74:4   threaten
                     144:11 148:21,     154:1,2 155:20     77:6 128:15       114:21
 switched            22 149:11          177:4 189:18       137:18 156:25
  209:21             168:15 183:9       196:10 198:24
                                                                            threatened
                                                           195:18 243:8
                     186:12,13                                               114:21
 sworn 8:3                              200:8 203:24
                     193:20 195:12                        testify 170:18
                                        212:17 242:9,                       threw 221:9
                     198:7 224:11,                         238:23 250:12
                                        21 261:1 263:9
         T           15 229:4 233:8,    264:22                              throwed
                                                          testifying 61:9
                     18 241:15,22                                            108:14,16,18
 table 136:6         244:5 245:8
                                       Taylor's 11:15     testimony 8:5      109:12,14
  148:7 152:22,                         12:12,13,17,25     51:3 89:4         166:12 168:17
                     252:21 255:16
  23 156:6 255:8                        13:10,12,20        117:25 118:13     230:5
                     256:12 263:20
                                        14:15,20 15:13     122:3,8 130:8
 tabletop           talking 21:16       21:13 73:8,16                       throwing
                                                           208:2,11
  152:23             25:12 33:11,19     74:25 88:3 89:4                      249:3
                                                           223:20 224:25
                     39:6 45:12,23,     99:11 100:12       225:18 228:2,    Tilburg 7:3
 tags 221:7
                     24 48:3 51:13      101:1 129:17       11 229:22
 takes 238:11,       70:21 74:13        226:12,24          233:22 237:5
                                                                            time 7:5 10:1,8,
  12                 78:14 92:8         227:6,9                              16 11:2,20
                                                           243:11 245:14
                     109:19 110:21                                           13:23 22:7 24:8
 taking 46:19                          team 141:14        tests 214:20,24    28:12 32:20
                     123:16 127:9,
  49:24 50:11                           154:2,22 197:4                       33:10 35:1,19
                     12 132:8                             that'll 189:4
  152:14 202:19                                                              36:7,10,23
                     140:12,15         technician 7:3
  206:20,21                                               theft 120:4        37:22 40:18,24
                     152:1,11,15,17
  208:2 209:7                          teenager 22:3       210:12            45:7 46:2 47:5
                     157:16,19
  214:24 230:14                                                              49:9 52:11
                     159:22 164:2      telling 156:6      then-sheriff
 talk 8:19 27:25     177:25 182:1                                            54:1,14,18
                                        172:22 250:5       226:25
  28:13,17 29:8      197:7 198:15                                            55:4,20,21
                                        251:20,22
  32:8 38:9,15       212:7 213:23                         therapy 18:16      56:17 57:17
  58:2 73:22         233:12 234:16     tells 190:17                          58:3 64:12
                                                          these'll 45:13     67:16,25 70:11
  91:23 92:4         248:15 256:21     temporary
  94:10 95:17,24                        17:4 84:3         thing 81:13,14     72:12 76:12
                    tank 167:22                            89:23 97:21       78:9 80:10 82:3
  96:2 97:2,14
                     174:21            ten 115:17,21       109:9 150:5       92:20 94:17
  99:6 100:8
  102:14 103:6,9,   tape 169:23         136:5 148:3,6      161:23 169:15     98:9 100:22,25
  15,18 130:19                          152:20 166:10      183:3 185:1       101:2,3,11
                    tattoo 151:16,                         200:15 214:13     102:8,21
  139:15 140:15,                       tend 204:19
                     17                                    223:10 248:14     104:16 105:23
  18 143:13,15,
  17 144:12,20                                             253:5 256:13      109:20 110:13
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 94 of2018
                                                                      96 - Page ID#:
                                       1046                             291

  112:14 113:25      16 256:20,25       240:24 241:3       145:11 148:16      222:21 225:14
  114:1 119:5,11,    257:2,21 258:6,    245:14,17          156:23 185:4       233:20 237:25
  14,22 122:1        10,15,20,23        249:8 251:15                          245:10 254:13
                                                          truth 8:6,7
  123:9,24           259:3,21 260:5
                                       ton 193:15                            uh-uhs 200:15
  124:12 125:16      262:5 263:6                          tuition 259:19
  126:22 128:12      264:10 265:7      top 240:12                            unbelievable
  129:2,4,5 130:6
                                                          tunnel 193:1
                                                                              162:6
                    timeline 47:16     Topaz 10:1
  131:22 132:1,3,                                         tunnels 193:2
                                                                             uncle 25:25
  7 133:21          times 71:18        tore 142:1
  134:11 136:3,4     76:18 95:15,16
                                                          turn 61:1           26:1
                                       total 231:11        166:4,6 230:13,
  138:24 139:4       99:17,18                                                unclear 123:15
  141:10 142:15                                            14 258:23
                     107:11 161:22,    town 94:21
  144:18,21                                                                  uncles 24:19
                     24 181:2           145:17            turned 13:17
  146:24 147:24                                                               25:8 26:11
                     202:13 215:8,9                        165:20,22
  149:3 151:7        216:11,14,19      Townsend 7:2
                                                           174:2 216:9,12    underlying
  153:8,11,20        217:16 225:3      traffic 31:19       218:5,7            210:11
  154:7 155:10       232:13,19          146:2 220:16
  156:10 158:8       233:8 261:4                          turning 45:13      understand
  159:13,17          265:7             transcript          216:17             8:24 13:19
  160:15 161:2,4                        108:5                                 15:19 24:10,18
                    toboggan                              turns 102:21
  163:16 164:25                                                               32:12 33:13
                     240:20            transferred         174:4,7
                                                                              34:16 35:15,16,
  166:15 168:14                         251:3,4
  170:6,7 173:6,    toboggans                             TV 134:13,15        21 41:25 46:8
  12,15 175:20       30:11 238:19      transported         162:9              47:13 48:10,21
  177:23 178:18                         147:6 231:19                          49:5 71:20,23
                    today 7:3,4                           twins 26:21         73:13 77:5
  179:1 180:2,15,                      trashed 262:14
  21,25 183:4        8:14 17:6                            Tylenol 207:6       81:21 82:4
  184:6 185:24       24:12,13 25:5     traveled 111:8                         83:10 85:13
                     33:20 35:11                          type 18:16          87:10,11 88:13,
  186:1,20,22                          Travis 26:21        20:23 21:5
  187:8 191:20       79:23 84:2 89:4                                          21 101:14
                     107:11 111:13,                        24:15 45:18,19     122:11 126:17
  192:16,20                            treated 119:6       56:21 193:12
  194:19 205:3       20 164:6           216:7 254:8,12                        127:15 135:23
                     195:19 204:14                         200:15 214:13      139:7 158:10
  206:11,12,25                         treatment 89:5      244:7 247:16
  208:2 209:2,13,    225:8 226:8                                              175:19 184:25
                     241:15 246:25      252:14 255:22      253:19 254:16      196:15 209:19
  15 210:10,14                          256:2,9
  211:24 212:5,7,    253:10 257:13                        types 72:15         213:6 225:18
  16 213:10,25       263:19,21         tree 24:17          137:20 202:12      228:2,8,11
  214:4,12           264:24                                                   233:22 236:17
                                       trial 102:12,19,   typically           241:2 245:13
  215:10 216:20,    today's 201:17                         204:16
                                        20 141:11                             246:16 253:9
  24 218:8,22
                    told 38:7 55:17     184:5 262:11,                         259:14 261:9
  221:18,19,24
                     70:12 83:20        18                                    262:8 264:23
  222:2,20,25                                                  U
  223:2,5,15         117:9 118:1       trooper 146:13                        understanding
                     121:8,10,17        195:1,8
  224:5,10,13,19,                                         Uh-huh 86:21        10:9,24 20:6
  21 228:21          130:18 144:1,3,
                                       trouble 179:24      87:20 114:8        35:6 37:17 42:6
  229:11 230:6       6,8 147:11,14
                                                           124:24 131:12      43:16,23 100:1,
  231:16,18          148:17,19         trucks 66:15        182:25 203:10      5 153:20
  232:7,10 233:9     150:3,5 162:16,
                                                           251:1              185:20 250:6
                     19 166:15         true 39:24
  235:13,18
  240:9 241:13,      169:15 172:16      49:13 71:15,25    uh-huhs            understood
                     175:4 176:8,9      72:4,6 74:15       200:15             208:11 237:5
  16,17 242:25
                     186:7 190:25       79:24 80:8,19
  243:14 244:9,                                           Uh-uh 22:24        unfruitful
                     191:11 192:18      105:18 106:12
  19 247:7 248:6,                                          55:15 92:23        264:2
                     193:7 199:24       114:9,16,24,25
  12 249:21                                                103:22 114:10
                     203:14 212:1       115:16 126:15                        unit 35:8
  250:1,15                                                 121:7 143:2
                     233:8 239:12       140:21 141:4
  251:10 252:2,                                            174:25 188:3
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 95 of2018
                                                                      96 - Page ID#:
                                       1047                             292

 United 7:12         178:19 186:15    walk 51:25         whatever's         Wilson 179:16
                     196:16 221:21     83:25 147:14       167:13             180:20 181:1,5
 University
                     236:19 241:23     148:9 166:17                          182:16 183:1,
  217:22                                                 wheelchair
                                                                             23,25 196:24
                    verbalize 8:22    walked 148:20,      17:2,6
 unmarked
                     9:10              21 230:6                             window 102:24
  159:21,24                                              wheelers 98:1
                                       232:24                                170:13 238:6
                    verbally
 unpaid 31:20                                            Where'd 167:2
                     200:13           walking 158:1                         withdraw 74:2
 unreal 162:8                                            whichever           81:2 82:17
                    verified 78:17,   wall 34:24
                                                          213:15
 upstairs 15:17      20                148:8 215:18                         witnesses
  16:24 54:7                                             white 160:1         196:12 262:19
                    verify 79:23      wallet 117:18
  164:1 165:6
                                                         Whitley 169:3      woke 125:9,25
  240:11 241:3,7    vests 167:10      walls 175:15
                                                          171:10,11          126:22 129:4,5
 urge 133:20        video 7:3         wanted 42:5         174:11,19          132:5
                                       92:9 96:5 193:6    177:16 179:10,
 user 90:17,21      view 203:6                                              women 36:10
                                       200:25             20 180:3,8,9,
  223:22
                    viewing 151:3                         10,11,21,24       wondering
                                      wanting 24:10
 UT 18:3,6,10                                             221:1 251:5,7,8    256:9
                    violations         135:12 249:6
  191:11 193:5
                     31:19 146:2                         Who'd 128:20       word 138:19
  216:18,20                           warrant 113:5
                     220:17                               129:19 252:3       186:4 262:8
                                       114:1
                    violent 109:11                       whoever's          wore 119:13
      V                               Warren 184:25
                                                          181:17             165:12
                    visible 106:11
                                      wash 119:12,
 vac 192:21          107:19 112:15,                      whooped            work 80:24
                                       15
                     16                                   162:20 165:16      102:18 118:2,3
 Valdez 60:5,                         watch 176:4,11                         131:9,13,14,15,
  10,20 93:21       visit 12:22                          Why'd 237:8
                                       229:7 232:6                           22,25 153:21
  140:23 141:6       95:11 101:2
                                                         wife 100:4          176:10 213:10
  142:1,8            129:15 135:2     watching
                                                          157:18
                     193:7,16          139:13 148:10                        worked 80:7
 Valdez' 60:25       222:10 252:1      232:11 233:1      Will's 99:9,10      94:12,16 131:8
 van 7:3 102:8,                                                              187:6,10 213:8,
                    visited 216:14    water 223:10       William 10:20       9,13
  10,11              221:23 257:9,                        12:13 75:24
                                      ways 132:15                           working 22:8
 vehicle 18:21       11,18                                76:2 86:5 94:7,
  34:2 35:6 36:1,                     wearing 150:8       22 97:7 99:15,     80:10 81:25
                    visiting 95:13                                           94:14 186:20
  3 50:16 64:17                        156:23 167:10      25 101:4,7
  66:18,20,24       visitors 257:6                        103:9 115:23       187:7 250:7,15
                                      weather 18:4        116:2,4,25
  81:3 147:6        visits 193:19                                           world 20:12
  192:11 215:6                        Weber 264:18        121:8 128:25
                     217:4
  216:18 217:12,                                          140:14,16,18      worried 140:14
                                      week 50:6           143:21
  14 226:1,5                           131:8                                worse 262:24
  245:22                    W
                                                         William's 97:5
                                      weekends                              worser 106:4
 vehicles 67:16                        98:20             Williams 190:9
  97:5 146:10
                    W2s 82:2                                                would've 22:3
                                                          200:7,10 202:6,
  160:3             wadded            Weekly 50:5         24 203:3,23
                                                                             36:23 40:25
                     168:16                                                  56:17 104:18
 verbal 9:9                           weeks 122:25        210:3,7,18
                                                                             124:22 130:25
  20:25 21:25       wait 113:19        136:9 158:16       211:7 219:18,
                                                                             134:16 179:3
  28:9 38:19         140:25 191:13     212:8              25 242:6,8,13,
                                                                             180:2 191:5
  42:24 43:12        236:20 246:7                         16,20 250:19,
                                      Wet 16:16                              224:17 231:24
  50:18 52:12                                             22 255:18
                    wake 125:19,                                             255:21
  62:5 65:15 90:7                     what'd 102:16       262:20 263:6,
  101:20 115:24      24 132:4          116:24 197:15      24                wound 191:19
  139:11 142:6                         207:13                                192:9,21 246:7
Case: 6:17-cv-00084-REW-HAI
 The Deposition               Doc #: 169
                 of JONATHAN TAYLOR,      Filed:
                                      VOLUME I, 05/03/19  Page: 28,
                                                 taken on March 96 of2018
                                                                      96 - Page ID#:
                                       1048                             293

 wracked 126:7       23 200:1           25 150:18
                     242:12 265:1       152:1 155:7
 wraps 26:4,24
                                        157:4,9,17
                    wrists 150:25
 wreck 44:25                            158:24 159:3,9
                     151:24
  45:9,25 46:1,3                        168:5,10,14
  49:19 52:4 54:6   write 53:4          169:21 171:3,6,
  66:6 77:1          204:5 257:17       13 172:3,11
  81:14,24 83:23                        173:17 174:10,
                    written 257:16      24 175:24
  95:3,5 203:13
  206:14 207:14     wrong 30:14         176:20 177:19
  258:22             119:6 138:8        196:12,22
                     214:18 225:11      198:7,14 199:3,
 wrecked 46:22                          8 227:16
                     239:18 251:23
  56:7 65:9,11
                                        228:12,22
  66:2 83:22        wrongdoing          229:3,5 230:1,
                     195:9
 Wright 7:20                            18 231:5,6,8,10
  8:11,12 11:13     wrongful            232:8 265:2
  12:6 23:18,25      244:11 252:24     York's 79:15
  24:4,18,23 25:6    256:8              153:16 195:25
  27:10,12 32:14
  33:9 34:1 35:18
                    wrongfully         you-all 28:1,19
                     47:23              54:4 133:20
  38:11 41:6,14,
  19 44:7,9,14,     wrote 47:6          152:2 175:22
  18,21 46:10        69:14 106:10       178:25 236:5,
  47:15 51:15,19     112:15             24 257:22
  58:12,16,19,25
                                       you-all's 152:2
  59:6,9 61:3
  62:23 63:2,4,6,
                         Y             young 215:23
  10,13 71:24
                    Yamaha 230:5       younger 13:4,
  73:15 74:6
                                        6,7 19:9 21:23
  76:20 78:14,19,   year 22:17          34:7,8 35:1
  23 79:5 80:23      81:20 84:10        70:19 71:25
  82:17,18 83:10,    98:10 187:20       94:2
  12 89:9 107:6,     212:8 223:4
  13 108:3,10        246:14            your-all's
  110:16,20                             175:10 263:23
  111:6,14,21       years 13:7,8
  112:2 113:12,      21:23 47:24
  16,22 123:17       70:19 90:4
  126:20,21          100:23 117:3,4
  128:4,24           126:2 127:13
  133:17 134:2       128:10 162:15
  137:16,24          178:2 191:13,
  138:14 140:4       14,23,25 212:3
  141:2,3 142:4      221:25 222:1
  144:19 153:6,      237:9,11
  12 154:3,8,25      249:11
  155:14,19
                    yelling 168:17
  176:22 177:3
                     170:19
  186:23,25
  187:2 188:25      York 7:21 29:4
  189:12,17          69:14 76:8
  190:19 193:10,     136:2 140:6
  18 194:10,17,      144:21 146:21
  22 195:20,24       147:3,12,15,20,
  196:4,8 198:17,    22 149:2,10,23,
